Exhibit 10.1
AGREEMENT
FOR
GUARANTEED MAXIMUM PRICE
CONSTRUCTION SERVICES
BETWEEN
PNK (BATON ROUGE) PARTNERSHIP
(“Owner”)
AND
MANHATTAN CONSTRUCTION COMPANY
(“Contractor”)
FOR
OWNER’S BATON ROUGE CASINO AND RESORT

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    3  
 
       
1.1 Architect
    3  
1.2 Change, Change Order, Change Proposal and Construction Change Directive
    3  
1.3 Claim
    3  
1.4 Contract
    3  
1.5 Contract Documents
    3  
1.6 Contract Time
    4  
1.7 Cost of the Work
    4  
1.8 Drawings
    4  
1.9 Final Completion
    4  
1.10 Guaranteed Date of Substantial Completion
    4  
1.11 Guaranteed Maximum Price
    5  
1.12 Major Permits
    5  
1.13 Modification
    5  
1.14 Owner’s Lenders
    5  
1.15 Principal Interior Designer
    5  
1.16 Specifications
    5  
1.17 Subcontractor
    5  
1.18 Substantial Completion
    6  
1.19 Substitution
    6  
1.20 Vendor
    6  
1.21 Work
    6  
 
       
ARTICLE II INTENT, INTERPRETATION AND CORRELATION
    6  
 
       
2.1 Intent of the Contract Documents
    6  
2.2 Order of Precedence
    7  
2.3 Contractor’s Compliance with Contract Documents
    7  
 
       
ARTICLE III GUARANTEED MAXIMUM PRICE
    8  
 
       
3.1 Guaranteed Maximum Price
    8  
3.2 Cost of the Work
    13  
3.3 Non-Allowable Cost of the Work
    17  
3.4 Contractor’s Responsibility for Taxes
    20  
3.5 Discounts, Rebates and Refunds
    20  
3.6 No Duplication
    20  
 
       
ARTICLE IV CONTRACT TIME AND INTERIM MILESTONE DATES
    20  
 
       
4.1 Definitions
    20  
4.2 Time is of the Essence
    21  
4.3 Completion Guarantees
    21  
4.4 Liquidated Damages
    22  
4.5 Intentionally omitted
    22  
 
       
ARTICLE V PAYMENTS TO CONTRACTOR
    23  
 
       
5.1 Schedule of Values
    23  
5.2 Applications for Progress Payments
    24  
5.3 Time of Payments
    26  
5.4 Owner’s Right To Withhold
    27  
5.5 Joint Payee Checks
    30  

 

 



--------------------------------------------------------------------------------



 



         
5.6 Retention
    30  
5.7 Substantial Completion Payment
    31  
5.8 Final Payment
    31  
5.9 Disputed Payments
    33  
5.10 Ownership of Materials
    33  
5.11 Deposits and Payments
    33  
5.12 Waiver
    34  
5.13 Materials Off-Site
    34  
 
       
ARTICLE VI OWNER’S RESPONSIBILITIES
    35  
 
       
6.1 Information and Services
    35  
6.2 Limitations
    36  
6.3 Project Representative
    36  
6.4 Approval of Major Purchases
    36  
6.5 Site Access
    36  
6.6 Payments
    36  
6.7 Good Faith
    37  
6.8 Timely Delivery of Drawings
    37  
 
       
ARTICLE VII CONTRACTOR’S RESPONSIBILITIES
    37  
 
       
7.1 Contractor’s Specific Representations
    37  
7.2 General Description
    40  
7.3 Preconstruction Services
    43  
7.4 Systems and Procedures
    45  
7.5 Schedule Meetings and Records
    45  
7.6 Contractor’s Operations
    46  
7.7 Site Discipline
    47  
7.8 Site Security
    48  
7.9 Coordination with Others
    49  
7.10 Product and Design Substitutions
    50  
7.11 Tests and Inspections
    51  
7.12 Access to Stored Material
    52  
7.13 Shop Drawings, Product Data and Samples
    52  
7.14 Project Record Documents and As-Built Requirements
    53  
7.15 Site Clean Up
    54  
7.16 Construction Facilities and Temporary Controls
    56  
7.17 Cutting and Patching of Work
    56  
7.18 Performance and Payment Bond Requirements
    57  
7.19 Liens
    57  
7.20 Royalties and Patents
    58  
7.21 Training
    58  
7.22 Construction Photographs
    58  
7.23 Statement of Unpaid Claims
    58  
 
       
ARTICLE VIII ARCHITECT
    59  
 
       
8.1 Architect’s Administration of the Contract
    59  
 
       
ARTICLE IX SUBCONTRACTORS AND VENDORS
    59  
 
       
9.1 Subcontractors and Vendors
    59  
9.2 Consent To Use Proposed Subcontractors and Vendors
    60  
9.3 Form of Subcontracts and Purchase Orders
    60  
9.4 Subcontractors and Vendors Designated By Owner
    61  
9.5 Payments to Subcontractors from the Contractor
    61  
9.6 Subcontractor and Vendor Replacements
    61  
9.7 Communications with Subcontractors and Vendors
    61  
9.8 Assignment
    62  

 

 



--------------------------------------------------------------------------------



 



         
 
       
ARTICLE X WARRANTY OBLIGATIONS
    62  
 
       
10.1 Contractor’s Warranty
    62  
10.2 Contractor’s Warranty Period
    63  
10.3 Compliance with Contract Documents
    63  
10.4 Warranty Costs
    63  
10.5 Timeliness of Corrective Services
    64  
10.6 Warranty Survival
    64  
10.7 Owner’s Right to Correct
    64  
10.8 Owner’s Right to Supplement Work of Contractor
    65  
10.9 Acceptance of Non-Conforming Work
    65  
10.10 Warranty Exclusions
    65  
10.11 Written Guaranty
    65  
 
       
ARTICLE XI SCHEDULING, DELAYS AND ACCELERATION
    66  
 
       
11.1 Owner’s Right to Modify
    66  
11.2 Project Schedule
    66  
11.3 Schedule Updates
    66  
11.4 Force Majeure Delay
    67  
11.5 Owner Delay
    67  
11.6 Extensions of Time and Guaranteed Maximum Price Increases for Delay
    67  
11.7 Limitations
    69  
11.8 Recovery Plans
    70  
11.9 Accelerations for Owner’s Convenience
    71  
11.10 Schedule Coordination
    71  
11.11 Flow-Down Provisions
    72  
11.12 Partial Occupancy or Use
    72  
11.13 Other
    73  
 
       
ARTICLE XII SUBSTANTIAL AND FINAL COMPLETION
    73  
 
       
12.1 Substantial Completion Procedures and Requirements
    73  
12.2 Final Completion Procedures and Requirements
    76  
 
       
ARTICLE XIII CONCEALED CONDITIONS AND UNCOVERING OF WORK
    79  
 
       
13.1 Concealed Conditions
    79  
13.2 Covering of Work
    80  
 
       
ARTICLE XIV INDEMNIFICATION
    81  
 
       
14.1 Indemnitee
    81  
14.2 Defense Costs
    82  
14.3 Hazardous Materials
    82  
14.4 Other Limitations
    83  
14.5 Survival of Indemnification Provisions
    83  
14.6 Risk
    83  
 
       
ARTICLE XV INSURANCE
    84  
 
       
15.1 Owner Controlled Insurance Program
    84  
15.2 Evidence of Coverage
    85  
15.3 Deductibles
    85  
15.4 Cooperation by the Parties
    85  
15.5 Duration
    85  
 
       
ARTICLE XVI SAFETY AND COMPLIANCE
    86  
 
       
16.1 Contractor’s Site Safety Responsibilities
    86  
16.2 Compliance
    87  

 

 



--------------------------------------------------------------------------------



 



         
 
       
ARTICLE XVII TERMINATION OR SUSPENSION OF THE CONTRACT
    88  
 
       
17.1 Material Default by Contractor
    88  
17.2 Termination for Convenience
    92  
17.3 Suspensions by Owner
    93  
17.4 Limitations
    94  
17.5 Other Rights and Remedies
    94  
17.6 Contractor’s Remedies
    95  
 
       
ARTICLE XVIII CHANGE IN THE WORK
    96  
 
       
18.1 Change
    96  
18.2 Change Order
    96  
18.3 Change Proposal Request
    97  
18.4 Construction Change Directive
    97  
18.5 Determination of Increases in Guaranteed Maximum Price
    98  
18.6 Simultaneous Submittal Requirements
    99  
18.7 Continued Performance
    99  
18.8 Effect of Change Orders
    99  
18.9 Verbal Instructions and Minor Changes in the Work
    100  
18.10 Waiver and Release of Contractor’s Rights
    100  
 
       
ARTICLE XIX RECORD KEEPING AND AUDIT RIGHTS
    101  
 
       
19.1 Required Accounting Records
    101  
19.2 Purpose and Extent of Record Access
    101  
19.3 Record Keeping Formats
    102  
19.4 Certifications
    102  
19.5 Flow Down Provisions
    102  
19.6 Remedies
    102  
19.7 Record Retention
    103  
 
       
ARTICLE XX CLAIMS
    103  
 
       
20.1 Definition
    103  
20.2 Notice
    103  
20.3 Pending Resolution
    103  
20.4 Final Settlement of Claims
    104  
20.5 Unresolved Claims
    104  
 
       
ARTICLE XXI OWNER’S LENDERS
    104  
 
       
21.1 Owner’s Lenders
    104  
21.2 Assignment and Default
    104  
21.3 Owner’s Lenders Election
    105  
21.4 Payment and Work Continuation
    105  
21.5 Payments
    106  
21.6 Audit Rights
    106  
21.7 Access
    106  
21.8 Material Changes
    106  
21.9 General Cooperation
    106  
 
       
ARTICLE XXII DISPUTE RESOLUTION AND GOVERNING LAW
    107  
 
       
22.1 Judicial Determination
    107  
22.2 Waiver of Jury Trial
    107  
22.3 Governing Law
    107  
22.4 Non-Waiver
    107  
22.5 Severability
    107  

 

 



--------------------------------------------------------------------------------



 



         
 
       
ARTICLE XXIII PROPRIETARY INFORMATION AND USE OF OWNER’S NAME
    107  
 
       
23.1 Proprietary Information
    107  
23.2 Advertising and Use of Owner’s Name
    108  
23.3 Use of Drawings
    108  
 
       
ARTICLE XXIV MISCELLANEOUS PROVISIONS
    108  
 
       
24.1 Assignment
    108  
24.2 Subordination
    109  
24.3 No Third-Party Beneficiaries
    109  
24.4 Enforceability
    109  
24.5 Headings
    109  
24.6 Counterparts
    109  
24.7 Legal Fees
    110  
24.8 Waiver
    110  
24.9 Intent of the Parties
    110  
24.10 Survival
    110  
24.11 Independent Contractor
    111  
24.12 Pinnacle Entertainment’s Compliance Committee
    111  
24.13 MBE/WBE and Louisiana Businesses
    111  
24.14 Highly Regulated Gaming Establishment
    112  
24.15 Entire Agreement
    112  
 
       
ARTICLE XXV NOTICES
    113  
 
       
25.1 Notice Procedures
    113  
25.2 Notices to Owner
    113  
25.3 Notices to Contractor
    113  
25.4 Change of Address
    113  

 

 



--------------------------------------------------------------------------------



 



AGREEMENT FOR GUARANTEED MAXIMUM PRICE CONSTRUCTION SERVICES
This Agreement for Guaranteed Maximum Price Construction Services (“Agreement”),
effective as of March 30, 2010 (the “Effective Date”) is entered into between
PNK (Baton Rouge) Partnership, a Louisiana partnership (“Owner”), and Manhattan
Construction Company, (“Contractor”), with regard to the following.
RECITALS

A.   Owner owns or leases the real property described on Exhibit A attached
hereto and incorporated herein by the reference (“Site”).

B.   Owner desires to construct on the Site a first class luxury resort and
casino, including casino and gaming areas, hotel, restaurants, retail, and
exterior features, and all on-Site and off-Site improvements and infrastructure
related thereto, all in full accordance with the Contract Documents, including
the Drawings and Specifications, and including the Work (as defined below) (the
“Project”). Contractor’s Work is only a portion of the Project. The Project also
includes services and materials to be provided by Owner and other separate
contractors and consultants.

C.   Contractor and Owner acknowledge that the Drawings and Specifications are
not complete, and Contractor and Owner agree to work together to complete the
Drawings and Specifications as provided in this Agreement, including consistent
with the Guaranteed Maximum Price Premises and Assumptions and Project Schedule.

D.   Owner desires to engage Contractor to construct, and supervise the
construction of, that portion of the Project comprising the Work as more fully
described in this Agreement and Contractor desires to accept such engagement,
upon the terms and conditions contained in this Agreement.

 

2



--------------------------------------------------------------------------------



 



AGREEMENT
In consideration of the mutual covenants and agreements set forth below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Contractor and Owner hereby adopt and incorporate the
foregoing Recitals and agree as follows:
ARTICLE I
DEFINITIONS
1.1 Architect. The “Architect” for the Project is Bergman, Walls and Associates
or any other architect designated by Owner to Contractor in writing.
1.2 Change, Change Order, Change Proposal and Construction Change Directive. The
terms Change, Change Order, Change Proposal and Construction Change Directive
are defined in Article 18 of this Agreement.
1.3 Claim. The term Claim is defined in Section 20.1 of this Agreement.
1.4 Contract. Collectively the Contract Documents described in Section 1.5 below
form the entire contract for implementation of the Work and are collectively
referred to as the “Contract”.
1.5 Contract Documents. “Contract Documents” shall consist of the documents
listed in this Section 1.5 which are hereby incorporated herein by this
reference:
1.5.1 This Agreement (including all Exhibits hereto);
1.5.2 The Drawings (as defined in Section 1.8 below);
1.5.3 The Specifications (as defined in Section 1.16 below);
1.5.4 The Project Schedule (as defined in Section 11.2 of this Agreement and
attached hereto as Exhibit B);
1.5.5 The list of those personnel assigned by Contractor as Contractor’s
Personnel, attached hereto as Exhibit C;
1.5.6 All contracts and purchase orders of Contractor with Subcontractors and/or
Vendors with attachments thereto;

 

3



--------------------------------------------------------------------------------



 



1.5.7 The list of Contractor’s Owned Equipment to be rented to Owner pursuant to
Section 3.2.6 of this Agreement, attached hereto as Exhibit D;
1.5.8 The Schedule of Values (as defined in Section 5.1 of this Agreement);
1.5.9 Guaranteed Maximum Price Premises and Assumptions, as defined in
Section 3.1.7.1 of this Agreement;
1.5.10 Technical Studies and Reports (as defined in Section 7.2 of this
Agreement); and
1.5.11 All supplements, addenda, modifications and amendments to any of the
foregoing Sections 1.5.1 through and including 1.5.10, from time to time
approved by Owner in writing, including, without limitation, any Change Orders
(as defined in Section 18.2 of this Agreement) and Construction Change
Directives (as defined in Article 18 of this Agreement), and such other
documents expressly referred to in the foregoing documents as being a part of
the Contract Documents. The Contract Documents do not include other documents
such as bidding requirements (advertisement or invitation to bid, Instructions
to Bidders, sample forms, and Contractor’s bid or portion of addenda relating to
bidding requirements, except to the extent included as part of a subcontract
approved in accordance with this Agreement and not inconsistent with this
Agreement).
1.6 Contract Time. The “Contract Time” is the period of time for the Contractor
to achieve Substantial Completion of the Work in its entirety as further
described in Section 4.1 of this Agreement.
1.7 Cost of the Work. Cost of the Work shall have the meaning set forth in
Section 3.2 of this Agreement.
1.8 Drawings. “Drawings” are the graphic and pictorial portions of the Contract
Documents, wherever located and whenever issued, which are approved for use
during construction and show the design, location and dimensions of the Work and
Project including plans, elevations, sections, diagrams and other details;
provided, however, Owner and Contractor acknowledge that as of the Effective
Date the Drawings are not complete. The Drawings include those listed on
Exhibit E attached hereto and incorporated herein by this reference.
1.9 Final Completion. Final Completion shall have the meaning set forth in
Section 12.2 of this Agreement.
1.10 Guaranteed Date of Substantial Completion. The term Guaranteed Date of
Substantial Completion is defined in Section 4.1 of this Agreement.

 

4



--------------------------------------------------------------------------------



 



1.11 Guaranteed Maximum Price. The term Guaranteed Maximum Price shall have the
meaning set forth in Section 3.1 of this Agreement.
1.12 Major Permits. Major Permits are the architectural, grading and structural
permits, including plan check fees and transportation taxes directly relating
thereto, for the major building components of the Project. Major Permits shall
not include individual permits relating to individual Subcontractor’s respective
portions of the Work, other than those identified in this Section 1.12, unless
otherwise agreed upon by Owner and Contractor (provided, however, Owner shall
pay for the plan check fees and transportation taxes relating to the mechanical,
electrical and plumbing permits for the Project).
1.13 Modification. The Contract Documents may be amended only by a
“Modification” which is defined to mean any of the following:
1.13.1 A written amendment to the Contract identified as such and signed by both
parties;
1.13.2 A Change Order as defined in Article 18 of this Agreement;
1.13.3 A Construction Change Directive as defined in Article 18 of this
Agreement; or
1.13.4 A Minor Change as defined in Section 18.9 of this Agreement.
1.14 Owner’s Lenders. The term Owner’s Lenders is defined in Article 21 of this
Agreement.
1.15 Principal Interior Designer. The “Principal Interior Designer” for the
Project shall be designated by Owner to Contractor in writing. For purposes of
Contractor’s Work, the Architect shall be responsible for coordinating the
activities of the Principal Interior Designer.
1.16 Specifications. “Specifications” are that portion of the Contract
Documents, wherever located and whenever issued, which are approved by Owner for
use during construction and set forth the minimum written requirements for
materials, equipment, construction systems, standards and workmanship for the
Work; provided, however, Owner and Contractor acknowledge that as of the
Effective Date the Specifications are not complete.
1.17 Subcontractor. “Subcontractor” means any person or entity (including
employees, agents and representatives thereof) who has a contract with or is
engaged by Contractor, or with any other Subcontractor, at any tier to construct
or perform a portion of the Work and/or provide construction related services
for the Work at the Site, and includes any party any of them are responsible or
liable for at law or under the Contract Documents.

 

5



--------------------------------------------------------------------------------



 



1.18 Substantial Completion. “Substantial Completion” shall have the meaning set
forth in Section 12.1 of this Agreement.
1.19 Substitution. “Substitution” means the substitution of any materials or
equipment specified in the Contract Documents, or any design change, initiated
by the Contractor and approved by Owner in advance and in writing pursuant to
Section 7.10 of this Agreement after the Effective Date.
1.20 Vendor. “Vendor” means any person or entity (including employees, agents
and representatives thereof) which has a purchase order or other agreement to
provide materials, supplies, equipment and/or related services for the Work
and/or provide installation services at the Site for the Work, through a
contract, purchase order or other arrangement with Contractor or any
Subcontractor at any tier, and includes any party any of them are responsible or
liable for at law or under the Contract Documents.
1.21 Work. “Work” means the totality of the obligations imposed upon Contractor
by the Contract Documents, including, without limitation, the supply and
performance by Contractor, directly and through Subcontractors and Vendors, of
all things necessary and/or reasonably inferable from the Contract Documents as
being required or necessary to fully complete the tasks and improvements
described in Exhibit F attached hereto as Contractor’s Work, in accordance with
the requirements of the Contract Documents, including, but not limited to, all
labor, services, materials, equipment, tools, machinery and fabrication. The
term “Work” does not include the exclusions or Owner’s separate work as
identified on Exhibit F attached hereto.
ARTICLE II
INTENT, INTERPRETATION AND CORRELATION
2.1 Intent of the Contract Documents. The intent of the Contract Documents is
for the Contractor to perform and supply, and Owner hereby engages Contractor to
and Contractor hereby agrees to perform and supply, the Work, including all
necessary scheduling, procurement, supervision, construction, and construction
management services and supply all necessary labor, materials, equipment and
related work and services, including all things reasonably inferable from the
Contract Documents as being necessary to fully complete the Work and obtain the
intended results described in Exhibit F attached hereto, in accordance with the
requirements of the Contract Documents, including, but not limited to the
requirements of the Project Schedule and the Guaranteed Maximum Price
requirements set forth in Article 3 below. The enumeration of particular items
in the Specifications and/or Drawings and/or other Contract Documents shall not
be construed to exclude other items. The Contract Documents are complementary,
and what is required by or reasonably inferable from any one of the Contract
Documents (including either a Drawing or Specification) as being necessary to
produce the intended results shall be binding and required as a part of the Work
as if required by all Contract Documents.

 

6



--------------------------------------------------------------------------------



 



2.2 Order of Precedence. Subject to the provisions of Section 2.3 hereof, in the
event of any conflicts or inconsistencies which cannot be resolved by reading
the Contract Documents as a whole, the provisions of the Contract Documents
shall be controlling in accordance with the following order of precedence:
2.2.1 This Agreement;
2.2.2 The Drawings;
2.2.3 Specifications; and
2.2.4 Other Contract Documents incorporated by reference.
2.3 Contractor’s Compliance with Contract Documents.
2.3.1 Contractor hereby agrees and accepts that Contractor has a duty to refer
all questions with respect to any doubts or concerns over the intent or
appropriate interpretation of the Contract Documents to Owner for Owner’s
decision. Contractor agrees, accepts and assumes that Owner’s decision will
require implementation of the most stringent requirements among any conflicting
provisions of the Contract Documents as being part of the Work. Contractor
agrees to be bound by all decisions by Owner to implement the most stringent of
any conflicting requirements within the Contract Documents. Any failure by
Contractor to seek such clarifications shall in no way limit Owner’s ability to
require implementation, including replacement of installed Work at a later date
at Contractor’s sole expense, to achieve compliance with the more stringent
requirements.
2.3.2 The failure of Owner to insist in any one or more instances upon a strict
compliance with any provision of this Contract, or to exercise any option herein
conferred, shall not be construed as a waiver or relinquishment of Owner’s right
thereafter to require compliance with such provision of this Contract, or as
being a waiver of Owner’s right thereafter to exercise such option, and such
provision or option will remain in full force and effect.
2.3.3 If there is any inconsistency in the Drawings or any conflict between the
Drawings and Specifications, Contractor shall provide the better quality or
greater quantity of Work or materials, as applicable, unless Owner directs
otherwise in writing.

 

7



--------------------------------------------------------------------------------



 



2.3.4 Contractor shall be responsible for dividing the Work among the
appropriate Subcontractors and Vendors. No claim will be entertained by Owner
based upon the organization or arrangement of the Specifications and/or the
Drawings into areas, sections, subsections or trade disciplines.
2.3.5 Detail drawings shall take precedence over scale drawings, and figured
dimensions on the Drawings shall govern the setting out of the Work.
2.3.6 Unless the Specifications expressly state otherwise, references to
documents and standards of professional organizations shall mean the latest
editions published prior to the Effective Date.
2.3.7 Technical words, abbreviations and acronyms in the Contract Documents
shall be used and interpreted in accordance with customary usage in the
construction industry.
2.3.8 Whenever consent, permission or approval is required from any party
pursuant to the provisions of the Contract Documents, such consent, permission
or approval shall, unless expressly provided otherwise in this Agreement, be
given or obtained, as applicable, in writing.
ARTICLE III
GUARANTEED MAXIMUM PRICE
3.1 Guaranteed Maximum Price. Subject to additions and deductions which may be
made only in accordance with the Contract Documents, Contractor represents,
warrants and guarantees to Owner that the total maximum cost to be paid by Owner
for Contractor’s complete performance under the Contract Documents, including,
without limitation, Final Completion of all Work, all services of Contractor
under the Contract, and all fees, compensation and reimbursements to Contractor,
shall not exceed a certain maximum amount mutually agreed to by Owner and
Contractor in accordance with this Article III (“Guaranteed Maximum Price”). The
Contractor shall submit the Guaranteed Maximum Price to Owner on the date and in
the manner set forth in Addendum 1 to this Agreement. Costs which would cause
the Guaranteed Maximum Price (as may be adjusted pursuant to the Contract
Documents) to be exceeded shall be paid by the Contractor without reimbursement
by Owner.
3.1.1 Guaranteed Maximum Price Components. The Guaranteed Maximum Price is
comprised of the maximum amount payable by Owner for:
3.1.1.1 The Cost of the Work listed in Subsection 3.2 hereof for full and
complete performance of the Work in strict accordance with Contract Documents,
and

 

8



--------------------------------------------------------------------------------



 



3.1.1.2 A fee to Contractor in the amount of 3.25% (“Contractor’s Fee”). The
Contractor’s Fee shall be the Contractor’s sole and exclusive compensation for
all costs described as Non-Allowable Costs of the Work in Section 3.3 hereof and
is inclusive of all overhead and profit arising out of or relating to the
Contractor’s Work. The Guaranteed Maximum Price is further broken down into line
items and categories on Exhibit G attached hereto.
3.1.2 Cost Overruns. Subject to additions or deductions which may be made in
accordance with the Contract Documents, Contractor shall be solely liable and
responsible for and shall pay any and all costs, fees and other expenditures in
excess of the Guaranteed Maximum Price for and/or relating to the Work, without
entitlement to reimbursement from Owner. Contractor is not entitled to any fee,
payment, compensation or reimbursement under this Agreement or relating to the
Work or Project other than as expressly provided in this Article 3.
3.1.3 Proof of Funds. If at any time or from time to time Owner reasonably
believes that based on the progress of the Work and Cost of the Work that at any
point the Work cannot be completed for the Guaranteed Maximum Price, Owner shall
have the right to require Contractor to provide Owner with satisfactory evidence
of funds available to Contractor to pay any anticipated overage. Prior to Owner
exercising any rights under this Section, Owner shall first provide written
notice to Contractor requesting satisfactory evidence of available funds and
shall include in the request a) the reasons for Owner’s belief that the Work
cannot be completed for the Guaranteed Maximum Price and b) the method and
manner by which Owner calculates the anticipated overage. Contractor shall,
within ten (10) days following receipt of this written notice from Owner,
provide Owner with either i) evidence reasonably satisfactory to Owner that the
Work can be completed within the Guaranteed Maximum Price and the basis upon
which Contractor believes this to be accurate or ii) satisfactory evidence of
funds available to make up any anticipated overage. If Owner, after reviewing
the evidence submitted by Contractor pursuant to paragraph i) herein, still
reasonably believes that the Work cannot be completed for the Guaranteed Maximum
Price, then Owner shall have the right to notify Contractor in writing of
Owner’s determination thereof and Contractor shall, within five (5) days of
receipt of Owner’s written notice of this determination, provide Owner with
satisfactory evidence of funds available to pay any anticipated overage as
described in Owner’s initial request for proof of funds. Contractor’s failure to
timely provide such satisfactory evidence to Owner of available funds shall
constitute a default under this Agreement.
3.1.4 Inferable Work. Contractor agrees that the scope of the Guaranteed Maximum
Price includes Work not expressly indicated on the Contract Documents, but which
is reasonably inferable from the Contract Documents, or consistent therewith,
and such Work shall be performed by Contractor without any increase in the
Guaranteed Maximum Price.

 

9



--------------------------------------------------------------------------------



 



3.1.5 Construction Contingency. The Guaranteed Maximum Price includes a
construction contingency (“Construction Contingency”). Subject to the terms of
the Contract Documents, Contractor shall be entitled to allocate from and apply
against the Construction Contingency Costs of the Work for the following, and no
other, purposes relating to the Work: (a) implementation of any Recovery Plan,
(b) cost overruns, (c) Minor Changes in the Work, (d) warranty costs prior to
Final Completion, (e) those circumstances where the actual cost of an item
exceeds the amount allocated to such item in the Guaranteed Maximum Price
(pursuant to Section 3.1.7.2 or 3.1.7.3 of this Agreement), (f) any purpose
expressly authorized in this Agreement, and (g) concealed conditions; provided,
however, that Contractor may not apply, use or allocate from the Construction
Contingency any amounts for any of the foregoing purposes that are the result
of, relate to or arise from any material breach or material failure to perform
by, Contractor, any Subcontractor or Vendor (except as necessary to replace any
Subcontractor or Vendor because of the bankruptcy or failure to perform of such
Subcontractor or Vendor), or any party for which any of them are liable or
responsible at law or under the Contract Documents or for any Non-Allowable
Costs of the Work. Each allocation of the Construction Contingency by Contractor
shall be reflected (with a narrative explanation) on the respective Application
for Progress Payment for the period during which Contractor makes such
allocation and application. Owner shall receive all of the Construction
Contingency remaining unallocated at Final Completion.
3.1.6 Allowances. The Guaranteed Maximum Price includes specific “Allowance
Amounts” for certain items as shown on the Schedule of Values and budgeted in
the Guaranteed Maximum Price (“Allowance Items”). The only Allowance Items shall
be those specifically identified as such in the Schedule of Values and in the
Guaranteed Maximum Price. The Allowance Amounts represent all Costs of the Work
of the Allowance Items, including, without limitation, costs of materials,
labor, handling, transportation, loading and unloading and installation, as
determined by Contractor.
3.1.7 Fast Track Drawings and Specifications. As described in Section 7.3 of
this Agreement, the Drawings and Specifications for the Work and Project are not
complete. As Drawings and Specifications are completed for a particular portion
of the Work (including Allowance Items), Contractor shall to the extent
practical propose and obtain bids from a minimum of three Subcontractors and/or
Vendors for that portion of the Work and, in accordance with Section 9.2 hereof,
assist Owner in selecting one of the Subcontractor or Vendor bids for that Work.

 

10



--------------------------------------------------------------------------------



 



3.1.7.1 If the amount of the bid selected by Owner exceeds the amount budgeted
in the Guaranteed Maximum Price for that item or portion of the Work, including
the Allowance Amount as to an Allowance Item, and the increase in cost is due to
the failure of the Drawings and Specifications to substantially conform to the
“Guaranteed Maximum Price Premises and Assumptions” as set forth on Exhibit G
attached hereto, Owner shall, subject to Section 3.1.7.3 below, either
(a) rework the Drawings and Specifications with Architect and Contractor to
cause the Work depicted therein to fall within the budgeted amount allocated in
the Guaranteed Maximum Price (or within the Allowance Amount as to an Allowance
Item), or (b) if the cost difference is less than $5000.00 (subject to an
aggregate maximum total of $100,000), Owner shall be entitled to allocate and
apply a portion of the Construction Contingency to such increased cost, or
(c) increase the Guaranteed Maximum Price by an amount equal to that portion of
the difference between the amount of the selected bid over the amount budgeted
for such item or portion of the Work in the Guaranteed Maximum Price (or over
the Allowance Amount as to an Allowance Item) that is attributable to the
failure of the Drawings and Specifications to substantially conform to the
Guaranteed Maximum Price Premises and Assumptions
3.1.7.2 If the amount of the bid recommended by Contractor exceeds the amount
allocated or budgeted in the Guaranteed Maximum Price for that item or portion
of the Work, and the Drawings and Specifications substantially conform to the
Guaranteed Maximum Price Premises and Assumptions, then:

  (a)   if the portion of the Work is not an Allowance Item, Contractor shall
perform such Work and such increase in costs shall be solely Contractor’s
responsibility and Contractor shall not be entitled to, and will not seek, any
increase in the Guaranteed Maximum Price (though Contractor shall be entitled to
allocate a portion of the Construction Contingency to cover such cost increase
if Contractor elects to the extent permitted in accordance with Section 3.1.5
hereof; provided however, if no funds remain in the Construction Contingency,
Contractor shall still be responsible for the increased cost of the Work); or

  (b)   if the portion of the Work is an Allowance Item, Contractor shall not be
responsible for such excess cost of that Allowance Item over the Allowance
Amount (subject to Section 3.1.7.3 hereof), even if the Drawings and
Specifications are in substantial conformance with the Guaranteed Maximum Price
Premises and Assumptions, and in such case as to such increased costs Owner will
make an election under clauses (a), (b), (c) or (d) of Section 3.1.7.1 above.

 

11



--------------------------------------------------------------------------------



 



3.1.7.3 Notwithstanding the provisions of Sections 3.1.7.1 and 3.1.7.2 above, if
Contractor failed to comply with its obligations under Section 7.3 of this
Agreement, including to timely notify Owner in writing in accordance with
Section 7.3.5 of this Agreement that the Drawings, Specifications or designs for
such item or portion of the Work (including any Allowance Item), failed to
substantially conform to the Guaranteed Maximum Price Premises and Assumptions,
or that redesign or value engineering was necessary to bring the cost within or
below the amounts allocated in the Guaranteed Maximum Price for such item or
portion of the Work, Owner shall not be required to make any election under
clause (a), (b), (c) or (d) of Section 3.1.7.1 above or under Section 3.1.7.2
above, and Contractor shall perform and be responsible for the increased cost of
such Work (though Contractor may utilize a portion of the Construction
Contingency to cover such increased costs; provided, however, if no funds remain
in the Construction Contingency, Contractor shall still be responsible for the
increased costs of such Work) and be stopped from seeking, and Contractor agrees
not to seek and shall not be entitled to, any increase in the Guaranteed Maximum
Price with regard thereto.
3.1.7.4 If the amount of the bid selected by Owner plus the additional and
customary cost to complete the bid Work (if such additional and customary amount
is so required as mutually determined between Owner and Contractor) is less than
the amount allocated or budgeted in the Guaranteed Maximum Price for that item
or portion of the Work, then:

  (a)   if the portion of the Work is not an Allowance Item, the difference
between those amounts shall be allocated to and included within the Construction
Contingency; or

  (b)   if the portion of the Work is an Allowance Item, then such savings and
difference shall reduce the Guaranteed Maximum Price.

3.1.7.5 Notwithstanding the provisions of this Section 3.1.7, if Owner elects to
have a party other than Contractor, or one of Contractor’s Subcontractors,
perform the Work related to an Allowance Item or other portion of the Work, or
otherwise eliminates or reduces the scope of an Allowance Item or other portion
of the Work, the Guaranteed Maximum Price shall be reduced by both (a) the
Allowance Amount for any such Allowance Item or the budgeted amount in the
Guaranteed Maximum Price for such item, and (b) a portion of the Contractor’s
Fee in an amount equal to three percent (3.25%) of the aggregate amount of
reductions specified in the preceding clause and there shall not be any
corresponding increase in the Guaranteed Maximum Price for the cost of such
Allowance Item or other portion of the Work not performed by Contractor.

 

12



--------------------------------------------------------------------------------



 



3.2 Cost of the Work. “Cost of the Work” means those elements of costs described
in this Section 3.2 up to the Guaranteed Maximum Price (subject to change only
as provided in this Agreement) which are chargeable to Owner and payable to
Contractor when reasonably, actually and necessarily incurred by the Contractor
during proper performance of the Work, without mark-up or add on of any kind by
or at the request of Contractor. Such costs shall be actual costs paid by
Contractor less all discounts, rebates and salvages taken by Contractor. All
amounts paid or payable as Costs of the Work shall be subject to verification by
audit pursuant to Article 19 of this Agreement. Contractor covenants and agrees
to use its best efforts to achieve the lowest price or cost reasonably available
and consistent with the Contract Documents, for all Cost of the Work items.
Costs of the Work shall be strictly limited to and include only the following
items:
3.2.1 Contractor’s Salaried Employees. Direct cost of amounts actually paid by
Contractor for the salaries paid to Contractor’s employees (excluding craft
labor) while and only to the extent they are performing Work at the Site
(“Personnel”), except to the extent approved otherwise by Owner, and at the
rates set forth on Exhibit C attached hereto, including Contractor’s actual
costs of statutory payroll taxes and customary employee benefits to the extent
stated in this Subsection 3.2.1, pro-rated for the time they are performing Work
at the Site. Contractor shall submit to Owner all documentation necessary to
support the referenced rate and benefits. Contractor’s costs for bonuses, stock
options, profit sharing arrangements and similar incentive programs shall be
Non-Allowable Costs of the Work (except for amounts paid by Contractor into 401K
plans for its designated Personnel, which amounts shall not exceed 4% of the
respective employee’s gross salary) and thus included within the Contractor’s
Fee. Contractor’s rates shall exclude any elements of overhead or profit. Any
changes to such chargeable personnel listed in Exhibit C attached hereto, during
the course of the Work must be approved in advance and in writing by Owner. The
Contractor shall submit a rate schedule for each of its personnel listed in
Exhibit C attached hereto, for Owner’s audit and approval, including any
increases other than increases solely for annual standard cost of living
adjustments and merit raises in Contractor’s normal and customary practice, but
not to exceed five percent (5%) annually, unless approved otherwise by Owner.
Costs included in such proposed rates shall, however, be strictly limited to
actual payroll costs including actual labor burden, and excluding any element
for overhead or profit. Items covered by or included within the labor burden
shall not be separately or otherwise included in Costs of the Work or billed to
Owner.
3.2.2 Contractor’s Site Craft Labor. Direct cost of amounts actually paid for
Contractor’s craft labor, including actual labor burden. Contractor shall submit
hourly rates for both regular time and premium time hours for Owner’s review and
approval. In no event shall such rates exceed either those hourly rates
specified in collective bargaining agreements applicable to such labor,
including stated increases, or the amount actually paid by Contractor for such
craft labor, unless approved in writing in advance by Owner.

 

13



--------------------------------------------------------------------------------



 



3.2.3 Subcontractor and Vendor Costs. Direct cost of amounts actually paid by
Contractor to its Subcontractors and Vendors for Work performed pursuant to
subcontracts and purchase orders which have been reviewed and approved in
advance and in writing by Owner (except to the extent Owner’s prior written
consent is not required pursuant to Section 9.3 of this Agreement).
3.2.4 Materials and Equipment Incorporated in the Work. Direct cost of amounts
actually paid by Contractor for all materials and equipment incorporated into
the Work by Contractor, including the actual direct costs of transportation and
temporary storage (including any materials stored off-Site so long as the
requirements of Section 5.13 of this Agreement are fulfilled to Owner’s
satisfaction). Contractor shall promptly disclose to Owner all relevant details
regarding any such materials, equipment and other items if any of the foregoing
is being provided for purchase by Contractor or any company which is a
subsidiary or otherwise affiliated with Contractor or its parent company. Said
costs shall be invoiced at actual prices, net of any available trade and
quantity discounts. Contractor shall use its best efforts to achieve the lowest
cost or price reasonably available and consistent with the Contract Documents.
Any salvage value received by Contractor or any Subcontractor for any excess
items paid for by Owner, to be determined prior to Owner’s final payment upon
Final Completion, shall reduce the Cost of the Work and be a credit to Owner.
3.2.5 Materials and Equipment Consumed at the Site. Direct cost of amounts
actually paid by Contractor for all materials, equipment, supplies and small
tools which are provided by Contractor at the Site and fully consumed at the
Site during performance of the Work, including the direct costs of
transportation and temporary storage on-site or pursuant to Section 5.13 hereof.
Contractor shall promptly disclose to Owner all relevant details regarding any
such materials, equipment and other items if any of the foregoing is being
provided for purchase by Contractor or any company which is a subsidiary or
otherwise affiliated with Contractor or its parent company. Said costs shall be
at lowest rates reasonably available and consistent with the Contract Documents
and invoiced at actual prices, including any available trade and quantity
discounts. Contractor covenants and agrees to use its best efforts to achieve
the lowest cost or price reasonably available and consistent with the Contract
Documents. Any salvage value for any excess items paid for by Owner, to be
determined prior to Owner’s final payment upon Completion, shall reduce the Cost
of the Work and be a credit to Owner.

 

14



--------------------------------------------------------------------------------



 



3.2.6 Rental Equipment. Direct cost of amounts actually paid by Contractor for
rental charges for all necessary construction machinery and equipment utilized
at the Site, exclusive of small tools, but limited to the direct costs of
transportation, delivery, installation, dismantling, removal, maintenance, and
insurance. Contractor shall use its best efforts to achieve the lowest cost or
price reasonably available and consistent with the Contract Documents.
Contractor shall promptly disclose to Owner all relevant details if any such
construction machinery or equipment is being provided, either for purchase or
rental, by Contractor or any company which is a subsidiary or otherwise
affiliated with Contractor or its parent company. The rental rates for any
machinery and equipment owned by Contractor or an affiliated entity shall be
agreed upon by Owner and Contractor in advance, and those rates are incorporated
into the rate schedule which is attached to this Agreement as Exhibit D.
Notwithstanding anything to the contrary in Exhibit D, the aggregate amount of
rental costs charged for any individual piece of Contractor or affiliate-owned
machinery or equipment shall be limited to 80% of its actual acquisition cost.
3.2.7 Site Office Costs. Direct cost of amounts actually paid by Contractor for
Site office facilities and Site office general expenses, telephone services,
long distance telephone calls, photocopying, postage, reasonable and customary
petty cash expenses not to exceed $250.00 monthly, facsimile transmissions,
office supplies, custom printing required by the Contract Documents, express and
air courier mail delivery services, Site office equipment such as computers,
telephones, copiers, facsimile machines, typewriters and similar items used in
connection with the Work. Contractor shall use its best efforts to achieve the
lowest cost or price reasonably available and consistent with the Contract
Documents, provided, however, such costs shall be expressly limited to such of
the foregoing items not otherwise made available or provided by Owner to
Contractor at the Site. Contractor shall promptly advise Owner of any such Site
office equipment which is charged to the Work and provide Owner with all
purchase and rental agreements pertaining thereto for Owner’s approval.
Contractor shall promptly disclose to Owner all relevant details if any such
Site office equipment is being provided, either for purchase or rental, by
Contractor or any company which is a subsidiary or otherwise affiliated with the
Contractor or its parent company. Such equipment shall be deemed Contractor
owned equipment and a Cost of the Work only in accordance with Contractor’s
Equipment List attached hereto as Exhibit D. Any salvage value received by
Contractor or any Subcontractor for any excess items paid for by Owner, to be
determined as part of Final Completion, shall be a credit for Owner’s account.
3.2.8 Sales and Use Taxes. Direct cost of amounts actually paid by Contractor
for sales and use taxes for materials and equipment incorporated or consumed
into the Work, plus on rental equipment used in the Work, that are imposed by
governmental authorities and paid by the Contractor.

 

15



--------------------------------------------------------------------------------



 



3.2.9 Bond Premiums. Direct cost of amounts actually paid by Contractor for
premiums solely attributable to the Work for Contractor’s Performance and
Payment Bonds to the extent required by Owner, direct cost of amounts actually
paid by Contractor for a Louisiana Tax Bond and direct amounts paid for
Subcontractor bond premiums.
3.2.10 Course of Constructions Repairs. Actual and reasonable costs incurred and
paid by Contractor in repairing minor damage to trade Work caused as a normal
by-product during the course of construction and not attributable to the fault
of Contractor, any Subcontractor or Vendor or covered by insurance.
3.2.11 Royalties. Royalties and license fees necessarily and reasonably incurred
and paid by Contractor for an express design, process or product required by the
Contract Documents in accordance with Section 7.20 hereof.
3.2.12 Other Costs. Other actual direct costs incurred in the performance of the
Work, but limited solely to those costs which are approved in writing by Owner.
3.2.13 Miscellaneous Costs. Miscellaneous costs are chargeable as Costs of the
Work only as follows:
3.2.13.1 Direct costs actually paid by Contractor for clean-up and removal of
debris;
3.2.13.2 Direct costs actually paid to respond to an emergency affecting the
safety of persons and property, and not the result of any act or omission of
Contractor or any Subcontractor or Vendor or any party for whom any of the
foregoing are responsible or liable at law or under the Contract Documents;
3.2.13.3 Direct costs actually paid by Contractor and approved by Owner for Site
security services for protection of the Work;
3.2.13.4 Actual costs incurred by Contractor for blueprinting of Drawings as
required by the Contract Documents and required postage, express mail and long
distance costs in the performance of the Work; and
3.2.13.5 Except for the Major Permits which shall be Owner’s responsibility to
pay for, direct costs actually paid for building permit fees, including plan
check fees, which are required by governmental authorities to be taken out in
Owner’s name for construction and completion of the Work, including temporary
and final Certificates of Occupancy.

 

16



--------------------------------------------------------------------------------



 



3.2.13.6 Direct costs actually paid by Contractor’s Personnel reasonably
incurred by such Personnel while traveling in the performance of the Work.
3.2.13.7 Losses and expenses not compensated by insurance and incurred by
Contractor directly relating to the performance of the Work and not relating to
or arising from the failure of Contractor or any Subcontractor or Vendor or any
party any of the foregoing are liable or responsible for under the Contract
Documents or at law, to comply with the Contract Documents or the negligence of
any of the foregoing persons.
3.2.13.8 The cost of insurance premiums for the specific insurance coverages
listed on Exhibit P carried by Contractor and Subcontractors relating to the
Work and costs of insurance pursuant to Section 15.1.1 hereof, if applicable.
3.3 Non-Allowable Cost of the Work. “Non-Allowable Cost of the Work” mean the
direct and/or indirect costs described in this Section 3.3 and all similar costs
and all other costs not included within Costs of the Work, which are paid or
incurred by Contractor during performance of the Work. All such Non-Allowable
Costs of the Work are included in Contractor’s Fee set forth in Subsection 3.1.1
above, regardless of whether they exceed the amount of such Contractor’s Fee.
Contractor shall not be entitled to receive any additional reimbursement for
Non-Allowable Costs of the Work, including without limitation, any of the types
of cost items described as follows:
3.3.1 The cost of any item not specifically and expressly included as a Cost of
the Work in Section 3.2 above;
3.3.2 Costs in excess of the Guaranteed Maximum Price;
3.3.3 Salaries and all other compensation of the Contractor’s personnel and
representatives performing any function at any location whatsoever, except for
those Personnel individually named as approved in Exhibit “C” attached hereto,
and to the extent described therein;
3.3.4 All direct and indirect operating, maintenance and overhead costs of any
nature whatsoever arising out of or in any way relating to any of the
Contractor’s principal or branch offices, including, but not limited to: office
space; furniture and equipment which is dedicated to or reserved for use for the
Work; leasing and rental costs; maintenance; local telephone; utilities;
depreciation; security; office supplies; property taxes; the development of
engineering and construction manuals, standards or computer programs; personnel
training of any kind; and janitorial services; excepting only those actual and
direct costs incurred and permitted to the extent described in Subsections 3.2.7
and 3.2.13 above;

 

17



--------------------------------------------------------------------------------



 



3.3.5 Any expenses relating to Contractor’s operating capital, including
interest on the Contractor’s capital employed in support of the Work (provided,
however, as to interest, only so long as Owner timely pays amounts properly due
and owing to Contractor in accordance with and subject to the Contract
Documents);
3.3.6 All direct and indirect costs arising out of the fault or negligence of,
or failure to comply with the terms of the Contract Documents or any
subcontracts by, the Contractor, any Subcontractor or Vendor of any tier or
anyone directly or indirectly employed by any of them, or for whose acts or
omissions any of them are responsible or liable at law or under the Contract
Documents;
3.3.7 All direct and indirect costs of any nature relating to work arising
during the Warranty Period defined in Section 10.2 of this Agreement, for
correction, removal, replacement or disposal of any non-conforming Work,
materials or equipment to the extent defined in Article 10 of this Agreement;
3.3.8 All costs incurred by Contractor for bonuses, stock options, profits
sharing arrangements and similar incentive programs (other than as provided in
Section 3.2.1 with regard to 401K plans);
3.3.9 All direct and indirect costs of any nature resulting from or attributable
to either delays, disruptions or interferences, excepting only for those costs
which are expressly identified and permitted in accordance with Article 11 of
this Agreement;
3.3.10 All direct and indirect costs of any nature resulting from or
attributable to terminations, cancellations for convenience or suspensions,
excepting only for those costs which are expressly identified and permitted in
accordance with Article 17 of this Agreement;
3.3.11 Rental costs of Contractor or affiliate owned machinery and equipment,
except as specifically provided in Subsection 3.2.6 of this Agreement;
3.3.12 All costs of business and/or operating permits, licenses, fees and taxes,
required by any local, state or federal governmental authorities or labor
agreements to enable the Contractor, its Subcontractors or Vendors of any tier
to be qualified to do business and/or perform trade activities and/or any Work
pursuant to the Contract Documents;
3.3.13 Costs of repairing defective or non-conforming Work or Work damaged by
Contractor, Subcontractors, sub-subcontractors, material men, anyone directly or
indirectly employed by any of them, or for those acts or omissions any of them
are responsible or liable at law or under the Contract Documents, except to the
extent provided in Section 3.2.10 hereof;

 

18



--------------------------------------------------------------------------------



 



3.3.14 Costs incurred by Contractor in satisfying its indemnification
obligations pursuant to Article 14 of this Agreement or any other Contractor
indemnification provision of the Contract Documents;
3.3.15 Payments on account of materials, supplies, and equipment until delivered
and suitably stored at the Site for subsequent incorporation or consumption in
the Work, except as specifically provided in Section 5.13 of this Agreement (if,
however, in Owner’s reasonable opinion, such warehousing and storage costs are
due to Contractor caused delays and/or poor sequencing of the Work by
Contractor, these costs shall not be considered a Cost of the Work and will be
at Contractor’s sole cost and expense);
3.3.16 Costs in excess of $10,000 aggregate incurred by Contractor relating to
the preparation, response to or defense of any Claim for which Contractor or any
Subcontractor or Vendor are liable or responsible at law or under the Contract
Documents;
3.3.17 Any cost incurred by Contractor relating to a Change in the Work without
a Change Order or Construction Change Directive (other than a Minor Change or
unless approved otherwise in writing by Owner and Owner’s Lenders);
3.3.18 Any Costs of the Work reimbursed by insurance to Contractor or any
Subcontractor or Vendor;
3.3.19 The costs of any insurance premiums associated with the Owner’s
requirement that Contractor and Subcontractors carry insurance coverage beyond
that provided by the OCIP (as defined in Article 15 of this Agreement), and the
cost of any other insurance maintained by Contractor or any Subcontractor
whether or not required by the Contract Documents (except that insurance
described in Section 3.2.13.8 hereof); and
3.3.20 All other direct, indirect and/or overhead costs of any nature
whatsoever, except as otherwise expressly provided to the contrary in the
Contract Documents.

 

19



--------------------------------------------------------------------------------



 



3.4 Contractor’s Responsibility for Taxes. Other than direct cost of amounts
actually paid by Contractor for sales and use taxes directly relating to
materials and equipment incorporated or consumed into the Work and/or directly
relating to rental equipment used in the Work that are imposed by governmental
authorities and paid by the Contractor, it is expressly understood that no other
taxes or duties (other than customs duties on equipment and material brought
into the United States expressly and solely for incorporation or consumption in
the Work and imposed by governmental authorities and paid by Contractor) of any
nature whatsoever are considered Costs of the Work and that Contractor will not
be separately reimbursed for, but Contractor shall be responsible for and shall
timely pay, any other such taxes or duties whatsoever, including, but not
limited to, federal, state and local taxes, duties, excise taxes, personal
property taxes on construction equipment and other property owned or leased by
Contractor, taxes on net income of Contractor, filing fees on taxes, business
taxes, and similar taxes applicable to or arising directly or indirectly out of
performance of the Work or Contractor’s property, business or operations.
3.5 Discounts, Rebates and Refunds. All cash discounts (so long as Owner has
made payment to Contractor to the extent advance or timely payment is necessary
to obtain such cash discount), trade discounts, rebates and refunds obtained by
Contractor during the course of the Work, and all amounts received from sales of
surplus materials and equipment, shall accrue to Owner. Contractor shall take
all necessary steps to obtain, secure and pass on such credits to Owner and all
such discounts, rebates and refunds shall be fully reflected in Contractor’s
monthly Applications for Progress Payment submitted pursuant to Article 5 of
this Agreement. Title to all materials, tools, and equipment paid for by Owner
shall be vested in Owner. At the completion of the Work and when no longer
required, such tools, equipment and materials as remain shall belong to Owner
and be, as Owner may direct (a) sold at the direction of Owner and all sums and
allowances realized credited against the Cost of the Work for all purposes under
this Agreement or (b) delivered to Owner, all as Owner shall direct.
3.6 No Duplication. Notwithstanding the breakdown or categorization of any costs
in this Article 3 or elsewhere in the Contract Documents, there shall be no
duplication of payment in the event any particular items for which payment is
requested can be characterized as falling into more than one of the types of
compensable or reimbursable categories.
ARTICLE IV
CONTRACT TIME AND INTERIM MILESTONE DATES
4.1 Definitions.
4.1.1 The term “day” means any calendar day including public holidays.
4.1.2 The “Notice to Proceed” means the written notice from Owner to Contractor
providing Contractor with a “Date of Commencement” for the Work.
4.1.3 The term “Interim Milestone Dates” means either the fixed dates, or the
fixed number of calendar days, available to Contractor to achieve the key
schedule “Interim Milestones” identified in the Project Schedule.

 

20



--------------------------------------------------------------------------------



 



4.1.4 The term “Contract Time” means the period of time between the Date of
Commencement and Guaranteed Date of Substantial Completion, available to
Contractor to achieve Substantial Completion of the Work in its entirety in
accordance with Section 12.1 of this Agreement.
4.1.5 The term “Guaranteed Date of Substantial Completion” shall mean a date
which is no later than 24 months from and after the Date of Commencement.
4.2 Time is of the Essence. Contractor and Owner acknowledge that TIME IS OF THE
ESSENCE with respect to their respective obligations under the Contract
Documents, and that Owner’s business interests will suffer substantial losses in
the event that the Project is not completed within the Interim Milestone Dates
and/or the Contract Time in accordance with and subject to the terms of this
Agreement. Contractor hereby accepts and confirms that, subject to the terms of
this Agreement, the Contract Time is reasonable for completing the Work and
hereby agrees to dedicate such personnel and other resources as are necessary to
assure that the Work is continuously managed and performed in a diligent,
skilled and workmanlike manner. Notwithstanding any other provision of the
Contract to the contrary, in the event Owner is unable to obtain financing
satisfactory to Owner for the Project and Owner does not issue a Notice to
Proceed, Owner shall have the right to terminate the Contract upon written
notice to Contractor and such termination shall be treated as a termination for
convenience by Owner pursuant to Section 17.2 hereof and the parties rights and
obligations with regard to such termination shall be as provided for in
Section 17.2 hereof. Contractor will not commence or perform any Work prior to
the Date of Commencement in Owner’s Notice to Proceed.
4.3 Completion Guarantees. Subject to changes in the Contract Time which are
mutually agreed to and finalized in accordance with the Contract Documents,
Contractor hereby guarantees to cause the Work to be commenced on the Date of
Commencement as provided in Section 4.1.2 hereof, and (a) to timely achieve each
of the Interim Milestone Dates, and (b) to timely achieve Substantial Completion
of the Work in its entirety in accordance with the requirements of Section 12.1
of this Agreement on or before the Guaranteed Date of Substantial Completion.
Contractor’s failure to achieve any of the Interim Milestone Dates or
Substantial Completion by the Guaranteed Date of Substantial Completion, except
pursuant to mutually agreed schedule extensions which are determined and
finalized in Change Orders in accordance with the Contract Documents, shall be a
material breach of this Contract and Contractor shall and hereby agrees to
indemnify Owner for and against any and all costs, damages, expenses, losses,
liabilities and obligations relating to and/or arising out of any such delay(s),
provided, however, Contractor’s liability to Owner under this Agreement relating
to damages arising solely from delays in the Work caused by Contractor or for
which Contractor is responsible or liable (as outlined in Section 4.4 below)
shall not exceed the total amount of one-half the Contractor’s Fee. The
foregoing limitation on liability relating to delays shall not in any way limit
Contractor’s liability for any other act, omission, breach or default of
Contractor, Subcontractor or any Vendor, shall only relate to damages actually
suffered by Owner and shall not apply to or in any way limit Contractor’s
obligation to complete the Work for the Guaranteed Maximum Price, including, but
not limited to, Contractor’s responsibility for all costs in excess of the
Guaranteed Maximum Price pursuant to the Contract Documents, nor shall the
foregoing limitation on liability in any way apply to or limit in any way any of
Contractor’s obligations and covenants under Section 11.8 hereof, including,
without limitation, Contractor’s obligation to provide and implement any
Recovery Plan and/or take all available steps to overcome or mitigate against
the adverse effects of all delays identified by Owner.

 

21



--------------------------------------------------------------------------------



 



4.4 Liquidated Damages. If Substantial Completion of the Work is not achieved by
the Guaranteed Date of Substantial Completion, as such time period is adjusted
pursuant to the Contract Documents, Contractor acknowledges and agrees that
Owner will suffer significant damages. Accordingly, if Substantial Completion of
the Work is not achieved by the Guaranteed Date of Substantial Completion,
Contractor shall pay to Owner on demand (or, at Owner’s option Owner may deduct,
withhold and/or set off the whole or any portion of the following liquidated
damages amounts from or against any amounts then or thereafter payable or due to
Contractor from Owner), as liquidated damages and not as a penalty, the amount
of:
4.4.1 Forty Thousand Dollars ($40,000.00) per day for each day of delay from and
after the Guaranteed Date of Substantial Completion until Substantial Completion
is achieved, up to a total amount of one-half of the Contractor’s Fee.
4.4.2 Owner and Contractor hereby agree that it would be impractical or
impossible to fix actual damages in the case of Contractor’s default of its
obligation to cause Substantial Completion to be completed within the Contract
Time and also agree to stipulate that Owner’s loss in the case of any such
default will be deemed equal to the amounts set forth herein as liquidated
damages for the specific periods set forth in Section 4.4.1 above, which amounts
both parties agree are reasonable estimates of Owner’s actual damages in such
event.
4.4.3 Notwithstanding the provisions of this Section 4.4, the foregoing
liquidated damages shall not apply to or limit in any way any of Contractor’s
obligations and covenants under Section 11.8 hereof, including, without
limitation, Contractor’s obligation to provide and implement any Recovery Plan
and/or take all available steps to overcome or mitigate against the adverse
effects of all delays identified by Owner.

     
Contractor’s Initials
  Owner’s Initials

4.5 Intentionally omitted.

 

22



--------------------------------------------------------------------------------



 



4.6 Notice of Contract. Notwithstanding anything to the contrary in this
Agreement, Contractor shall not commence or perform any Work or deliver any
materials to the Site until a Notice of Contract is filed in the mortgage
records of the Clerk of Court and Ex-Officio Recorder for the Parish of East
Baton Rouge pursuant to the requirements of the Louisiana Private Works Act, La.
R.S. 9:4801 et seq.. An original of the bond(s) required by Section 7.18.1 of
this Agreement shall be attached to the Notice of Contract when it is recorded.
The Notice of Contract shall comply with the requirements of the Louisiana
Private Works Act, La. R.S. 9:4801 et seq., including La. R.S. 9:4811. Owner
shall deliver the Notice of Contract to Contractor on or before Owner’s delivery
of the Notice to Proceed. The Contractor shall sign and return the Notice of
Contract to Owner along with the bond(s) required by Section 7.18.1 of this
Agreement. Promptly after receipt of these materials from Contractor, Owner will
record the fully executed original Notice of Contract (with the bond(s)
attached) as required by the Louisiana Private Works Act. Owner shall provide
written notice to Contractor when the Notice of Contract has been recorded.
ARTICLE V
PAYMENTS TO CONTRACTOR
In consideration of Contractor’s performance of the Work in full compliance with
the Contract Documents, Owner shall pay Contractor over the course of and in
proportion to the Work completed as follows:
5.1 Schedule of Values. Within twenty-one (21) calendar days after the Date of
Commencement for the Work, Contractor shall submit to Owner and Owner’s Lenders
an initial “Schedule of Values” for the Work, allocating values among all
categories or portions of the Work. The Schedule of Values shall be prepared in
such form and supported by data to substantiate its accuracy to the extent as
Owner may require, shall be based upon the latest cost information available to
Contractor, and shall be subject to Owner’s approval which approval shall not be
unreasonably delayed. By way of example and not by limitation, the Schedule of
Values should include and delineate: (a) each subcontract and major component
thereof; (b) each significant purchase order and the installation costs for all
procured materials and equipment, so that logical and realistic cost breakdowns
are established and set forth for all facilities, phases, areas, trade
disciplines, utility and electrical systems, FF&E items and major components
thereof. The Owner accepted Schedule of Values shall be used as a basis for the
Contractor’s Applications For Progress Payments described in Section 5.2 below.
Owner shall have the right to reject all or any portion of the Schedule of
Values which Owner determines does not accurately define the Work in reasonable
detail, or if the detail provided does not accurately reflect an appropriate
cost, allocation or proportion of the Work. At any time and from time to time if
it reasonably appears to Owner that any aspect of the Schedule of Values is
incomplete or inaccurate, and following any Change Order or Construction Change
Directive, the Schedule of Values shall be adjusted by Contractor, in each case
subject to Owner’s written approval, to reflect accurately the values of the
various portions of the Work.

 

23



--------------------------------------------------------------------------------



 



5.2 Applications for Progress Payments.
5.2.1 Format of Applications
5.2.1.1 On or before the first (1st) day of each month, Contractor shall submit
to Owner and Owner’s Lenders an initial draft of Contractor’s Application for
Progress Payment for the previous month.
5.2.1.2 On or before the fifth (5th) day of each month, Contractor shall submit
to Owner and Owner’s Lenders a fully completed Application For Progress Payment
for the previous month in a format reasonably satisfactory to Owner and
supported by such documentation to verify entitlement as Owner and Owner’s
Lenders may reasonably require, and certified by Contractor as correct. Each
Application for Progress Payment shall be sequentially numbered, and shall
clearly identify, itemize and attribute all Costs of the Work in a manner which
facilitates review by Owner. Such Applications for Progress Payment may only
request payment for Costs of the Work actually incurred prior to the date of
such Application for Progress Payment and may not include requests for payment
of amounts Contractor does not intend to pay promptly to a Subcontractor or
Vendor because of a dispute or other reason. Contractor shall not submit more
than one Application for Progress Payment per month, unless otherwise requested
by Owner. In addition, each Application for Progress Payment shall separately
identify and itemize the following:

  (a)   Work performed during such preceding calendar month.

  (b)   Amounts due for Contractor’s initial scope of Work satisfactorily
completed during the preceding month as measured by the Contractor’s direct and
actual costs incurred in accordance with the Cost of the Work described in
Section 3.2 of this Agreement, a list of all bills for supplies, materials,
equipment, and fixtures incorporated in the Work (in detail reasonably
sufficient to allow Owner to determine where each item is incorporated) and
labor performed (in detail reasonably sufficient to allow Owner to determine
where and on what portion of the Work the labor was performed, including, but
not limited to, weekly labor payrolls with names, dates, hours and rates) in
connection with the Work, together with copies of the actual bills to be paid.

  (c)   For each category and portion of the Work as shown on the Schedule of
Values: (1) the amount requested on all previous Applications for Progress
Payment, (2) the amount requested on the current Application for Progress
Payment, and (3) the amount allocated to the Work yet to be completed.



 

24



--------------------------------------------------------------------------------



 



  (d)   The percentage completion of each portion of the Work as of the end of
the period covered by the Application for Progress Payment, shown as the
percentage obtained by dividing (a) the expense which has actually been incurred
by Contractor on account of that portion of the Work for which Contractor has
made or intends to make actual payment prior to the next Application for
Progress Payment, by (b) the amount allocated to that portion of the Work in the
Schedule of Values.

  (e)   Amounts due which are attributable to the Contractor’s Fee earned as a
result of the completion of Contractor’s scope of Work during such period
covered by and included in the Application for Progress and approved by Owner.
Under no circumstances shall Contractor include in any Application for Progress
Payment, nor shall Owner be required to pay, an Application for Progress Payment
for funds to pay an amount in excess of the then applicable pro rata portion of
the Contractor’s Fee, using the ratio that the portion of the Work then
completed bears to the total Work (as determined by the total Costs of the Work
disbursed to date compared to the total approved Costs of the Work amount on the
Schedule of Values).

  (f)   For all amounts due as the result of Change Orders and Construction
Change Directives, the Contractor shall make submittals for each Change Order
and Construction Change Directive.

  (g)   Reflect Retainage in the amount provided for pursuant to Section 5.6 of
this Agreement.

  (h)   Such additional information and documentation regarding the progress of
the Work as Owner or Owner’s Lenders may reasonably require.

5.2.2 Substantiation of Costs. Contractor shall support its Applications for
Progress Payment with relevant documentary evidence for cost verification
purposes as Owner and Owner’s Lenders may reasonably require. This obligation
shall include providing Owner with such supporting documentation as necessary to
enable Owner to verify Costs of the Work submitted pursuant to Section 3.2 of
this Agreement, including any Costs of the Work attributable to Change Orders or
Construction Change Directives. To the extent requested by Owner, this shall
include providing audit access to Contractor’s books and records to the extent
described in Article 19 of this Agreement. All blanks and columns in the
Application for Progress Payment must be completed. Except with Owner’s prior
written consent pursuant to Sections 5.11 and 5.13 of this Agreement, Contractor
shall not make advance payments to suppliers and shall not be entitled to
reimbursement for the cost of any equipment or materials which have not been
delivered and incorporated into the Project or stored at the Site.

 

25



--------------------------------------------------------------------------------



 



5.2.3 Additional Costs for Change Orders and Claims. Except for Construction
Change Directives which specify additional Costs of the Work are to be paid, or
pursuant to an Owner signed Change Order, Owner shall not have any obligation to
pay any amounts to Contractor or any Subcontractor or Vendor for work outside
the scope of Contractor’s Work.
5.2.4 Lien Waivers. Each Application for Progress Payment shall include signed
and notarized Conditional Waivers and Releases of Lien Upon Progress Payment in
the form attached hereto as Exhibit H from Contractor and each Subcontractor,
and each Vendor with regard to Work that is covered on the Application for
Progress or Final Payment, and signed and notarized Unconditional Waivers and
Releases of Liens Upon Progress Payment in the form attached hereto as Exhibit I
from Contractor and each Subcontractor, and each Vendor with regard to Work that
was covered by the immediately preceding Application for Progress Payment.
Owner’s receipt of such executed and notarized waivers shall be a condition
precedent to Owner’s obligation to pay any amounts pertaining thereto.
Notwithstanding the foregoing, and subject to all other terms of this Agreement,
to the extent Contractor fails to provide any of the foregoing waivers and
releases of lien when required (“Outstanding Releases”), Contractor shall
provide to Owner’s and Owner’s Lenders’ title insurers, from time to time upon
Owner’s request and as a condition to any progress or other payment to
Contractor, such affidavits, indemnitee(s), certificates and other instruments
as such title insurers require to issue to Owner and Owner’s Lenders, as a
condition to any progress or other payment to Contractor, one or more
endorsements to their respective title insurance policies insuring the lien free
status of the Work and Site (Contractor’s failure to cause the title insurer to
provide the required endorsement(s) shall be a breach of this Agreement);
provided, however, that at no time shall the aggregate of all Outstanding
Releases represent Work with an aggregate value in excess of $1,000,000. In
addition, Owner may at any time direct Contractor to submit an affidavit that
all payrolls, invoices for material and equipment, and other indebtedness
connected with the Work and associated with an Application For Progress Payment
have been paid.
5.2.5 Certificates. Each Application for Progress Payment (and for Final
Payment) shall include a “Contractor’s Certificate,” in form and substance
identical to Exhibit J attached to this Agreement, signed by Contractor.
5.3 Time of Payments. Subject to the terms of the Contract Documents, Owner
shall make to Contractor progress payments properly due and undisputed based on
an approved Application for Progress Payment within thirty (30) calendar days
after receipt of such fully completed Applications For Progress Payment which
are submitted along with all requirements under Section 5.2 above, and
substantiated in accordance with Subsection 5.2.2 above, and otherwise
reasonably satisfactory to and approved by Owner and Owner’s Lenders, less any
amounts that may be retained or withheld pursuant to the Contract Documents.

 

26



--------------------------------------------------------------------------------



 



5.4 Owner’s Right To Withhold. Notwithstanding anything to the contrary herein,
and in addition to Retainage, Owner may, upon written notice to Contractor,
withhold from any payments otherwise due to the Contractor (including Final
Payment), up to one hundred percent (100%) of the amount which, in Owner’s
opinion, is necessary to protect Owner against or compensate Owner for any and
all damages, costs, lawsuits claims, overpayments, expenses and losses
attributable to any of the items or circumstances listed below in this
Section 5.4, including, to cure any breach, default or failure to perform, or to
assure the payment of claims of third persons, and at Owner’s option to apply
such sums in such manner as Owner may in good faith deem necessary or proper to
secure protection from or to satisfy such claims, Owner shall not be deemed in
default by reason of withholding payment under this Agreement in good faith.
Contractor shall not be entitled to receive payment on any Application for
Progress Payment that is inaccurate or incomplete or that contains any material
misrepresentation. The rights and remedies of Owner under this Section 5.4 shall
be non-exclusive and shall be in addition to all other remedies available to
Owner under this Agreement or at law, in equity or otherwise.
5.4.1 The overall percentage of Work satisfactorily completed by Contractor and
each relevant Subcontractor and/or Vendor (determined by comparing the amount of
Work satisfactorily completed to the total amount of Work to be completed), is
less than the overall percentage of payments determined by comparing (i) the sum
of (a) all amounts previously paid by Owner; and (b) the pending invoice to be
paid, to (ii) the total amount of the Cost of the Work within the Guaranteed
Maximum Price.
5.4.2 Contractor’s failure to perform the Work in accordance with the Contract
Documents, including, without limitation, failing to comply with any applicable
Laws, failure to submit or carry out Recovery Plans in accordance with
Section 11.8 of this Agreement, and/or failure to maintain insurance in
compliance with the requirements of this Agreement.
5.4.3 Defective Work not remedied in a timely manner after receipt of notice
from Owner during the course of the Work or during the Warranty Period, as
applicable. If any Work inspected by Owner is not to Owner’s reasonable
satisfaction in accordance with the Contract Documents, a condition of any
additional payments to Contractor shall be the correction of any such
unsatisfactory Work to Owner’s reasonable satisfaction in accordance with the
Contract Documents.
5.4.4 Reasonable evidence of the failure by Contractor to make timely or
properly due payments to Subcontractors or Vendors.

 

27



--------------------------------------------------------------------------------



 



5.4.5 Contractor’s failure to submit lien waivers as required pursuant to
Subsection 5.2.4 above.
5.4.6 The filing by Contractor or any Subcontractor or Vendor of liens or other
claims relating to the Work against Owner, the premises of Owner, the Project
and/or the Site, or the making or filing of any claim by any other party arising
out of or relating to the Work or acts or omissions of Contractor, any
Subcontractor or any other person for whose acts Contractor is responsible or
liable at law or under the Contract Documents, except for those liens filed as a
result of Owner’s failure to make payment when due to Contractor under the
Contract.
5.4.7 Contractor’s failure expeditiously to remove Louisiana Private Works Act
or other liens filed against the premises of Owner and/or the Site by Contractor
or any Subcontractor or Vendor, except for those liens filed as a result of
Owner’s failure to make payment when due to Contractor under the Contract.
5.4.8 The existence of Work, including Punch List Items, not fully completed or
corrected after either Substantial or Final Completion.
5.4.9 Any failure by the Contractor to provide timely access to the Contractor’s
books and records for audit purposes to the extent described in Article 19 of
this Agreement.
5.4.10 Any failure by Contractor to provide the Schedule Updates as required by
Article 11 of this Agreement or failure to submit Applications For Progress
Payments consistent with the Schedule of Values.
5.4.11 Owner’s or Owner’s Lenders’ good faith belief based on reasonable
evidence that the Work cannot be completed for the unpaid balance of the
Guaranteed Maximum Price.
5.4.12 Regarding any particular portion of the Work as shown on the Schedule of
Values, any amount requested that is attributable to a portion of the Work not
actually completed.
5.4.13 Owner’s or Owner’s Lenders’ good faith belief based on reasonable
evidence that the Work will not be completed within the Contract Time.
5.4.14 Damage to property or Work or injury to persons attributable to the acts
or omissions of Contractor, any Subcontractor or any person for whose acts or
omissions Contractor is responsible or liable at law or under the Contract
Documents.

 

28



--------------------------------------------------------------------------------



 



5.4.15 Deviations from the Contract Documents other than those approved or
permitted in accordance with the Agreement without an applicable Change Order or
Construction Change Directive.
5.4.16 Any material breach or default or failure to perform by Contractor under
the Contract Documents, including without limitation failure to maintain any
required insurance, or any material inaccuracy in any of Contractor’s
representations or warranties.
5.4.17 A determination by Owner to nullify in whole or in part a prior approval
of an Application for Progress Payment and/or prior payment made, because of
subsequently discovered evidence or subsequent observations which otherwise
would allow Owner to withhold pursuant to this Section 5.4 or elsewhere in the
Contract Documents.
5.4.18 Owner’s Lenders’ inability (if not the fault of Owner) to obtain (1) one
or more title insurance endorsements to the Owner’s Lender’s title policy,
showing no intervening or other liens, lien rights or encumbrances upon the Site
or any improvements relating to the whole or any portion of the Work prior to
any Lender Liens (as defined in Section 24.2 of this Agreement), other than
those approved in writing by Owner’s Lender, and insuring the full amount of the
disbursement and its priority satisfactory to Owner and Owner’s Lenders, or
(2) a satisfactory report under the Louisiana Uniform Commercial Code and
mortgage records showing no liens or interests (other than those of Owner’s
Lenders) relating to the whole or any portion of the Work, including, without
limitation, any improvements; or any failure of Contractor or any Subcontractor
to comply with Section 24.2 of this Agreement.
5.4.19 Contractor’s failure to obtain, comply with and keep valid and in full
force, and deliver copies to Owner of, all approvals, permits, certifications,
consents and licenses of governmental authorities or other parties having
jurisdiction over the Site, the Project or the Work or contractual rights to
approve or inspect any of the foregoing which are necessary at the stage of
construction and/or otherwise existing and required to be complied with or
satisfied when such disbursement to Contractor is to be made to enable Final
Completion on or before the Contract Time.
5.4.20 It shall be a condition precedent to all payments to Contractor following
the date that certificates of occupancy (or any other equivalent permits
required for occupancy and use) are obtainable for the whole or any part of the
Project prior to Final Completion, that Contractor obtain and deliver to Owner
all such permits when they are first available to be obtained (unless due to the
fault of Owner such certificates are not obtainable).
5.4.21 Encroachments by any part of the Work being constructed on the Site
outside the boundaries of the Site.

 

29



--------------------------------------------------------------------------------



 



5.4.22 An order or statement shall have been made by or received from any
governmental, administrative or regulatory authority or agency stating that the
whole or any part of the Work, and/or any proposed change thereto, for which
Contractor or any Subcontractor is responsible or which relates to Contractor’s
or any Subcontractor’s activities is in violation of any Laws (as defined in
Section 7.2 hereof), unless such order or statement has been timely corrected to
the satisfaction of both the applicable governmental agency and Owner and
evidence of such timely correction shall have been provided to Owner in form and
substance satisfactory to Owner.
5.4.23 The existence of Disputed Claim Amounts (as defined in the Contractor’s
Certificate) in excess of $75,000.00, in the aggregate on any one Application
For Progress Payment.
5.4.24 Contractor’s failure to comply with the requirements of Section 5.13 of
this Agreement relating to off-Site materials.
5.5 Joint Payee Checks. Owner shall have the right at any time and from time to
time upon notice to Contractor, to issue one or more checks for portions of a
progress payment and Final Payment which are payable jointly to Contractor and
its Subcontractors or Vendors of any tier or the parties owed. This right
includes, but is not limited to, issuing jointly payable checks in circumstances
where a dispute exists between Owner and Contractor with respect to the value of
any partially or fully completed Work, including disputed Change Proposal
Requests and Claims, and circumstances where Contractor has failed to provide
lien waiver documents as required herein. Any such checks are forwarded to
Contractor for further handling. Without limiting the generality of the
foregoing, if Contractor fails, neglects, or refuses to pay for labor or
services performed or materials or equipment supplied in connection with the
Work as payments become due, except as are permitted under the Contract
Documents, Owner shall have the right (but not the obligation) to make payments
directly for any and all such labor, materials, or equipment and to deduct the
amount of such payment from any payments otherwise due Contractor and from the
Guaranteed Maximum Price. Owner shall have the right upon five (5) days prior
written notice to stop the performance of the Work by Contractor until payment
of all amounts due and owing has been made, provided, however, Owner shall not
have any duty to stop the Work.
5.6 Retention. From each Progress Payment made by Owner on an approved
Application for Progress Payment, Owner shall retain and withhold as
“Retainage,” ten percent (10%) of the approved amounts to be paid to all
Subcontractors (whether through Contractor or directly) and five percent (5%) of
the approved amounts to be paid to Contractor for self-performed Work.
Notwithstanding the foregoing, no Retainage shall apply to (a) Contractor’s Fee,
(b) premiums for Contractor’s Payment and Performance Bonds required of
Contractor pursuant to the Contract, or (c) approved amounts to be paid to
Contractor for Contractor’s direct Costs of the Work (exclusive of amounts to be
paid to Subcontractors directly or through Contractor). All such Retainage that
remains unapplied pursuant to this Agreement shall be released as part of the
Final Payment to Contractor. After fifty percent (50%) of the scope of the Work
has been satisfactorily completed, Owner may elect to reduce the level of
Retainage withholding in the event that Owner, in its sole discretion,
determines that Contractor, its Subcontractors and/or Vendors are satisfactorily
performing the Work in accordance with the Contract Documents, including but not
limited to, achieving Interim Milestones Dates.

 

30



--------------------------------------------------------------------------------



 



5.7 Substantial Completion Payment. Payment by Owner upon Substantial Completion
shall be in consideration of Contractor’s unconditional covenant and agreement
to complete all final Punch List Items. Owner may retain a sum equal to one
hundred and fifty percent (150%) of the costs estimated by Owner necessary to
complete any such Punch List Items. Thereafter, Owner shall pay to the
Contractor monthly the amounts retained for such Punch List Items to the extent
that each Punch List Item is satisfactorily completed by Contractor and accepted
by Owner.
5.8 Final Payment. Contractor’s “Application For Final Payment” shall be
submitted in accordance with the following:
5.8.1 “Final Payment” shall mean the payment to Contractor of all amounts due
and owing and remaining to be paid to Contractor under the Contract Documents,
including any Retainage, based on Contractor’s Application for Final Payment and
Owner’s Certificate of Final Completion. Final Payment shall not be due, and
Contractor’s Application for Final Payment shall not be considered, until the
Contractor completes all of the Work in accordance with the Contract Documents
including all prerequisites for a Certificate of Final Completion pursuant to
Section 12.2 of this Agreement.
5.8.2 Owner will have no obligation to make the Final Payment as long as any
unresolved Louisiana Private Works Act or other liens or claims exist relating
to Owner’s property, the Site or the Project, regardless of whether such liens
or claims are filed or made by Contractor, any Subcontractor or Vendor or any
other party relating to the Work; unless and until as directed by Owner,
Contractor obtains and records appropriate lien releases acceptable to Owner and
Owner’s Lenders, or provides Owner and Owner’s Lenders with indemnitee(s)
acceptable to Owner and Owner’s Lenders and/or bonds around any lien in a manner
acceptable to Owner and Owner’s Lenders, all in accordance with Section 7.19
hereof.
5.8.3 The Application For Final Payment shall include a statement of all
unresolved Claims as defined in Article 20 of this Agreement (and for which
payment has been and/or shall be withheld by Owner). Contractor shall separately
list by Claim number the specific dollar amounts which have previously been
submitted as Claims by Contractor in good faith and in full compliance by
Contractor with this Agreement.

 

31



--------------------------------------------------------------------------------



 



5.8.4 Except for such unresolved Claims stated in specific dollar amounts which
have been previously filed by Contractor in good faith and in full compliance
with this Agreement, the submittal by Contractor of its Application For Final
Payment shall constitute a final and irrevocable release and waiver by
Contractor of any and all other Claims and causes of action for additional costs
allowable under the Contract Documents. This shall include, but not be limited
to, any and all claims for additional amounts relating to the Unresolved Claims
so identified by Contractor and Claims or potential claims of Subcontractors and
Vendors arising out of this Contract, whether or not any such Claims or
potential Claims arise in contract or in tort or were known or unknown at the
time of submittal of the Application For Final Payment.
5.8.5 Upon Owner’s concurrence that all conditions listed in Section 12.2 of
this Agreement have been fulfilled and that the balance set forth in the
Application For Final Payment is due and payable, Owner shall make Final Payment
to Contractor in accordance with Section 5.3 of this Agreement.
5.8.6 Final Payment shall not relieve Contractor of any warranty obligations
(including, without limitation, warranty obligations) contained in the Contract
Documents or at law.
5.8.7 The making of Final Payment by Owner shall constitute Owners acceptance of
the Work and shall be a waiver of Claims by Owner under the Contract Documents,
except to the extent of any conditions or reservations and/or Claims set forth
in writing by Owner at or prior to the time of Final Payment, and except to the
extent of any claims relating to any of the following, whether known or unknown
at the time of Final Payment (i) any liens or encumbrances, (ii) any matter for
which Contractor or any Subcontractor or Vendor is liable or responsible at law,
(iii) any obligations or liability relating to Contractor’s warranties provided
in the Contract Documents (including Contractor’s obligations under Article 10
hereof), (iv) Contractor’s representations, warranties and obligations under
Sections 3.4, 3.6, 7.2, 7.2.1, 7.2.11, 7.2.12, 13.2.3, 14.1.1, 14.2, 14.3 (last
sentence), 14.4, 16.2, 24.7, and Articles 19 and 23 of this Agreement,
(v) failure of the Work to comply with the Contract Documents, or (vi) any
breach or inaccuracy of any of Contractor’s representations or warranties under
the Contract Documents, any Contractor Certificate or under any affidavit,
certificate or other instrument or document provided to Owner or any of Owner’s
Lenders.

 

32



--------------------------------------------------------------------------------



 



5.9 Disputed Payments. When the reason(s) for withholding payment are removed to
Owner’s reasonable satisfaction, Owner will pay such previously withheld amounts
(less amounts properly withheld or retained) with the next regularly scheduled
payment. In the event of a dispute with respect to amounts payable under an
Application For Progress Payment or the Final Payment, Owner shall pay all
undisputed amounts. If Contractor disputes any determination by Owner with
regard to any Application for Progress Payment or any withheld amounts,
Contractor shall nevertheless expeditiously continue to prosecute the Work. Any
amounts in dispute and withheld by Owner shall be promptly paid after the
earlier of: (a) settlement of the dispute by execution of a final Change Order
document; or (b) final resolution of the dispute pursuant to Article 22 of this
Agreement. The payment of any undisputed amounts shall not waive or otherwise
limit Owner’s rights as set forth in this Agreement, including, but not limited
to, in Article 19 below.
5.10 Ownership of Materials. All material and work covered by progress payments
made shall upon such payment become the sole property of Owner, however the
Contractor shall not be relieved from the risk of loss and responsibility for
all material and Work upon which payments have been made or the restoration of
any damaged Work (Contractor’s risk of loss, however, shall be subject to the
terms and provisions of the OCIP). Contractor represents and warrants to Owner
that (i) title to all of the Work, materials and equipment covered by any
Application for Progress Payment will pass to Owner upon the earlier of
incorporation in the Work or receipt of payment by Contractor, and such title
shall be free and clear of all liens, claims, security interests or
encumbrances; (ii) the vesting of such title shall not impose any obligations on
Owner or relieve Contractor of any of its obligations under the Contract
Documents; (iii) Contractor shall remain responsible for damage to or loss of
the Work, whether completed or under construction, until responsibility for the
Work has been accepted by Owner in the manner set forth in this Agreement
(Contractor’s risk of loss, however, shall be subject to the terms and
provisions of the OCIP); and (iv) no Work covered by an Application for Progress
Payment and no material or equipment incorporated in the Work will have been
acquired or incorporated into the Work, subject to an agreement under which an
interest in the Work or an encumbrance on the Work is retained by the seller or
otherwise imposed by Contractor or such other person.
5.11 Deposits and Payments. If any deposits are required for the purchase of any
materials, such deposits will be specifically identified by category and
credited against amounts as billed in that category. Contractor agrees to
receive and hold all payments to it by Owner as trust funds to be applied only
to the payment of Costs of the Work and then to the payment of the Contractor’s
Fee. Contractor will promptly upon written request from Owner, account for any
and all funds theretofore received by Contractor from Owner. Contractor agrees
to arrange to purchase such materials or equipment in advance of the time for
installation in the Project as are deemed advisable by Owner or Contractor,
provided such purchases in excess of $ 50,000 are approved by Owner and Owner’s
Lenders. Upon payment to Contractor of approved deposit amounts, Contractor
shall provide Owner with an assignment of Contractor’s rights relating to such
deposit made and agreement for purchase of such item.

 

33



--------------------------------------------------------------------------------



 



5.12 Waiver. Owner’s allowance or payment of any item pursuant to any
Application for Progress Payment or otherwise shall not constitute approval of
the Work or the Application for Progress Payment, or result in Owner’s waiver of
any claims, all of Owner’s rights being specifically reserved, and no such
payments shall operate as an admission on the part of Owner as to the propriety
or accuracy of any amounts on such Application for Progress or Final Payment
(except Final Payment shall constitute a waiver by Owner only to the extent
provided in Section 5.8.7 hereof). A progress payment, or partial or entire use
or occupancy of the Project by Owner shall not constitute acceptance of Work not
in accordance with the Contract Documents. Owner shall not be bound by any
entries in previous Applications for Progress Payment and shall be permitted to
make corrections for errors therein. Owner’s Final Contractor’s Fee installment
payment and Final Payment shall in no way relieve Contractor of any obligations
or responsibilities under the Construction Documents which extend beyond the
date of such payment.
5.13 Materials Off-Site. All materials which are the subject of an Application
for Progress Payment (or Application for Final Payment, if applicable) shall be
stored at all times at the Project, in a bonded warehouse or such other secured
facility satisfactory to Owner and Owner’s Lenders, or at the premises of the
manufacturer or fabricator (in which event the materials shall be appropriately
marked and identified with the applicable purchase contract and physically
segregated in an area with access to a public street), until the materials are
incorporated into the Project; provided that if the materials are stored with
the manufacturer or fabricator, Owner must receive evidence satisfactory to
Owner of the creditworthiness of the manufacturer or fabricator and/or
Contractor shall procure and deliver or cause to be procured and delivered to
Owner such dual obligee performance and labor and material payment bond or
bonds, in form, substance and amount satisfactory to Owner and Owner’s Lenders,
as Owner and Owner’s Lenders may require. Furthermore, Contractor shall:
5.13.1.1 use the materials only for construction of the Project, and not make
any transfer thereof or permit any lien to attach thereto which could materially
impair the ability of Owner to use the materials for such purpose;
5.13.1.2 take or cause to be taken all actions necessary to maintain, preserve
and protect the materials and keep them in good condition and repair, and to
comply with all laws, regulations and ordinances relating to the ownership,
storage or use of the materials;
5.13.1.3 cause to be delivered to Owner any applicable bailee waivers where such
bailee rights exists, and the original warehouse receipt covering any stored
materials, and ensure that such stored materials have been stored in such a way
as to eliminate the possibility that they will be commingled with other
materials or projects; and
5.13.1.4 if Contractor shall fail to perform any of its obligations under this
Section 5.13 after Owner has made payment to Contractor for the materials, Owner
or Owner’s Lender may, but shall not be obligated to, take such actions and
expend such sums as are necessary in Owner’s judgment to protect and preserve
Owner’s Lenders’ security interest in such materials, and all such expenditures
so incurred (including, without limitation, attorneys’ fees and disbursements)
shall be repayable by Contractor promptly on demand and shall be Non-Allowable
Costs of the Work.

 

34



--------------------------------------------------------------------------------



 



ARTICLE VI
OWNER’S RESPONSIBILITIES
6.1 Information and Services. Owner shall, at such times as are reasonably
required for the successful and expeditious completion of the Work, provide
Contractor with information and services at Owner’s expense as follows:
6.1.1 Purchase and deliver to Contractor in accordance with the Project Schedule
(and after timely and due notice from Contractor to Owner of a schedule of
delivery dates for such items), the material and equipment to be provided by
Owner for installation by the Contractor;
6.1.2 Owner has already provided to Contractor surveys describing physical
characteristics of the Site including the location of known utility pipelines
and wiring conduits; and Owner will continue to provide Contractor with copies
of subsequent surveys of the Site as they become available;
6.1.3 Pay for bringing all utilities to the Site, and (b) utility meters;
6.1.4 To the extent described in Section 7.11.2 below, pay for on-Site and
off-Site testing, inspections and approvals specifically required for the Work
by applicable Laws;
6.1.5 Pay for all Major Permits for the Work (though it is Contractor’s
obligation to obtain, so long as owner pays for such Major Permits) subject to
Section 1.12 hereof;
6.1.6 Pay for all necessary construction utilities at the Site; and
6.1.7 Pay all real property taxes assessed against the Work.

 

35



--------------------------------------------------------------------------------



 



6.2 Limitations. Information on the Site and local conditions affecting the Site
and any and all other information, reports, studies, surveys and materials
provided by Owner pursuant to Section 6.1.2 above or otherwise, is furnished
solely for the convenience of Contractor only, and without any representation,
warranty or guarantee of accuracy, adequacy, correctness or completeness by
Owner and Owner hereby disclaims all such warranties, guarantees and
representations. Except to the extent set forth in Article 13 below, and except
to the extent the information and materials supplied by Owner contain inaccurate
information that was not known to Contractor to be inaccurate (and such
inaccuracy would not have been reasonably discovered by Contractor in the
exercise and/or performance of its obligations under the Contract Documents),
Contractor assumes the risk of such conditions and shall fully complete the Work
at no additional cost to Owner and within the Contract Time (subject to
Contractor’s right to use the Construction Contingency as provided in Section
3.1.5 hereof, to the extent there remain funds therein, and regardless of
whether any funds remain in the Construction Contingency, Contractor shall still
be liable for such costs).
6.3 Project Representative. Owner has designated Cliff Kortman, President,
Design and Construction as its “Project Representative” to be Owner’s authorized
representative to provide approvals and directives necessary for the day-to-day
administration of the Project, including the Work. Owner may change its
designated “Project Representative” by written notice to Contractor. Contractor
acknowledges and confirms that no apparent authority, agency or similar claims
may be made by Contractor with respect to any approval, authorization, order or
decision given or made from and after the execution date of this Agreement by
any purported representative or employee of Owner other than Owner’s Project
Representatives in writing (or such other individual authorized in writing by
Owner), and all such claims are hereby waived by Contractor.
6.4 Approval of Major Purchases. Notwithstanding anything in the Contract
Documents which may indicate otherwise, all purchase orders in excess of
$250,000.00 for the supply by Contractor of materials and equipment specified in
the Contract Documents for incorporation into the Work shall require the prior
written approval of Owner.
6.5 Site Access. Owner, Owner’s Lenders, Architect and any party designated in
writing by Owner shall at all times have, and Contractor shall provide, complete
and unfettered access to the Site and the Work in progress and preparation
wherever located at all times for any and all purposes as Owner and/or Owner’s
Lenders may desire. Visits to the Site or observations of the Work by Owner,
Architect, any party designated by Owner, Owner’s representatives or
contractors, or Owner’s Lenders shall in no way relieve Contractor from its
obligations to carry out the Work in accordance with the Contract Documents.
Subject to the terms of the Contract Documents, Owner and Owner’s other
contractors shall work without causing labor disharmony, coordination
difficulties, delays, disruptions or interferences with Contractor,
Subcontractors and Vendors.
6.6 Payments. Owner shall timely make payment to Contractor of amounts properly
due Contractor under and subject to (including Owner’s right to offset and
withhold as provided in) the Contract Documents.

 

36



--------------------------------------------------------------------------------



 



6.7 Good Faith. Owner shall use good faith in performing its obligations under
the Contract Documents, and shall not unreasonably delay its review of and/or
response to matters requiring Owner’s review and/or response under the Contract
Documents.
6.8 Timely Delivery of Drawings. Owner acknowledges and agrees that to maintain
the Project Schedule and the Guaranteed Maximum Price, subject to any allowed
extensions and/or increases, the Drawings and Specifications need to be
consistent with the Guaranteed Maximum Price Premises and Assumptions and
delivered by Owner within the terms required in the Project Schedule. Contractor
acknowledges and agrees that the Drawings listed in Exhibit E and previously
provided to Contractor, comply with the Guaranteed Maximum Price Premises and
Assumptions.
ARTICLE VII
CONTRACTOR’S RESPONSIBILITIES
7.1 Contractor’s Specific Representations. By entering into this Contract,
Contractor undertakes to furnish its best skill and judgment and to cooperate
with Owner in furthering the best interests of Owner, the Work and the Project,
and shall use good faith in performing its obligations under the Contract
Documents. By entering into this Contract, Owner is relying upon the specific
undertakings, representations and warranties of the Contractor in favor of Owner
as follows, and Contractor hereby represents, warrants and covenants to Owner
that:
7.1.1 Contractor and all Subcontractors are duly authorized and have the
necessary license(s) to practice and perform all Work in this jurisdiction and
will remain so licensed at all times relevant to the Work and Project.
Contractor shall produce such license(s) to the Owner upon request, and
Contractor shall be responsible to obtain copies of such license(s) from all
Subcontractors prior to allowing them to perform Work on Site. Contractor has
substantial experience in performing major projects with scopes of work similar
to the Work defined herein, is familiar with the activities of the governmental
bodies having authority over the Project and has expertise and experience
managing Subcontractors on projects of similar scope within the Baton Rouge,
Louisiana area. Contractor also represents that such experience includes
performing major projects with stringent time constraints and where construction
begins before all drawings and specifications have been issued for construction
purposes, as is the case with the Work and Project. The standard by which
Contractor shall be judged in its performance of this Agreement and its exercise
of judgment hereunder shall be that of a contractor with the highest level of
skill, experience and expertise for the planning and construction of a first
class luxury resort and casino in Baton Rouge, Louisiana including the foregoing
qualifications and consistent with such other Contractor representations,
warranties and covenants contained in the Contract Documents.

 

37



--------------------------------------------------------------------------------



 



7.1.2 All of Contractor’s management and Site supervisory personnel listed in
Exhibit C attached to this Agreement shall remain until Substantial Completion
committed to and available for full-time assignments devoted to the Work unless
otherwise specifically noted in Exhibit C attached to this Agreement or as
agreed upon by Owner (subject to Contractor’s right to terminate the employment
of personnel for cause in the ordinary course of business).
7.1.3 Contractor has examined and will continue to examine all Contract
Documents provided by Owner and the Architect pertaining to the Work and the
Site. Contractor fully accepts the lack of completeness of such documents,
including the Drawings and Specifications, except to the extent otherwise
reasonably and promptly noted in writing to Owner in accordance with Section 7.3
hereof as to any specific concerns about incompleteness and consistent with
Contractor’s obligations and representations in this Agreement so long as any
such Drawings and Specifications delivered after the Effective Date are
(a) delivered timely in accordance with the Project Schedule and (b) in
substantial conformance with the Guaranteed Maximum Price Premises and
Assumptions. Contractor also represents that the Guaranteed Maximum Price
Premises and Assumptions were sufficiently detailed and comprehensive to enable
Contractor to have reliably estimated and established its Guaranteed Maximum
Price set forth in Article 3 of this Agreement. Subject to the provisions of
this Agreement, Contractor further agrees that all Work shall be performed
within the Guaranteed Maximum Price and within the Contract Time set forth in
Article 4 of this Agreement, notwithstanding that the Contract Documents,
including the Drawings and Specifications, are not complete in every detail and
are still being developed.
7.1.4 Contractor has had ample time to and has visited and examined the Site and
has reviewed the physical conditions affecting the Work, and will continue to do
all of the foregoing, and, subject to the provisions of Article 13 hereof, is
familiar with all of the conditions on, under, and affecting the Site, as
Contractor deemed necessary or desirable based on Contractor’s skill, experience
and knowledge and the scope of the Work and terms of the Contract Documents.
Contractor has verified field conditions, and carefully and fully compared such
field conditions, Site observations and other information known to Contractor
with the Contract Documents (including the requirements thereof) and has not
found any omissions, errors or discrepancies and has satisfied and will continue
to satisfy itself as to: (a) access thereto; (b) the location of all utility
pipelines and wiring conduits which can be ascertained through Site visits or by
any documents which are provided by Owner; (c) the type of equipment and
facilities needed before and during prosecution of the Work; (d) the general and
local labor and weather conditions and availability of materials and equipment
under which the Work is to be

 

38



--------------------------------------------------------------------------------



 



performed; (e) the presence of construction hazards, if any; (f) the nature,
location, and character of the Work and the Site, including, without limitation,
all improvements and obstructions on and under the Site both natural and
man-made; and (g) all other matters which may affect the Contractor’s means,
methods, techniques and procedures necessary to construct the Work in strict
accordance with the Contract Documents and otherwise fulfill its obligations
under the Contract Documents, including but not limited to its obligation to
complete the Work for an amount not in excess of the Guaranteed Maximum Price on
or before the Contract Time. Any condition at the Site, whether or not
consistent with conditions shown or called for on the Contract Documents, shall
not be allowed as a basis for claims for extra compensation or extensions of
time, except as otherwise specifically provided for in Article 13 below,
notwithstanding any statements or representations by Owner or any party on
behalf of Owner, oral or written, with respect to the conditions of the Site or
improvements thereon, or regarding the completeness, correctness, or adequacy of
any Contract Documents, except to the extent provided in Section 7.1.3 hereof
7.1.5 Prior to commencing its procurement and construction activities,
Contractor shall further verify at the Site all measurements and levels
necessary for proper construction of the Work, including the fabrication,
assembly and installation of materials and equipment to be incorporated into the
Work and shall further carefully compare such verified field measurements and
conditions with the requirements of the Contract Documents.
7.1.6 If the Contractor observes any failure of the Contract Documents to
conform with applicable Laws (as defined in Section 7.2 of this Agreement),
Contractor shall immediately notify Owner in writing and identify any such
discrepancies and obtain written instructions from Owner before proceeding with
any part of the Work affected thereby. If the Contractor performs Work that it
knows or reasonably should have known to be contrary to Laws, the Contractor
shall assume full responsibility for such Work and shall bear all costs
(including loss and damage due to delays) of correction, repair and replacement
attributable thereto as Non-Allowable Costs of the Work.
7.1.7 If Contractor discovers or otherwise becomes aware of any errors,
discrepancies, omissions, duplications or conflicts in the Contract Documents at
any time during the course of the Work, Contractor shall immediately notify
Owner in writing and obtain written instructions from Owner before proceeding
with any part of the Work affected thereby. If the Contractor performs any Work
relating to any such errors, discrepancies, omissions, duplications in the
Contract Documents, Contractor shall bear all costs of correction and adverse
scheduling impacts attributable thereto as Non-Allowable Costs of the Work.

 

39



--------------------------------------------------------------------------------



 



7.1.8 Contractor will not engage in, nor commit its personnel to engage in, any
other projects while performing Work on the Project to any extent that such
other projects may materially and adversely affect the quality or efficiency of
the Work required to be performed by Contractor in connection with this Project
or which will otherwise be detrimental to the carrying on and completion of this
Project.
7.2 General Description. Contractor covenants and agrees that Contractor’s Work
and all Work performed by any Subcontractor or Vendor shall be carried out:
(a) with a proper supply of labor, materials and equipment; (b) in full
compliance with the requirements contained in, indicated on and reasonably
inferable from the Contract Documents given Contractor’s status as a contractor
experienced with construction projects similar in size and complexity to the
Work, (c) in full compliance with all applicable laws, consents, ordinances,
mitigation measures, codes, rules, directives, orders, permits, statutes, and
regulations, whether federal, State or local, and whether governmental or public
administrative (collectively, “Laws”); (d) diligently and in the best manner to
assure completion on or before the Guaranteed Date of Substantial Completion,
(e) in full compliance with the “Technical Studies and Reports” set forth on
Exhibit K attached to this Agreement, (f) by qualified design professionals
where applicable, and (g) in full compliance with the terms of the OCIP (as
defined in Section 15.1 of this Agreement) and any other insurance applicable to
the Work. The term Laws shall also include, without limitation, those specific
permits, approvals and entitlements set forth on Exhibit L attached to this
Agreement. Except to the extent provided otherwise in this Agreement, including,
without limitation, Section 7.3 below, Contractor shall not be responsible for
whether the design aspects of the Drawings or Specifications conform to Laws
applicable to the design aspects of the Drawings or Specifications (including
but not limited to ADA design requirements). Applicable Laws shall supersede the
Contract Documents if there is any conflict; provided, however, that if any
applicable Laws shall necessitate a Change to or deviation from the Contract
Documents, Contractor shall obtain Owner’s written consent prior to implementing
that Change. Contractor shall be responsible for failing to report any
discrepancy between the Contract Documents and applicable Laws of which
Contractor knows or should have reasonably known in the exercise of due
diligence and prudent judgement and consistent with the terms of the Contract
Documents. If Contractor performs any part of the Work in violation of any such
applicable Laws, Contractor shall bear all costs of correction and adverse
scheduling impacts as Non-Allowable Costs of the Work. Should any governmental
authority having jurisdiction over the Work mandate compliance with any changes
to applicable Laws or Laws that have been enacted after Work has commenced,
Contractor shall, subject to consultation with and written approval by Owner,
construct the Work in accordance with such applicable Laws, the cost of which
will be a Modification. In fulfilling its responsibilities under the Contract
Documents, Contractor shall furnish, coordinate, manage and pay for all services
and personnel, labor, machinery, tools, materials, necessary to:
7.2.1 Cause the Work to be constructed in compliance with: (a) the latest
approved Drawings and Specifications for construction purposes; and (b) all
applicable Laws (including all changes in Laws as provided in Section 7.2
above);

 

40



--------------------------------------------------------------------------------



 



7.2.2 Provide at all times until Final Completion a sufficient and competent
organization, which shall include the skilled services of all senior managers,
Site supervisors, qualified scheduling personnel, superintendents, foremen,
engineers, skilled and unskilled craft labor and supervisors and all other
personnel necessary or desirable to plan, prosecute and construct the Work in
accordance with the Contract Documents;
7.2.3 Provide the skilled services of buyers, expediters and other personnel
necessary to achieve the timely delivery and use of (a) all materials, supplies
and equipment to be incorporated into the Work by Contractor, Subcontractors and
Vendors, and (b) all construction machinery and equipment, tools and expendable
construction materials and supplies necessary or desirable for the Work;
7.2.4 Prepare and provide the Project Schedule and Schedule Updates for the Work
in accordance with Article 11 below;
7.2.5 Coordinate the schedules and operations of all major Subcontractors and
Vendors of every tier and cooperate with Owner and Owner’s other contractors and
consultants and Owner’s Lenders so that the Contractor’s Work and the work of
others will progress smoothly with a minimum of disruptions and interference to
any party;
7.2.6 Except as provided in Section 6.1.5 above, obtain and provide to Owner,
and pay for (as a Cost of the Work): (a) all Work-related authorizations,
building permits, licenses and approvals which are required by governmental
authorities to be taken out in Owner’s name for construction and completion of
the Work or the Project, and (b) all temporary and final Certificates of
Occupancy;
7.2.7 Be responsible for protection of the Work, including all materials and
equipment to be utilized during the Work, from theft or damage or other harm,
whether in transit or in storage on-Site or off-Site, until Final Completion
pursuant to Section 12.2 of this Agreement;
7.2.8 Promptly notify Owner in writing of any errors, omissions or discrepancies
discovered by Contractor in the Contract Documents, including any observed
failures to comply with applicable Laws;

 

41



--------------------------------------------------------------------------------



 



7.2.9 Enforce strict discipline and good order among the employees of
Contractor, Subcontractors and Vendors while at the Site or otherwise performing
this Contract;
7.2.10 Give all notices and secure all required certificates of inspection,
testing or approval necessary or incidental to the prosecution of the Work, for
delivery to Owner;
7.2.11 Be responsible for and pay (as a Cost of the Work to the extent provided
in Section 3.4 hereof) all sales, use, gross receipts, social security, workers’
compensation (except to the extent provided in the OCIP), unemployment and all
other such taxes relating to or arising out of the Contractor’s performance of
the Work;
7.2.12 Provide Owner with the full benefit of all Vendor’s warranties applicable
to all equipment and materials furnished by the Contractor;
7.2.13 Maintain at the Site one record copy of all Drawings, Specifications and
revisions thereto, the Project Schedule, all Schedule Updates, all Change Orders
and other Modifications, approved material lists, brochures, technical data
submissions and RFI’s, RFI responses, submittals, Construction Change
Directives, Samples, all correspondence and transmittals pertaining to the Work
and all other records relating to the status of all Work-related materials,
equipment and construction activities;
7.2.14 Provide Owner with three (3) complete sets of operating and maintenance
manuals for all equipment installed as part of the Work;
7.2.15 Provide Owner with as-built drawings (electronically when available and
otherwise on reproducible mylar) prior to Final Payment after the completion by
each Subcontractor of their respective portions of the Work, including at least
one printed set with each Subcontractor’s stamp and certification statement on
such Drawing, as submitted, are true and correct;
7.2.16 Copy Owner on all correspondence, memoranda and bulletins by Contractor
to Architect, consultants and public agencies and deliver to Owner on a current
and up-to-date basis copies of all written communications received from public
agencies. Provide to all Subcontractors (with concurrent written notice to
Owner), and cause all Subcontractors to provide, all notices required by
applicable Laws relating to the Contract and/or Work, including but not limited
to notice of payments received. Copy Owner on all default, stop work or
termination notices sent to or received from Subcontractors at every tier, and
any others performing any Work;

 

42



--------------------------------------------------------------------------------



 



7.2.17 Contractor shall maintain records, in duplicate, of principal building
layout lines, elevations of the bottom of footings, floor levels and key site
elevations certified by a qualified surveyor or professional engineer to Owner’s
and Owner’s Lender’s satisfaction; and
7.2.18 Duane Duffy is authorized to act on behalf of Contractor with regard to
the Work and Contract Documents, and are the individuals, acting alone or
together, with whom Owner may consult at all reasonable times, and the
instructions, requests and decisions of either of said individuals, acting
alone, will be binding upon Contractor as to all matters pertaining to this
Contract and the performance of the parties hereunder. The individuals who shall
be responsible on behalf of Contractor for supervising the Project are set forth
on Contractor’s Personnel List attached as Exhibit C to this Agreement. Except
for reasons beyond its control, Contractor shall not change the individuals
designated on said Exhibit C during the term of this Agreement without the prior
written approval or direction of Owner. At least one Project Superintendent
shall be at the Site on a full-time basis and at all times while any Work is
being performed.
7.3 Preconstruction Services. Contractor shall as a Cost of the Work furnish,
coordinate, manage and pay for all services, personnel, labor, material,
equipment, machinery and tools for the Work, and shall:
7.3.1 Search for and timely recommend from time to time to Owner various value
engineering and other cost savings measures during the entire progress of the
Work to reduce the Cost of the Work to the fullest extent possible while
maintaining the quality required by the Contract Documents. Owner will then
elect, in its sole discretion, whether or not to implement such measures in
connection with the Work.
7.3.2 Timely review designs with Owner and Architect, including, but not limited
to, to the extent applicable, architectural designs, structural, HVAC, plumbing,
fire protection, power and lighting, security systems and communications,
interior designs, and vertical transportation to assure compliance with the
Guaranteed Maximum Price, Guaranteed Maximum Price Premises and Assumptions, and
Project requirements. Advise on the Site use and improvements, selection of
materials, Project and Site systems and equipment, improvements to the Project
and Site, call and security systems, and methods of Project delivery. Provide
recommendations on relative feasibility of construction methods, availability of
materials and labor, time requirements for procurement, installation and
construction, integration into existing Project and Site systems, and factors
related to cost including, but not limited to, costs of alternative designs or
materials, preliminary budgets and possible economics.

 

43



--------------------------------------------------------------------------------



 



7.3.3 Advise Owner in writing promptly upon discovery if, in the judgment of
Contractor, the issuance of architectural or engineering documents does not meet
schedule requirements or if the information provided on such documents is
inadequate for the current purposes intended or if requirements of such
documents conflict with other documents issued or with existing conditions on
the Site. In any such event, Contractor will issue a Request for Information
(“RFI”) to the Architect (with a copy to Owner).
7.3.4 Review the Contract Documents, as the same are being prepared and check
the same for (a) obvious conflicts, discrepancies and omissions, and
(b) variations from customary construction practices and methods which, in the
opinion of Contractor, may cause difficulties or occasion delay in the
performance of the Work and timely advise Owner and the Architect promptly, in
writing, of any such observed problems. Coordinate Contract Documents by
consulting with Owner and the Architect regarding Drawings and Specifications as
they are being prepared, and recommending alternative solutions whenever design
details affect construction feasibility, cost or schedule. Timely advise Owner,
using Contractor’s professional skill and judgment, regarding any missing or
incomplete aspects of the Project scope.
7.3.5 Contractor also expressly acknowledges that this Project and the Work will
proceed on a “fast-track” method of construction, i.e., construction will
commence without final Drawings and Specifications in place. More specifically,
while Drawings and Specifications are complete for certain portions of Work, the
design process will continue for other portions during construction based on the
Guaranteed Maximum Price Premises and Assumptions. Contractor has been, and will
continue to be, an active participant in the design process. Given such
participation, Contractor represents that it is familiar with the scope and
quality of those aspects of the Project which have not yet been fully designed,
and has taken such scope and quality matters into consideration in preparing
each component of the Guaranteed Maximum Price based on the Guaranteed Maximum
Price Premises and Assumptions. Contractor agrees to work with Owner and
Architect and their consultants in the completion of the design process and will
provide prompt written notice to Owner in accordance with the time periods
contained in the Project Schedule, if any proposed Drawings, Specifications or
designs being prepared by Owner or Architect and provided to Contractor are not
in substantial compliance with the Guaranteed Maximum Price Premises and
Assumptions, or if any redesign or value engineering is necessary or advisable
for certain aspects of the Project at any stage of the design process in order
to bring the cost of such Work within or below, but not in excess of, the
respective Allowance Amounts for the Allowance Items or the budgeted or
allocated amounts for other items contained in the Guaranteed Maximum Price.
Once the Drawings and Specifications are complete, it is recognized by both
parties that the scope of the Guaranteed Maximum Price may include Work not
expressly indicated on the Contract Documents, but which is reasonably inferable
from the Contract Documents, and such Work shall be performed without any
increase in the Guaranteed Maximum Price or extension of Contract Time, except
if and to the extent otherwise expressly provided in this Agreement.

 

44



--------------------------------------------------------------------------------



 



7.4 Systems and Procedures. Contractor shall develop, for Owner’s review and
approval, and implement a system and procedures for:
7.4.1 Reviewing its own Work and the Work of its Subcontractors and Vendors for
defects and deficiencies, including the preparation of all appropriate quality
control documentation, to assure that all such defects and deficiencies are
discovered and corrected.
7.4.2 Reviewing, processing, recording and paying Subcontractors and Vendors
which is fully consistent with the requirements to be fulfilled by the
Contractor pursuant to Article 9 of this Agreement. Such procedures shall
especially provide for strict adherence to all lien waiver requirements for
Subcontractors and Vendors as set forth in Article 9 of this Agreement.
7.4.3 Preparing, reviewing and processing Change Orders which fully complies
with Article 18 of this Agreement.
7.4.4 Evaluating all Change Proposal Requests and Claims submitted by
Subcontractors or Vendors for compliance with the requirements of the Contract
Documents, recommending resolutions and options to Owner in writing with respect
to such Change Proposal Request and Claims; and implementing of written
Construction Change Directives and Change Orders issued in accordance herewith.
7.5 Schedule Meetings and Records. After execution of the Contract and prior to
commencement of the Work, Owner shall schedule a meeting with Contractor for the
purpose of outlining and clarifying the proposed Work, security and use of the
Site, potentially difficult aspects of the Work of which Owner is actually aware
and responding to questions of those attending.
7.5.1 Contractor shall schedule and conduct pre-construction and construction
progress meetings at the Site on a regular basis (at least weekly) at which
Owner, Architect, Interior Designer, Contractor and Subcontractors may jointly
discuss such matters as Work procedures, progress, scheduling and coordination,
and Owner’s Lender may attend. Contractor shall be responsible for securing
attendance of its Subcontractors, Vendors, suppliers and other personnel as are
required at such meetings. Contractor shall keep and distribute timely in
advance of the next meeting minutes of such meetings, including a list of the
action items, responsible parties and dates necessary to complete actions to
enable the Contractor to maintain the progress of the Work in accordance with
the Project Schedule.

 

45



--------------------------------------------------------------------------------



 



7.5.2 Contractor shall regularly monitor and provide to Owner and Owner’s
Lenders written reports on a monthly basis describing the status of the actual
progress of the Work in relation to the Project Schedule, in accordance with
Article 11 below.
7.5.3 For purposes of Schedule Updates and requested changes in the Contract
Time, Contractor shall maintain daily logs which shall be available for Owner’s
and Owner’s Lenders review at any time during normal working hours, and which
shall record the progress of the Work.
7.5.4 Contractor shall also monthly provide to Owner and Owner’s Lenders, on the
first day of each month, an Anticipated Cost Report prepared by Contractor and
containing detailed information on pending Change Orders, contracts awarded and
to be awarded, and similar budget related items.
7.6 Contractor’s Operations. Contractor shall: (a) confine its operations at the
Site to areas designated by Owner; (b) not unreasonably encumber the Site or
encumber areas in the vicinity of the Site with materials, equipment or debris;
(c) coordinate its activities with the Owner’s Project Representative and
Owner’s other contractors in advance; and (d) not block or hinder public parking
facilities without Owner’s prior written approval. To the extent reasonably
possible, Contractor shall preserve and protect all existing vegetation on or
adjacent to the Site which is not to be removed or required to be disturbed in
the performance of the Work. Contractor shall be solely responsible for all
costs and expenses incurred as a result of failure to adhere to the requirement
of this Section (subject to Contractor’s right to use the Construction
Contingency as provided in Section 3.1.5 hereof, to the extent there remain
funds therein and regardless of whether any funds remain in the Construction
Contingency, Contractor shall still be liable for such damages, costs and
expenses). Contractor shall make itself familiar with and use all best efforts
to protect all existing improvements and/or utilities at or near the Site from
damage. Contractor shall be solely responsible for repairing any such damage and
for the related costs and expenses (subject to Contractor’s right to use the
Construction Contingency as provided in Section 3.1.5 hereof, to the extent
there remain funds therein and regardless of whether any funds remain in the
Construction Contingency, Contractor shall still be liable for such damages,
costs and expenses). Neither Contractor nor any Subcontractor or Vendor shall
post, erect or place on the Site, the Work, Owner’s premises or the Project any
sign, banner, billboard or display for marketing, advertising, promotional or
other similar reasons, and no trade names or other identification shall appear
on any item of the Work or at any place on the Project where such name or
identification will be seen by the general public, except as approved in writing
by Owner.

 

46



--------------------------------------------------------------------------------



 



7.7 Site Discipline. Contractor shall employ, and require all Subcontractors and
Vendors to employ, only skilled workers properly qualified by experience and
ability to perform the tasks assigned to them. Contractor shall at all times be
responsible for strict discipline and good order among its employees, craft
labor, agents and representatives as well as the employees, craft labor, agents
and representatives of its Subcontractors and Vendors while performing Work and
all other persons performing any Work. When requested by Owner, Contractor shall
remove and shall not re-assign to the Work any person who, in Owner’s reasonable
opinion, is disorderly, insubordinate, unsafe, unskilled, incompetent or
otherwise unfit for tasks assigned to them.
7.7.1 At all times during performance of the Work on the Project, including
during any partial use or occupancy by Owner or others, Contractor shall, and
shall cause all Subcontractors and Vendors to, abide by each and all of the
following requirements:
7.7.1.1 Access to the Project Work area by construction personnel shall be the
most inconspicuous route available, in order that the general public and the
Owner’s personnel are not inconvenienced. Access shall be arranged with Owner
prior to commencement of Work. Access to restricted and/or limited access areas
required by Work shall be coordinated with Owner.
7.7.1.2 Owner’s toilet facilities and the Project’s permanent toilet facilities
are not to be used by construction personnel.
7.7.1.3 During the FF&E and finish phase of construction, construction personnel
are not permitted to eat and smoke where materials are in place nor use tables
and chairs or other furniture that are part of the Project. During this phase of
the Project, Owner will designate appropriate places for eating.
7.7.1.4 Quiet and courtesy with respect to Owner’s employees and guests is
mandatory.
7.7.1.5 Use all best efforts to ensure that Contractor’s and all Subcontractors’
activities do not interfere with any Project and Site systems (i.e., electric,
elevator, plumbing, HVAC, etc.) necessary to maintain ongoing operations of the
Project and Site.
7.7.1.6 Power outages, mechanical shutdown and so forth shall be carefully
coordinated with Owner. Contractor will provide Owner with two (2) full business
days, advance notice of any planned shutdowns of any basic Project or Site
systems, and will obtain Owner’s written approval prior to commencing any such
shutdown.
7.7.1.7 All life safety systems requiring shut-down or tie-ins, in accordance
with the above clause 7.7.1.6, shall be coordinated with Owner and shall be
performed at such a time to minimize any effect of the safety, health and
welfare of the building’s occupants. At the conclusion of each work-day, all
operable life safety systems shall be energized and operative.

 

47



--------------------------------------------------------------------------------



 



7.7.1.8 Contractor shall be responsible to Owner for acts and omissions of
Contractor’s employees and agents, Subcontractors and Vendors and their
respective agents and employees, and other persons performing portions of the
Work under a contract or arrangement with or under the direction of Contractor
or with or under the direction of any Subcontractor or Vendor. Except to the
extent expressly provided otherwise in this Agreement, Contractor shall not be
relieved of its obligation to perform the Work in accordance with the Contract
Documents either by activities or duties of Owner or Architect, or, by any
request, approval or consent of Owner or Architect, or by tests, inspections or
approvals required or performed by persons other than Contractor. Contractor
shall require and ensure that each Subcontractor and Vendor complies with all
applicable requirements set forth in the Contract Documents for Contractor.
Except to the extent the Contract Documents expressly provide otherwise, if any
dispute arises between Owner, on the one hand, and Contractor, on the other
hand, unless Owner directs otherwise, Contractor shall proceed with the
performance of its obligations under the Contract with reservation of all rights
and remedies it may have under and subject to the terms of the Contract
Documents.
7.8 Site Security. In cooperation with Owner, Contractor shall develop and
implement an effective security program for protection of the Work in progress.
Contractor shall secure, protect and be responsible for (consistent with the
terms of the OCIP), and shall provide all necessary or desirable measures for
security and protection at and on the Site and the Work, and of all materials,
supplies, tools and equipment and all other improvements and personal property
at the Site or in the vicinity of the Site, whether or not incorporated into the
Work, including, but not limited to, utilizing fences, gates, cameras, and
patrols. Contractor shall bear the cost of, and be liable for as a Non-Allowable
Cost of the Work (subject to Section 3.2 hereof), and promptly shall remedy, all
loss and damage to any Work, tools, equipment and all other improvements and
personal property of the Site from any cause whatsoever, except to the extent of
loss or damage caused by Owner’s negligence or willful misconduct or by the
negligence or willful misconduct of Owner’s separate contractors and their
agents and employees (subject to Contractor’s obligations under the Contract
Documents to coordinate and monitor the work of such other Owner contractors).
Owner may elect to provide and/or maintain security (including patrol guards) of
its own choosing for the whole or portions of the Work and/or Site and/or
adjacent property, but Owner shall not have any obligation, responsibility or
liability of any kind to any party whether or not Owner arranges for any
security. Such Owner arranged or provided security shall in no event release
Contractor from or diminish any of Contractor’s obligations under the Contract
Documents, including without limitation this Section 7.8, and solely Contractor
shall be responsible for security at and of the Work and Site, regardless of any
security arranged for by Owner. Owner shall not assume or incur any
responsibility or liability relating to any security arranged by Owner.
Contractor shall cooperate with Owner’s security personnel and shall comply with
all requests made by such personnel to secure and protect the Work and the Site.

 

48



--------------------------------------------------------------------------------



 



7.9 Coordination with Others. Contractor acknowledges that Owner reserves the
right to engage other contractors, engineers, inspectors, consultants and/or its
own personnel to provide work or services relating to the Project which may be
carried out concurrently with Contractor’s Work. Specifically, and without
limitation, Contractor acknowledges that FF&E procurement and installation
(except as expressly provided on Exhibit F attached hereto as to installation)
is excluded from Contractor’s Work but completion of same within the times set
forth on the agreed upon Project Schedule is necessary to achieve Substantial
Completion as defined in Section 12.1 below, and that a portion of Contractor’s
Work will include installing materials and equipment in the Project procured by
Owner and provided by Owner to Contractor. Owner shall retain separate
contractors and vendors for FF&E procurement and installation as Owner desires;
provided, however, upon Owner’s request Contractor agrees to cooperate with
Owner, including joint purchase arrangements, with respect to purchases of
materials, supplies and equipment, including FF&E, where such cooperation and
joint purchase may lead to a savings in purchase costs relating to such items as
determined by Owner. Contractor shall fully cooperate by coordinating its Work
with any work or services being performed by Owner and Owner’s other
contractors, engineers, inspectors and consultants as follows:
7.9.1 Contractor shall coordinate its construction activities with the
activities of Owner and Owner’s other contractors, engineers, inspectors and
consultants and provide the necessary personnel and services to coordinate and
interface its Work with Owner’s activities at the proper time and in a manner
not to delay others or increase costs.
7.9.2 Contractor shall provide Owner and Owner’s other contractors with
opportunities for the necessary storage and handling of materials and equipment
necessary for execution of their activities.
7.9.3 Contractor shall participate with Owner and Owner’s other contractors in
reviewing their respective construction schedules when requested to do so.
Contractor acknowledges that the time allowed for Substantial Completion of the
Work includes the time necessary to coordinate and schedule the work of Owner’s
other contractors and consultants.
7.9.4 At its own expense as a Non-Allowable Cost of the Work, Contractor shall
promptly remedy any damages wrongfully caused by Contractor or any Subcontractor
or Vendor to Owner’s existing property or completed or partially completed
construction work performed by Owner or Owner’s other contractors, engineers,
inspectors and consultants.

 

49



--------------------------------------------------------------------------------



 



7.9.5 If any part of the Work depends upon proper execution of any completed
work and services performed or otherwise provided by or on behalf of Owner,
Contractor shall, prior to proceeding with its Work, inspect such work and
promptly report to Owner any apparent discrepancies or defects in Owner’s
activities. The failure of Contractor to examine and report any such apparent
discrepancies which are or should have been reasonably apparent to Contractor in
the exercise of due diligence and prudent judgment and consistent with the terms
of the Contract Documents shall bar any Claims thereafter that any defects or
delays in Contractor’s Work are due to defects, delays or disruptions in the
activities performed or otherwise provided by Owner.
7.9.6 Contractor and its Subcontractors and Vendors shall use all best efforts
to work without causing labor disharmony, coordination difficulties, delays,
disruptions, impairment of guarantees or interferences of any other obligations
of any of Owner’s other contractors, engineers, inspectors and consultants.
7.9.7 Contractor shall cooperate with Owner’s contractors, engineers, inspectors
and vendors performing FF&E procurement and installation services and shall
incorporate such services in its Project Schedule and provide vertical
transportation for the timely installation of FF&E. Contractor agrees to cause
the Work to be performed in such a manner so that prior to achievement of
Substantial Completion (and as early as reasonably practicable), Owner will have
access to the Site and the Project in order to (a) begin installing FF&E, the
installation of which is not part of the Work except as otherwise provided in
the Contract Documents, at the Site, (b) begin training its personnel at the
Site, and (c) and perform other tasks Owner deems necessary in connection with
the opening of the Project and Owner will use all best efforts to avoid
unreasonably interfering with Contractor’s Work while conducting the activities
in clauses (a), (b) and (c) of this Section.
7.10 Product and Design Substitutions.
7.10.1 All requests for Substitutions shall be made in writing and sufficiently
in advance of Work performance needs to permit a reasonable time for evaluation
and written response by Owner without jeopardizing the Contract Time.
7.10.2 The acceptance of any Substitutions shall be at Owner’s sole discretion.

 

50



--------------------------------------------------------------------------------



 



7.10.3 All Substitutions, including design changes recommended by the
Contractor, must be specifically accepted in writing by Owner prior to the use
or implementation thereof by Contractor or any Subcontractor.
7.10.4 In reviewing any Substitution, including design changes, Owner may
consider, without limitation, the comparative advantages and responsibilities,
including, but not limited to: (a) any and all additional costs pertaining to
any redesign and adverse consequences of such redesign, (b) any and all costs of
replacement, corrections or adjustments to the Work, adjoining Work and Owner’s
existing property, and (c) any and all costs arising from adverse impacts to the
critical path of the Project Schedule and/or any delays in the Contract Time
arising out of such Substitution.
7.10.5 Contractor shall promptly notify Owner and Architect in writing if any
items in the Contract Documents shall not be readily available, and Owner shall
have the right to designate an available substitute item. Nothing in this
Section or elsewhere in the Contract Documents shall derogate from Contractor’s
responsibility to select, order, and timely purchase such items. If Contractor
does not timely order or arrange for delivery of items or materials required for
the Work, Owner may (but is not obligated to) arrange for delivery or order such
items and materials and in such event Contractor shall not be entitled to any
Contractor’s Fee on such items and the Guaranteed Maximum Price shall be reduced
by (a) the cost of such items and materials arranged for or ordered and paid for
by Owner and (b) that portion of Contractor’s Fee applicable to the amounts in
the immediately preceding clause (a).
7.11 Tests and Inspections.
7.11.1 All on-Site and off-Site material testing and inspections required by the
Contract Documents or by laws, rules, regulations, ordinances or orders of
public authorities having jurisdiction, shall be arranged and supervised by
Contractor in a timely manner to avoid any delays in the Work.
7.11.2 Owner shall pay for all required third party quality control testing and
inspections, and the costs thereof shall not be part of the Guaranteed Maximum
Price.
7.11.3 Owner may elect to require additional testing and inspections at any time
during the course of the Work and for a period of one (1) year after the date of
issuance of the Certificate of Substantial Completion for the Work as a whole
pursuant to Section 12.1 below. Such additional testing shall be at Owner’s
expense unless such testing discloses deficiencies not discovered during initial
testing. In event deficiencies are disclosed, Contractor shall be responsible
for all costs of such additional testing and inspections. Contractor’s
responsibility with respect to the costs of additional tests and inspections
shall survive any termination of the Contract.

 

51



--------------------------------------------------------------------------------



 



7.11.4 All certificates of such testing, inspection or approvals issued by all
independent testing companies or governmental authorities shall be promptly
delivered to Owner.
7.11.5 No inspection, or failure to inspect, by Owner or the independent testing
companies or Owner’s Lenders shall be construed as approval or acceptance of the
Work or as a waiver of Contractor’s obligations to perform the Work in full
compliance with the Contract Documents.
7.12 Access to Stored Material. Owner and Owner’s Lenders may enter upon the
location where any material or equipment is manufactured or stored for purposes
of inspection, checking, testing or for any other purpose Owner or Owner’s
Lenders deem reasonably necessary.
7.13 Shop Drawings, Product Data and Samples.
7.13.1 “Shop Drawings” are drawings, diagrams, schedules and other data
specially prepared for the Work by Contractor, its Subcontractors or Vendors of
any tier to illustrate how certain specific Work components fit together and
will be located in relation to each other.
7.13.2 “Product Data” are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by Contractor,
its Subcontractors or Vendor of any tier to illustrate materials or equipment to
be utilized for a portion of the Work.
7.13.3 “Samples” are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.
7.13.4 Contractor shall timely prepare and submit for approval a schedule of
Shop Drawings, Product Data, test reports, Samples etc., required to be
submitted for the Work, in a format acceptable to Owner and Architect.
7.13.5 Contractor shall review, approve (to the extent of their conformance to
the Contract Documents) and submit to Owner or Architect or the appropriate
consultant all Shop Drawings, Product Data, Samples and similar submittals
required by the Contract Documents in accordance with the schedule therefor with
promptness and in such sequence as to cause no delays in the Work or in the
activities of Owner or its other contractors.
7.13.6 Contractor’s submittal of Shop Drawings, Product Data, Samples and
similar submittals shall be Contractor’s representation that Contractor has
determined and verified all materials, field measurements and field construction
criteria related thereto, and that Contractor has checked and coordinated the
information contained within such submittals with the requirements of the Work
and of the Contract Documents.

 

52



--------------------------------------------------------------------------------



 



7.13.7 Contractor shall not perform any portion of the Work requiring submittal
and review of Shop Drawings, Product Data, Samples or similar submittals until
such submittals have been accepted by Owner or Architect. Such review and
acceptance shall be in a timely manner so as not to delay the progress of the
Work. Contractor shall carry out the Work in such submittals as accepted by
Owner or Architect.
7.13.8 Contractor shall make any corrections required by Owner or Architect and
shall resubmit the required number of corrected copies of Shop Drawings, Product
Data, Samples or similar submittals until approved. Contractor shall direct
specific attention, in writing or on resubmitted Shop Drawings, Product Data,
Samples or similar submittals, to any revisions other than those requested by
Owner or Architect on previous submittals.
7.13.9 Contractor shall not be relieved of responsibility for errors or
omissions contained in Shop Drawings, Product Data, Samples or similar
submittals based upon the approval, modification or acceptance thereof by Owner
or Architect unless the Contractor has specifically informed Owner in writing of
such deviation at the time of submittal and Owner has given prior written
approval to the specific deviation.
7.13.10 Contractor shall be responsible for furnishing its Subcontractors and
Vendors with sufficient copies of Shop Drawings, Product Data and Samples,
including any such construction data supplied by other Subcontractors and
Vendors, as may be necessary for the coordination of the activities of all
Subcontractors and Vendors.
7.13.11 Contractor shall submit one (1) reproducible transparency copy and six
(6) blue line prints therefrom of all Shop Drawings for all shop-fabricated
items and all detailed assemblies indicated on the Shop Drawings.
7.14 Project Record Documents and As-Built Requirements. Contractor shall
maintain at the Site one (1) record copy of all Specifications, Drawings,
approved Shop Drawings, Change Orders and other modifications, addenda,
Schedules and instructions, in good order.
7.14.1 The record Drawings shall be one (1) set of black (or blue) and white
prints of the Drawings on which it must record all “as-built” changes during the
course of construction. This record set shall be maintained separate and apart
from documents used for construction reference as described in Section 7.2.13
above.

 

53



--------------------------------------------------------------------------------



 



7.14.2 All as-built documents shall be kept current and Contractor shall not
permanently conceal or cover any Work until all required information has been
recorded.
7.14.3 Records of exterior underground utilities shall be made at the time of
installation.
7.14.4 In marking any as-built conditions, Contractor shall ensure that such
Drawings indicate by measured dimension to building corners or other permanent
monuments the exact locations of all piping, conduit or utilities concealed in
concrete slabs, behind walls or ceilings or underground. As built Drawings shall
be made to scale and shall also include exact locations of valves, pull boxes
and similar items as required for maintenance or repair service. Prior to Final
Completion and as a condition to Final Payment, Contractor shall be responsible
for providing Owner and Owner’s Lenders with a fully completed and accurate set
of all as-built Drawings in an acceptable electronic format, as Contract
Documents for Owner’s permanent records.
7.14.5 All documents described in this Section 7.14, including the as-built
Drawings, shall be readily accessible at the Site for inspection upon request by
Owner, Owner’s Lenders, the Architect and/or their authorized representatives
throughout the course of the Work.
7.15 Site Clean Up. All work performed under this Contract shall comply with all
Laws governing applicable noise, dust and pollution control requirements.
7.15.1 Daily Clean Up. Contractor shall regularly and on a daily basis during
the course of the Work keep the Site and all Work-related areas in a clean and
safe condition to Owner’s reasonable satisfaction by promptly removing and
properly disposing of all debris and rubbish generated by Contractor’s
operations. Contractor shall maintain streets leading to the Site and used as a
means of ingress or egress from the Site in a clean condition, and shall remove
from these areas all of Contractor’s (and Subcontractors’ and Vendors’) spillage
and tracking arising from the performance of the Work, and shall promptly repair
any damage to same. Contractor shall minimize the impact and effect of the Work
and other activity on the Site on properties adjoining and nearby the Site, and
shall take all necessary and commercially practical precautions (and comply with
all applicable Laws) to prevent any debris including, but not limited to,
fugitive dust, from entering or interfering with any adjacent or nearby
property.
7.15.2 Substantial Completion Clean Up. Except to the extent that Owner may
designate otherwise in writing, the Contractor shall perform all “Punch List
Items” prior to the date of issuance of the Certificate of Substantial
Completion pursuant to Section 12.1 below. Such Punch List Items shall include,
but not be limited to:

  (a)   removal of all wastes and rubbish;

 

54



--------------------------------------------------------------------------------



 



  (b)   cleaning of all walls and other surfaces including tile, wood and glass
surfaces;

  (c)   replacement of all broken glass (including removing labels, washing and
polishing both sides);

  (d)   cleaning and polishing of all plumbing fixtures and equipment;

  (e)   restoring existing facilities such as roads, other paved surfaces,
fencing and curbing at the Site to either their pre-existing condition unless
more is required by the Contract Documents;

  (f)   requiring affected Subcontractors to promptly remove from the Site all
temporary offices, tools, equipment, machinery and surplus materials not
required for the continued performance of the Work and otherwise leaving the
designated areas “vacuum clean;”

  (g)   machine-sweep and clean all drive-way surfaces;

  (h)   grind, smooth, and sweep clean any concrete surfaces, as necessary or
desirable;

  (i)   remove temporary protections;

  (j)   remove marks, spots, dust, stains, fingerprints and other soil or dirt
from all floors, tile, walls, finishes, marble, finished materials, fixtures,
equipment and other Work, and wash or wipe clean and leave same in undamaged,
new condition;

  (k)   clean tubs, toilets and other fixtures, cabinet work and equipment,
removing stains, paint, dirt and dust, and leave same in undamaged new
condition;

  (l)   clean all metal finished in accordance with recommendations of the
manufacturer and accepted industry standards; and

  (m)   clean resilient floors thoroughly with a well rinsed mop containing only
enough moisture to clean off any surface dirt or dust and buff dry by machine to
bring the surfaces to sheen.

Punch List Items shall not include but shall be in addition to, any items of
defective workmanship or omissions which are to be corrected at Contractor’s
cost pursuant to Article 10 of this Agreement.
7.15.3 Final Completion Clean Up. Prior to Final Completion pursuant to
Section 12.2 below, Contractor shall complete any Punch List Items described
above which were either not required by Owner at the time of Substantial
Completion or which were not satisfactorily completed and accepted by Owner at
the time of Substantial Completion.
7.15.4 Site Clean Up By Owner. In the event Contractor fails to maintain the
Site as described above in a manner satisfactory to Owner, and fails to complete
appropriate clean up and/or removal activities within twenty-four (24) hours
after receipt of Owner’s written notice to do so, Owner shall have the right to
perform such clean up and removal activities at Contractor’s expense and may
withhold and or deduct such costs from any amounts owed to Contractor.

 

55



--------------------------------------------------------------------------------



 



7.16 Construction Facilities and Temporary Controls. Contractor shall be solely
responsible for the design, transport, erection, inspection and maintenance of
all temporary supports and structures; including, but not limited to,
electricity and lighting, heat, telephone and fax, water, sanitary facilities,
fire protection, hoisting equipment and machinery, staging and scaffolding,
temporary equipment and materials, all shoring and bracing, all cranes, hoists,
derricks and supports, barriers and fencing, water control, field office,
storage facilities and all other types of temporary supports and structures
required for the Work and provided by Contractor or its Subcontractors while
performing the Work. Contractor shall provide and maintain reasonable safety
precautions to protect the public and avoid obstruction or interference with
vehicular or pedestrian traffic in public streets, alleyways or private
rights-of-way. Contractor shall, or shall cause Subcontractors to, leave proper
access to hydrants and other similar places, and shall provide sufficient
lighting during working hours and from twilight of each day until full daylight
of each following day. When work is suspended, Contractor shall, or shall cause
Subcontractors to leave roadways and sidewalks in proper condition and restore
all such to good condition on completion of the Work and in compliance with all
laws. Contractor shall, or shall cause Subcontractors to, maintain and keep in
good repair, shift and alter as conditions may require, all guard rails,
passageways and temporary structures and remove same when the Work is completed
or when the need for their use has ceased.
7.17 Cutting and Patching of Work. Contractor shall be responsible for all
cutting, fitting or patching of the Work that may be required to properly
complete the Work or make its parts fit together properly. Any costs resulting
from improper cutting, fitting and patching to any work performed by Owner or
any other contractors to Owner shall be Contractor’s responsibility. Contractor
shall not damage or endanger a portion of the Work or fully or partially
completed construction of Owner or separate contractors by cutting, patching or
otherwise altering such construction, or by excavation. Contractor shall not cut
or otherwise alter such construction by Owner or a separate contractor except
with consent of Owner and of such separate contractor. Contractor, if required
by Specifications and Drawings, shall make connections to materials or equipment
furnished, set, and/or installed by other contractors. No Work connecting to
such materials or equipment provided by other contractors shall be done without
giving such contractors a reasonable length of time to complete their work or
until permission to proceed has been obtained from Owner. Owner shall secure and
provide to Contractor the Shop Drawings from Owner’s other contractors for such
of their work as is to be built into Contractor’s Work, or to which Contractor
must make connection, and Contractor shall review and advise Owner of any
discrepancy or unsuitability relative to its own Work. Each contractor shall
provide all openings and chases in its own work, necessary for the installation
of process equipment, and shall fill in around the same afterwards, if required.

 

56



--------------------------------------------------------------------------------



 



7.18 Performance and Payment Bond Requirements.
7.18.1 Contractor’s Bond Requirements. Not later than five (5) business days
after Contractor’s receipt of Owner’s Notice to Proceed and in any event prior
to commencement of any Work, Contractor shall furnish a fully executed
Performance and Payment Bond, in a form approved in writing by Owner and Owner’s
Lenders and naming Owner and Owner’s Lenders (as Owner’s Lenders may change from
time to time) as obligees and beneficiaries, covering both the Contractor’s
faithful performance of this Contract and the payment of all obligations arising
hereunder. The Payment and Performance Bond shall be in the amount of the
Guaranteed Maximum Price. Thereafter, such Payment and Performance Bond shall
not be increased or decreased unless Owner grants advance written approval of
such increase or decrease. The Payment and Performance Bond and all supplements
shall be issued by a bonding company having an A.M. Best Co. rating of A XV or
better and licensed in Louisiana, shall comply with the requirements of the
Louisiana Private Works Act La. R.S. 9:4801 et seq., including La. R.S. 9:4801,
and shall be in an amount not less than 25% of the Guaranteed Maximum Price.
7.18.2 Subcontractor’s Bond Requirements. On a case-by-case basis, Owner may
elect to require that Contractor’s Subcontractors provide a Performance and
Payment Bond as described in Subsection 7.18.1 above using a form approved by
Owner and Owner’s Lenders. The amount of each such Payment and Performance Bond
shall be equivalent to the full value of the relevant subcontract or such lesser
amount as Owner may approve in writing. All costs of each Performance and
Payment Bond for those Subcontractors so designated by Owner shall be quoted
separately to Owner for Owner’s prior written approval before such bond is
obtained. Contractor shall recommend to Owner whether or not to require such
Payment and Performance Bonds as to each respective Subcontractor. Nothing in
this Section 7.18 shall preclude Contractor from requiring a bond from any
Subcontractor.
7.19 Liens.
7.19.1 If at any time a lien is filed against the Site or any portion thereof or
Owner receives any stop notice, lien or similar claim pertaining to unpaid
amounts for any labor, goods, materials, equipment or services provided as part
of Contractor’s Work (and provided Owner has paid all sums then due and owing to
Contractor pursuant to and within the time period set forth in the Contract
Documents), Contractor agrees to cause such notices, liens or claims to be
removed, or to file a bond in lieu thereof in an amount satisfactory to Owner
and/or Owner’s Title Company within five (5) business days after receipt of such
notice, lien or claim. All costs incurred by Contractor in effecting the
foregoing shall be at Contractor’s sole expense as a Non-Allowable Cost of the
Work, except that should Contractor be successful in having any filed lien
removed of record and dismissed with prejudice without the necessity of
Contractor posting any bond and without the payment by Contractor to the lien
claimant of any monies to effect the removal and dismissal of said lien, all of
Contractor’s reasonable fees and costs incurred in having the lien removed and
dismissed shall be a Cost of the Work. It is expressly understood that all of
Contractor’s obligations with respect to this Section 7.19 begin immediately at
the outset of any notice or filing of a lien or claim, whether by filing
correspondence or court proceeding, and without regard to any showing of fault
on the Contractor’s part. Contractor’s failure to cause such notices or liens to
be removed or to be bonded against in accordance with the terms of this
Agreement, shall constitute a material breach of this Contract entitling Owner
to exercise all of its rights and remedies provided hereunder and at law.

 

57



--------------------------------------------------------------------------------



 



7.20 Royalties and Patents. Contractor shall pay as a Cost of the Work in
accordance with Section 3.2.11 hereof all royalties and license fees relating to
the Work. Contractor shall defend suits or claims for infringement of patent
rights and shall indemnify and hold Owner harmless from loss on account thereof,
but shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents. However, if Contractor has reason to believe that the
required design, process or product is an infringement of a patent, Contractor
shall be responsible for such loss unless such information is promptly furnished
to Owner.
7.21 Training. Prior to and as a condition to payment of the Final Payment,
Contractor shall orient and instruct the responsible maintenance personnel
designated by Owner in the operations of all equipment and shall provide the
maintenance personnel with pertinent literature and operational manuals for all
equipment designated by Owner.
7.22 Construction Photographs. Contractor shall submit color construction
photographs to Owner, Owner’s Lenders and the Architect with each month’s
Application for Payment during the Work. Each month, such photographs shall
consist of four (4) views of the building from ground-view points as directed by
Owner or the Architect.
7.23 Statement of Unpaid Claims. Whenever requested by Owner, Contractor shall
certify to Owner in writing (in a form satisfactory to Owner) the amounts then
claimed by and/or due and owing from Contractor to any person(s) for labor and
services performed and materials and supplies furnished relating to the Work,
setting forth the names of the persons whose charges or claims for materials,
supplies, labor, or services have been paid and whose charges or claims are
unpaid or in dispute, and the amount due to or claimed by each respectively.

 

58



--------------------------------------------------------------------------------



 



ARTICLE VIII
ARCHITECT
8.1 Architect’s Administration of the Contract.
8.1.1 The term Architect includes the Architect and the Architect’s authorized
representatives. Architect shall act in its professional capacity as an advisor
to Owner during the course of the Work.
8.1.2 Owner shall cause the Architect to provide Contractor with three (3) sets
of Drawings and/or Specifications which have been approved for use during
construction and all revisions thereto. It shall be Contractor’s responsibility
to arrange and pay for as a Cost of the Work in accordance with Section 3.2
hereof, reproductions as may be needed by Contractor to perform its Work.
8.1.3 The Architect shall at all times have access to the Work wherever it is in
preparation or being performed.
8.1.4 The Architect shall have authority to require additional inspection or
testing of the Work, whether or not such Work is fabricated, installed or
completed, by giving reasonable advance notice in writing to both Owner and
Contractor. However, only Owner shall have authority to reject any Work which
does not conform to the Contract Documents.
8.1.5 The Architect shall review and approve or take other appropriate action
upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, for the limited purposes of checking for conformance with the
Specifications and related design intent expressed in the Contract Documents.
The Architect shall provide its response to all such submittals in a timely
manner to avoid delays in the Work, and in any event not later than fourteen
(14) calendar days after receipt thereof by Architect thereof.
ARTICLE IX
SUBCONTRACTORS AND VENDORS
9.1 Subcontractors and Vendors. Contractor shall be responsible for the
performance of Subcontractors and Vendors of every tier to the same extent as if
performed by Contractor on a direct basis, including coordination of those
portions of the Work performed by Subcontractors and Vendors.

 

59



--------------------------------------------------------------------------------



 



9.2 Consent To Use Proposed Subcontractors and Vendors.
9.2.1 To the extent practicable, Contractor shall propose a minimum of three
(3) qualified lump-sum or cost of the work plus a fee bidders for each element
of the Work to be performed by Subcontractors and Vendors (including those who
are to furnish materials or equipment fabricated to a special design). Owner
shall, within five (5) calendar days after receipt thereof, reply to Contractor
stating whether or not Owner has a reasonable objection to any such proposed
person or entity. Owner’s failure to reply in writing to Contractor’s proposed
list within five (5) calendar days after the receipt thereof shall constitute
Owner’s acceptance of such list. Owner’s consent with respect to any
Subcontractor or Vendor pursuant to this Article 9 shall not in any way relieve
the Contractor from its obligations to fully manage, administer and assure that
the Subcontractor complies with the requirements of the Contract Documents,
including all dates identified in the Project Schedule.
9.2.2 Contractor shall analyze all of the bids for each element of the Work and
shall make a recommendation to the Owner as to which bid should be selected.
Owner shall then make the selection with assistance from the Contractor. In the
event the Subcontractor chosen by Owner is different than the Subcontractor
recommended by Contractor, and the bid amount from the Subcontractor chosen by
Owner exceeds the bid amount from the Subcontractor recommended by Contractor,
such bid difference shall be cause for an increase in the Guaranteed Maximum
Price provided that the bid recommended by Contractor was in full compliance
with the requirements of the Contract Documents.
9.3 Form of Subcontracts and Purchase Orders. Contractor shall furnish Owner and
Owner’s Lenders with a copy of Contractor’s proposed forms for use as
subcontracts and purchase orders (which includes professional services
agreements) for Owner’s review and approval prior to Contractor’s use thereof,
and Contractor shall only enter into those subcontracts approved by Owner in
writing, without material modification; provided, however, subcontracts and
purchase orders which do not subject Contractor to liability in excess of $
250,000 individually, and otherwise are in accordance with the Contract
Documents, shall not require Owner’s prior written approval. Contractor shall
furnish to Owner a copy of each subcontract and purchase order it enters into in
connection with the Work within ten (10) calendar days after execution of such
subcontract or purchase order. All subcontracts and purchase orders shall
require all Subcontractors and Vendors to assume toward Contractor the same
legal obligations and responsibilities which Contractor assumes toward Owner in
this Contract, including requiring the indemnitee(s) provided in Article 14
hereof, except as specifically provided otherwise in the Contract Documents or
waived by Owner in writing. All subcontracts and purchase orders shall require
that the subcontract may not be assigned by Subcontractor but permit the
assignment of the subcontract by Contractor to Owner or a third party designated
by Owner, including Owner’s Lenders, as provided in Section 9.8 and Article 21
of this Agreement. All subcontract agreements and purchase orders shall conform
to the requirements of the Contract Documents. All subcontracts and purchase
orders shall also provide that any warranties contained or referenced therein
shall run to the benefit of and be enforceable by Owner and Owner’s Lenders.
Contractor shall not waive or fail to exercise any material or significant right
or remedy under any subcontract or waive any material or significant default
under any subcontract without Owner’s prior written approval.

 

60



--------------------------------------------------------------------------------



 



9.4 Subcontractors and Vendors Designated By Owner. Contractor shall not be
required to contract at its own risk with a Subcontractor or Vendor when
Contractor has a reasonable objection, provided that the reason for such
objection is identified to Owner in writing with five (5) calendar days of
Owner’s designation objected to by Contractor.
9.5 Payments to Subcontractors from the Contractor. Contractor agrees to pay
each Subcontractor and Vendor within five (5) days of receipt of each progress
payment from Owner an amount equal to the percentage of completion allowed to
the Contractor on account of the Work of such Subcontractor or Vendor but not
more than amount set forth for such respective Subcontractor and Vendor in the
applicable Application for Progress Payment, less the percentage retained and
amounts withheld from payments to the Contractor. Contractor further agrees to
require each Subcontractor to make similar payments to its Subcontractors and
Vendors. The obligation of Contractor to pay Subcontractors and Vendors (and
their obligation to pay their Subcontractors and Vendors) is an independent
obligation from the obligation of Owner to make payment to Contractor. Owner
shall have no obligation to pay or to see to the payment of any monies to any
Subcontractor or Vendor.
9.6 Subcontractor and Vendor Replacements. Contractor shall not replace any
Subcontractor or Vendor who has been approved by Owner, unless Owner gives prior
written approval to the replacement.
9.7 Communications with Subcontractors and Vendors. In cooperation with, and
upon notice to Contractor, Owner and Owner’s Lenders shall have the right at any
time and from time to time to contact Contractor’s Subcontractors and Vendors to
discuss the progress of their portion of the Work. Contractor shall have the
right to be present at the time of any such direct communications, excepting
only if Contractor is in default under the Contract or unreasonably refuses to
attend meetings after Owner has given Contractor reasonable advance notice and
opportunity to be present. Notwithstanding the exercise of any of Owner’s and
Owner’s Lenders’ rights of direct communication in the subcontracting process or
the process of managing subcontracts, Contractor shall be responsible and liable
to Owner for all acts or omissions of Subcontractors and Vendors and their
respective agents and employees and any other person performing any of the Work
under an agreement with Contractor or any Subcontractor or Vendor.

 

61



--------------------------------------------------------------------------------



 



9.8 Assignment. Contractor hereby assigns to Owner all its interest in all
subcontract agreements and purchase orders now existing or hereafter entered
into by Contractor for performance of any part of the Work, which assignment
will be effective only upon acceptance by Owner in writing and only as to those
subcontract agreements and purchase orders that Owner designates in said
writing. Such assignment may not be withdrawn by Contractor prior to expiration
of the Warranty Period, and Owner may accept said assignment at any time during
the course of construction prior to expiration of the Warranty Period. Upon such
acceptance by Owner: (a) Contractor shall promptly furnish to Owner the
originals or copies of the designated subcontract agreements and purchase
orders, and (b) Owner shall only be required to compensate the designated
Subcontractor(s) or Vendor(s) for compensation accruing to same for Work done or
materials delivered from and after the date as of which Owner accepts assignment
of the subcontract agreement(s) or purchase order(s) in writing. All sums due
and owing by Contractor to the designated Subcontractor(s) or Vendor(s) for Work
performed or material supplied prior to the date as of which Owner accepts in
writing the subcontract agreement(s) or purchase order(s), and all other
obligations of Contractor accruing prior to Owner’s written acceptance of such
assignment, shall constitute a debt and an obligation solely between such
Subcontractor(s) or Vendor(s) and Contractor, and Owner shall have no liability
with respect such sums or any other obligations of Contractor. It is further
agreed that all subcontract agreements and purchase orders shall provide that
they are freely assignable by Contractor to Owner and Owner’s assigns (including
Owner’s Lenders) under the terms and conditions stated in this Section and that
all such Subcontractors and Vendors shall continue to perform their Work for
Owner (or Owner’s Lenders as the case are) pursuant to the terms of the
respective subcontract or purchase order. Owner agrees not to accept such
assignment solely for the purpose of intentionally causing Contractor harm and
in bad faith.
ARTICLE X
WARRANTY OBLIGATIONS
10.1 Contractor’s Warranty. Contractor guarantees and warrants to Owner that
(a) the Work, whether performed by Contractor’s own personnel or by any
Subcontractors or Vendors, shall be first class in quality, free from all
defects whatsoever (including, without limitation, patent, latent or developed
defects or inherent vice (except inherent vice or developed defects resulting
solely due to material specified by the Contract Documents unless Contractor
knows or should reasonably have known through the exercise of their obligations
and due care that such specified items are subject to inherent vice or developed
defects), and in strict conformance with the Contract Documents, the highest
standard for construction practices and quality applicable to first class
projects associated with luxury resorts, and (b) all materials, appliances,
mechanical devices, equipment and supplies incorporated into the Work shall be
new and of such quality to strictly meet or exceed the Specifications and
requirements of the Contract Documents. If requested by Owner at any time and
from time to time, Contractor will furnish satisfactory evidence to Owner as to
the kind and quality of materials, appliances, mechanical devices, equipment and
supplies. All Work not conforming to the requirements of this Section
(including, without limitation, substitutions or deviations not properly
approved and authorized by Owner in writing), shall be considered defective.

 

62



--------------------------------------------------------------------------------



 



10.2 Contractor’s Warranty Period. While Contractor, Subcontractors and Vendors
shall be responsible for strict compliance with the requirements of Section 10.1
above throughout the course of the Work, the “Warranty Period” shall commence
upon the issuance of a Certificate of Substantial Completion for the Work as a
whole pursuant to Section 12.1 of this Agreement and shall extend for a period
of twelve (12) months from the date of issuance of such Certificate or for such
longer period as set forth in an applicable manufacturer’s warranty or as may be
required by applicable Laws. Nothing contained in this Article 10 shall be
construed to establish a period of limitation with respect to other obligations
which Contractor might have under the Contract Documents or under applicable
law, in equity or otherwise, or reduce the period of any other similar warranty
or guaranty that may apply at law or otherwise to the Work.
10.3 Compliance with Contract Documents. Upon receipt of Owner’s written notice
at any time during the course of the Work or during the Warranty Period, and
during any longer period of time as are prescribed by any applicable Laws or
other applicable terms, Contractor (at no cost to Owner) shall at Contractor’s
sole cost promptly perform all corrective services (including, without
limitation, furnishing all labor, materials, equipment and other services at the
Site and elsewhere) to Owner’s satisfaction as may be necessary to remedy any
defective workmanship or omissions in the Contractor’s Work, including without
limitation, promptly correct or replace any Work rejected by Owner or which is
incomplete, defective or fails to conform to the Contract Documents, whether
observed before or after Final Completion of the Work and whether or not
fabricated, installed, or completed. Contractor’s compliance with its
obligations as stated in this Article 10, and Owner’s acceptance of such
corrective services, shall at all times be determined by ascertaining whether
Contractor has achieved strict compliance to Owner’s reasonable satisfaction
with both the written and inferable requirements contained in the Contract
Documents.
10.4 Warranty Costs. All costs incurred by Contractor in fulfilling Contractor’s
remedial warranty obligations as set forth on this Article 10 shall be
Non-Allowable Costs of the Work and shall be solely Contractor’s responsibility
which Contractor shall pay, including, without limitation, additional testing
and inspections and compensation for the services of any professional or
consultant made necessary thereby. Contractor shall also, as part of
Contractor’s warranty and guarantee at Contractor’s own expense, repair or
replace any other damaged components, material, finishes, furnishings and other
Work or portions of the Project or other property damaged, affected or otherwise
made necessary by or resulting from such defective, non-conforming or incomplete
Work, to return the same to their original condition. In addition, and
notwithstanding anything to the contrary in this Agreement, if within one
(1) year after Substantial Completion any portion of the Work (including,
without limitation, any roof and any walls) is not watertight and leak proof at
every point and in every area (except where leaks can be attributed to damage to
the Work proximately caused by extraordinary, external forces beyond
Contractor’s control and which Contractor could not reasonably have
anticipated), Contractor shall, immediately upon notification by Owner of water
penetration, determine the source of water penetration and, at Contractor’s own
expense, do any work necessary to make the Work watertight.

 

63



--------------------------------------------------------------------------------



 



10.5 Timeliness of Corrective Services. Contractor shall use all best efforts to
fully perform all warranty and corrective services to Owner’s satisfaction
within five (5) calendar days of the receipt of Owner’s written notice of
defective workmanship. If the corrective services require more than five
(5) calendar days for completion, Contractor shall submit, within five
(5) calendar days of receipt of Owner’s written notice, a comprehensive written
proposal itemizing all corrective actions necessary which Contractor is prepared
to and shall immediately undertake and diligently pursue to enable the Work to
achieve strict compliance with the Contract Documents, including the latest
Drawings and Specifications. In performing such corrective Work, Contractor
shall perform its Work so as to cause the least inconvenience and disruption to
Owner’s business which may require performance of Work at hours when Owner’s
business is least active. Contractor shall not be entitled to the extra costs,
if any, incurred in connection with performing corrective Work at non-business
hours. Additionally, the provisions of Section 7.6 and 7.7 of this Agreement
relating to cooperation with Owner, access, avoidance of disruption and related
matters as set forth therein shall also apply to the performance of any warranty
related work.
10.6 Warranty Survival. Contractor’s warranty obligations set forth in this
Article 10 shall apply to Work done by Subcontractors or Vendors, as well as to
Work done by direct employees of Contractor, and such provisions shall survive
acceptance of the Work and survive any termination of the Contract and
Contractor shall be responsible to fully indemnify and hold Owner harmless from
any and all liens, claims, lawsuits, costs and expenses which may arise out of
the failure of the Contractor to fulfill its warranty obligations pursuant to
this Contract.
10.7 Owner’s Right to Correct. In the event Contractor fails to timely correct
incomplete, nonconforming or defective Work following Owner’s written notice
described in Section 10.5 above, Owner shall have the right to correct or
arrange for the correction of any defects or omissions in the Work at the
Contractor’s sole cost and expense and not as Costs of the Work. Contractor
shall bear all costs incurred by Owner in correcting such defective Work,
including, but not limited to, additional costs for redesigns by the Architect
and other design consultants, replacement contractors, materials, equipment and
all services provided by Owner’s personnel. Owner shall be entitled to withhold
and offset all costs incurred during any such corrective work against any funds
which are otherwise due or which may become payable to the Contractor. If
payments then or thereafter due Contractor are not sufficient to cover such
amount, Contractor shall immediately upon demand pay the difference to Owner.

 

64



--------------------------------------------------------------------------------



 



10.8 Owner’s Right to Supplement Work of Contractor. If the Contractor violates
or breaches any of the terms, conditions or covenants of the Contract, then
Owner may, without prejudice to any other remedy it may have and following the
expiration of any applicable cure periods, provide such reasonable labor and
materials as are reasonably necessary to remedy such deficiency including the
right to hire another contractor to supplement the Work of the Contractor and
deduct all costs thereof from any money due or thereafter becoming due to the
Contractor and reduce the Guaranteed Maximum Price by all such amounts.
10.9 Acceptance of Non-Conforming Work. Owner may, in its sole discretion, elect
to accept a part of the Work which is not in accordance with the requirements of
the Contract Documents. In such case, the Guaranteed Maximum Price shall be
reduced as appropriate and equitable. Owner’s acceptance of any non-conforming
Work shall not waive or otherwise affect Owner’s right to demand that Contractor
correct any other defects or areas of non-conforming Work.
10.10 Warranty Exclusions. Contractor’s warranty obligations shall not apply to
defects caused by ordinary wear and tear, insufficient maintenance or improper
operation or use by Owner.
10.11 Written Guaranty. All guarantees and warranties specified in the Contract,
including Contractor’s general warranty in this Article 10, shall be executed in
writing by Contractor and each Subcontractor on their respective letterhead,
signed jointly by Contractor and Subcontractor, and furnished to Owner upon
commencement of the respective term of each such guarantee and warranty and as a
condition to Final Payment. Owner shall, in addition to the guarantee and
warranty provided in this Article 10, also have the benefit of, and Contractor
shall assign to Owner in form and substance satisfactory to Owner, all
warranties, service life policies, indemnitee(s) and guarantees with respect to
any and all materials, appliances, mechanical devices, supplies and equipment
incorporated into the Work and given by the manufacturer, retailer, or other
supplier, which shall be supplied and assigned to Owner promptly after such is
received by or becomes available to Contractor and as a condition to Final
Payment. Further, at Owner’s request, Contractor shall assist Owner in enforcing
all such warranties, guarantees, policies and indemnitee(s).

 

65



--------------------------------------------------------------------------------



 



ARTICLE XI
SCHEDULING, DELAYS AND ACCELERATION
11.1 Owner’s Right to Modify. Notwithstanding the Project Schedule, Owner has
the right to modify or otherwise change the sequence of the Work and Contractor
shall comply therewith and adjust schedules accordingly. If Contractor believes
such modification or change causes a delay or acceleration in the completion of
the Work, Contractor shall provide written notice to Owner in accordance with
Sections 11.6 and/or 11.8 below. Any such modifications or changes in sequence
applies only to scheduling and shall not be construed to mean a change in the
method or means employed by Contractor for the execution of the Work.
11.2 Project Schedule. Contractor has furnished a detailed “Project Schedule”
describing the activities to be accomplished and their dependency relationships.
The Project Schedule includes an agreed upon Design and Permit Schedule setting
forth time periods for Owner to provide Drawings and Major Permits to
Contractors, and an agreed upon construction schedule setting forth Interim
Milestone Dates for Contractor to achieve certain construction completion
milestones. Contractor’s and Owner’s performance will be measured against the
Project Schedule. The Project Schedule (and any revisions thereto) shall be
updated and revised at appropriate intervals as required by Owner or the current
and projected conditions of the Work and Project, shall designate those items on
the critical path of the Work, shall be related to the entire Project to the
extent required by the Contract Documents, shall indicate dates necessary to
vacate various work areas, and shall provide for expeditious and practicable
execution of the Work. The Project Schedule and all subsequent updates and
revisions shall be printed in a tabular bar chart format. Contractor shall
provide Owner with a diskette containing an electronic copy of the Project
Schedule as submitted, including all logic diagram formats.
11.3 Schedule Updates. Contractor shall submit a “Schedule Update” along with
each monthly Application For Progress Payment for comparison to the Project
Schedule. The First Schedule Update shall be dated and identified as
“Schedule Update No. 1” and shall identify the then current status of all major
Work activities identified in the Project Schedule. All Schedule Updates shall
include a comprehensive narrative setting forth (i) actual activity completion
dates, (ii) the effect on the Project Schedule of any delays in any activities
in progress and/or the impact of known or suspected delays which are expected to
affect future Work, (iii) the effect of Contract Modifications on the Project
Schedule, (iv) all actual and potential variances between latest Schedule Update
and probable actual completion dates; (v) all Work activities not started or
completed in accordance with the Project Schedule, and (vi) recommends specific
Recovery Plans to Owner which may be necessary to achieve the Contract Time
and/or relevant Interim Milestone Dates. All subsequent revisions shall be dated
and numbered sequentially. In addition, each Schedule Update shall be clearly
labeled to state the effective date of the current status information contained
therein. Contractor’s failure to provide Schedule Updates as required in this
Section 11.3, or as otherwise mutually agreed in writing, shall be a material
breach of this Contract.

 

66



--------------------------------------------------------------------------------



 



11.4 Force Majeure Delay. All delays due to fire, labor disputes affecting the
general Baton Rouge, Louisiana area and not limited to the Project (and not a
jurisdictional dispute), adverse weather conditions not reasonably
anticipatable, unavoidable casualties or other causes which, based on
Contractor’s extensive experience in constructing projects of similar scope and
complexity in the same location and Contractor’s representations contained in
the Contract Documents, are unforeseeable and beyond the Contractor’s reasonable
control shall be a “Force Majeure Delay.” Owner shall be excused from
performance of its obligations to the extent of any Force Majeure events
affecting Owner, but solely to the extent the failure to perform such
obligations by Owner is attributable to that Force Majeure event.
11.5 Owner Delay. Any delays in Contractor’s Work that are caused in whole or in
part by Owner, its agents, consultants or separate contractors, and are not the
fault of Contractor or any Subcontractor or any party for which either is
responsible or liable at law or under the Contract Documents, shall be an “Owner
Delay.”
11.6 Extensions of Time and Guaranteed Maximum Price Increases for Delay.
11.6.1 To the extent the Contractor or any Subcontractor is delayed at any time
in the progress of the Work by an Owner Delay, Force Majeure Delay, or by other
causes which Owner and Contractor agree may justify delay, then the Contract
Time shall be reasonably extended by Change Order, and the Guaranteed Maximum
Price increased, if at all, in accordance with the procedures described this
Section 11.6 and in Article 18 below.
11.6.2 Notwithstanding any other provision of the Contract Documents, any item
that cannot be demonstrated as being on or affecting the critical path of the
Work shall not result in an extension of time to perform the Work or an increase
in the Guaranteed Maximum Price in the event such item is delayed. Further, to
the extent any Owner Delay or Force Majeure Delay could have been prevented or
reduced if Contractor had, consistent with the terms of the Contract Documents,
performed its duties and responsibilities under the Contract Documents, such
delay will not entitle Contractor to an extension of the Contract Time (except
for that portion, if any, of such Owner Delay or Force Majeure Delay which could
not have been reduced consistent with the foregoing and subject to the other
requirements of the Contract Documents, including this Section 11.6) or increase
in the Guaranteed Maximum Price.

 

67



--------------------------------------------------------------------------------



 



11.6.3 Extensions of the Contract Time for the Work or an increase in the
Guaranteed Maximum Price will be authorized by Owner only if (a) Contractor has
been necessarily delayed in meeting such Guaranteed Date of Substantial
Completion by a cause which constitutes an Owner Delay or Force Majeure Delay,
or a change to the Work initiated by the Owner; (b) the completion of the Work
by the applicable interim Milestone Date or the total Work by the Guaranteed
Date of Substantial Completion is actually and necessarily delayed by such
cause; (c) the effect of such cause cannot be avoided or mitigated by the
exercise of all reasonable precautions, efforts and measures, including
planning, scheduling and rescheduling, whether before or after the occurrence of
the cause of delay, and (d) Contractor has met any notice requirements set forth
in the Contract Documents for it to be entitled to any extension of time or
increased costs. All extensions of time and/or increases in the Guaranteed
Maximum Price to which Contractor is entitled hereunder will be acknowledged by
Change Order.
11.6.4 The period of any extension of time for delay shall be only that which is
necessary to make up the time actually lost for a Work item or items
identifiable on the Project Schedule as being on or affecting the critical path
at the time in which the delay occurs.
11.6.5 The amount of increase, if any, in the Guaranteed Maximum Price due to a
delay shall be equal to the additional cost actually, reasonably and necessarily
incurred by Contractor in Cost of the Work items (a) as a result of continuing
to maintain dedicated personnel, materials and equipment at the Site at Owner’s
request during such delay and (b) other reasonable and unavoidable Costs of the
Work, if any, which are directly related to any subsequent re-mobilization of
the delayed Work caused solely by such delay, but (as to both of the foregoing
(a) and (b)), only if and to the extent such delay exceeds a period of thirty
(30) consecutive days following commencement of the Work, and to the extent such
actions are necessary, if at all, to be performed by Contractor to maintain the
extended Contract Time and Project Schedule after taking into account any
extension of time as provided for in this Section 11.6.
11.6.6 Contractor shall not be entitled to receive a separate extension of time
or an increase in the Guaranteed Maximum Price for each of several causes of
delay operating concurrently but only for the actual period of delay in
completion of the Work irrespective of the number of causes contributing to
produce such delay. If one of several causes of delay operating concurrently
results from any act, fault or omission of Contractor or Subcontractor or for
which Contractor or Subcontractor is responsible, and would of itself,
irrespective of the concurrent causes, have delayed the Work, no extension of
time or an increase in the Guaranteed Maximum Price will be allowed for the
period of delay resulting from such act, fault or omission. Further all such
extensions and increases shall be netted out with any reductions in Contract
Time or Guaranteed Maximum Price, before implementing any such extension or
increase.

 

68



--------------------------------------------------------------------------------



 



11.6.7 As a condition precedent to the granting of an extension of time or an
increase in the Guaranteed Maximum Price, Contractor shall give written notice
to Owner within ten (10) calendar days after the time when Contractor knows of
any cause which might result in delay, for which it may claim an extension of
time or an increase in the Guaranteed Maximum Price, including those causes of
which Owner has knowledge, specifically stating in such notice that an extension
or an increase in the Guaranteed Maximum Price is or may be claimed, and
identifying such cause and describing, as fully as practicable, at that time,
the nature and expected duration of the delay and its effect on the completion
of that part of the Work identified in the notice. Contractor shall not be
entitled to an extension of time or an increase in the Guaranteed Maximum Price
to the extent such would not be necessary, but for Contractor’s failure to
strictly comply with this Section 11.6.
11.6.8 Since the possible necessity for an extension of time or an increase in
the Guaranteed Maximum Price may materially alter the scheduling plans, and
other actions of Owner and since, with sufficient notice, Owner may, if it
should so elect, attempt to mitigate the effect of a delay for which an
extension of time or an increase in the Guaranteed Maximum Price might be
claimed, the giving of written notice as required above is of the essence of
Contractor’s obligations hereunder and failure of Contractor to give written
notice as required above shall be a conclusive waiver of an extension of time
and/or an increase in the Guaranteed Maximum Price for the cause of delay in
question.
11.6.9 It shall in all cases be presumed that no extension, or further
extension, of time and no increase in the Guaranteed Maximum Price is due unless
Contractor shall affirmatively demonstrate the extent thereof to the reasonable
satisfaction of Owner. Contractor shall maintain adequate records supporting any
claim for an extension of time or increase in the Guaranteed Maximum Price.
11.7 Limitations. Contractor agrees for itself and for its Subcontractors, and
will cause each Subcontractor to agree, that it will make no claim or claims
against the Site, Project, Owner (or any party affiliated or associated with
Owner or any assets of Owner), or Owner’s Lenders for damages or losses incurred
as a result of or arising out of delays in the Work, including but not limited
to any Owner Delay or Force Majeure Delay. Any such delay in the Work, if
claimed by or through Contractor, solely and completely will be compensated and
balanced by (a) an extension of the Contract Time, and (b) an increase in the
Guaranteed Maximum Price, strictly in accordance with Section 11.6 above, and
such extension and increase shall be the sole and exclusive remedy for
Contractor and all Subcontractors and Vendors for all delays. Contractor and
each Subcontractor who performs any portion of the Work agree to accept such
extensions at no additional cost (except as provided in this Section) to Owner,
and waive and relinquish any right to payments of any kind for any delays.
Further, the limitations in Section 17.4 hereof shall also apply to any delay.

 

69



--------------------------------------------------------------------------------



 



11.8 Recovery Plans. The Guaranteed Maximum Price is based on Contractor working
as many hours as necessary to properly perform the Work and achieve the Project
Schedule requirements. In the event it is necessary for Contractor or any
Subcontractor to work additional overtime in order to maintain the Project
Schedule, Contractor shall be responsible for all costs relating to such
overtime, though Contractor shall have the right to use the Construction
Contingency in accordance with Section 3.1.5 hereof. “Recovery Plan” means a
detailed narrative explanation clearly stating the scope and extent of any and
all resource loading, activity re-sequencing and other acceleration activities
required for all affected elements of the Work to enable Contractor to either:
(a) complete the respective Interim Milestones by the respective Interim
Milestone Dates; or (b) obtain Substantial Completion of the Work in its
entirety within the Contract Time.
11.8.1 If Owner determines at any time based on reasonable evidence that
Contractor is behind schedule or is otherwise in jeopardy of failing to complete
any Interim Milestone by the applicable Interim Milestone Date or the Work
within the Contract Time, Owner shall issue a written notice to Contractor
identifying areas of concern and requiring that Contractor provide a Recovery
Plan to Owner.
11.8.2 Upon receipt of Owner’s notice, Contractor shall immediately undertake
all available steps to overcome or mitigate against the adverse effects of all
delays identified by Owner. Contractor’s failure to undertake all available
steps to mitigate the effects of such delays shall constitute a waiver of
Contractor’s right to claim relief for any schedule extensions and/or additional
compensation to the extent that Contractor’s failure to act timely contributed
to such delays.
11.8.3 Contractor shall, within seven (7) calendar days after receipt of Owner’s
notice, provide its Recovery Plan to Owner notwithstanding whether or not
Contractor disputes responsibility for the cause(s) of such delays.
11.8.4 Within seven (7) calendar days after submission of the Recovery Plan by
Contractor, Owner shall advise Contractor in writing whether or not to proceed
with the Recovery Plan as submitted, or in accordance with reasonable revisions
thereto established by Owner. Any such notice to proceed shall be by a
Construction Change Directive. As part of such notice, Owner shall have the
right to require Contractor to work its own construction crews and
Subcontractors and other personnel overtime, and to direct Contractor to take
all other necessary action, including, without limitation, increasing the number
of personnel and implementing double shifts, all at no increase to the
Guaranteed Maximum Price. Such overtime work and other actions shall continue
until such time as the Work has progressed so that it complies with the stage of
completion required by the then most recently Owner approved Project Schedule.
Additional costs incurred due to such overtime work and other actions shall not
result in any adjustment in the Guaranteed Maximum Price.

 

70



--------------------------------------------------------------------------------



 



11.8.5 Contractor’s failure after written notice to provide a Recovery Plan
within the time requirements and to the extent required in this Section 11.8, or
to immediately implement a Recovery Plan upon receipt of a Construction Change
Directive to do so, shall be material breaches of this Contract.
11.9 Accelerations for Owner’s Convenience.
11.9.1 In the event Owner desires to accelerate the Project Schedule for reasons
other than delays caused by or attributable to the Contractor, Owner shall so
notify Contractor in writing.
11.9.2 Upon receipt of such written instruction, Contractor shall require its
personnel and its Subcontractors and Vendors to work such overtime hours and/or
to increase their respective work forces as are reasonably necessary to meet
Owner’s acceleration goals.
11.9.3 In the event such an acceleration is ordered by Owner, Contractor shall
be entitled to an adjustment in the Guaranteed Maximum Price determined in
accordance with Article 18 of this Agreement.
11.10 Schedule Coordination.
11.10.1 Contractor shall schedule and coordinate the performance of the Work by
Contractor’s personnel, and Subcontractors and Vendors of any tier, in a manner
that will enable Contractor to achieve Interim Milestones by the respective
Interim Milestone Dates and completion within the Contract Time. Contractor
acknowledges that at least a portion of the Work will be performed under joint
occupancy conditions at the Site.
11.10.2 Contractor shall cooperate with Owner and Owner’s other contractors so
that both the Contractor’s Work and the work of others will progress smoothly
with a minimum of disruptions and interference to any party.
11.10.3 Contractor shall schedule its Work and Project delivery of materials to
comply with all reasonable requests and suggestions of Owner in order to
maintain the Project Schedule within the limitations of all existing Site
conditions and business operations of Owner.

 

71



--------------------------------------------------------------------------------



 



11.10.4 Contractor shall use all best efforts to not utilize any labor,
materials or means whose employment or utilization during the course of this
Contract may tend to or in any way cause or result in strikes, work stoppages,
delays, suspension of Work or similar trouble by workman employed by its
Subcontractors, or by any of the trades working in or about the Project and Site
where Work is being performed under this Contract, or by other contractors or
their subcontractors pursuant to other contracts, or on any other project and
project site or premises owned or operated by Owner. Any violation by Contractor
of this requirement may be considered as proper and sufficient cause for
declaring Contractor to be in default, and for Owner to take action against
Contractor as set forth in the Contract Documents.
11.10.5 In case of disagreements or disputes regarding the schedule of Work by
other contractors or unnecessary interference to the Work caused by lack of
cooperation between other contractors and Contractor, Contractor shall fully
cooperate to resolve any disputes with or between other contractors. In case of
disagreements or disputes between two or more contractors, Owner shall be
consulted and Owner’s decisions as to proper methods for coordinating the Work
shall be final.
11.11 Flow-Down Provisions.
11.11.1 Contractor shall include the requirements of this Article 11 in all of
its subcontracts and purchase orders and shall use its best efforts to require
Subcontractors and Vendors to include the same provisions in all sub-tier
subcontracts and sub-tier purchase orders.
11.11.2 Contractor shall be responsible to fully indemnify and hold Owner
harmless from any and all liens, claims, lawsuits, costs and expenses, including
attorneys’ fees, which may arise out of either the failure of the Contractor to
fulfill its obligations pursuant to this Article 11 and/or the Contractor’s
failure to enforce the flow-down provisions as stated above.
11.12 Partial Occupancy or Use. Owner may occupy or use any completed or
partially completed portion of the Work at any stage, including opening portions
of the Project to the public. Notwithstanding any other provision of the
Contract, any such partial occupancy or use shall not: (a) constitute final
acceptance of any Work, or (b) relieve Contractor of responsibility for loss or
damage because of or arising out of defects in, or malfunctioning of, any Work,
material, or equipment, or from any other unfulfilled obligations or
responsibilities under the Contract Documents; provided, however, Contractor
shall not be liable for ordinary wear and tear resulting from such partial
occupancy and use by Owner. Contractor shall cooperate fully with Owner, as
Owner may request, in all aspects of Owner’s partial use and occupancy of the
Work and Project, including, without limitation, scheduling, allocation of
utilities, access and storage, and all other arrangements. Unless and until
Owner issues a Certificate of Substantial Completion pursuant to Section 12.1
below for such portion of the Work partially occupied or used by Owner, Owner
shall not be obligated to pay (but may in its sole discretion elect to pay)
Contractor Retainage relating to such portion of the Work at that time partially
used or occupied by Owner.

 

72



--------------------------------------------------------------------------------



 



11.13 Other. Subject to Owner making payment to Contractor of all amounts then
due and owing to Contractor under and subject to the Contract Documents,
Contractor agrees to prosecute the Work and to require all trade contractors to
prosecute the Work in a timely and proper method and manner so as to meet the
dates reflected on the Project Schedule, including the Guaranteed Date of
Substantial Completion.
ARTICLE XII
SUBSTANTIAL AND FINAL COMPLETION
12.1 Substantial Completion Procedures and Requirements.
12.1.1 Notice of Substantial Completion. “Substantial Completion” means the
stage in the progress of the Work when (a) the Work in its entirety, or a
designated portion thereof which Owner agrees to accept separately, is
sufficiently complete in accordance with the Contract Documents and all
applicable Laws to enable Owner to fully occupy and utilize the Work, or such
designated portion thereof which are requested in writing by Owner, for all of
its intended purposes and all aspects of such Work and the Project can be open
to the general public; (b) all Project systems included in the Work (including,
without limitation, all life safety systems) are operational and functioning as
designed and scheduled; (c) all instruction of Owner’s personnel in the
operation of the Project systems has been completed; (d) all final finishes
within the Contract are in place; (e) the Work is otherwise satisfactory to
Owner in accordance with the Contract Documents; and (f) no liens, claims or
encumbrances have been filed or are outstanding with respect to the Work. In
general, the only remaining Work shall be minor in nature, so that Owner could
occupy the building(s) comprising the Project and fully utilize such building(s)
on that date, and all elements are fully functionable and operable as provided
in the Contract, and the Final Completion of the Work by Contractor would not
materially interfere with, disrupt or hamper Owner’s use, occupancy or enjoyment
of the Project, including the intended normal business operations of the
Project, or detract from the aesthetic appearance of the Project. Contractor
shall request an inspection for purposes of Substantial Completion in writing
when the Contractor considers that the Work in its entirety, or a designated
portion thereof which Owner has previously agreed in writing to accept
separately, is substantially complete in accordance with all requirements in the
Contract Documents.

 

73



--------------------------------------------------------------------------------



 



12.1.2 Procedures for Substantial Completion. Procedures to be utilized to
determine Substantial Completion of the Work in its entirety, or a designated
portion thereof, shall be as follows:
12.1.2.1 Either party may initiate procedures for Substantial Completion of the
Work in its entirety or a designated portion thereof, but Owner shall not be
required to make a determination and accept partial Substantial Completion
unless: (a) specific areas or phases of the Work are designated for partial
Substantial Completion by Owner; or (b) Owner assumes physical possession of a
portion of the Work solely for purposes of Owner’s full use and occupancy. The
use or occupancy of a portion of the Work by Owner or its other contractors to
inspect and/or correct defective workmanship pursuant to Article 10 of this
Agreement or install FF&E or other work shall not be considered as use and
occupancy.
12.1.2.2 Unless waived by Owner in writing, Substantial Completion of either the
Work in its entirety or a designated portion thereof shall not occur earlier
than the date of all designated or required governmental certificates of
occupancy and other permits, inspections and certifications for the Project or
such portion thereof as the case may be, have been achieved and issued to Owner
by the relevant governmental authority, and posted for the Project or such
portion thereof, by the relevant governmental authority (provided that a
temporary certificate of occupancy (“TCO”) rather than a permanent certificate
of occupancy may have been achieved and issued to Owner, and posted, so long as
the obtaining of a temporary, rather than a permanent, certificate of occupancy
does not prevent any aspect of the Project from being open to the general
public).
12.1.2.3 If Owner or Owner’s Lenders disagree that Substantial Completion has
been achieved, Owner shall provide the Contractor with an advisory opinion of
the items which should be completed or corrected for purposes of Substantial
Completion. Owner’s failure to advise Contractor of any items specified in the
Contract Documents shall not alter the Contractor’s responsibility to complete
all Work necessary for Substantial Completion in accordance with the Contract
Documents.
12.1.2.4 Upon receipt of Owner’s advisory opinion, Contractor shall complete
and/or correct all listed items. Contractor shall then submit its request to
Owner for another inspection to determine Substantial Completion. Such
subsequent inspection or re-inspections to determine if the Work is acceptable
for purposes of Substantial Completion shall be made jointly by Owner and
Contractor.

 

74



--------------------------------------------------------------------------------



 



12.1.2.5 Prior to the issuance of a Certificate of Substantial Completion by
Owner, the parties shall develop a final punch list which must be completed
prior to Final Completion. The final punch list shall include the Contractor’s
Punch List Items and other incomplete or missing items which Owner elected in
its discretion to waive for purposes of Substantial Completion.
12.1.2.6 Immediately prior to the issuance of a Certificate of Substantial
Completion, Owner and Contractor shall jointly inspect and document the
condition of the Work, or designated portion thereof, at the time of Owner’s
initial possession to determine and record its condition. Such inspection and
acceptance by Owner shall not, however, alter the Contractor’s responsibility to
complete all Work necessary for Final Completion in accordance with the Contract
Documents, including items discovered by Owner after Substantial Completion.
12.1.2.7 Owner shall have the final decision as to whether or not Contractor has
achieved Substantial Completion. When Owner determines that the Work in its
entirety, or a designated portion thereof, is substantially complete and a TCO
has been obtained therefor, Owner shall prepare and issue a “Certificate of
Substantial Completion,” which shall certify the date of Substantial Completion.
12.1.3 Limitations. Notwithstanding any provisions in the Contract Documents
which may indicate otherwise, Owner’s acceptance of partial Substantial
Completion and the possession, use and occupancy of any portion of the Work
prior to Substantial Completion of the Work in its entirety, shall not in any
manner constitute a waiver by Owner of any of the provisions or requirements of
the Contract Documents, including, but not limited to, Contractor’s warranty
obligations set forth in Article 10 of this Agreement and Contractor’s
obligations to achieve the Contract Time set forth in Article 4 of this
Agreement.
12.1.4 Notice of Substantial Completion. When Owner determines that the Work in
its entirety, or a designated portion thereof, is substantially complete and
Owner issues a “Certificate of Substantial Completion” to Contractor with
respect thereto, Owner shall also prepare and record in the mortgage records of
the Clerk of Court and Ex-Officio Recorder for the Parish of East Baton Rouge a
Notice of Termination or Substantial Completion that complies with the
requirements of the Louisiana Private Works Act, La. R.S. 9:4801 et seq.,
including La. R.S. 9:4822(E).

 

75



--------------------------------------------------------------------------------



 



12.2 Final Completion Procedures and Requirements.
12.2.1 Contractor’s Notice of Final Completion. “Final Completion” means that
stage in the progress of the Work when Owner and Owner’s Lenders determine that
the Work has been properly completed and equipped by Contractor in accordance
with the Contract Documents, including (a) completion of all punch list items
(including Contractor’s Punch List Items), (b) the submittal to Owner of all
documentation as described in the Contract Documents, (c) completion in
compliance with all applicable Laws, and (d) all obligations of Contractor under
the Contract Documents (except for those obligations which are intended to be
satisfied after Final Completion) are fully satisfied, and the Work is otherwise
satisfactory to Owner and Owner’s Lenders. When Contractor considers that the
Work is finally complete, Contractor shall so notify Owner in writing requesting
a Certificate of Final Completion. Such notice shall be accompanied by, and it
shall be a condition to Final Payment and Final Completion that Contractor
deliver to Owner, the following:
12.2.1.1 An affidavit that all payrolls (including all union dues, health,
welfare, pension plan and other labor associated contributions), invoices for
all labor, materials and equipment and all other indebtedness connected with the
Work for which Owner or its property might in any way be responsible, and for
which Owner has paid the Contractor, have been paid or otherwise satisfied.
12.2.1.2 Unconditional Final Lien Waivers from Contractor and all Subcontractors
and Vendors and all other persons providing any services, labor or materials in
relation to the Work, in the form of Exhibit M attached hereto, including
certified copies of waivers of all liens filed during the course of the Work and
not previously provided to Owner, and no liens, claims or other encumbrances
have been filed or are outstanding with respect to the whole or any part of or
interest in either the Site or the Work.
12.2.1.3 All final occupancy certificates obtained from any government authority
and all other required approvals and acceptances as necessary or required for
the full use and occupancy of all aspects of the Project by any city, county and
state authorities having jurisdiction and not previously provided to Owner;
12.2.1.4 All written guarantees and warranties under the Contract for Contractor
and Subcontractors and Vendors, all required operation and maintenance manuals
for major equipment required under the Contract all in form and substance
satisfactory to Owner; and assignment documentation assigning to Owner in form
and substance satisfactory to Owner any remaining warranties and guarantees
pertaining to the Work and not previously provided and assigned to Owner, and
Contractor agrees to assist Owner in the prosecution and enforcement of all such
assigned warranties and guarantees.

 

76



--------------------------------------------------------------------------------



 



12.2.1.5 An affidavit certifying that Contractor has timely paid all federal,
state and local taxes due arising out of the Work in a form satisfactory to
Owner.
12.2.1.6 An affidavit certifying that Contractor shall maintain completed
operations insurance in amounts required by the Contract Documents for a period
of two (2) years after Final Completion and a certificate of the insurer
evidencing that insurance required by the Contract Documents to remain in force
after Final Payment is currently in effect and will not be cancelled or allowed
to expire until at least 60 days’ prior written notice has been given to Owner.
12.2.1.7 All operating, maintenance, servicing and cleaning manuals and
instructions, spare parts, maintenance stocks and spare materials provided by
Subcontractors and Vendors and/or reasonably required by Owner for beneficial
use of the Work for its intended purpose, and if requested by Owner adequate
verbal instructions in the operation of mechanical, electrical, plumbing and
other systems.
12.2.1.8 A complete and accurate set of as-built Drawings pursuant to
Section 7.14 of this Agreement, which clearly delineate any changes made to the
latest approved Drawings and Specifications.
12.2.1.9 An accounting of the credits due Owner for the value of any excess
items paid for by Owner and a complete detailed statement of the Cost of the
Work showing, without limitation, all expenditures for which state or federal
tax credits or deductions may be allowed.
12.2.1.10 Any documents, instruments, releases, affidavits, certificates and
indemnitee(s) reasonably required in order to permit Owner and Owner’s Lenders
to secure endorsements in form and content satisfactory to them to their
respective policies of title insurance for the Site, including without
limitation that no mechanics or materialmen’s liens appear of record, that all
Lender Liens are of first priority (including prior to any unrecorded liens or
other lien rights), and that there are no encroachments or violations of any
recorded covenants, conditions or restrictions affecting the Site.
12.2.1.11 Such documents and other items so that Owner will receive and Owner
does receive a release and complete refund without deduction or offset of all
security, bonds and/or cash amounts provided by or on behalf of Owner and held
by or for the benefit of any administrative or governmental agency.

 

77



--------------------------------------------------------------------------------



 



12.2.1.12 If required by Owner or Owner’s Lenders, other data establishing
payment or satisfaction of obligations, such as receipts, releases and waivers
of liens, claims, security interests or encumbrances arising out of the Contract
or the Work which may then or in the future affect the Project or Site, and to
the extent and in such form as may reasonably be designated by Owner or Owner’s
Lenders (if a Subcontractor or Vendor refuses to furnish a release or waiver
required by Owner, Contractor shall within such time as set forth in
Section 7.19 hereof furnish a bond satisfactory to Owner to indemnify Owner
against such lien and cause it to be paid and released; if such lien remains
unsatisfied after payments are made, Contractor shall immediately refund to
Owner and indemnify Owner against all money that Owner may be compelled to pay
in discharging such lien, including all costs and reasonable attorneys’ fees).
12.2.1.13 Owner and Owner’s Lenders shall have received (at Owner’s expense) an
updated survey of the Site showing the Work “as built.”
12.2.1.14 Master, submaster and special keys with keying schedule.
12.2.1.15 Consent of any surety to Final Payment.
12.2.1.16 An OCIP audit to Owner’s reasonable satisfaction.
12.2.1.17 Such other certificates, instruments and affidavits relating to the
Work as Owner or Owner’s Lenders may reasonably require.
12.2.1.18 A clear Lien and Privilege Certificate issued by the Clerk of Court
and Ex-Officio Recorder of Mortgages for the Parish of East Baton Rouge with an
effective date no earlier than 31 days after the date of filing of the Notice of
Termination or Substantial Completion described in Section 12.1.4 of this
Agreement and which certificate shall indicate that there are no outstanding
liens then filed against the Site arising out of the Work.

 

78



--------------------------------------------------------------------------------



 



12.2.2 Owner’s Inspection For Final Completion. Upon receipt of Contractor’s
request for a Certificate of Final Completion and all submittals that comply
with Subsection 12.2.1 immediately above, Owner shall promptly make appropriate
evaluations and inspections as follows:
12.2.2.1 If Owner considers that the Work is fully completed in accordance with
the Contract Documents, Owner shall promptly so advise Contractor.
12.2.2.2 In the event that Owner or Owner’s Lenders does not agree that Final
Completion has been achieved, Owner shall promptly so advise the Contractor in
writing of the remaining items to be completed for purposes of Final Completion.
12.2.2.3 After Contractor satisfies all remaining items necessary for Final
Completion, Contractor may submit a further written notice to Owner stating that
the Work is ready for re-inspection. All re-inspections to determine if the Work
is acceptable for purposes of Final Completion shall be jointly made by Owner
and Contractor.
12.2.2.4 Owner shall have the final decision as to whether Contractor has
achieved Final Completion. When Owner agrees that the Work is finally complete,
which agreement Owner agrees not to unreasonably delay, Owner shall prepare and
issue a “Certificate of Final Completion,” which shall set forth the date of
Final Completion, and Owner may file a Notice of Completion. Notwithstanding
anything to the contrary and for the purpose of allowing the lien period to
expire (except with respect to Contractor), the date of Final Completion shall
not be before the date that is at least 31 days after the date of filing of the
Notice of Termination or Substantial Completion described in Section 12.1.4 of
this Agreement. After the occurrence of Final Completion, Owner may prepare and
record a cancellation of the Notice of Contract contemplated by Section 4.6 of
this Agreement. At Owner’s request and if Contractor has then been paid in full
for all amount due under this Agreement, Contractor shall sign the request to
cancel the Notice of Contract to concur with the cancelation of the Notice of
Contract as contemplated by La. R.S. 9:4832(A)(2).
ARTICLE XIII
CONCEALED CONDITIONS AND UNCOVERING OF WORK
13.1 Concealed Conditions.
13.1.1 In the event that unknown and concealed conditions are encountered in the
Work which are of an unusual nature, differing materially from those ordinarily
encountered and generally recognized as inherent in the Work, and which cause a
delay in the critical path portion of the Work, and which: (a) are not
identified in the Contract Documents, (b) were not otherwise known to
Contractor, and (c) could not have been discovered by Contractor prior to the
Effective Date through the exercise of due diligence consistent with the terms
of the Contract Documents, then the Guaranteed Maximum Price and the Contract
Time shall be subject to adjustment by Change Order and in accordance with
Section 11.6 hereof; provided, however, that Contractor must demonstrate its
compliance with its representations including those set forth in Section 7.1 of
this Agreement.

 

79



--------------------------------------------------------------------------------



 



13.1.2 Contractor shall notify Owner in writing within five (5) calendar days
after the first observance of conditions described in Subsection 13.1.1
immediately above.
13.1.3 It is understood and agreed that Owner shall not be liable for any costs
arising out of concealed conditions that could have been discovered or
anticipated by a prudent and experienced contractor through the use of due
diligence and consistent with Contractor’s obligations, representations and
warranties in the Contract Documents. This includes, but is not be limited to,
any costs arising out of the existence of obstructions such as utilities,
pipelines, conduits or any easement or right-of-way limitations which are
reasonably shown or inferable from the Contract Documents, or any obstructions
which could have been reasonably discovered during Contractor’s Site inspections
or which are inherent in the Work and could have been reasonably anticipated by
the Contractor (Contractor may utilize the Construction Contingency to cover
costs relating to such items as provided in Section 3.1.5 hereof).
13.2 Covering of Work.
13.2.1 Contractor shall enable Owner to inspect all portions of the Work before
they are covered.
13.2.2 If a portion of the Work is covered without providing Owner with adequate
advance notice, or contrary to the request or direction of Owner or the
provisions of the Contract Documents, Contractor shall, if required in writing
by Owner, uncover the Work for observation. Such Work shall be replaced at
Contractor’s expense without change in the Contract Time.
13.2.3 If a portion of the Work has been properly covered in accordance with the
Contract Documents and after sufficient advance notice to Owner, Owner may
subsequently request to see such Work and it shall be uncovered by Contractor.
If such Work is in accordance with the Contract Documents, costs of uncovering
and replacement shall, by appropriate Change Order, be paid by Owner. If such
Work is not in accordance with the Contract Documents, Contractor shall be
responsible for all costs and expenses of uncovering and replacement.

 

80



--------------------------------------------------------------------------------



 



ARTICLE XIV
INDEMNIFICATION
14.1 Indemnitee.
14.1.1 To the fullest extent permitted by law, Contractor hereby indemnifies and
agrees to protect, defend, and hold Owner, Architect, Pinnacle Entertainment,
Inc. and Owner’s Lenders, and their respective subsidiaries, affiliates, parent
companies and their respective members, officers, directors, managers,
employees, agents, shareholders, successors and assigns, heirs, administrators,
and personal representatives (collectively, “Owner Indemnitees”) harmless from
and against any and all claims, liabilities, obligations, losses, suits,
actions, legal proceedings, damages, costs, expenses, awards, or judgments,
including, without limitation, reasonable attorneys’ fees and costs (whether or
not suit is filed) (collectively “Actions”), any Owner Indemnitee(s) may suffer
or incur or be threatened with and whether based upon statutory, contractual,
tort or other theory, that are: (i) imposed by law, or (ii) arise by reason of
or relating directly or indirectly to (a) the death of or bodily injury to any
person or persons, including, without limitation, employees of Contractor,
(b) injury to property (including loss of use and the Work itself and including
all costs for repair or replacement of work, materials, supplies or equipment
(whether on or off Site or in transit), including whether lost, stolen, damaged
or destroyed), equipment or material, including, without limitation, any of the
same resulting or arising out of the performance of the Work performed by
Contractor or any Subcontractor, or Vendor, (c) violation of or failure to
comply with or abide by any Laws, or variations from the Contract Documents in
the actual construction of the Work, (d) any infringement of the rights of any
third party, including, without limitation, copyright and patent rights (in
connection with which Contractor shall pay all royalties and license fees),
(e) any stop notices, liens or similar claims relating to any labor, services,
materials, goods or equipment whether provided by Contractor, Subcontractor or
any Vendor and relating to the Work, and (f) any breach or alleged breach of
Contractor’s warranties, representations, obligations, covenants or agreements
set forth in the Contract, and (iii) relate to or arise out of or result from,
directly or indirectly, the performance of the Work, or from any act or omission
of Contractor, or any Subcontractor, or Vendor, anyone directly or indirectly
employed by them, or anyone for whose acts any of them are liable or responsible
at law or under the Contract Documents, regardless of whether or not such Action
is caused by an Owner Indemnitee (subject to Section 14.4 below).

 

81



--------------------------------------------------------------------------------



 



14.1.2 To the fullest extent permitted by law, Owner hereby indemnifies and
agrees to protect, defend, and hold Contractor, and its subsidiaries,
affiliates, parent companies and their respective members, officers, directors,
employees, agents, shareholders, successors and assigns, heirs, administrators,
personal representatives (collectively, “Contractor Indemnitees”) harmless from
and against any and all claims, liabilities, obligations, losses, suits,
actions, legal proceedings, damages, costs, expenses, awards, or judgments,
including, without limitation, reasonable attorneys’ fees and costs (whether or
not suit is filed) (collectively “Actions”), any Contractor Indemnitee(s) may
suffer or incur or be threatened with and whether based upon statutory,
contractual, tort or other theory, that are: (i) imposed by law, or (ii) arise
by reason of or relating directly or indirectly to (a) the death of or bodily
injury to any person or persons, including, without limitation, employees of
Owner, (b) injury to property and (c) any breach or alleged breach of Owner’s
warranties, representations, obligations, covenants or agreements set forth in
the Contract, and (iii) relate to or arise out of or result from, directly or
indirectly, any act or omission of Owner, regardless of whether or not such
Action is caused by a Contractor Indemnitee (subject to Section 14.4 below).
14.2 Defense Costs. Subject to the limitations set forth in Section 14.3
immediately below, the indemnification provisions of Section 14.1 above,
including defense costs, shall include all attorneys’ fees, investigation costs,
expert witnesses, court costs, and other costs and expenses incurred by the
Owner Indemnitee(s) and Contractor Indemnitee(s), as the case are, to the extent
their interests appear.
14.3 Hazardous Materials. Contractor, its Subcontractors, and Vendors shall have
no responsibility for the discovery, presence, handling, removal or disposal of
pre-existing hazardous materials discovered on the Site, including asbestos,
asbestos products, poly-chlorinated biphenyl (PCB) or other substances
classified as hazardous by the Environmental Protection Agency of the U.S.
Government or any other federal, state or local government agency, except to the
extent addressed or covered in the Contract Documents or otherwise made known to
or reasonably foreseeable by Contractor. If Contractor discovers the presence of
any hazardous materials at the Site not otherwise called out in the Contract
Documents or otherwise made known to or reasonably foreseeable by Contractor,
Contractor shall promptly report the presence and precise location of any such
materials to Owner and immediately stop Work in the affected area unless
requested otherwise by Owner.

 

82



--------------------------------------------------------------------------------



 



14.4 Other Limitations. Subject to the provisions of this Section 14.4, the
obligations in Section 14.1 above shall apply to and include those claims,
causes of action, damages, liabilities, losses, obligations, awards, judgments,
costs and expenses arising from the negligent, tortuous, intentional or other
acts of the Owner Indemnitee(s) or Contractor Indemnitee(s), as the case may be,
and such indemnification obligations are primary to any insurance in the names
of the Owner Indemnitee(s) or Contractor Indemnitee(s). In the event of
contributory negligence by any Owner Indemnitee(s) or Contractor Indemnitee, as
the case may be, the indemnifying party shall only be liable for payment of such
claims and losses (including defense costs) in direct proportion to the
indemnifying party’s percentage of fault, if any, as determined by a court of
competent jurisdiction, or as may be mutually agreed upon by Owner and
Contractor. The indemnification obligations in this Article 14 shall not be
construed to negate, abridge, or reduce other rights or obligations of
Contractor or Owner, including, but not limited to, any obligation of indemnitee
which would otherwise exist at law or otherwise in favor of an Owner Indemnitee
or Contractor Indemnitee. If any Action occurs or is threatened, the
indemnifying party shall defend the Owner Indemnitee(s) or Contractor
Indemnitee(s), as the case may be, with counsel reasonably acceptable to such
Indemnitee, at the indemnifying party’s expense, unless such Indemnitee elects
to defend itself, in which case the indemnifying party shall pay for such
Indemnitee(s) reasonable defense costs. The indemnification obligation of
Contractor (or any Subcontractor) and Owner under this Article 14 or otherwise
under the Contract Documents, shall not be limited in any way by any limitation
on the amount or type of insurance coverage’s carried whether pursuant to the
Contract Documents or otherwise, the amount of insurance proceeds available or
paid (except the indemnifying party shall be entitled to an offset against their
indemnitee obligation to the extent of any insurance proceeds actually received
by the indemnitee, without condition or reservation, relating to any Action for
which the indemnitee seeks to be indemnified pursuant to an indemnitee in this
Agreement), or any limitation on the amount or type of damages, compensation or
benefits payable by or for Contractor or any Subcontractor or Owner or other
person or entity under workmen’s compensation acts, disability benefit acts or
other employee benefit acts. Provided, however, the liability limitations of
Section 4.4 hereof shall apply to and limit Contractor’s indemnitee obligations
in this Article 14 solely to the extent relating to damage for delay as set
forth therein, and the liability limitations and releases in favor of Owner set
forth in the Contract Documents, including Sections 11.7, 17.2.2, 17.3.2, 17.4,
and 17.6 of this Agreement, shall be and are express limitations on Owner’s
indemnitee obligations under this Article 14 (and all such indemnitee
obligations are expressly subject to any and all limitations on Owner’s
liability set forth in the Contract Documents).
14.5 Survival of Indemnification Provisions. The Contractor’s indemnitee
obligations set forth in this Article 14 shall apply irrespective of whether or
not any Subcontractors or Vendors obtain or fail to obtain insurance coverage’s
as required herein, shall apply during the performance of any Work, and along
with Owner’s indemnitee obligation in this Article 14 shall survive any
termination of this Contract or the Final Completion of the Work.
14.6 Risk. Except to the extent expressly covered by the OCIP referenced in
Article 15 below or otherwise expressly provided for in the Contract Documents,
all Work (i) covered by the Contract Documents, (ii) done at the Site, (iii) in
preparing or delivering materials or equipment, or (iv) providing services for
the Project, or any or all of them, to or for the Project, shall be at the sole
risk of Contractor.

 

83



--------------------------------------------------------------------------------



 



ARTICLE XV
INSURANCE
15.1 Owner Controlled Insurance Program.
15.1.1 The Owner, at its expense, has implemented an Owner Controlled Insurance
Program (“OCIP”) to furnish certain insurance coverage’s with respect to on-Site
activities. The OCIP will be for the benefit of the Owner and Contractor and
Subcontractors of all tiers (unless specifically excluded) who have on-Site
employees. Such coverage applies only to Work performed under the Contract
Documents at the Site. The OCIP shall not include, and the Owner shall not be
responsible for providing, any insurance coverage’s other than those
specifically identified in the OCIP Manual (described in Section 15.1.2 below).
In addition, the first $25,000 of each loss or damage covered under the
Builder’s Risk Insurance policy, or uninsured losses, shall be paid for by the
responsible Contractor or Subcontractor. The Builder’s Risk insurance provided
by Owner also does not cover loss of, or damage to, any tools, implements,
equipment, scaffolds, formwork, machinery, cranes, consumables, office trailers,
tool sheds, temporary structures or anything else which is not intended to
become a permanent part of the finished Project. The Contractor and eligible
Subcontractors must provide their own insurance for off-Site activities and
automobile liability pursuant to the OCIP Manual and the costs of such insurance
for Contractor shall be a Cost of the Work. To the extent Contractor and or any
Subcontractor becomes ineligible for the OCIP or is no longer covered by the
OCIP, Contractor and such Subcontractor shall provide all required insurance
under the OCIP Manual as a Cost of the Work.
15.1.2 Details concerning the OCIP are provided in the OCIP Manual which is
attached hereto as Exhibit O and incorporated herein by this reference, and
which has been made available to Contractor and its Subcontractors, for use in
preparing their bids and estimates and in planning the performance of their
Work. Contractor and each Subcontractor will participate in the OCIP established
for the project in accordance with the OCIP Manual. Participation in the OCIP is
mandatory but not automatic. Contractor shall, and Contractor shall cause all
Subcontractors to, complete all forms, submit the information required and abide
by the mandates established in the OCIP Manual. Any exceptions to this
requirement must be approved by Owner.
15.1.3 The Guaranteed Maximum Price agreed to by the parties under this Contract
does not reflects a credit for the estimated construction cost savings to be
realized as a result of the Owner’s furnishing of the insurance coverage’s
provided under the OCIP. At the end of the Project, prior to Final Payment, the
Guaranteed Maximum Price will be adjusted as a result of any variance between
the actual savings amount and projected savings established by the foregoing
credit amount, pursuant to the OCIP audit. Contractor shall use all best efforts
to carefully review all Subcontractor and pricing information to ensure that
Owner is not required to pay a second time as part of Cost of the Work, for
insurance coverage’s Owner has already purchased under the OCIP. Contractor
shall also ensure that any Change Orders entered into pursuant to this Contract
are priced so as to define all insurance costs to the reasonable satisfaction of
the OCIP Manager.

 

84



--------------------------------------------------------------------------------



 



15.2 Evidence of Coverage.
15.2.1 Carriers Acceptable To Owner. All policies required of Contractor and
Subcontractors pursuant to this Contract shall be maintained with insurance
carriers that are acceptable to Owner and licensed in the State of Louisiana.
15.2.2 Failure to Comply. Neither the Contractor nor any of its Subcontractors
shall be entitled to receive payment for any Work performed, or to commence
operations or Work on the Site or elsewhere until such time as they provide
acceptable evidence of compliance with the requirements of this Article 15. Any
additional costs or delays caused by or arising out of any failures to comply
with this Article 15, including the failure to furnish acceptable Certificates
of Insurance prior to date of the Date of Commencement, shall be solely the
responsibility of Contractor and its Subcontractors.
15.3 Deductibles. If any policy required to be purchased pursuant to this
Contract is subject to a deductible, self-insured retention or similar
self-insurance mechanism which limit or otherwise reduces coverage, the
deductible, self-insured retention or similar self-insurance mechanism shall be
subject to Owner’s and Owner’s Lender reasonable approval and the responsibility
of solely the Contractor in the event of any loss arising out of the acts or
omissions of the Contractor, any Subcontractor or Vendor.
15.4 Cooperation by the Parties. Owner and Contractor shall fully cooperate with
each other in connection with the collection of any insurance monies that are
due in the event of a loss. Owner and Contractor shall promptly execute and
deliver such proofs of loss and other instruments which may be required for the
purpose of obtaining recovery of any such insurance monies.
15.5 Duration. All General Liability, Automobile Liability, Worker’s
Compensation and Employer’s Liability insurance required by this Contract shall
be kept in force without interruption until Final Completion of the Work in
accordance with Section 12.2 above. Contractor and its Subcontractors shall
maintain completed operations insurance for a period of two (2) years after
Final Completion of the Work. The Builder’s All-Risk Insurance shall remain in
force until Contractor has achieved Final Completion of the Work in its entirety
in accordance with Section 12.2 above.

 

85



--------------------------------------------------------------------------------



 



ARTICLE XVI
SAFETY AND COMPLIANCE
16.1 Contractor’s Site Safety Responsibilities. Contractor shall be responsible
for initiating, maintaining and supervising all safety precautions and programs
in connection with the Work, and without limiting the foregoing, shall take all
reasonable precautions for the safety of, and shall provide for all reasonable
protections against loss of production time and prevent injury to, any of its
employees, Subcontractors, Vendors, or their respective employees or any other
persons who may be affected thereby, and all other persons at the Site or
adjacent or nearby to the Site. Contractor shall prepare a site safety plan and
submit such plan to Owner for review and comment prior to the commencement of
Work. Such plan shall identify the location of the fire safety system, alarm
system, fire-fighting apparatus and exit routes. Safety gear shall be provided
for representatives of Owner, Owner’s Lender’s and Architect’s personnel and all
others while on Site. Contractor shall designate a person responsible for job
safety. This person shall be thoroughly familiar with Contractor’s safety manual
and Owner’s Project Construction Safety and Health Guidelines (described below),
and shall require compliance of all applicable provisions of such manual and
Guidelines. Contractor shall keep a copy of such manual and Guidelines on the
Site. Contractor shall familiarize all Subcontractors and Vendors on safety
measures.
16.1.1 Contractor shall, and shall cause Subcontractors and Vendors to, take all
precautionary measures as required by applicable laws to prevent and correct
fire causing conditions, and shall conduct all operations with due regard for
the avoidance of fire hazards. Contractor shall exercise the greatest care to
prevent fires. The following minimum precautions shall be taken by Contractor
and Contractor shall cause each Subcontractor and Vendor to take the following
actions with regard to the Work:
16.1.1.1 Flammable liquids shall be stored in closed, approved, covered metal
containers, and as approved by the fire wardens. All paint and oily rags shall
be stored in approved containers and removed daily.
16.1.1.2 Each gasoline or diesel powered vehicle shall carry a fire extinguisher
of adequate size and type to extinguish a fire emanating from either the vehicle
or its load.
16.1.1.3 Contractor shall maintain a system of prompt detection and correction
of unsafe practices and conditions, and shall furnish and maintain all necessary
first aid equipment in a special location on the Site. Contractor shall
investigate all accidents promptly to determine cause and to take necessary
corrective action, and shall file required reports.

 

86



--------------------------------------------------------------------------------



 



16.1.1.4 No exit, corridor, or stairwell shall be used for storage of materials
of any type.
16.1.1.5 All exits, corridors and stairwells must be accessible and free of
materials of any type except as necessary for the Work. Minimum exit widths as
required by Laws shall be maintained at all times.
16.1.1.6 Hard hat and construction areas shall be identified and posted. All
workmen and personnel in these areas shall wear a hard hat.
16.1.1.7 All electrical equipment and tools shall be of an adequate size to
accomplish the task at hand and shall be properly grounded.
16.1.1.8 Face, eye and respiratory protection shall be available and used when
the situation requires.
16.1.1.9 Provide and maintain suitable protections and enclosures around shafts,
stairs and other openings in floors.
The foregoing requirements are not intended to be exclusive or exhaustive, and
Owner shall not have any liability in any way relating to any of the foregoing
or the absence of other requirements from the foregoing. Contractor shall be
solely responsible to Owner for providing the Site a safe place to work for all
persons. Contractor also agrees to and shall cause all Subcontractors and
Vendors to, abide by Contractor’s Project Construction Safety and Health
Guidelines (as the same may be amended, modified and supplemented from time to
time by Owner), attached as Exhibit N to this Agreement.
16.2 Compliance. In addition to the requirements of Section 16.1 immediately
above, Contractor shall give all notices, file all reports and obtain all
permits which are applicable to the Contractor’s operations or performance of
the Work. Upon request, Contractor shall furnish Owner and Owner’s Lenders with
copies of all such notices, statements, reports, certificates or permits
evidencing compliance. Contractor shall also keep Owner informed of any changes
in Laws which may affect Contractor’s performance of the Work or Owner’s use
thereof. Contractor shall indemnify, defend and save harmless Owner and the
other Owner Indemnitee(s) from and against any and all claims, losses,
liabilities, fines or penalties in any manner arising out of Contractor’s
failure to comply with this Article 16.

 

87



--------------------------------------------------------------------------------



 



ARTICLE XVII
TERMINATION OR SUSPENSION OF THE CONTRACT
17.1 Material Default by Contractor. Owner may, following expiration of the
applicable period described in Section 17.1.1 below, and without prejudice to
any other rights or remedies of Owner, terminate this Contract in its entirety,
or may elect to terminate any portion of the Contractor’s Work, for default if
the Contractor, including any Subcontractor or Vendor, fails to perform any of
its material obligations under the Contract Documents, including fails to
perform the Work in a diligent, expeditious, workmanlike and careful manner
strictly in accordance with the Contract, or any breach of its material
obligations in the Contract Documents. Upon such default, Owner may take
possession of the Site and of all materials, tools, equipment and machinery
thereon and may finish the Work by whatever method Owner may in good faith deem
desirable and or expedient (or may elect not to finish the Work).
17.1.1 Notice Of Default By Owner. The Contractor shall promptly correct any
default to Owner’s satisfaction within five (5) calendar days following receipt
of written notice of default from Owner. If correction within said five (5) days
is not possible, Contractor shall commence and diligently continue effective
action to correct such default to Owner’s satisfaction, but not later than sixty
(60) days following receipt of Owner’s notice (except for such longer period as
may otherwise be reasonably approved in writing by Owner and Owner’s Lenders).
In the event that the Contractor fails to take and diligently pursue effective
corrective actions, Owner may hold in abeyance further payments to Contractor
and/or terminate the Contract by written notice specifying the date of
termination and without prejudice to any other remedy Owner may have.
17.1.2 Other Defaults. Owner may also elect to declare Contractor in material
default and may terminate Contractor immediately upon written notice (unless a
longer period is otherwise expressly provided in this Agreement with regard to
the matter in Sections 17.1.2.1 through 17.1.2.5 below, it being agreed that the
cure periods in Section 17.1.1 above do not apply to Sections 17.1.2.1 through
17.1.2.5) and/or take such other action as Owner may be allowed, in the event of
any of the following:
17.1.2.1 The commencement of an action or petition by or against Contractor
under applicable bankruptcy laws, or any general assignment by Contractor for
the benefit of its creditors or the appointment of a receiver or trustee to take
charge of Contractor’s assets;
17.1.2.2 Contractor’s insolvency;

 

88



--------------------------------------------------------------------------------



 



17.1.2.3 The recordation of a Louisiana Private Works Act or other lien on the
Site or the Work by a Subcontractor, Vendor, laborer, materialman, or supplier
or any other party providing services or material engaged by, on behalf of, or
acting under the direction of Contractor or any Subcontractor or Vendor in
connection with the Work, provided that such lien is not removed of record or
satisfied by bond or other security, in an amount and with a bonding company
reasonably satisfactory to Owner and Owner’s Lenders within the time periods set
forth in and pursuant to Section 7.19.1 hereof;
17.1.2.4 Failure of Contractor for five successive days or an aggregate of seven
days in any thirty (30) day period (other than Sundays or national holidays), to
have an adequate number of laborers or Subcontractors at the Site who are
actively and productively working on the Project, unless a Force Majeure Delay
or Owner Delay exists for such absence, unless within five (5) days after
written notice from Owner Contractor has and thereafter maintains an adequate
number of laborers and Subcontractors on Site actively and productively working
on the Project;
17.1.2.5 Failure of Contractor after five days following request from Owner to
provide Owner with satisfactory evidence of funds available to make up any
overage with regard to the Guaranteed Maximum Price as required under
Section 3.1.3 of this Agreement; or
17.1.3 Stop Work Orders. In the event of any material breach or default of this
Contract, and in lieu of declaring termination for default, Owner may elect to
stop, delay, reduce or interrupt any operations of Contractor or any affected
Subcontractors or Vendors until such default or failure is remedied to Owner’s
satisfaction. No part of the time lost due to stop work orders or delay,
reduction or interruption by Owner arising out of such material breaches shall
be made the subject of a claim for extension of time or for increased costs or
damages by Contractor. No increase or upward adjustment shall be made in the
Guaranteed Maximum Price or Contractor’s Fee for, and in no event shall Owner be
liable for, or Contractor or any Subcontractor or any other party performing any
Work on the Site be entitled to, any lost opportunity, lost profit or
consequential damages claimed or alleged by Contractor, any Subcontractor or any
other party performing any Work on the Site and relating to any such stoppage,
reduction, suspension, delay or interruption. The issuance of a stop work order
or delay, reduction or interruption by Owner shall not prejudice Owner’s right
to subsequently terminate for default.

 

89



--------------------------------------------------------------------------------



 



17.1.4 Owner’s Rights upon Termination for Default. If all or a portion of the
Contractor’s Work is terminated pursuant to this Section 17.1, Contractor shall
not be entitled to receive any payment until after Final Completion by others
and after Owner has assessed its additional costs and damages arising out of
such termination, including, but not limited to, Owner’s additional costs for
completing all or the relevant portion of the Work. Upon such termination,
Contractor shall immediately undertake all necessary steps to mitigate against
Owner’s damages, and shall:
17.1.4.1 Cease operations and vacate the Site to the extent specified in the
notice of default;
17.1.4.2 Place no further orders and enter into no further subcontracts or
purchase orders for materials, labor, services or facilities that relate to the
terminated Work;
17.1.4.3 Upon Owner’s request, terminate all subcontracts and purchase orders
which relate to the terminated Work;
17.1.4.4 Upon request and as directed by Owner, assign (and/or Owner may accept
the assignments made in this Agreement, as the case are) all of Contractor’s
right, title and interest to all subcontracts, purchase orders, rental
agreements, materials, supplies and equipment using forms satisfactory to Owner
and otherwise assist Owner in the orderly and expeditious transfer of such
rights;
17.1.4.5 Turn over to Owner the originals of the Project Schedule and all
Schedule Updates including all computer data bases on diskettes; all Drawings,
Specifications and other construction documents; all as-built drawings,
calculations and such other Work-related documents and all items and things for
whose cost Contractor requests or has requested reimbursement or payment;
17.1.4.6 Proceed to complete the performance of all Work not terminated;
17.1.4.7 Take such actions that may be necessary, or that Owner may direct, for
the protection and preservation of the terminated Work;
17.1.4.8 Advise Owner of all outstanding subcontracts, rental agreements and
purchase orders which Contractor has with others pertaining to the terminated
Work and furnish Owner copies thereof;
17.1.4.9 Remove all of its property from the Site and Owner’s premises. Any
property not so removed may be removed by Owner at Contractor’s expense; and

 

90



--------------------------------------------------------------------------------



 



17.1.4.10 Allow Owner to take possession of all materials of any kind that have
been paid for, that are to be incorporated into the Work, or to which Owner has
any ownership rights or interest, and finish the Work and provide the materials
therefor or contract with others to do so by whatever method Owner deems
expedient and execute and do all such assurances, acts and things as Owner may
consider expedient to facilitate Owner’s taking of possession of the Site and
materials, equipment, machinery and tools thereon, and shall give all notices,
orders and directions which Owner may think expedient for the purposes hereof.
17.1.5 Payment to Contractor.
17.1.5.1 If Owner terminates the Contract for Contractor’s breach or default,
Contractor shall thereafter only be entitled to reimbursement (subject to
Section 17.1.5.3 hereof) only of such amount (if any), by which:

  (a)   the (i) Cost of the Work actually and properly completed by Contractor
in accordance with the Contract Documents up to the date of such termination
(and not cancelable or refundable), plus (ii) the pro rata portion of
Contractor’s Fee thereon (subject to satisfaction of the conditions applicable
to progress and Final Payment contained in the Contract Documents as the case
may be), but the foregoing amounts shall not exceed the portion of the
Guaranteed Maximum Price (including Contractor’s Fee) fairly allocable to the
Work so completed, exceeds     (b)   the total of (i) all payments theretofore
made to Contractor under the Contract Documents, and (ii) all damages and other
costs and expenses incurred by Owner directly or indirectly, arising out of or
as a result of, Contractor’s breach or default, including, without limitation,
the cost of any additional consultants’ services, or managerial and
administrative services required thereby, any additional costs incurred in
retaining another contractor or other Subcontractors, any additional financing,
interest or fees and other costs that Owner must pay by reason of a delay in
completion of the Work, Owner’s termination of Contractor and the finishing of
the Work by another method after such termination, attorneys’ fees and expenses,
and any other damages, costs, and expenses Owner may incur in completing the
Work as a result of Contractor’s breach or default including if Owner elects to
complete the Project after such termination, the amount by which the actual cost
of completing the Project (including components of the Project that are not part
of the Work) is greater than what such actual cost (including the actual cost of
components of the Project that are not part of the Work) would have been if
Contractor had fulfilled its obligations under the Contract Documents, and if
Owner elects to not complete the Project after such termination Contractor
hereby acknowledges that Owner has the right to so elect without Owner waiving
Contractor’s liability for damages arising out of the breach by Contractor that
led to its termination, all damages suffered by Owner arising out of
Contractor’s breach of this Agreement.

 

91



--------------------------------------------------------------------------------



 



17.1.5.2 If the amount referred to in Section 17.1.5.1.(b) hereinabove exceeds
the amount referred to in Section 17.1.5.1.(a) hereinabove, Contractor shall pay
the difference to Owner immediately upon Owner’s demand.
17.1.5.3 Any reimbursements or payments made to Contractor under this
Section 17.1.5 are conditioned on (a) Contractor previously having delivered to
Owner possession and unfettered access to the Work and Site and all materials,
equipment, tools and the like (undamaged and in good condition) which Owner has
paid for and/or been billed for, (b) all the applicable items listed in, and
performance of all the applicable obligations described in Section 12.2.1 of
this Agreement have been satisfied, and (c) Contractor complies with such other
obligations under the Contract Documents as Owner or Owner’s Lenders reasonably
requires.
17.2 Termination for Convenience. The parties’ rights and remedies in the event
of termination by Owner of all or a portion of the Work for Convenience shall be
as follows:
17.2.1 Notice of Termination For Convenience. Owner may cancel this Contract in
its entirety, or may elect to terminate any portion of the Contractor’s Work,
and take possession of the Site and all materials, tools, equipment and
machinery thereon and finish or not finish the Work by whatever method Owner may
desire, at any time upon written notice to Contractor solely for Owner’s
convenience and without regard to any fault or failure to perform by Contractor
or any other party. Upon receipt of such notice of termination, Contractor shall
immediately and in accordance with instructions from Owner proceed as follows:
17.2.1.1 Cease operations to the extent specified in the notice;
17.2.1.2 Place no further purchase orders and enter into no further subcontracts
for materials, labor, services or facilities that relate to the terminated Work;
17.2.1.3 Cancel all subcontracts and orders that relate to the terminated Work;
17.2.1.4 Proceed to complete the performance of all Work not terminated;
17.2.1.5 Take such actions that may be necessary, or that Owner may direct, for
the protection and preservation of the terminated Work; and
17.2.1.6 Take such action, including those actions in Section 17.1.4 hereof, as
owner may direct.

 

92



--------------------------------------------------------------------------------



 



17.2.2 Payment upon Termination for Convenience. In the event of termination for
convenience, Contractor shall be paid as follows: Owner’s sole obligation and
liability to Contractor shall be (i) to reimburse Contractor (and Contractor’s
exclusive remedy shall be to receive reimbursement) for the Cost of the Work
incurred (and not cancelable or refundable) by Contractor for Work properly
performed and completed by Contractor up to the date of termination and approved
by Owner in accordance with the Contract, plus (ii) that pro-rata portion of
Contractor’s Fee applicable to such completed Work (and subject to satisfaction
of the conditions applicable to payments to Contractor set forth in the Contract
Documents, including for progress payments, and Final Payment as applicable),
but not in excess of the portion of the Guaranteed Maximum Price equitably
allocable to such Work based on the percentage such properly performed and
completed Work by Contractor bears to the total Work included within the
Guaranteed Maximum Price, less all payments previously made to Contractor under
the Contract and any amounts owed by Contractor to Owner under the Contract.
17.3 Suspensions by Owner
17.3.1 Owner’s Right to Suspend for Convenience. Owner may at any time, with or
without cause, suspend, delay, reduce or interrupt performance of all or any
portion of the Work for such period or periods as Owner elects by giving
Contractor written notice specifying which portion of the Work is to be
suspended and the effective date of such suspension. Such suspension, delay or
interruption shall continue until Owner terminates such suspension, delay or
interruption by written notice to Contractor. No such suspension, delay,
interruption or reduction by Owner shall constitute a breach or default by Owner
under the Contract Documents. Contractor shall continue to diligently perform
any remaining Work that is not suspended, delayed, reduced or interrupted and
shall take all actions necessary to maintain and safeguard all materials,
equipment, supplies and Work in progress affected by the suspension, delay,
reduction or interruption.
17.3.2 Payment upon Suspension for Convenience. In the event of suspension,
delay, reduction or interruption for convenience by Owner, Owner shall pay
Contractor and the Guaranteed Maximum Price shall be increased by such amounts
(subject to the payment and related requirements of the Contract Documents) as
follows:
17.3.2.1 Additional Costs of the Work, if any, which are incurred by Contractor,
Subcontractors and Vendors as a result of continuing to maintain dedicated
personnel, materials and equipment at the Site at Owner’s request during any
suspension, delay or interruption period, including for the purpose of
safeguarding all material, equipment, supplies and Contractor’s Work in progress
caused solely by such suspension, delay or interruption ordered by Owner for
convenience, but the Guaranteed Maximum Price shall be increased only if and to
the extent such delay, suspension or interruption exceeds a period of thirty
(30) consecutive days following commencement of the Work; and

 

93



--------------------------------------------------------------------------------



 



17.3.2.2 Other reasonable and unavoidable Costs of the Work, if any, which are
directly related to any subsequent re-mobilization of the suspended, delayed or
interrupted Contractor’s Work caused solely by such suspension, delay or
interruption ordered by Owner for convenience, but the Guaranteed Maximum Price
shall be increased only if and to the extent such delay, suspension or
interruption exceeds a period of thirty (30) consecutive days following
commencement of the Work.
17.3.2.3 Provided, however, that no adjustment shall be made to the extent that
performance was otherwise subject to suspension, delay or interruption by
another cause for which Contractor is responsible.
17.4 Limitations. Owner shall have no liability to Contractor or any
Subcontractor or Vendor, and Contractor nor any Subcontractor or Vendor will
make and they hereby waive any claim for (a) compensation, expenses, additional
fees or anticipated profits for unperformed Work, (b) delays, acceleration or
disruption, (c) lost business or other opportunities, (d) special, indirect or
consequential damages or losses or loss of use, (e) impaired bonding capacity,
(f) unabsorbed, unrealized or other overheads, or (g) general conditions costs
attributable to a termination for convenience, suspensions, reductions, delays
or interruptions for convenience (except to the extent provided in
Section 17.3.2 hereof) or breach, or a termination for default by Owner, and in
no event shall there be any increase in the Guaranteed Maximum Price (except as
expressly provided in Section 17.3.2 above) or Contractor’s Fee as a result of
any of the foregoing Owner elections under Sections 17.2 or 17.3 above or due to
any other delays. All amounts payable by Owner shall be subject to Owner’s right
of audit and offset.
17.5 Other Rights and Remedies. Other rights and remedies available to Owner in
the event of a default or material breach by Contractor which is not timely
cured in accordance with Section 17.1.1 hereof, shall include, but not be
limited to, the following, and all such rights and remedies of Contractor in
this Article 17 shall be non-exclusive, and shall be in addition to all other
rights and remedies available to Owner under the Contract, at law or otherwise:
17.5.1 A waiver by Owner of a default by Contractor shall not be considered to
be a waiver of any subsequent default by Contractor, nor be deemed to amend or
modify the terms of this Contract.

 

94



--------------------------------------------------------------------------------



 



17.5.2 In the event of termination for cause, disputes as to whether a material
breach of contract occurred within the provisions of the Contract Documents
shall be subject to resolution pursuant to Article 22 of this Agreement. If
Owner terminates this Contract in whole or in part for default and a court of
competent jurisdiction later determines that such termination was improper or
wrongful, then that portion of the improper or wrongful termination shall
automatically convert into a termination for convenience, and such termination
shall be treated as a termination for Owner’s convenience pursuant to
Section 17.2 of this Agreement.
17.5.3 Owner shall have the right and is authorized to cure such defaults and
offset against and deduct from amounts otherwise payable to Contractor any such
costs, damages, attorneys’ fees and any other expenses suffered by Owner and
arising out of such default including any cure or attempted cure by Owner, and
all consultants and professionals additional services.
17.5.4 Any termination pursuant to this Article 17 shall be without prejudice to
any other right or remedy of Owner pursuant to the terms of the Contract
Documents or at law.
17.6 Contractor’s Remedies.
17.6.1 If payment from Owner for an Application for Progress Payment (exclusive
of amounts properly retained or withheld under the Contract), approved by Owner
and Owner’s Lenders in accordance with Sections 5.2 and 5.3 of this Agreement,
has not been received by Contractor within ten (10) days of the date payment is
due pursuant to Section 5.3 of this Agreement, interest shall thereafter
commence to accrue (from the original due date of payment pursuant to
Section 5.3 hereof) on such delinquent amounts at then existing prime rate of
Bank of America N.A. plus one percent (1%) as announced in the Wall Street
Journal, until paid, and Contractor may upon written notice to Owner cease Work
until such payment has been received, in which case the Guaranteed Date of
Substantial Completion will be extended by the number of days of the cessation
of Work, subject to the provisions of Section 11.6 hereof. If payment of
undisputed amounts to which Contractor is otherwise then entitled pursuant to
the terms of this Agreement are not paid by Owner to Contractor within fourteen
(14) days after the expiration of the ten (10) day period hereinabove and
written notice by Contractor that the same are past due, Contractor may
terminate this Agreement upon an additional five (5) business days’ written
notice to Owner.

 

95



--------------------------------------------------------------------------------



 



17.6.2 If Contractor terminates this Agreement with cause in accordance with
this Agreement and such termination is accepted by Owner or challenged by Owner
but upheld by a court of competent jurisdiction, Contractor shall be entitled,
as its exclusive remedy (but including Section 24.7 hereof), to the recovery of
the amounts (if any) to which Contractor would have been entitled had Owner,
pursuant to Section 17.2 of this Agreement, terminated this Agreement for
convenience effective as of the date this Agreement is so terminated by
Contractor. Contractor, notwithstanding any provision of this Agreement or
otherwise, shall in no event be entitled to or seek recovery of any other
amounts (including, without limitation, consequential damages, lost profits,
overhead, or similar amounts) in the event of any termination, including but not
limited to under this Section 17.6.
ARTICLE XVIII
CHANGE IN THE WORK
18.1 Change. A “Change” in the Work means an increase, decrease, variation,
modification or change in Contractor’s Work from that indicated in the Contract
Documents, or modification to the Project Schedule. Suspensions and terminations
for convenience shall be governed by Article 17 of this Agreement and shall not
be considered a Change except to the extent provided therein. A Change can only
be implemented by a Change Order or by Construction Change Directive.
Accordingly, no course of conduct or dealings between the parties, nor express
or implied acceptance of alterations or additions to the Work, and no claim that
Owner has been unjustly enriched by any alteration or addition to the Work,
whether or not there is in fact any such unjust enrichment, shall be the basis
for any claim to an increase in the Guaranteed Maximum Price or extension of the
Contract Time. Changes in the Work shall be performed under applicable
provisions of the Contract Documents, and Contractor shall proceed promptly,
unless otherwise provided in the Change Order or Construction Change Directive.
18.2 Change Order. A “Change Order” is a written instrument prepared by
Contractor and signed by Owner and Contractor, stating their agreement upon all
of the following:

  (a)   a Change in the Work including a full description of such Change;    
(b)   the amount of the adjustment, if any, in the Guaranteed Maximum Price;
and/or     (c)   the extent of the adjustment, if any, in the Contract Time.

Methods used in determining adjustments to the Guaranteed Maximum Price or
Contractor’s Fee may include those listed in Section 18.4.3 hereof.

 

96



--------------------------------------------------------------------------------



 



18.3 Change Proposal Request. At any time and from time to time prior to Final
Completion of the Work, Owner may request Contractor to make Changes in the
Work. If Owner desires a Change in the Work Owner may, in its sole and absolute
discretion and in writing, request a Change Proposal from Contractor (“Change
Proposal Request”). A Change Proposal Request shall set out, in reasonable
detail, the Changes in the Work requested by Owner. Within ten (10) days
following its receipt of a Change Proposal Request, Contractor shall issue a
Change Proposal (as defined in Section 18.3.1 below). Contractor shall also
issue a Change Proposal: (i) when Contractor reasonably believes that a Change
in the Work is necessary or desirable; or (ii) when a Change in the Work is made
necessary by Laws. If Contractor refuses or fails to timely provide a Change
Proposal, or modifies or alters a Change Proposal Request, or if Owner and
Contractor are unable to agree in writing upon the terms of the Change Proposal,
including but not limited to: (i) the amount of increase or decrease in the
Guaranteed Maximum Price, or (ii) the length of extension or advancement, if
any, of the Contract Time, Owner: (a) may issue a Construction Change Directive
pursuant to Section 18.4 hereof, (b) may require Contractor to obtain at least
three bids from qualified subcontractors to perform such Change in the Work, and
Owner may designate the subcontractor from said bidders to perform such Change
in the Work, or (c) may engage other contractors, subcontractors and/or laborers
to perform such Change in the Work, and Contractor shall cooperate fully with
any such persons, and any such hiring by Owner or issuance of a Construction
Change Directive shall not affect this Agreement in any manner (other than to
provide for a reduction in the Guaranteed Maximum Price, equal to the value of
such Work (but not less than the amount budgeted therefor in the Guaranteed
Maximum Price) not being performed by Contractor, and in the Contractor’s Fee
applicable thereto) and shall not be deemed to be a constructive termination.
18.3.1 “Change Proposal” means a written proposal prepared and signed by
Contractor setting forth (i) the Changes in the Work requested by Owner or
proposed by Contractor, (ii) the amount of adjustment, if any, in the Guaranteed
Maximum Price (including pursuant to Section 18.4.3 below) due to such Change,
and (iii) the extent of adjustment, if any, in the Contract Time due to such
Change. A Change Proposal is only a proposal unless and until signed and
accepted by Owner as a Change Order. Contractor shall also submit a Change
Proposal to fix the cost of Allowance Items in the Guaranteed Maximum Price.
18.4 Construction Change Directive.
18.4.1 “Construction Change Directive” means a written order, requested by
Owner, prepared by Owner or Architect, and signed by Owner, and given to
Contractor, directing a Change in the Work and stating a proposed basis for
adjustments, if any, in the Guaranteed Maximum Price or Contract Time, or either
of them or either combination of them.
18.4.2 Owner may, by Construction Change Directive, without invalidating or
breaching the Contract, order a Change in the Work. Upon receipt of a
Construction Change Directive, Contractor shall promptly proceed with the Change
in the Work involved (including implementing any reductions or accelerations in
the Work) and advise Owner of the Contractor’s agreement (in which case
Contractor shall sign and return the Construction Change Directive) or
disagreement with the method, if any, provided in the Construction Change
Directive for determining the proper adjustment, if any, in the Guaranteed
Maximum Price or Contract Time. Contractor agrees to immediately, when directed
in writing by Owner, perform the Change in Work diligently and without delay.

 

97



--------------------------------------------------------------------------------



 



18.4.3 If the Construction Change Directive provides for an adjustment to the
Guaranteed Maximum Price, the adjustment may be based on one of the following
methods:

  (a)   mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;     (b)   unit prices
stated in the Contract Documents or subsequently agreed upon; or     (c)   cost
to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee, which cost shall be based upon a proposal by
the appropriate party. Any proposals from Subcontractors shall not include any
amounts for overhead and profit in excess of an aggregate of ten percent (10%)
of the cost of such Subcontractor’s Work, unless approved by Owner.

18.4.4 A Construction Change Directive signed and unmodified by Contractor
indicates the agreement of Contractor therewith, including the method, if any,
provided in the Construction Change Directive for determining the adjustment, if
any, in the Guaranteed Maximum Price or Contract Time. Upon Contractor’s written
acceptance and delivery thereof to Owner of the unmodified Construction Change
Directive, that Construction Change Directive shall become a Change Order. If
Contractor fails to advise Owner of its agreement or disagreement with the
proposed adjustment in the Guaranteed Maximum Price or Contract Time within ten
(10) days after the delivery of the Construction Change Directive to Contractor,
then the Construction Change Directive shall be deemed approved and shall become
a Change Order, and Contractor shall have no right to any adjustment to the
Guaranteed Maximum Price or Contract Time in excess of the adjustments, if any,
provided in the Construction Change Directive.
18.4.5 If Contractor disagrees with the method or adjustment in the Guaranteed
Maximum Price or the Scheduled Completion Date within the ten (10) calendar day
time period provided in Subsection 18.4.4 above, and the parties are unable
within a reasonable period of time to reach an agreement, the matter shall be
resolved under Article 22 of this Agreement.
18.5 Determination of Increases in Guaranteed Maximum Price.
18.5.1 Notwithstanding any other provision in the Contract Documents, and
regardless of pricing method for any Change, any increase in the Guaranteed
Maximum Price as a result of net Changes in the Work (including a Construction
Change Directive), shall not exceed the sum of: (a) the aggregate additional
amounts (if any) actually paid by Contractor to its Subcontractors and Vendors
for the applicable Change in the Work, without mark-up or other add-on by
Contractor, and (b) the actual increase (if any) in the Cost of the Work
incurred by Contractor with respect to the applicable Change in the Work to the
extent (if any) such Change performed by Contractor directly. Any and all
amounts or items excluded from the determination of the Cost of the Work,
including all Non-Allowable Costs of the Work, shall also be excluded from the
determination of the cost of any Change in the Work.

 

98



--------------------------------------------------------------------------------



 



18.6 Simultaneous Submittal Requirements. In the event that Contractor considers
that any Change Proposal Request or Construction Change Directive may involve
Changes to both the Guaranteed Maximum Price and the Contract Time, it shall be
the Contractor’s fundamental duty and an essential requirement of this Contract
to make simultaneous submittals of all documents necessary to establish both
such Changes in accordance with this Article 18, and to simultaneously prove
entitlement to both such Changes, and without any reservation of rights for
future consideration.
18.7 Continued Performance. Notwithstanding the status of any proposed, pending
or disputed Change (including any Construction Change Directive) pursuant to
this Article 18 or any Claim pursuant to Article 20 below, or any dispute, and
so long as Owner continues to timely make payment to Contractor of amounts
properly due Contractor under and subject to the terms of the Contract Documents
and not in dispute, Contractor shall not be entitled to and will not suspend any
services under the Contract Documents, but will continue to be bound by the
terms and conditions of the Contract Documents and will continue to perform all
services thereunder and proceed diligently with the performance of its Work in
accordance with the terms hereof, including completing any Work described in any
Construction Change Directive, unless Owner directs in writing otherwise.
18.8 Effect of Change Orders
18.8.1 Execution of a formal Change Order as defined in Subsection 18.1.2 above
shall be the sole procedure for settlement of any and all issues concerning the
Guaranteed Maximum Price and/or Contract Time, including any settlement based on
a Claim pursuant to Article 20 hereof or pursuant to Article 22 hereof.
18.8.2 No Change shall be deemed as settled unless and until the parties sign a
formal Change Order which fully and finally settles all pending issues
pertaining to increases or decreases in the Guaranteed Maximum Price and/or the
Contract Time and without any reservation of rights for future consideration. In
that regard, the parties hereby agree that a signed Change Order shall be
inclusive of any and all direct, indirect, consequential costs, damages or
losses based upon any theory of recovery; including, but not limited to: actual
damages; all time-related costs; total costs; modified total costs; Eichleay
formula or other equitable adjustment theories; full compensation for general
conditions; extended site supervision and administration; all field, site,
branch and/or home office overheads; all general and administrative costs; and
any other similar direct, indirect and/or time-related costs howsoever derived
or formulated.

 

99



--------------------------------------------------------------------------------



 



18.8.3 Any statement added by the Contractor to the face of an otherwise valid
Change Order, or contained in any transmittal or separate correspondence wherein
the Contractor attempts to reserve rights to seek any further increases in the
Contractor’s Fee, Guaranteed Maximum Price and/or Contract Time shall be null
and void.
18.8.4 Once the actual cost of such Change and corresponding extension, if any,
in the Contract Time have been determined, prior to using such actual cost to
make any increase in the Guaranteed Maximum Price, or extension in the Contract
Time, such actual cost and/or extension, as the case may be, shall be reduced
and offset by any and all reductions or Changes in the Work which result in
reduced Costs of the Work and/or advancement of the Contract Time, as the case
may be (i.e., changes in the Work shall be netted out).
18.9 Verbal Instructions and Minor Changes in the Work. Contractor shall not be
entitled to rely upon, and shall not implement any Change based only on, Owner’s
verbal instruction, except in emergency situations and when necessary to prevent
the imminent threat of personal injuries or damage to the Work or Owner’s
existing property, or for minor Changes within Contractor’s scope of Work which
do not involve an adjustment in the Guaranteed Maximum Price or an extension of
the Contract Time (“Minor Changes”). Such Minor Changes may be effected by
written or verbal order at Owner’s election at any time. If the Contractor does
not agree that such order constitutes a Minor Change, Contractor shall submit a
Change Proposal pursuant to Section 18.3.1 above; provided, however, Contractor
shall still promptly perform the Work specified in the instruction or order from
Owner.
18.10 Waiver and Release of Contractor’s Rights. Contractor hereby confirms its
willingness and ability to comply with the requirements of this Article 18.
Contractor’s failure to first comply with the requirements of this Article 18,
including the timely notice requirements, shall constitute a waiver and release
by Contractor of any and all rights to pursue a Claim as defined in Article 20
below.
18.10.1 Surety Waivers. Individual Change Orders or Construction Change
Directives as described in the Contract Documents which when combined do not in
the aggregate exceed ten percent (10%) of the Guaranteed Maximum Price, shall
not be subject to inspection or approval by Contractor’s surety on any
performance or labor and material payment bond, whether or not the Change Orders
(or Construction Change Directives) encompass “substantial” Changes in the scope
of Work undertaken by Contractor. Contractor and/or Owner shall provide notice
to the bonding company or companies which are identified as the issuer(s) of the
Contractor’s Performance and Payment Bond pursuant to Section 7.18.1 hereof (at
the address provided in such Performance and Payment Bond), of the mutual
execution of any Change Order that on a net basis increases the Guaranteed
Maximum Price, and concurrent with such notice Owner shall provide notice to
such bonding companies of the funding sources which Owner intends to utilize for
such Change Orders.

 

100



--------------------------------------------------------------------------------



 



ARTICLE XIX
RECORD KEEPING AND AUDIT RIGHTS
19.1 Required Accounting Records. To facilitate audits by Owner or Owner’s
Lenders, including, without limitation, for any purpose related to Change
Orders, Changes or Change Proposals, Contractor shall at all times implement and
maintain, and require its Subcontractors and Vendors to implement and maintain,
such cost control systems and daily record keeping procedures as may be
necessary to attain proper fiscal management and detailed financial records for
all costs related to the Work and as are otherwise reasonably satisfactory to
Owner and Owner’s Lenders. All cost and pricing data shall include, without
limitation, the identification of any markups, vendor quotations and pricing
methodologies. Records to be maintained by the Contractor, its Subcontractors
and Vendors for purposes of the Contract, including for purposes of all audits
conducted pursuant to this Article 19 shall include, but not be limited to the
following: (a) payroll records and payroll burden costs on actual wages and
salaries (payroll taxes, insurance, benefits, etc.); (b) all correspondence,
minutes of meetings, daily logs including schedule status reports, memoranda and
other similar data; (c) items such as bids, proposals, estimating work sheets,
quotes, cost recaps, tabulations, receipts, submittals, tax returns (except
solely income tax returns), general ledger entries, canceled checks and computer
data relating to the Work and this Contract, and (d) all other data relating to
or arising out of the Work and any other similar supporting documentation
reasonably required by Owner or Owner’s Lenders. It is further agreed that
records subject to audit include Project-related records maintained by parent
companies, affiliates, subsidiaries or other related parties. Contractor’s
failure to cooperate or to provide access as described in this Article 19 shall
be a material breach of this Contract.
19.2 Purpose and Extent of Record Access. Owner and Owner’s Lenders, and their
respective authorized representatives, shall have the right to fully and
completely audit, copy, investigate and review, and shall be afforded useful
access to all of the records described in Section 19.1 above at all reasonable
times (both during performance of the Work and after Final Completion) for
purposes of inspection, audit, review and copying to the full extent as Owner or
Owner’s Lenders may require relating to the Work or the Contract. All such
Contractor’s records and records of all Subcontractors and Vendors shall also be
made available to Owner for purposes related to compliance with Owner’s business
ethics policies. Upon request, Contractor shall also fully cooperate in
arranging interviews with Contractor’s employees and shall require all
Subcontractors and Vendors to likewise fully cooperate pursuant to this
Article 19.

 

101



--------------------------------------------------------------------------------



 



19.3 Record Keeping Formats. Contractor may elect to maintain part of the
records described in Section 19.1 above in an electronic format. Contractor
agrees that, if any Project-related information is maintained in an electronic
format, such information will be made available to Owner and Owner’s Lenders in
a readily useable format within three (3) business days after a written request
by Owner.
19.4 Certifications. Upon request, Contractor shall be required to certify that,
to the best of its knowledge and belief, all data subject to audit pursuant to
this Article 19 is accurate, complete and current. Such certifications shall be
made by Contractor to Owner and Owner’s Lenders in the case of this Contract,
and by Subcontractors and Vendors to Contractor in the case of subcontracts and
purchase orders.
19.5 Flow Down Provisions. Contractor shall require all Subcontractors and
Vendors to comply with the provisions of this Article 19, by insertion of this
“Right to Audit” clause (Sections 19.1 through 19.9 inclusive) into each
respective related subcontract and purchase order of all tiers relating to the
Work. Owner shall have the right (but not obligation) to act as Contractor’s
authorized representative for the purpose of conducting audits in accordance
with this Article 19 of all accounting and Project-related records in the
possession of all Subcontractors and Vendors. It is specifically understood,
however, that Owner has no contractual relationship with any Subcontractor or
Vendor of any tier. Likewise, it shall remain the Contractor’s financial and
contractual responsibility to resolve all such issues with its Subcontractors or
Vendors. No such audit or activity by Owner or Owner’s Lenders shall release
Contractor or any Subcontractor from, or waive, any of Contractor’s or any
Subcontractor’s obligations under the Contract Documents. Notwithstanding the
provisions of this Article 19, Owner’s and Owner’s Lenders’ right to audit as to
Subcontractors with subcontracts on a lump sum basis shall be limited solely to
those instances there is an allegation of fraud or similar misconduct involving
such Subcontractor.
19.6 Remedies. Certification of information pursuant to Section 19.4 above, and
subsequent approval by Owner of invoices, billings and Change Orders, shall not
preclude a post-approval adjustment, including based upon a later Contract
compliance or pricing audit. Specifically, Owner shall have the right to reduce
any payments to Contractor or any Subcontractor or Vendor by any amounts
attributable to incorrect or otherwise defective cost data. Contractor’s
submission shall be considered defective when the cost or pricing data, as
certified in accordance with provisions of Section 19.4, above, is not accurate,
complete or current. If an audit inspection or examination, conducted in
accordance with this Article 19, discloses overcharges by Contractor (or any
Subcontractor or Vendor) of any nature in excess of $100,000.00 (including
interest as provided in Section 17.6.1) hereof, Contractor shall reimburse or
cause such Subcontractor or Vendor to reimburse, Owner for the total actual cost
of Owner’s audit associated with such overcharge, including but not limited to
the actual costs of outside auditors and/or the use of Owner’s internal auditor
at internal billing rates.

 

102



--------------------------------------------------------------------------------



 



19.7 Record Retention. Contractor shall preserve and make available to Owner and
Owner’s Lenders at Contractor’s principal office in Houston, Texas all such
records and other data covered by this Article 19, for a minimum period of six
(6) months after Final Payment is made or for such longer period as may be
required by any Laws.
ARTICLE XX
CLAIMS
20.1 Definition. A “Claim” is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract. The term “Claim” also includes other disputes and matters in
question between Owner and Contractor arising out of or relating to the
Contract. Claims must be made by written notice. The responsibility to
substantiate Claims shall rest with the party making the Claim.
20.2 Notice. Claims by Contractor must be made within fourteen (14) days after
occurrence of the event giving rise to such Claim. Claims must be made by
written notice. An additional Claim made after the initial Claim has been
implemented by Change Order will not be considered unless (a) based upon
different facts from those giving rise to the initial Claim, and (b) submitted
in a timely manner.
20.3 Pending Resolution. Notwithstanding any other provision of this Contract or
the other Contract Documents to the Contrary, during the pendency of any
dispute, action or proceeding between Contractor and Owner, so long as Owner
continues to pay all undisputed amounts hereunder, Contractor shall continue to
perform the Work diligently and in accordance with this Contract so as to
complete the Work on or before the Guaranteed Date of Substantial Completion.
Notwithstanding any provision to the contrary herein or in the other Contract
Documents, Contractor shall not be relieved of any of its obligations hereunder
unless and to the extent of a final judgment resolving any such dispute, action
or proceeding. Contractor recognizes and acknowledges that the provisions of
this Section and the completion of the Work on a timely basis notwithstanding
any dispute, action or proceeding are fundamental to the contractual
relationship established pursuant to this Contract, shall be specifically
enforceable, and that Owner would not have entered into this Contract but for
Contractor’s agreement set forth herein. Contractor acknowledges that it
understands and has duly considered and consulted with counsel concerning the
significance of this provision.

 

103



--------------------------------------------------------------------------------



 



20.4 Final Settlement of Claims. No Claim involving resolution of issues
pertaining to the Guaranteed Maximum Price and/or Contract Time shall be deemed
final until both parties sign a final and unconditional Change Order, or a court
of competent jurisdiction makes a binding determination as described in
Section 20.5 and Article 22 below. With respect to non-judicial settlements,
final and unconditional Change Orders signed by both parties shall be a
condition precedent to Owner’s duty to make payments or adjust the Guaranteed
Maximum Price or Contract Time.
20.5 Unresolved Claims. Any Claims or disputes arising out of this Contract
which are not resolved by the parties after a reasonable period, may be pursued
in accordance with Article 22 hereof. Contractor shall identify in Contractor’s
Applications for Progress Payment and Application For Final Payment any such
Claims which remain unresolved.
ARTICLE XXI
OWNER’S LENDERS
21.1 Owner’s Lenders. Contractor acknowledges and agrees that Owner has provided
notice to Contractor, and Contractor shall before entering into any subcontract
or purchase contract provide notice to every Subcontractor and Vendor, that
Owner’s funds for construction of the Project, including payment of the
Guaranteed Maximum Price, may be borrowed and or derived substantially from one
or more lenders providing financing for the Project from time to time (“Owner’s
Lenders”), and Owner’s ability to obtain such funds may be subject to one or
more loan documents and conditions precedent to advances thereunder. The term
“Owner’s Lenders” shall also mean and include any and all trustees,
intercreditor agents, disbursement agents, administrative agents, consultants,
architects, inspectors, construction managers, auditors and engineers appointed
or retained directly or indirectly by or on behalf of any of Owner’s Lenders.
21.2 Assignment and Default. Owner shall have the right to assign the Contract
to any one or more Owner’s Lenders. If an event of default by Owner has occurred
under any loan documents relating to Owner’s Lenders, Contractor agrees that
Owner’s Lenders may at anytime thereafter upon written notice to Contractor
(“Lender’s Notification”), require Contractor to continue to perform Work under
the Contract, and in such Lender’s Notification, Owner’s Lenders may elect
either to (a) not assume any of Owner’s rights or obligations under the
Contract, or (b) assume Owner’s rights and obligations arising under the
Contract from and after the date of Lender’s Notification. Upon receipt of
Lender’s Notification, and notwithstanding any event of default by Owner under
any such loan documents and whether Owner’s Lenders elect clause (a) or (b),
Contractor shall thereafter continue to properly perform the Work and its
obligations under the Contract in accordance with the terms of the Contract, so
long as Contractor continues to be paid, by either Owner or Owner’s Lenders in
accordance with the terms of this Agreement, for all Work not in dispute and
properly performed in accordance with the terms of the Contract from and after
the date of Lender’s Notification.

 

104



--------------------------------------------------------------------------------



 



21.3 Owner’s Lenders Election. Notwithstanding any provision of the Contract
which may give Contractor the right to terminate the Contract or suspend or
discontinue performance thereunder, Contractor agrees not to terminate the
Contract or suspend or discontinue performance thereunder without first
providing Owner and Owner’s Lenders with fourteen (14) days prior written
notice, and during such fourteen (14) days Owner’s Lenders may elect whether to
(a) terminate the Contract and not cure any defaults of Owner and not assume any
of Owner’s obligations under the Contract, or (b) require Contractor to continue
Contractor’s performance under the Contract, but not assume any of Owner’s
obligations under the Contract, or (c) assume Owner’s obligations arising under
the Contract from and after the date of Owner’s Lenders’ election, and require
Contractor to continue Contractor’s performance under the Contract. If Owner’s
Lenders shall timely elect to proceed under either clause (b) or (c) herein,
Contractor agrees not to terminate the Contract or suspend or discontinue its
performance thereunder, and to continue to properly perform all Work and
obligations under the Contract in accordance with the terms of the Contract and
accept payment and/or performance from Owner or Owner’s Lenders, so long as
Contractor continues to be paid in accordance with the terms of this Agreement,
for all Work not in dispute and properly performed in accordance with the terms
of the Contract after Owner’s Lenders’ election under clause (b) or (c).
21.4 Payment and Work Continuation. Notwithstanding any other provision of the
Contract or otherwise, including anything in this Article 21, and unless Owner’s
Lenders elect to assume the Contract, Owner’s Lenders shall have no obligation
to reimburse or pay Contractor for (a) any Work which has been the subject of a
prior advance of loan funds by Owner’s Lenders to Owner and paid to Contractor,
and/or (b) any Work which is the subject of a dispute by Owner’s Lenders as to
its proper quality, scope or compliance with the Contract. Owner’s Lenders shall
have the benefit of all claims, defenses to payment and setoffs available to
Owner under the Contract as to amounts that Contractor contends are due for Work
under the Contract. Notwithstanding any terms of the Contract to the contrary,
Contractor will diligently continue to perform the Work and its obligations
under the Contract notwithstanding any dispute arising with Owner, Owner’s
Lenders or any other person or entity, so long as Contractor continues to be
paid in accordance with the terms of this Agreement for all Work not in dispute
and properly performed in accordance with the terms of the Contract and not
subject to a right to withhold as provided in the Contract. Except to the extent
expressly provided in Section 21.3 hereof, nothing in this Contract, or
otherwise, shall cause or impose any obligation on Owner’s Lenders to fund any
amounts, including any loan advance, to Contractor. Owner’s Lenders may enforce
the obligations of the Contract with the same force and effect as if enforced by
Owner, and may (but need not) perform the obligations of Owner (unless Owner’s
Lenders elect to perform such obligations pursuant to this Article 21), and
Contractor will accept any such performance in lieu of performance by Owner in
satisfaction of Owner’s obligations hereunder. Subject to the foregoing
limitations on assignment and delegations, all of the terms and provisions of
the Contract shall be binding upon and shall inure to the benefit of the parties
to this Agreement, and their respective permitted transferees, successors,
assigns and legal representatives.

 

105



--------------------------------------------------------------------------------



 



21.5 Payments. Owner’s Lenders shall have the right at any time and from time to
time to make payment directly to Contractor and/or by joint payee check to
Contractor and any Subcontractor or Vendor, for Work performed under the
Contract.
21.6 Audit Rights. Owner’s Lenders shall have and be entitled to all of the same
audit and inspection rights, as Owner has under Article 19 of this Agreement.
21.7 Access. Owner’s Lenders shall have and be entitled to all of the same
rights to access and inspect the Site and Work, wherever located, as Owner has
under the Contract documents, at reasonable times and upon reasonable notice and
subject to reasonable safety precautions.
21.8 Material Changes. Contractor and Owner acknowledge and agree that certain
Changes, including increases in the Guaranteed Maximum Price and extensions of
the Contract Time, may be subject to the approval of Owner’s Lenders and agrees
that no such Changes shall become effective without such approval.
21.9 General Cooperation. Contractor agrees to cooperate fully with all such
Owner’s Lenders, including Contractor agrees to (a) provide written notice to
Owner’s Lenders of any Change in the Work, material Change in the manner or
amounts paid to Contractor, extension or acceleration of Contract Time, or
material Change in the Drawings or Specifications, (b) authorize Subcontractors
and Vendors to communicate directly with Owner’s Lenders regarding the progress
of the Work, (c) provide Owner’s Lenders with reasonable working space and
access to telephone, copying and telecopying equipment, (d) communicate with
Owner’s Lenders and, on request to execute, provide and/or deliver as the case
may be, such documents, certificates, consents, invoices and instruments, and
other information, as Owner’s Lenders may reasonably request with respect to the
Work, the Project and/or payment of the cost thereof, (e) enter into such
amendments to the Contract as Owner’s Lenders may reasonably request so long as
such amendments do not materially or substantially alter Contractor’s rights,
duties or obligations under the Contract Documents, (f) enter into a consent to
assignment in favor of Owner’s Lenders consenting to the collateral assignment
of the Contract to Owner’s Lenders and (g) otherwise facilitate Owner’s Lenders
review of the construction of the Project.

 

106



--------------------------------------------------------------------------------



 



ARTICLE XXII
DISPUTE RESOLUTION AND GOVERNING LAW
22.1 Judicial Determination. All Claims and disputes and other matters in
question arising out of or relating to the Contract or the breach thereof, shall
be decided by a court of competent jurisdiction in the State or Federal Courts
in the City of Baton Rouge, Louisiana. The existence of any claim, dispute or
legal proceeding shall not relieve Contractor from its obligation to properly
perform its Work as set forth in the Contract Documents.
22.2 Waiver of Jury Trial. The Parties agree to waive their right to a jury
trial to resolve all Claims and disputes arising out of relating to the
Contract.
22.3 Governing Law. The Contract Documents and any Judicial Determination
instituted by the parties pursuant to this Contract shall be governed by the
laws of the State of Louisiana.
22.4 Non-Waiver. In resolving disputes arising out of this Contract, it is
expressly agreed that no action or failure to act by Owner, Contractor or any
agent, representative, employee or officer of either of them (including Owner’s
Project Representative and Contractor’s Site manager) shall constitute a waiver
of any right or duty afforded to either party in the Contract Documents. It is
likewise expressly agreed that any action or failure to act by either party
shall not constitute approval of or acquiescence in any breach of this Contract,
except as are specifically agreed to in writing by the parties’ corporate
officers.
22.5 Severability. The invalidity of any one of the covenants, agreements,
conditions or provisions of the Contract Documents, or any portion thereof,
shall not affect the remaining portions and the Contract Documents shall be
construed as if such invalid covenant, agreement, condition or provision had not
been included herein.
ARTICLE XXIII
PROPRIETARY INFORMATION AND USE OF OWNER’S NAME
23.1 Proprietary Information. Owner considers all information (regardless of
form) pertaining to the Project to be confidential and proprietary, including
information which is prepared or developed by or through Contractor, Owner or
Owner’s other contractors, unless otherwise stated to Contractor in writing.
Contractor shall not, and shall not allow, suffer or permit any Subcontractors
or Vendors to, disclose any such information without Owner’s prior written
consent. Contractor shall obtain similar written agreements from each and every
Subcontractor and Vendor as Owner may reasonably request.

 

107



--------------------------------------------------------------------------------



 



23.2 Advertising and Use of Owner’s Name. Contractor shall not issue any news
releases or any other advertising pertaining to the Work or the Project,
including advertising its participation in the Project, without obtaining
Owner’s prior written approval. Contractor hereby agrees not to use the name of
Owner’s premises, or any variation thereof, or any logos used by Owner, in
connection with any of Contractor’s business promotion activities or operations
without Owner’s prior written approval. Contractor shall require its
Subcontractors and Vendors to comply with the requirements imposed upon
Contractor by this Article 23, including obtaining Owner’s prior written consent
to the form and content of any promotional or advertising publications or
materials which depict or refer to their respective roles in providing Work for
the Project.
23.3 Use of Drawings. All plans, Drawings, Specifications and other documents
furnished to Contractor, including, but not limited to, the Contract Documents,
are the property of Owner and are for use solely with respect to the Work and
are not to be used by Contractor or any Subcontractor on any other projects or
for any other purpose.
ARTICLE XXIV
MISCELLANEOUS PROVISIONS
24.1 Assignment. Because of the special experience Contractor has represented it
has and unique nature of the services to be rendered by Contractor under the
Contract Documents, Contractor shall not assign its interest in the Contract or
delegate its obligations thereunder without the prior written consent of Owner.
Any purported assignment by Contractor without such consent shall be null and
void. Owner may at any time and from time to time, upon notice to but without
consent of Contractor, assign the Contract or delegate its obligations to an
affiliate or subsidiary of Owner, or to an entity which acquires all or
substantially all of Owner’s interest in the Project or all or substantially all
of the assets or member interests of Owner, and/or change its name from time to
time. So long as Owner’s assignee assumes in writing Owner’s obligations and
liabilities under the Contract, and Owner represents in writing at the time of
assignment that the assignee has at least the same financial status as Owner
does at the time of the assignment, Owner shall thereafter be released from its
obligations and liabilities under the Contract.

 

108



--------------------------------------------------------------------------------



 



24.2 Subordination. Notwithstanding any other provision of the Contract
Documents, Contractor agrees for itself and for every Subcontractor and Vendor
and every other person performing any services or providing any materials
relating to the Work, that any and all liens and lien rights and benefits
(including enforcement rights) Contractor and or any of the other foregoing
parties may or do have under applicable law, shall at all times be subordinate
and junior to any and all liens, security interests, mortgages, deeds of trust
and other encumbrances of any kind (on the Site and otherwise) in favor of any
of Owner’s Lenders (“Lender Liens”), notwithstanding that Work may be or is
commenced or done on, and materials may be or are furnished to, the Site prior
to any Lender Liens being imposed upon or recorded against the Site or any of
Owner’s assets and before expiration of the time fixed under applicable law for
filing of mechanics and materialmen’s liens. Contractor shall, and Contractor
shall cause every Subcontractor and Vendor at every tier, and any other person
performing services or providing materials relating to the Work to, sign and
deliver to Owner and Owner’s Lenders from time to time upon request by Owner or
any of Owner’s Lenders: (a) written and recordable acknowledgments and
restatements of the provisions of this Section 24.2 and the subordination
described herein, and (b) such affidavits, certificates, releases, indemnitees,
waivers and instruments (and in form and content) as Owner’s or Owner’s Lender’s
title insurer shall require to allow such insurer to issue such title
endorsements as Owner or Owner’s Lenders require (including insuring first
priority of Lender Liens). Contractor’s or any Subcontractor’s or Vendor’s,
failure, or the failure of any party for whom the foregoing are responsible or
liable at law or under the Contract Documents, to provide the items required in
clauses (a) and (b) hereinabove upon request, or Owner’s or Owner’s Lender’s
inability to obtain at any time endorsements to Owner’s Lender’s title policies
(or issuance of initial title policies) insuring first priority of Lender Liens,
including without limitation senior to any mechanics’ or materialmen’s lien or
lien rights, shall constitute a material default and breach of the Contract
Documents and failure of a condition to any payment by Owner owed to Contractor
under the Contract or otherwise.
24.3 No Third-Party Beneficiaries. Except as may be expressly provided otherwise
in this Contract, this Contract and the obligations of the parties are intended
for the sole benefit of the parties and shall not create any rights in any other
person or entity whatsoever except Owner and the Contractor.
24.4 Enforceability. In the event that any provision in the Contract Documents
or any portion thereof is determined to be invalid, unenforceable or void, the
remainder of the Contract Documents shall be fully binding with the same force
and effect as though the invalid, unenforceable or void provision had been
omitted.
24.5 Headings. Section and other headings are not to be considered part of this
Agreement, have been included solely for the convenience of the parties, and are
not intended to be full or accurate descriptions of the contents.
24.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

109



--------------------------------------------------------------------------------



 



24.7 Legal Fees. The losing party shall promptly pay to the prevailing party as
determined by a court of competent jurisdiction all costs, disbursements and
reasonable attorneys’ fees incurred in connection with any legal action,
including mediation, in whole or in part, based on a breach of the Contract or
other dispute arising out of or in connection with the Contract, including any
Claim, or to enforce its rights under the Contract.
24.8 Waiver. No modifications of the Contract shall be binding unless executed
in writing by the parties to this Agreement. No waiver of any of the provisions
of the Contract shall be binding unless executed in writing by the waiving
party, and any such waiver shall not constitute a waiver of any other provision
of the Contract, nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.
24.9 Intent of the Parties. It is the express intent of the parties that both
parties completely and unconditionally waive to the full extent allowable each
and all of those provisions of Louisiana law that are in conflict with the
provisions of this Agreement, provided, however, Owner and Contractor
acknowledge that some applicable provisions of the Louisiana law cannot be
waived. Accordingly, to the extent the foregoing waiver is expressly prohibited
as to certain provisions thereof, the waiver shall not be deemed to extend to
those non-waivable provisions of applicable Louisiana law. In such
circumstances, if any, where one or more provisions of this Agreement are in
conflict with provisions of the applicable Louisiana law that cannot be waived,
the offending portions of the provision in this Agreement shall be interpreted
so as to be consistent with the non-waivable sections of Louisiana law. To the
extent such interpretation renders any portions of this Agreement ineffective,
it is the intent of the parties that only such offending portion shall be so
deemed, and the remainder of the provisions in this Agreement shall be of full
force and effect.
24.10 Survival. Subject to the provisions of Section 5.8.7 hereof, the
provisions of this Agreement, including Contractor’s covenants, representations,
guaranties, releases, warranties and indemnitees and the benefit thereof, shall
survive as valid and enforceable obligations notwithstanding any termination,
cancellation or expiration of the Contract, acceptance of the Work, Final
Completion of the Work or Project, or any combination of them. Establishment of
the time periods as described in Article 10 hereof relates only to the specific
obligations of Contractor to correct the Work, and has no relationship to the
time within which the obligation to comply with the Contract Documents are
sought to be enforced, nor to the time within which proceedings are commenced to
establish Contractor’s liability with respect to Contractor’s obligations other
than specifically to correct the Work.

 

110



--------------------------------------------------------------------------------



 



24.11 Independent Contractor. While Contractor is required to perform the Work
in strict accordance with the Contract Documents, Contractor shall at all times
be an independent contractor and responsible for and have control over all
construction means, methods, techniques, sequences and procedures for
constructing, coordinating and scheduling all portions of the Work to achieve
the requirements of the Contract Documents. Nothing in the Contract Documents
shall be deemed to imply or represent or be construed to (a) make Contractor,
its supervisors, employees, its Subcontractors or Vendors of any tier the
agents, representatives or employees of Owner, or (b) create any partnership,
joint venture, or other association or relationship between Owner and Contractor
or any Subcontractor, nor shall anything contained in the Contract Documents be
deemed to give any third party any claim or right of action against Owner or
Contractor which does not otherwise exist without regard to the Contract
Documents. Any approval, review, inspection, supervision direction or
instruction by Owner or any party on behalf of Owner, including any of Owner’s
Lenders, in respect to the Work or services of Contractor shall relate to the
results Owner desires to obtain from the Work, and shall in no way affect
Contractor’s independent contractor status or obligation to perform the Work in
accordance with the Contract Documents.
24.12 Pinnacle Entertainment’s Compliance Committee. Contractor, upon written
request of Owner, shall promptly provide Owner with any information required by
Owner or the compliance committee of Owner (“Compliance Committee”) with respect
to Contractor or its affiliates (including their respective officers, directors
and shareholders) financial condition, litigation, indictments, criminal
proceedings, and the like in which they are or may have been involved, if any,
(“Requested Information”) in order for the Compliance Committee to determine
that the Requested Information does not disclose any fact which might adversely
affect, in any manner, any gaming license or permits held by Owner or the
current stature Owner with any gaming commission, board or similar regulatory
agency. In the event that Contractor shall fail to provide the Requested
Information promptly, or if information with respect to Contractor or its
respective affiliates (whether provided by Consultant or its respective
affiliates), in the opinion of the Compliance Committee, might adversely affect
any gaming licenses or permits held by Owner or the current stature of Owner
with any gaming commission, board or similar governmental or regulatory agency,
then Owner shall have the right to terminate the Agreement immediately upon
written notice to Contractor, and the parties shall have no further obligation
or liability hereunder.
24.13 MBE/WBE and Louisiana Businesses. It is the policy of Pinnacle
Entertainment, Inc. and each of its component institutions, subsidiaries and/or
sister companies (“Pinnacle”) to promote and encourage contracting and
subcontracting opportunities for Minority and Women Business Enterprises
(“MBE/WBE”) as well as locally owned and operated businesses in the states in
which Pinnacle conducts business. Accordingly, the Owner requires Contractor to
use its reasonable best efforts to engage MBE/WBE and Louisiana owned and
operated businesses on the Project. Certification of firms will be in accordance
with standard practices in the region/state where the Project is located.
Contractor shall maintain records of the MBE/WBE and Louisiana owned and
operated businesses utilized by Contractor and all Subcontractors and Vendors in
the performance of the Work. These records shall be maintained throughout the
performance of this Agreement and for a period of 3 years after the termination
of this Agreement. From time to time at the request of Owner, Contractor shall
provide written reports to Owner of the MBE/WBE and Louisiana owned and operated
businesses utilized by Contractor, Subcontractors and Vendors in the performance
of the Work. Contractor shall require all Subcontractors and Vendors to comply
with the contracting goals and the recordkeeping and reporting requirements set
forth in this Section.

 

111



--------------------------------------------------------------------------------



 



24.14 Highly Regulated Gaming Establishment. Contractor acknowledges that the
Project includes the construction of a gaming facility and that the construction
and operation of a gaming facility are highly regulated. Without limiting the
generality of the foregoing, Contractor acknowledges (a) that Owner’s
construction and operation of the Project are subject to the Louisiana Gaming
Control Law, including the Louisiana Riverboat Economic Development and Gaming
Control Act, and the applicable gaming regulations (collectively, the “Louisiana
Gaming Laws”), and (b) that the Louisiana Gaming Control Board (the “Gaming
Board”) is the sole and exclusive regulatory and supervisory board for gaming
operations and activities in Louisiana, including Owner’s construction and
operation of the Project. Notwithstanding anything to the contrary in this
Agreement, the Louisiana Gaming Laws and the regulatory and supervisory
authority of the Gaming Board shall control over any contrary or conflicting
provisions in this Agreement. Furthermore, Contractor acknowledges that,
pursuant to the Louisiana Gaming Laws, Owner is obligated to ensure that certain
persons who provide certain goods and/or services to Owner must be properly
licensed or permitted by the Gaming Board. Prior to performing any portion of
the Work, Contractor, at its sole cost and expense, shall obtain all licenses
and permits required by the Louisiana Gaming Laws or the Gaming Board,
including, if applicable, a finding of suitability. Contractor shall maintain
any such required licenses and permits for the entire term of this Agreement.
Contractor shall also ensure that all Subcontractors and Vendors who are
required to be so licensed or permitted also obtain and maintain such licenses
and permits for the entire period in which they are performing any portion of
the Work, all to the extent required by the Louisiana Gaming Laws or the Gaming
Board in order for such Subcontractors and Vendors to perform the Work.
Notwithstanding anything to the contrary in this Agreement, neither Contractor
nor any Subcontractor or Vendor shall perform any Work if the Contractor,
Subcontractor or Vendor is required to be but is not properly licensed or
permitted pursuant to the requirements of the Louisiana Gaming Laws or the
Gaming Board. Owner shall have the right to terminate this Agreement pursuant to
Section 17.1 (but without any notice or opportunity to cure) if there is a
breach of any of the obligations under this Section 24.14.
24.15 Entire Agreement. The Contract Documents, as defined in Section 1.5 above,
set forth the full and complete understanding of the parties as of the Effective
Date of this Contract and supersede any and all agreements, understandings and
representations made or dated prior thereto. Unless specifically enumerated or
incorporated herein, the Contract Documents do not include any other documents,
any qualifications to the Guaranteed Maximum Price or Contract Time contained in
Contractor’s bid or any correspondence or other proposals by either party dated
prior to the Effective Date. No modifications of the Contract shall be binding
unless executed in writing by the parties to this Agreement. Each and all of the
Exhibits A through and including P referenced in this Agreement are hereby
expressly incorporated herein by this reference.

 

112



--------------------------------------------------------------------------------



 



ARTICLE XXV
NOTICES
25.1 Notice Procedures. All notices, demands, requests, instructions and other
communications relating to the Contract Documents (collectively, “Notices”),
shall be in writing and effective upon actual receipt by the parties at the
addresses listed below, whether sent by facsimile transmission (so long as
received during normal business hours), regular mail or certified mail. Any
notices sent by certified mail shall be effective not later than the date of
delivery designated by the U.S. Postal Service.
25.2 Notices to Owner. All Notices to Owner (except requests for information,
Shop Drawing submittals, instructions and similar notices) shall be sufficient
when sent in accordance with Section 25.1 above and addressed as follows:
Cliff Kortman
President, Pinnacle Design & Construction
Pinnacle Entertainment, Inc.
9555 Hillwood Drive
Suite 140
Las Vegas, NV 89134
Contractor shall concurrently with delivery to Owner provide to Owner’s Lenders
copies of all Notices (except requests for information, Shop Drawing submittals,
instructions and similar notices) at an address or addresses to be provided,
with copies to:
25.3 Notices to Contractor. All Notices to Contractor shall be sufficient when
sent as set forth in Section 25.1 above and addressed as follows:
Duane Duffy
Manhattan Construction
2120 Montrose Boulevard
Houston, TX 77006
25.4 Change of Address. Either party may, from time to time, designate in
accordance with this Article 25 a different individual and/or address to which
Notices are to be delivered.

 

113



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, The parties hereby execute this Agreement by signature of
their respective duly authorized representatives as of the Effective Date
hereof.

                  PNK (BATON ROUGE) PARTNERSHIP    
 
                By:   PNK DEVELOPMENT 8, LLC    
 
                Its:   Managing Partner    
 
                    By:   PINNACLE ENTERTAINMENT, INC.    
 
                    Its:   Sole Member    
 
               
 
      By:   /s/ Clifford D. Kortman    
 
         
 
   
 
      Its:   Executive Vice President, Construction and Development    

              MANHATTAN CONSTRUCTION COMPANY    
 
           
By:
  /s/ Duane K. Duffy              
 
  Its:   Executive V.P.    

 

114



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF SITE

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c98646c9864601.gif]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF THE PROPERTY
PARCEL I
(Chatsworth — Tract A)
ONE (1) CERTAIN TRACT OR PARCEL OF GROUND, together with all the buildings and
improvements thereon, and all the rights, ways, privileges, servitudes,
appurtenances and advantages thereunto belonging or in anywise appertaining,
situated in the Parish of East Baton Rouge, Louisiana, in Sections 40, 41, 77
and 78, Township 8 South, Range 1 East, Greensburg Land District, and being
designated as TRACT A, containing 342.60 acres, on a map entitled “Map Showing
Subdivision of a Certain 374.51 Acre Tract and a certain 8.09 Acre Tract, Being
a Portion of the Chatsworth Plantation into Tracts A & B Located in Sections 40,
41, 77 & 78, Township 8 South, Range 1 East, Greensburg Land District, East
Baton Rouge Parish, Louisiana, for Chatsworth Estates, L.L.C., Claude Penn, Jr.
& Yendalg, L.L.C.” prepared by Alvin Fairburn, Jr., P.L.S., Alvin Fairburn &
Associates, LLC, dated March 8, 2007, revised August 10, 2007, a copy of which
map is recorded as Original 577, Bundle 12000, of the official records of the
Clerk and Recorder for East Baton Rouge Parish, Louisiana; said Tract A having
such bearings and dimensions and being subject to such servitudes and building
line restrictions of record and as shown on said map.
PARCEL III
(Chatsworth — Batture)
One certain tract or parcel of land, together with all the buildings and
improvements thereon, and all the rights, ways, privileges, servitudes,
appurtenances and advantages thereunto belonging or in anywise appertaining,
situated in Sections 40, 41, 77 and 78, Township 8 South, Range 1 East,
Greensburg Land District, East Baton Rouge Parish, Louisiana, containing 58
acres, more or less, being more particularly described as follows. COMMENCE at
the most Northwest corner of Tract B as per the “Map Showing Subdivision of a
Certain 374.51 Acre Tract & a Certain 8.09 Acre Tract, Being a Portion of the
Chatsworth Plantation into Tracts A & B Located in Sections 40, 41, 77 & 78,
Township 8 South, Range 1 East, Greensburg Land District, East Baton Rouge
Parish, Louisiana, for Chatsworth Estates, LLC, Claude Penn, Jr., and Yendalg,
LLC,” by Alvin Fairburn, Jr., P.L.S., Alvin Fairburn & Associates, LLC, dated
March 8, 2007, revised August 10, 2007, a copy of which map is recorded as
Original 577, Bundle 12000 of the official records of the Clerk and Recorder for
East Baton Rouge Parish, Louisiana; thence go South 14 degrees 03 minutes 40
seconds West along the Westerly line of the aforesaid Tract B, and an extension
thereof, a distance of 5637.19 feet to the POINT OF BEGINNING; thence go South
66 degrees 54 minutes 19 seconds East a distance of 2140.03 feet; thence go
South 61 degrees 22 minutes 21 seconds East a distance of 1848.26 feet to the
section line common to Sections 41 and 43, Township 8 South, Range 1 East,
Greensburg Land District, East Baton Rouge Parish, Louisiana; thence go South 52
degrees 51 minutes 49 seconds West along the aforesaid common section line a
distance of 770 feet, more or less, to the mean low water line of the
northeasterly bank of the Mississippi River; thence meander Northwesterly along
the aforesaid mean low water line approximately 3500 feet to the intersection of
a line passed through the Point of Beginning, having a bearing of South 14
degrees 03 minutes 40 seconds West; thence, departing the aforesaid low mean
water line, go North 14 degrees 03 minutes 40 seconds East a distance of 700.00
feet, more or less, to the POINT OF BEGINNING.

 

 



--------------------------------------------------------------------------------



 



PARCEL IV
(Chatsworth — River Road and Levee)
One certain tract or parcel of land, together with all the buildings and
improvements thereon, and all the rights, ways, privileges, servitudes,
appurtenances and advantages thereunto belonging or in anywise appertaining,
situated in Sections 40, 41, 77 and 78, Township 8 South, Range 1 East,
Greensburg Land District, East Baton Rouge Parish, Louisiana, containing 28.007
acres, more or less, being more particularly described as follows. COMMENCE at
the most Northwest corner of Tract B as per the “Map Showing Subdivision of a
Certain 374.51 Acre Tract & a Certain 8.09 Acre Tract, Being a Portion of the
Chatsworth Plantation into Tracts A & B Located in Sections 40, 41, 77 & 78,
Township 8 South, Range 1 East, Greensburg Land District, East Baton Rouge
Parish, Louisiana, for Chatsworth Estates, LLC, Claude Penn, Jr., and Yendalg,
LLC,” by Alvin Fairburn, Jr., P.L.S., Alvin Fairburn & Associates, LLC, dated
March 8, 2007, revised August 10, 2007, a copy of which map is recorded as
Original 577, Bundle 12000 of the official records of the Clerk and Recorder for
East Baton Rouge Parish, Louisiana; thence go South 14 degrees 03 minutes 40
seconds West along the Westerly line of the aforesaid Tract B a distance of
5342.00 feet to the Northerly right of way line of River Road (Apparent 80’ R/W)
and the POINT OF BEGINNING; thence, traversing along said right of way line for
the following seven (7) courses, go South 66 degrees 55 minutes 26 seconds East
a distance of 671.29 feet; thence go South 66 degrees 59 minutes 25 seconds East
a distance of 1371.43 feet to a point of curvature; thence go along the arc of a
curve to the right, having a radius of 5769.58 feet (Delta Angle = 04 degrees 57
minutes 52 seconds, Chord Bearing = South 64 degrees 29 minutes 11 seconds East,
Chord Distance = 499.76 feet) for an arc distance of 499.92 feet to the point of
tangency; thence go South 61 degrees 56 minutes 34 seconds East a distance of
1185.92 feet to a point of curvature; thence go along the arc of a curve to the
right, having a radius of 1472.40 feet (Delta Angle = 10 degrees 48 minutes 00
seconds, Chord Bearing = South 56 degrees 33 minutes 06 seconds East, Chord
distance = 277.13 feet) for an arc distance of 277.54 feet to the point of
tangency; thence go South 51 degrees 11 minutes 32 seconds East a distance of
75.13 feet; thence go South 46 degrees 11 minutes 04 seconds East a distance of
74.63 feet; thence, departing the aforesaid northerly right of way line, go
South 47 degrees 12 minutes 57 seconds West a distance of 275.83 feel to the
section line common to Sections 41 and 43, Township 8 South, Range 1 East,
Greensburg Land District, East Baton Rouge Parish, Louisiana; thence go North 61
degrees 22 minutes 21 seconds West a distance of 1848.26 feet; thence go North
66 degrees 54 minutes 19 seconds West a distance of 2140.03 feet; thence go
North 14 degrees 03 minutes 40 seconds East a distance of 295.19 feet to the
POINT OF BEGINNING.

 

 



--------------------------------------------------------------------------------



 



PARCEL V
(Lot B)
ONE (1) CERTAIN LOT OR PARCEL OF GROUND, situated in the Parish of East Baton
Rouge, State of Louisiana, in Sections 43 & 44, T8S, R1E, and being designated
as LOT B, containing 32.842 acres, on a map entitled “Boundary Survey &
Resubdivision of Tracts 1, 3 and Unsubdivided Portion of Longwood Plantation
into Lots A, B, C, D, E & F Located in Sections 43 & 44, Township 8 South, Range
1 East, Greensburg Land District, East Baton Rouge Parish, Louisiana”, for Alma
Fritchie, prepared by David B. Fazekas, PLS, Ferris Engineering & Surveying,
Inc., dated October 10, 1996, a copy of which map is recorded as Original 970,
Bundle 10751, of the official records of the Clerk and Recorder for East Baton
Rouge Parish, Louisiana; said Lot B having such bearings and dimensions and
being subject to such servitudes and building line restrictions of record and as
shown on said map.
Less and Except Parcel 1-1 sold to the State of Louisiana for State Project
No. 257-03-15, La. 30- La. 42 (Gardere Lane), Route La. 327 (Spur) pursuant to
act of sale, registered on December 29, 1986 in Original 105, Bundle 9888.
PARCEL VII
(Lot E)
ONE (1) CERTAIN LOT OR PARCEL OF GROUND, situated in the Parish of East Baton
Rouge, State of Louisiana, in Sections 43 & 44, T8S, R1E, and being designated
as LOT E, containing 27.918 acres, on a map entitled “Boundary Survey &
Resubdivision of Tracts 1, 3 and Unsubdivided Portion of Longwood Plantation
into Lots A, B, C, D, E & F Located in Sections 43 & 44, Township 8 South, Range
1 East, Greensburg Land District, East Baton Rouge Parish, Louisiana”, for Alma
Fritchic, prepared by David B. Fazekas, PLS, Ferris Engineering & Surveying,
Inc., dated October 10, 1996, a copy of which map is recorded as Original 970,
Bundle 10751, of the official records of the Clerk and Recorder for East Baton
Rouge Parish, Louisiana; said Lot E having such bearings and dimensions and
being subject to such servitudes and building line restrictions of record and as
shown on said map.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PROJECT SCHEDULE

 

 



--------------------------------------------------------------------------------



 



To be provided

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
CONTRACTOR’S PERSONNEL

 

 



--------------------------------------------------------------------------------



 



To be provided

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
CONTRACTOR OWNED EQUIPMENT

 

 



--------------------------------------------------------------------------------



 



To be provided

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
DRAWINGS

 

 



--------------------------------------------------------------------------------



 



(BERGMAN, WALLS & ASSOCIATES, LTD. LOGO) [c98646c9864602.gif]
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001
BATON ROUGE CASINO HOTEL • Project No. 141039
PROGRESS SET

                                                          PROGRESS              
                      SHEET       SET                                     NUMBER
  SHEET TITLES   25 FEB 10                                 REVISION   SHEET #  
SHEET TITLES
                                           
TOTAL ARCHITECTURAL SHEETS
  23                                        
TOTAL CIVIL SHEETS
  81                                        
TOTAL STRUCTURAL SHEETS
  58                                        
TOTAL MECHANICAL SHEETS
  2                                        
TOTAL PLUMBING SHEETS
  1                                        
TOTAL ELECTRICAL SHEETS
  1                                        
TOTAL NAVAL SHEETS
  28                                        
TOTAL LIGHTING SHEETS
                                           
TOTAL SECURITY SHEETS
                                           
TOTAL FOOD SERVICE SHEETS
                                           
TOTAL INTERIOR DESIGN SHEETS
                                           
TOTAL LANDSCAPE SHEETS
                                           
 
                                           
TOTAL ALL SHEETS
  194                                        
 
                                           
TOTAL NARRATIVE OF DESIGN PACKAGES
  2                                  

SUMMARY 1 of 14  

 

 



--------------------------------------------------------------------------------



 



(LOGO) [c98646c9864602.gif]
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001
BATON ROUGE CASINO HOTEL • Project No. 141039
PROGRESS SET

                                                          PROGRESS              
                      SHEET       SET                                     NUMBER
  SHEET TITLES   25 FEB 10                                 ARCHITECTURAL        
                          REVISION   SHEET #  
SHEET TITLES
                                      A0.0.00  
COVER SHEET
  *                                     A0.0.01  
SHEET INDEX
  *                                        
 
                                        A1.1.03  
SITE PLAN
  *                                     A1.3.01  
CASINO FLOOR PLAN — LEVEL 1
  *                                     A1.3.02  
CASINO FLOOR PLAN — LEVEL 2
  *                                        
 
                                        A2.2.01  
HOTEL FLOOR PLAN — LEVEL 1
  *                                     A2.2.02  
HOTEL FLOOR PLAN — LEVEL 2
  *                                     A2.2.03  
HOTEL FLOOR PLAN — LEVEL 3
  *                                     A2.2.04  
HOTEL FLOOR PLAN — LEVEL 4
  *                                     A2.2.05  
HOTEL FLOOR PLAN — LEVEL 5
  *                                        
 
                                        A2.4.01  
HOTEL ROOF PLAN
  *                                        
 
                                        A3.2.01  
CASINO EXTERIOR ELEVATIONS
  *                                     A3.2.02  
CASINO EXTERIOR ELEVATIONS
  *                                     A3.2.03  
CASINO EXTERIOR ELEVATIONS
  *                                     A3.2.04  
CASINO EXTERIOR ELEVATIONS
  *                                        
 
                                        A3.3.01  
HOTEL EXTERIOR ELEVATIONS
  *                                     A3.3.02  
HOTEL EXTERIOR ELEVATIONS
  *                                     A3.3.03  
HOTEL EXTERIOR ELEVATIONS
  *                                        
 
                                        A4.3.01  
HOTEL BUILDING SECTIONS
  *                                        
 
                                        A7.6.01  
ENLARGED HOTEL GUESTROOM PLANS
  *                                        
 
                                        A8.2.01  
EXTERIOR DETAILS
  *                                     A9.6.01  
PARTITION FRAMING DETAILS AND NOTES
  *                                

  ARCHITECTURAL 2 of 14  

 

 



--------------------------------------------------------------------------------



 



(LOGO) [c98646c9864602.gif]
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001
BATON ROUGE CASINO HOTEL • Project No. 141039
PROGRESS SET

                                                          PROGRESS              
                      SHEET       SET                                     NUMBER
  SHEET TITLES   25 FEB 10                                     A9.6.02  
CEILING DETAILS
  *                                        
 
                                           
TOTAL ARCHITECTURAL SHEETS
  23                                

       
 
                                    ARCHITECTURAL 3 of 14  

 

 



--------------------------------------------------------------------------------



 



(ARCHITECTS LOGO) [c98646c9864602.gif]
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001
BATON ROUGE CASINO HOTEL • Project No. 141039
PROGRESS SET

                                                          PROGRESS              
                      SHEET       SET                                     NUMBER
  SHEET TITLES   25 FEB 10                                 CIVIL                
                    REVISION   SHEET #  
SHEET TITLES
                                        T1  
TITLE AND VICINITY MAP
  *                                     T2  
INDEX AND KEYMAP
  *                                     C-1  
EXISTING CONDITIONS
  *                                     C-2  
OVERALL SITE PLAN
  *                                     C-3.1  
DEMOLITION LAYOUT
  *                                     C-3.2  
DEMOLITION LAYOUT
  *                                     C-4.1  
BASELINE LAYOUT
  *                                     C-4.2  
BASELINE LAYOUT
  *                                     C-5.1  
PAVING LAYOUT
  *                                     C-5.2  
PAVING LAYOUT
  *                                     C-5.3  
SECTIONS
  *                                     C-5.4  
SECTIONS
  *                                     C-5.5  
SECTIONS
  *                                     C-5.6  
SECTIONS
  *                                     C-5.7  
SECTIONS
  *                                     C-5.8  
SECTIONS
  *                                     C-5.9  
SECTIONS
  *                                     C-5.10  
SECTIONS
  *                                     C-6.1  
GEOMETRIC LAYOUT
  *                                     C-6.2  
GEOMETRIC LAYOUT
  *                                     C-6.3  
GEOMETRIC LAYOUT
  *                                     C-6.4  
GEOMETRIC LAYOUT
  *                                     C-6.5  
GEOMETRIC LAYOUT
  *                                     C-6.6  
GEOMETRIC LAYOUT
  *                                     C-6.7  
GEOMETRIC LAYOUT
  *                                     C-6.8  
GEOMETRIC LAYOUT
  *                                     C-6.9  
CURVE DATA TABLES
  *                                     C-7.1  
DRAINAGE LAYOUT
  *                                     C-7.2  
DRAINAGE LAYOUT
  *                                     C-7.3  
DRAINAGE LAYOUT
  *                                

  CIVIL   4 of 14

 

 



--------------------------------------------------------------------------------



 



(BERGMAN, WALLS & ASSOCIATES, LTD.) [c98646c9864602.gif]
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001
BATON ROUGE CASINO HOTEL • Project No. 141039
PROGRESS SET

                                                          PROGRESS              
                      SHEET       SET                                     NUMBER
  SHEET TITLES   25 FEB 10                                
 
  C-7.4   DRAINAGE LAYOUT                                    
 
  C-7.5   DRAINAGE LAYOUT   *                                
 
  C-7.6   DRAINAGE LAYOUT   *                                
 
  C-7.7   DRAINAGE LAYOUT   *                                
 
  C-7.8   DRAINAGE LAYOUT   *                                
 
  C-7.9   DRAINAGE STRUCTURE AND STORM DRAIN DATA   *                          
     
 
  C-7.10   OVERALL DRAINAGE PLAN   *                                
 
  C-8.1   GRADING LAYOUT   *                                
 
  C-8.2   GRADING LAYOUT   *                                
 
  C-8.3   GRADING LAYOUT   *                                
 
  C-8.4   GRADING LAYOUT   *                                
 
  C-8.5   GRADING LAYOUT   *                                
 
  C-8.6   GRADING LAYOUT   *                                
 
  C-8.7   GRADING LAYOUT   *                                
 
  C-8.8   GRADING LAYOUT   *                                
 
  C-9.1   PLAN AND PROFILE — BASELINE A   *                                
 
  C-9.2   PLAN AND PROFILE — BASELINE A   *                                
 
  C-9.3   PLAN AND PROFILE — BASELINE A   *                                
 
  C-9.4   PLAN AND PROFILE — BASELINE A   *                                
 
  C-9.5   PLAN AND PROFILE — BASELINE A   *                                
 
  C-9.6   PLAN AND PROFILE — U.S. ARMY CORPS BASELINE   *                      
         
 
  C-9.7   PLAN AND PROFILE — U.S. ARMY CORPS BASELINE   *                      
         
 
  C-9.8   PLAN AND PROFILE — U.S. ARMY CORPS BASELINE   *                      
         
 
  C-9.9   PLAN AND PROFILE — U.S. ARMY CORPS BASELINE   *                      
         
 
  C-9.10   PLAN AND PROFILE — U.S. ARMY CORPS BASELINE   *                      
         
 
  C-9.11   PLAN AND PROFILE — U.S. ARMY CORPS BASELINE   *                      
         
 
  C-9.12   PLAN AND PROFILE — U.S. ARMY CORPS BASELINE   *                      
         
 
  C-10.1   BASIN LAYOUT   *                                
 
  C-12.1   STRIPING AND SIGNAGE LAYOUT   *                                
 
  C-12.2   STRIPING AND SIGNAGE LAYOUT   *                                
 
  C-12.3   STRIPING AND SIGNAGE LAYOUT   *                                
 
  C-12.4   STRIPING AND SIGNAGE LAYOUT   *                                
 
  C-12.5   STRIPING AND SIGNAGE LAYOUT   *                                

      CIVIL   5 of 14

 

 



--------------------------------------------------------------------------------



 



(BERGMAN, WALLS & ASSOCIATES, LTD.) [c98646c9864602.gif]
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001
BATON ROUGE CASINO HOTEL • Project No. 141039
PROGRESS SET

                                                          PROGRESS              
                      SHEET       SET                                     NUMBER
  SHEET TITLES   25 FEB 10                                
 
  C-12.6   STRIPING AND SIGNAGE LAYOUT   *                                
 
  C-12.7   STRIPING AND SIGNAGE LAYOUT   *                                
 
  C-12.8   STRIPING AND SIGNAGE LAYOUT   *                                
 
  C-12.9   STRIPING AND SIGNAGE DETAILS   *                                
 
  C-13.1   ADA LAYOUT AND DETAILS   *                                
 
  C-13.2   MISCELLANEOUS DETAILS   *                                
 
  C-13.3   MISCELLANEOUS DETAILS   *                                
 
  C-13.4   CONCRETE SLOPED PAVEMENT LAYOUT AND DETAILS   *                      
         
 
  C-14.1   UTILITY LAYOUT   *                                
 
  C-14.2   UTILITY LAYOUT   *                                
 
                                           
 
  S-1   SITE STRUCTURAL LAYOUT   *                                
 
  S-2   PEDESTRIAN BRIDGE   *                                
 
  S-3   CASINO ACCESS PLATFORM   *                                
 
  S-4   LEVEE ACCESS DRIVE STRUCTURE   *                                
 
  S-5   T-WALL DETAILS   *                                
 
  R-1.1   BASIN ARMORMENT DETAILS   *                                
 
  R-2.1   BASIN ARMORMENT DETAILS   *                                
 
  R-3.1   BASIN ARMORMENT DETAILS   *                                
 
                                           
 
      TOTAL CIVIL SHEETS   81                                

      CIVIL   6 of 14

 

 



--------------------------------------------------------------------------------



 



(BERGMAN, WALLS & ASSOCIATES, LTD.) [c98646c9864602.gif]
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001
BATON ROUGE CASINO HOTEL • Project No. 141039
PROGRESS SET

                                                          PROGRESS              
                      SHEET       SET                                     NUMBER
  SHEET TITLES   25 FEB 10                                 STRUCTURAL          
                          REVISION   SHEET #   SHEET TITLES                    
               
 
      HOTEL                                      
 
  S0.01   COVER SHEET   *                                
 
  S0.11   GENERAL NOTES   *                                
 
  S0.12   GENERAL NOTES   *                                
 
                                           
 
  S2.00   PILE CAPACITY PLAN   *                                
 
                                           
 
  S2.01   HOTEL FOUNDATION PLAN   *                                
 
  S2.01.1   CENTRAL PLAN FOUNDATION PLAN   *                                
 
  S2.02   LEVEL 1 FRAMING PLAN   *                                
 
  S2.02.1   CENTRAL PLANT SLAB FRAMING PLAN   *                                
 
  S2.03   LEVEL 2 FRAMING PLAN   *                                
 
  S2.04   LEVELS 3-5 FRAMING PLAN   *                                
 
  S2.05   ROOF FRAMING PLAN   *                                
 
                                           
 
  S3.02   WALL ELEVATIONS   *                                
 
                                           
 
  S4.11   COLUMN DETAILS   *                                
 
  S4.21   COLUMN DETAILS   *                                
 
                                           
 
  S5.01   SECTIONS AND DETAILS   *                                
 
  S5.02   SECTIONS AND DETAILS   *                                
 
  S5.03   SECTIONS AND DETAILS   *                                
 
  S5.04   SECTIONS AND DETAILS   *                                
 
  S5.11   SECTIONS AND DETAILS   *                                
 
  S5.12   SECTIONS AND DETAILS   *                                
 
  S5.13   SECTIONS AND DETAILS   *                                
 
  S5.21   SECTIONS AND DETAILS   *                                
 
  S5.31   SECTIONS AND DETAILS   *                                
 
  S5.41   SECTIONS AND DETAILS   *                                

      STRUCTURAL   7 of 14

 

 



--------------------------------------------------------------------------------



 



(BERGMAN, WALLS & ASSOCIATES, LTD.) [c98646c9864602.gif]
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001
BATON ROUGE CASINO HOTEL • Project No. 141039
PROGRESS SET

                                                          PROGRESS              
                      SHEET       SET                                     NUMBER
  SHEET TITLES   25 FEB 10                                
 
  S5.42   SECTIONS AND DETAILS   *                                  
 
                                           
 
  S6.11   PILE CAP PLANS   *                                
 
  S6.12   PILE CAP PLANS   *                                
 
                                           
 
      CASINO                                    
 
  S0.01   COVER SHEET   *                                
 
  S0.11   GENERAL NOTES   *                                
 
  S0.12   GENERAL NOTES   *                                
 
                                           
 
  S1.11   NET WIND LOAD UPLIFT PLAN   *                                
 
  S1.12   GROSS WIND LOAD DOWNWARD PRESSURE PLAN   *                            
   
 
                                           
 
  S2.00   PILE CAP TYPES PLAN   *                                
 
  S2.00A   FOUNDATION PLAN   *                                
 
  S2.00B   FOUNDATION PLAN   *                                
 
  S2.00C   FOUNDATION PLAN   *                                
 
  S2.00D   FOUNDATION PLAN   *                                
 
  S2.01A   LEVEL 1 FRAMING PLAN   *                                
 
  S2.01B   LEVEL 1 FRAMING PLAN   *                                
 
  S2.01C   LEVEL 1 FRAMING PLAN   *                                
 
  S2.01D   LEVEL 1 FRAMING PLAN   *                                
 
  S2.03A   LEVEL 2 FRAMING PLAN   *                                
 
  S2.03B   LEVEL 2 FRAMING PLAN   *                                
 
  S2.03C   LEVEL 2 FRAMING PLAN   *                                
 
  S2.03D   LEVEL 2 FRAMING PLAN   *                                
 
  S2.11A   ROOF LEVEL 1 FRAMING PLAN   *                                
 
  S2.11B   ROOF LEVEL 1 FRAMING PLAN   *                                
 
  S2.11C   ROOF LEVEL 1 FRAMING PLAN   *                                
 
  S2.11D   ROOF LEVEL 1 FRAMING PLAN                                    
 
  S2.12A   ROOF LEVEL 2 FRAMING PLAN   *                                

      STRUCTURAL 8 of 14  

 

 



--------------------------------------------------------------------------------



 



(BERGMAN, WALLS & ASSOCIATES, LTD.) [c98646c9864602.gif]
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001
BATON ROUGE CASINO HOTEL • Project No. 141039
PROGRESS SET

                                                          PROGRESS              
                      SHEET       SET                                     NUMBER
  SHEET TITLES   25 FEB 10                                
 
  S2.12B   ROOF LEVEL 2 FRAMING PLAN   *                                
 
                                           
 
  S3.01   BRACE ELEVATIONS   *                                
 
  S3.12   TRUSS PROFILES   *                                
 
                                           
 
  S5.11   SECTIONS AND DETAILS CONCRETE   *                                
 
  S5.21   SECTIONS AND DETAILS STEEL   *                                
 
  S5.22   SECTIONS AND DETAILS STEEL   *                                
 
  S5.31   SECTIONS AND DETAILS BRACE CONN. SCHEDULE   *                        
       
 
  S5.41   SECTIONS AND DETAILS TRUSS   *                                
 
                                           
 
      TOTAL STRUCTURAL SHEETS   58                                

      STRUCTURAL 9 of 14  

 

 



--------------------------------------------------------------------------------



 



(BERGMAN, WALLS & ASSOCIATES, LTD.) [c98646c9864602.gif]
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001
BATON ROUGE CASINO HOTEL • Project No. 141039
PROGRESS SET

                                                          PROGRESS              
                      SHEET       SET                                     NUMBER
  SHEET TITLES   25 FEB 10                                 MECHANICAL          
                          REVISION   SHEET #   SHEET TITLES                    
               
 
  MEP0.00   SITE PLAN, MECHANICAL, ELECTRICAL, PLUMBING   *                    
           
 
  M1.00   CENTRAL PLANT MECHANICAL PLAN   *                                
 
                                           
 
      TOTAL MECHANICAL SHEETS   2                                

      MECHANICAL 10 of 14  

 

 



--------------------------------------------------------------------------------



 



(BERGMAN, WALLS & ASSOCIATES, LTD.) [c98646c9864602.gif]
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001
BATON ROUGE CASINO HOTEL • Project No. 141039
PROGRESS SET

                                                          PROGRESS              
                      SHEET       SET                                     NUMBER
  SHEET TITLES   25 FEB 10                                 PLUMBING            
                        REVISION   SHEET #   SHEET TITLES                      
             
 
  P1.00   CENTRAL PLANT PLUMBING PLAN   *                                
 
                                           
 
      TOTAL PLUMBING SHEETS   1                                

      PLUMBING 11 of 14  

 

 



--------------------------------------------------------------------------------



 



(BERGMAN, WALLS & ASSOCIATES, LTD.) [c98646c9864602.gif]
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001
BATON ROUGE CASINO HOTEL • Project No. 141039
PROGRESS SET

                                                          PROGRESS              
                      SHEET       SET                                     NUMBER
  SHEET TITLES   25 FEB 10                                 ELECTRICAL          
                          REVISION   SHEET #   SHEET TITLES                    
               
 
  E2.01   CENTRAL PLANT ELECTRICAL PLAN   *                                
 
                                           
 
      TOTAL ELECTRICAL SHEETS   1                                

      ELECTRICAL   12 of 14

 

 



--------------------------------------------------------------------------------



 



(BERGMAN, WALLS & ASSOCIATES, LTD.) [c98646c9864602.gif]
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001
BATON ROUGE CASINO HOTEL • Project No. 141039
PROGRESS SET

                                                          PROGRESS              
                      SHEET       SET                                     NUMBER
  SHEET TITLES   25 FEB 10                                 NAVAL                
                    REVISION   SHEET #   SHEET TITLES                          
         
 
  NA-A45   COVER SHEET   *                                
 
  NA-A10   PILE ARRANGEMENT   *                                
 
  NA-A11   HOLD & TANK ARRANGEMENT   *                                
 
  NA-A12   BARGE MAIN DECK ARRANGEMENT   *                                
 
  NA-A13   LOWER CASINO DECK ARRANGEMENT   *                                
 
  NA-A14   UPPER CASINO DECK ARRANGEMENT   *                                
 
  NA-A15   ROOF DECK ARRANGEMENT   *                                
 
  NA-A19   TRUSS KEY PLAN   *                                
 
  NA-A20   BARGE TRUSS WIREFRAME ARRANGEMENT   *                                
 
  NA-A21   TRANSVERSE SITE SECTIONS   *                                
 
  NA-A22   LONGITUDINAL SITE SECTION   *                                
 
  NA-A24   ELEVATION SECTIONS THROUGHOUT CONSTRUCTION   *                      
         
 
  NA-C48   WELDING SCHEDULE   *                                
 
  NA-F63   HATCH SCHEDULE   *                                
 
  NA-P10   BALLAST PIPING DIAGRAM (1 OF 2)   *                                
 
  NA-P10   BALLAST PIPING DIAGRAM (2 OF 2)   *                                
 
  NA-P38   VENTS & SOUND DIAGRAM   *                                
 
  NA-S20   TYPICAL BARGE TRANSVERSE SECTIONS   *                                
 
  NA-S25   TYPICAL BARGE TRANSVERSE W.T. BULKHEADS (1 OF 2)   *                
               
 
  NA-S25   TYPICAL BARGE TRANSVERSE W.T. BULKHEADS (2 OF 2)   *                
               
 
  NA-S30   TYPICAL BARGE LONGITUDINAL SECTION (1 OF 2)   *                      
         
 
  NA-S30   TYPICAL BARGE LONGITUDINAL SECTION (2 OF 2)   *                      
         
 
  NA-S40   BOTTOM SHELL SCANTLINGS   *                                
 
  NA-S41   MAIN DECK SCANTLINGS   *                                
 
  NA-S60   STRUCTURAL TRUSS ABOVE BARGES (1 OF 2)   *                          
     
 
  NA-S60   STRUCTURAL TRUSS ABOVE BARGES (2 OF 2)   *                          
     
 
  NA-S85   PILE CAP DETAILS   *                                
 
  NA-S86   PILE CAPTURE DEVICE DETAILS   *                                
 
                                           
 
      TOTAL NAVAL SHEETS   28                                

      NAVAL   13 of 14

 

 



--------------------------------------------------------------------------------



 



(BERGMAN, WALLS & ASSOCIATES, LTD.) [c98646c9864602.gif]
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001
BATON ROUGE CASINO HOTEL • Project No. 141039
PROGRESS SET

                                                          PROGRESS              
                      SHEET       SET                                     NUMBER
  SHEET TITLES   25 FEB 10                                 NARRATIVES OF DESIGN
                                    REVISION   SHEET #   SHEET TITLES          
                         
 
      MEPF SYSTEMS DESCRIPTION. Dated Feb 23, 2010   *                          
     
 
      MARINE DESIGN AND CONSTRUCTION. Dated Feb 20, 2010   *                    
           
 
                                           
 
      TOTAL NARRATIVES OF DESIGN PACKAGESS   2                                

      NARRATIVES   14 of 14

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
THE WORK

 

 



--------------------------------------------------------------------------------



 



The Work shall consist of a new hotel and casino with the following components:
100 room hotel
Two level casino barge
Casino barge basin including foundations and mooring piling
Relocation of River Road
Elevated roadway to Casino
Pedestrian walkway from Hotel to Casino
Swimming Pool
Surface Parking
The Work described above is consistent with the Project Design Development
Documents, Plans and Specifications as prepared by Bergman, Walls and Associates
and dated February 25, 2010.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
GMP PREMISES AND ASSUMPTIONS

 

 



--------------------------------------------------------------------------------



 



To be provided on the date set forth in Addendum 1 to the Agreement.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
CONDITIONAL WAIVER AND RELEASE UPON
PROGRESS PAYMENT

 

 



--------------------------------------------------------------------------------



 



CONDITIONAL WAIVER AND RELEASE
UPON PROGRESS PAYMENT
STATE OF LOUISIANA
PARISH OF                                         
Upon receipt by the undersigned of a check from PNK (BATON ROUGE) PARTNERSHIP in
the sum of $                            payable to            
                               and when the check has been properly endorsed and
has been paid by the bank upon which it is drawn, this document shall become
effective to release any mechanic’s lien, stop notice, privilege, claim or bond
right the undersigned has on the job of PNK (BATON ROUGE) PARTNERSHIP for PNK
(BATON ROUGE) PARTNERSHIP Project#                       Project Description
                     , located at                                 
                                to the following extent.
THIS RELEASE COVERS A PROGRESS PAYMENT FOR LABOR, SERVICES, EQUIPMENT OR
MATERIALS FURNISHED TO PNK (BATON ROUGE) PARTNERSHIP THROUGH
                                         ONLY, AND DOES NOT COVER ANY RETENTIONS
RETAINED BEFORE OR AFTER THE RELEASE DATE. BEFORE ANY RECIPIENT OF THIS DOCUMENT
RELIES ON IT, SAID PARTY SHOULD VERIFY EVIDENCE OF PAYMENT TO THE UNDERSIGNED.
DATED this                       day of                           
               , 201__.

         
 
            CONTRACTOR/LABORER/SUPPLIER:
 
             
 
  By:    
 
       
 
  Title:    
 
       
 
       
Sworn and subscribed before me,
Notary, this                       day of                      , 201__.
       
 
       
 
       
                                                             , NOTARY PUBLIC
       

 

Page 1 of 1



--------------------------------------------------------------------------------



 



EXHIBIT I
UNCONDITIONAL WAIVER AND RELEASE UPON
PROGRESS PAYMENT

 

 



--------------------------------------------------------------------------------



 



UNCONDITIONAL WAIVER AND RELEASE
UPON PROGRESS PAYMENT
STATE OF LOUISIANA
PARISH OF                                                             
The undersigned has been paid and has received progress payments totaling
$                     for labor, services, equipment or materials furnished to
PNK (BATON ROUGE) PARTNERSHIP for the PNK (BATON ROUGE) PARTNERSHIP Project#
                      Description                                    
                           , located at                            
                                   , and does hereby unconditionally release any
mechanic’s lien, privilege, stop notice and claim upon any bond and rights
thereto that the undersigned has on the above referenced job for any and all
materials and work furnished on or before the date of                      ,
except for the following claims:                                         
                                                                           
                                                                       
                     .
The undersigned does hereby represent and warrant that the undersigned has or
will fully pay for all labor, services, equipment and materials, any and all
union, welfare, pension, vacation or other contributions or benefits required to
be made on account of the employment of such laborers and mechanics so provided
by the undersigned and does hereby agree to indemnify and hold each of the
foregoing, the Project, work of improvement and real property, free and harmless
from any and all claims or liens arising or resulting from any non payment of
any of the foregoing through the date indicated herein.
THIS RELEASE COVERS A PROGRESS PAYMENT FOR LABOR, SERVICES, EQUIPMENT AND/OR
MATERIAL FURNISHED TO PNK (BATON ROUGE) PARTNERSHIP THROUGH THE ABOVE REFERENCED
DATE ONLY AND DOES NOT COVER ANY RETENTION OR ITEMS FURNISHED AFTER SAID DATE OR
THE CLAIMS REFERENCED ABOVE.
DATED this                       day of                         
                 , 201__.

         
 
            CONTRACTOR/LABORER/SUPPLIER:
 
             
 
  By:    
 
       
 
  Title:    
 
       
 
       
Sworn and subscribed before me,
Notary, this                       day of                      , 201__.
       
 
       
 
       
                                                             , NOTARY PUBLIC
       

 

Page 1 of 1



--------------------------------------------------------------------------------



 



EXHIBIT J
CONTRACTOR’S CERTIFICATE

 

 



--------------------------------------------------------------------------------



 



CONTRACTOR’S CERTIFICATE
TO: PNK (BATON ROUGE) PARTNERSHIP (“Owner”),
                                         (“Lender”), and each of their members,
officers, partners, employees and agents and their respective successors,
assigns and personal representatives.
RE: Project:                      Casino Resort
Application For Payment No.                      
Application For Payment period ending:                     
The undersigned                                          , hereby warrants,
certifies, and represents as follows:
1. All Work performed to date is free of any errors, omissions or negligent acts
and has been performed and completed in accordance with the Contract Documents.
2. That all due and payable bills with respect to the Work have been paid to
date or are included in the amount requested in the above-referenced Application
For Payment, and there is no basis for the filing of any mechanics’,
materialmens’, or laborers’ lien or claim or any other lien, privilege, notice
or claim on the Work or any of Owner’s property.
3. That, subject to resolution of the matters and corresponding amounts which
are expressly set out and identified in writing as a Disputed Claims Amount as
set forth below, the amount claimed by the undersigned as owed by Owner as set
forth below (the “Amount Owed”), constitutes the entire value of all Work
performed and services rendered (which includes, without limitation, all labor,
material and equipment furnished and all other services which would entitle any
person to any lien) in value of $                      by, through or under the
undersigned with respect to the Project (and not heretofore paid for) up to and
including the period covered by the above-referenced Application for Payment.
4. The above-referenced Application For Payment includes all Work related to
known disputed claims, if any, timely given to Owner and Lender in writing in
accordance with the Agreement for Guaranteed Maximum Price Construction Services
between Owner and Contractor dated as of                     , 2010
(“Construction Agreement”), the aggregate amount of which is set forth as the
“Disputed Claims Amount” below and is described in more detail on a separate
sheet attached hereto).
5. That no request has been made for payment of amounts the undersigned does not
intend to promptly pay to a Subcontractor or Vendor because of a dispute or
other reason. That there are no mechanics’, materialmens’, or laborers’ liens,
claims, or any other liens, privilege, notice or claims of any kind (other than
those claims expressly identified as Disputed Claims Amount on the attached
Application For Payment), outstanding or known to exist relating in any way to
the Work or the Project.

 

 



--------------------------------------------------------------------------------



 



6. That, subject only to payment to the undersigned of any Amount Owed pursuant
to the above-referenced Application For Payment attached to this Contractor’s
Certificate, the undersigned has been paid all amounts owed to it under the
Construction Agreement and Subcontractors and Vendors engaged or employed by the
undersigned will have been paid all amount due to them (except for any Disputed
Claim Amounts as noted in this Certificate).
7. All conditions to payment to Contractor for the above-referenced Application
For Payment have been satisfied and no reason for withholding of such payment as
set forth in the Contract exists.
8. That all Work covered by the above-referenced Application For Payment has
been incorporated into the Project and title thereto has passed to Owner, or, in
the case of material and equipment stored at the site of the Project or at some
other location previously agreed to by Owner, title will pass to Owner upon
receipt of the Amount Owed by the undersigned, in each case free and clear of
all liens, claims, security interests or encumbrances (subject only to those
amounts requested as deposits in accordance with the Construction Agreement).
9. That no Work covered by the above-referenced Application For Payment has been
acquired subject to any agreement under which interest therein or an encumbrance
thereon is retained by the seller or any other person.
10. The undersigned is not aware of any errors in the information contained in
the above-referenced Application For Payment.
The foregoing representations, warranties and certifications are true and
correct, are made for the benefit of the Owner and the Lender, and may be relied
upon by the Lender for the purposes of making advances pursuant to the loan
documents between Lender and Owner.
Executed as of this the                       day of               
                           , 20__.

              Amount Owed as of the end of the period
Covered by the above-referenced Application   Contractor:    
For Payment:
  By:        
 
     
 
   
$                    
  Its:        
 
     
 
   
 
           
Disputed Claims Amount included
within Amount Owed, if any:
           
 
           
$                    
           

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
TECHNICAL STUDIES AND REPORTS

 

 



--------------------------------------------------------------------------------



 



Geotechnical Reports as prepared by Louis Cappazolli & Associates dated
October 15, 2009.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT L
PERMITS, APPROVALS AND ENTITLEMENTS

 

 



--------------------------------------------------------------------------------



 



Permits needed for the work:
US Army Corps of Engineers: Permit applied for
West Jefferson Levee District: Permit applied for
Building Permit
Foundation Permit
Electrical Permit
Mechanical Permit
Plumbing Permit
Louisiana DEQ Land Disturbance Permit and SWPP
Louisiana Department of Cultural Resources: Permit applied for
Louisiana Department of Transportation and Development: Permit applied for.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT M
UNCONDITIONAL FINAL WAIVER AND RELEASE

 

 



--------------------------------------------------------------------------------



 



UNCONDITIONAL WAIVER AND RELEASE
UPON FINAL PAYMENT
STATE OF LOUISIANA
PARISH OF                                        &n bsp;                    
The undersigned has been paid in full for all labor, services, equipment or
materials furnished to PNK (BATON ROUGE) PARTNERSHIP on the job of PNK (BATON
ROUGE) PARTNERSHIP Project#                       Description                   
        , located at                                                        
       , and does hereby waive and release any and all rights to a mechanic’s
lien, stop notice, privilege, claim or any right or claim against a labor and
material bond on the foregoing job.
DATED this                       day of                                 
          , 201__.

            CONTRACTOR/LABORER/SUPPLIER:
            By:         Title:      

Sworn and subscribed before me,
Notary, this  _____  day of                      , 201__.
                                                                    
                            

                                                               , NOTARY PUBLIC

 

Page 1 of 1



--------------------------------------------------------------------------------



 



EXHIBIT N

CONTRACTOR’S PROJECT SAFETY AND HEALTH
GUIDELINES

 

 



--------------------------------------------------------------------------------



 



To be provided

 

 



--------------------------------------------------------------------------------



 



EXHIBIT O

OCIP MANUAL

 

 



--------------------------------------------------------------------------------



 



To be provided

 

 



--------------------------------------------------------------------------------



 



EXHIBIT P

REQUIRED INSURANCE

 

 



--------------------------------------------------------------------------------



 



To be provided

 

 



--------------------------------------------------------------------------------



 



ADDENDUM 1 TO AGREEMENT FOR GUARANTEED MAXIMUM PRICE CONSTRUCTION SERVICES
BETWEEN PNK (BATON ROUGE) PARTNERSHIP AND MANHATTAN CONSTRUCTION COMPANY dated
MARCH 30, 2010.
1.1 Contractor has prepared and submitted to Owner Contractor’s proposal for the
Initial Guaranteed Maximum Price (the “IGMP”). The IGMP proposal is based on the
current level of plan development and includes Contractor’s best and most
diligent efforts to establish the lowest complete cost for the construction and
completion of the Project consistent with the Owner’s standards of first class
quality and workmanship. The proposal is also based on discussions with
subcontractors from all required subcontract trades (none of which are
affiliated with or controlled by Contractor or any principal of Contractor) and
upon comprehensive and competitive estimates, where commercially possible, from
subcontractors or material suppliers for the balance of the subtrades and all
other costs which are reimbursable under the terms of the Contract. A copy of
Contractor’s IGMP proposal is attached hereto as Exhibit 1.
1.2 No later than 45 days after Contractor receives 100% Design Development
Documents, Contractor shall submit to Owner for approval, Contractor’s proposal
for the Guaranteed Maximum Price based on competitive bids, where commercially
possible, and in accordance with the Contract. The proposal shall be prepared in
a format to be specified by Owner and shall include Contractor’s best and most
diligent efforts to establish the lowest complete cost for the construction and
completion of the Project consistent with the Owner’s standards of first class
quality and workmanship and shall be based on (and, if requested by Owner,
include copies of) multiple comprehensive, competitive and legally binding
subcontract proposals from all required subcontract trades (none of which shall
be affiliated with or controlled by Contractor or any principal of Contractor).
The proposal shall further be based upon comprehensive and competitive
estimates, where commercially possible, from subcontractors or material
suppliers for the balance of the subtrades and all other costs which are
reimbursable under the terms of the Contract.
1.3 If Owner and Contractor agree on Contractor’s proposal for the Guaranteed
Maximum Price, then the Contract shall be amended in writing to set forth the
agreed upon amount of the Guaranteed Maximum Price. If Owner and Contractor
agree upon a Guaranteed Maximum Price and amend the Contract to set forth such
amount, then all amounts paid or incurred by Owner under the Contract to or for
the benefit of Contractor or otherwise relating to the Work, including, but not
limited to all fees and other compensation to Contractor, up through and
including the date of such amendment, shall be applied and counted in full
against the Guaranteed Maximum Price.

 

 



--------------------------------------------------------------------------------



 



1.4 If Owner and Contractor acting reasonably and in good faith are unable to
reach agreement on the amount of the Guaranteed Maximum Price within 15 days
after Contractor submits its Guaranteed Maximum Price proposal, then Owner shall
have the right to either (i) change the scope and scale of the Work to be
performed by Contractor and /or the scope of the Project, or (ii) terminate the
Contract and all rights and obligations thereunder upon ten (10) days prior
written notice to Contractor. This Section shall not otherwise limit Owner’s
right to terminate the Contract as set forth in the Article XVII of the
Contract.
1.5 Until such time as Owner and Contractor execute an amendment to the Contract
establishing the agreed amount of the Guaranteed Maximum Price in accordance
with Section 1.3 hereof, or Owner terminates the Contract because of no such
agreement, and notwithstanding any other provision of the Contract, Owner shall
pay to Contractor for Contractor’s performance of the Work, as follows: as
Contractor’s sole compensation, Owner agrees to reimburse Contractor for the
actual Cost of the Work for Work properly performed pursuant to and authorized
under the Contract and paid by Contractor on the Project in accordance with the
Contract (to the extent Contractor actually incurs and pays such Cost of the
Work). Such reimbursement shall be subject to the terms of the Contract on an
hourly basis for actual time and materials spent relating to such Work on the
Project, plus Contractor’s Fee.
1.6 In the event of a termination of the Contract pursuant to Section 1.4 above,
occurring after the start of construction on the Project, Owner shall have the
unconditional right to take possession of the Project and of all materials,
tools and appliances thereon and finish the Work by whatever method Owner may
deem expedient. Unless a cause for termination of the Contract shall have been
Contractor’s act of bad faith or neglect of duty under the Contract or any
material default by Contractor (which such termination shall be handled as a
termination for cause pursuant to the Contract), Owner’s sole obligation and
liability to Contractor under the Contract or otherwise, shall be to pay
Contractor for the Cost of the Work, on a reasonable time and materials basis as
provided in Section 1.5 hereinabove, for amounts actually and properly incurred
by Contractor performing the Work, in accordance with the Contract, plus
Contractor’s Fee on such properly completed work.

                      “OWNER”       “CONTRACTOR”    
 
                   
BY:
  /s/ Clifford D. Kortman       BY:   /s/ Duane K. Duffy    
 
 
 
         
 
   
ITS:
  Executive Vice President
Construction & Development
Pinnacle Entertainment, Inc.       ITS:   Executive V.P.    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 1

 

 



--------------------------------------------------------------------------------



 



BID FORM
EXHIBIT B
Baton Rouge Casino & Hotel
Baton Rouge, Louisiana
To: Pinnacle Entertainment
9555 Hillwood Drive Suite 140
Las Vegas, Nevada 89134
Attention: Mr. Marty Thomas
We the undersigned submit the following Bid Breakdown in accordance with the
General Contractor
Request For Proposals (RFP) Dated February 25, 2010:

                                                                  BID BREAKDOWN
& DESCRIPTIONS                                               DIVISION OF        
                CASINO     CASINO     CASINO     CENTRAL     PEDESTRIAN   WORK  
  DESCRIPTION   SITE     HOTEL     ELEVATION “A”     ELEVATION “C”     ELEVATION
“F”     PLANT     LINK BRIDGE     01    
GENERAL CONDITIONS
  $ 1,640,273     $ 756,625     $ 2,864,367     $ 2,864,367     $ 2,864,367    
$ 216,170     $ 27,022     01 A    
OWNER SPECIFIED ALLOWANCES (OTHER THAN FINISHES ALLOWANCE IN O9 A)
  $ —     $ 2,870,000     $ 5,895,000     $ 5,895,000     $ 5,895,000     $ —  
  $ —     02    
SITE WORK (ROUGH / FINISH GRADING AND RELATED EARTHWORK)
  $ 7,802,424       N/A       N/A       N/A       N/A       N/A       N/A     02
A    
PAVING, LANDSCAPING, HARDSCAPE, DECORATIVE PAVING & SIDEWALKS, SITE SIGNAGE,
ARCHITECTURAL SITE ENHANCEMENTS
  $ 5,694,323       N/A       N/A       N/A       N/A       N/A       N/A     02
B    
SITE UTILITIES AND STRUCTURES
  $ 17,106,254       N/A       N/A       N/A       N/A       N/A       N/A    
02 C    
RIVER ROAD RELOCATION
  $ 6,437,756       N/A       N/A       N/A       N/A       N/A       N/A     03
   
CONCRETE
  $ —     $ 2,750,002     $ 506,512     $ 506,512     $ 506,512     $ 311,565  
  $ —     03 A    
PILING WORK
  $ —     $ 1,769,150     $ —     $ —     $ —     $ 526,460     $ —     04    
MASONRY
  $ —     $ 134,811     $ —     $ —     $ —     $ 55,350     $ —     05    
STRUCTURAL & MISC. STEEL, MISC. METALS, JOISTS, DECKING, & ORNAMENTAL METALS
  $ —     $ 756,464     $ 4,712,551     $ 4,712,551     $ 4,712,551     $
170,695     $ 672,000     06    
ROUGH & FINISH CARPENTRY (INCLUSIVE OF MILLWORK)
  $ —     $ 718,619     $ 344,840     $ 344,840     $ 344,840     $ 12,850     $
—     07    
THERMAL & MOISTURE PROTECTION (ROOFING, CAULKING, WATERPROOFING etc.)
  $ —     $ 375,073     $ 1,726,557     $ 1,677,561     $ 1,677,561     $
102,255     $ —     07 A    
EXTERIOR BUILDING SKIN
  $ —     $ 1,470,015     $ 1,967,075             $ 136,000     $ —     07 C    
EXTERIOR BUILDING SKIN
  $ —     $ —     $ —     $ 1,374,100     $ —     $ —     $ —     07 F    
EXTERIOR BUILDING SKIN
  $ —     $ —     $ —     $ —     $ 1,219,470     $ —     $ —     08    
DOORS, FRAMES, HARDWARE, GLASS & GLAZING
  $ —     $ 659,790     $ 700,693     $ 700,693     $ 700,693     $ 33,270     $
—     09    
INTERIOR DRYWALL, FLOOR FINISHES, WALL FINISHES, CEILINGS, STONE / MARBLE,
PAINTING & WALLCOVERINGS
  $ —     $ 2,588,643     $ 3,007,392     $ 3,007,392     $ 3,007,392     $
41,220     $ —     09 A    
FINISH ALLOWANCE
  $ —     $ —     $ 23,098,900     $ 23,098,900     $ 23,098,900     $ —     $ —
    10    
BUILDING SPECIALTIES: TOILET & BATH ACCESSORIES, ACCESS FLOORING, OPERABLE WALLS
  $ —     $ 229,365     $ 25,023     $ 77,520     $ 77,520     $ 570     $ —    
11    
EQUIPMENT: FOOD SERVICE, LOADING DOCK, LAUNDRY
  $ —     $ 20,000     $ 82,500     $ 105,000     $ 105,000     $ —     $ —    
12    
SPECIALTY FURNISHINGS
  $ —     $ —     $ —     $ —     $ —     $ —     $ —     13    
SPECIAL CONSTRUCTION
  $ —     $ —     $ 9,573,618     $ 9,573,819     $ 9,573,819     $ —     $ —  
  14    
ELEVATORS & LIFTS
  $ —     $ 394,485     $ 703,485     $ 703,485     $ 703,485     $ —     $ —  
  15    
MECHANICAL (HVAC, PLUMBING & CONTROLS)
  $ —     $ 2,211,025     $ 9,290,320     $ 9,290,320     $ 9,290,320     $
1,380,000     $ —     15 A    
FIRE PROTECTION SYSTEMS
  $ —     $ 138,213     $ 818,208     $ 818,208     $ 818,208     $ 10,280     $
—     16    
ELECTRICAL SYSTEMS
  $ —     $ 1,989,923     $ 4,976,240     $ 4,976,240     $ 4,976,240     $
1,850,618     $ —     16 A    
SITE ELECTRICAL & SITE LIGHTING, (PARKING LOTS, ORNAMENTAL / DECORATIVE,
LANDSCAPE, CONVIENANCE POWER)
  $ 618,000     $ —     $ —     $ —     $ —     $ —     $ 40,000     17    
LOW VOLTAGE & FIRE ALARM SYSTEMS
  $ —     $ 262,325     $ 4,031,040     $ 4,031,040     $ 4,031,040     $ 17,990
    $ —          
COST OF WORK SUBTOTAL
  $ 39,199,030     $ 20,094,526     $ 74,324,521     $ 73,757,547     $
73,602,917     $ 4,865,301     $ 739,022  
 
                                       
INSURANCES
  $ 771,842     $ 410,703     $ 1,437,289     $ 1,426,281     $ 1,423,278     $
121,767     $ 44,016          
FEE
  $ 1,299,053     $ 666,420     $ 2,462,259     $ 2,443,474     $ 2,438,351    
$ 162,080     $ 25,449          
CONTINGENCY
  $ 2,155,947     $ 1,105,199     $ 4,087,849     $ 4,056,665     $ 4,048,160  
  $ 267,592     $ 40,646  
 
                                       
TOTAL PROJECT BID AMOUNT
  $ 43,425,872     $ 22,276,849     $ 82,311,918     $ 81,683,968     $
81,512,708     $ 5,416,740     $ 849,133  

Company: Manhattan Construction Company
By: Duane K. Duffy

Title: Executive Vice President
Signature of Company Officer Authorized to Bind Company:                
   /s/ Duane K. Duffy                    
Printed Name & Title of Officer: Duane K. Duffy
Dated: March 24, 2010

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
BATON ROUGE HOTEL AND CASINO
March 22, 2010
Client; Pinnacle Entertainment
Project Location: Baton Rouge, LA

                      MCC Area               Tabulations            
Level 1:
    14,990          
Tower Guestroom SF:
    59,960          
Sub Total SF (Occupied Area Only):
    74,950          
 
               
Central Plant (SF):
    5,140          
 
               
Vessel (SF Occupied):
    165,690          
Vessel Porte Cochere (SF):
    3,000          
Site (Acres):
    26          
 
               
Basin (SF):
    119,600          
 
               
Keys:
    100          
cost per key:
  $ 193,379.01          
 
                CSI — Division   Cost     Unit Cost  
General Conditions
  $ 5,404,466     $ 21.99  
Hotel
  $ 19,337,901     $ 258.01  
Casino Elevation A
  $ 71,460,154     $ 431.29  
Casino Elevation C
          $ —  
Casino Elevation F
          $ —  
Central Plant
  $ 4,649,123     $ 904.50  
Site
  $ 37,658,757          
Pedestrian Bridge
  $ 712,000     $ 220.43  
Cost of Work Subtotal
  $ 139,222,401     $ 1,857.54  
Sub Guard @ 1.25%
  $ 1,672,724     $ 22.32  
Preconstruction Services
  $ 150,000     $ 2.00  
Building Permit (with Owner)
  $ 0     $ —  
General Liability Insurance (cost of work*.007)
  $ 939,751     $ 12.54  
Builders Risk Insurance (by owner)
  $ 0     $ —  
LA Sales Tax Bond & City Bond
  $ 23,142     $ 0.31  
MCC P & P Bond Premium (cost of work*.0081)
          $ —  
Project Subtotal
  $ 142,008,019     $ 1,894.70  
MCC Fee @ 3.250%
  $ 4,615,261     $ 61.58  
Project Total
  $ 146,623,279     $ 1,956.28  
MCC Contingency @ 5.5% × cost of work
  $ 7,657,232     $ 102.16  
Project Grand Total
  $ 154,280,511     $ 2,058.45  

 

2 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CIVIL

                                  Sys.       Conceptual 03-22-2010   Code  
Description   Qty     UoM   Unit Cost     Activity Cost      
River Road Relocation
    1     LSUM     6,437,756       6,437,756      
 
                               
Sitework
                               
Geofoam at Hotel Permieter (60 psl) — see below
    0     CF     —       0      
Install Geofoam at Hotel Perimeter
    0     CF     —       0       0                         0      
Temporary Erosion Control at Hotel
    1     ALLOW     25,000.00       25,000      
Temporary Erosion Control at Central Plant
    1     ALLOW     5,000.00       5,000       30,000                         0
     
 
                        0      
Temporary Roads at site
    3,500     SY     35.00       122,500      
Fill at Temporary Road at Levee Wet Side
    14,000     CY     23.00       322,000      
Fill at Temporary Road at Levee Dry Side
    14,000     CY     23.00       322,000      
8″ Gravel Temporary Road at Levee Wet Side
    1     LS     75,000.00       75,000      
Temporary Road at Levee Dry Side
    1     LS     75,000.00       75,000      
Maintenance at Temporary Road
    1     LS     75,000.00       75,000      
Remove temporary road at Levee
    1     LS     125,000.00       125,000      
Temporary Surface Dewatering
    1     LS     32,185.00       32,185       1,148,685                        
0      
Structural Footing Excavation at Hotel
    2,777     CY     28.00       77,756      
Structural Footing Backfill at Hotel
    1,550     CY     18.00       27,900      
Structural Footing Excavation at Central Plant
    1,060     CY     28.00       29,680      
Structural Footing Backfill at Central Plant
    363     CY     18.00       6,534       141,870                         0    
 
 
                        0      
Earthwork (Dry Side of Levee only)
                        0      
Site Demolition, Strip site 6″, Paving, Walks, Cut &
    1     LS     4,813,370       4,813,370      
Earthwork Mobilization
    1     LS     100,000       100,000      
Hydroseed
    1     LS     70,000       70,000      
Main Hotel and lot area with Earthwork
    211,000     CY     —       0      
 
                               
Storm Detention Pond Excavation with Earthwork
    100,000     CY             0      
Clear and Grubb at Levee
    160,000     SF     0.15       24,000      
Cut for Levee Access Road
    1,340     CY     6.00       8,040      
Fill for Levee Access Road
    22,380     CY     23.00       514,740      
Geo Foam 20,100 sf 9′ thick
    198,990     CF     3.14       624,829      
Geo Foam 20,100 sf 9′ thick — install
    198,990     CF     0.50       99,495      
Geotek Fabric at Geo foam
    22,110     SF     5.00       110,550      
6″ LW gravel over GeoFoam
    484     CY     40.00       19,356      
Sand for GeoFoam
    1,709     CY     10.00       17,090      
6″ Concrete over GeoFoam
    20,100     SF     4.00       80,400       6,481,869                        
0      
Storm Drain
    1     LS     877,380.00       877,380      
Storm pipe 24″ RCP/PCP
    6,304     LF             0      
Trench Drain 24″ wide top
    854     LF             0      
Curb inlets CB-06
    58     EA             0      
Drop Inlets CB-01
    19     EA             0      
Manholes
    13     EA             0      
Cross Drain Safety and type 1
    10     EA             0       877,380                                
 
                        0      
Site Walkway Concrete
    27,000     SF     5.00       135,000      
Handicap ramps
    35     EA     550.00       19,250       154,250                         0  

 

3 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CIVIL

                                              Sys.                 Conceptual
03-22-2010   Code     Description           Qty     UoM   Unit Cost     Activity
Cost          
Asphalt Paving
                                0          
6″ Cement Stabilized
            87,000     SY     3.00       261,000          
10″ Asphalt Paving AC-30 Mix
            52,432     TN     90.00       4,718,880          
10″, 10′ Wide, Golf cart Side Roads on levee (each side)
            473     TN     120.00       56,787          
6″ Cement Stabilized at Goldf Cart Side Road
            971     SY     3.50       3,399          
 
    5,040,060                           0          
Parking Lot Stripes
            1     LS     —       48,903          
 
                                0          
Concrete Paving: Stamped/Concrete Pavers
                                0          
Curb & Gutter at Asphalt Lot (With Earthwork)
            28,194     LF     16.00       451,104          
 
    451,104                           0          
Site Utilities
                                0          
Utilities from River Road to Central Plant
                                           
15″ Water Main Line to Central Plant
            463     LF     125.00       57,875          
8″ Sanitary Gravity Feed line
            463     LF     45.00       20,835          
Primary Electrical Duct Bank to Central Plant
            463     LF     300.00       138,900          
Primary Tele / Comm Duct Bank to Central Plant
            463     LF     100.00       46,300          
Gas Main by Utilities
                                           
Fire Hydrants
            8     EA     4,500.00       36,000          
Turn in Lines
            3     EA     1,000.00       3,000          
 
    302,910                                      
Utilities from Central Plant to Hotel/Casino
                                           
Chilled Water Condensor Lines — from Central Plant to Hotel/Casino
            750     LF     1,000.00       750,000          
8″ Sanitary Sewer Force Main
            930     LF     45.00       41,850          
4″ Domestic Water Lines Central Plant to Hotel and Casino
            750     LF     30.00       22,500          
Gas Main — from Central Plant to Hotel and Casino
            750     LF     50.00       37,500          
12″ Fire Line
            750     LF     75.00       56,250          
6″ Grease Line
            750     LF     50.00       37,500          
Secondary Feeder to Hotel
            250     LF     700.00       175,000          
Secondary Feeder to Vessel
            580     LF     950.00       551,000          
Tele / Comm Duct Bank from Central Plant to Hotel and Vessel
            580     LF     100.00       58,000          
Precast Utility Trench
            250     LF     250.00       62,500          
 
    1,792,100                           0          
 
                                0          
Tap Fees by Owner
                                0          
Water Meter Fees by Owner
                                0          
 
                                0          
Sanitary sewer lines
                                0          
Lift station for 10″ forced main two pumps (furnish and install)
            1     EA     210,000.00       210,000          
Excavate/Shore/Backfill for lift station
            1     LS     50,000.00       50,000          
Grease trap (furnish and install — 15,000 gal from Park Equip)
            1     EA     40,000.00       40,000          
Excavate/Shore/Backfill for grease trap
            1     LS     30,000.00       30,000          
 
    330,000                                      
 
                                0  

 

4 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CIVIL

                                              Sys.                 Conceptual
03-22-2010   Code     Description     Qty     UoM   Unit Cost     Activity Cost
         
Levee Access Ramp / Levee Spread Footing Drive Structure
            30,000     SF     50.00       1,500,000          
 
                                0          
Elevated Structure Loop Road Structure
            141,985     GSF     71.75       10,187,424          
W36 Girders
            24,855     LF             0          
Bridge Deck Bracing
                                           
Slab on Metal Deck at Elev Road
            142,000     SF             0          
Metal Deck at Elev Road
            142,000     SF             0          
CIP Bents (2′ X 4′ X 50′)
            10     EA             0          
Spread Footing at CIP Bents
            300     SF     25.00       7,500          
18″ Piles (assume 120′ length)
            119     EA     7,200.00       856,800          
2′ 6″ Continuous Pile Cap
            1,415     LF     55.00       77,825          
Traffic Guard rail (Jersery Barrier)
            3,124     LF     85.00       265,540          
Mattress Revetment (Shore Block)(with Casino)
            43,242     SF     —       0          
Sloped Pavement
            12,000     SY     70.00       840,000          
3′ 0 x 1′ 6″ Pedestal at Levee
            675     LF             0          
6″ Curbs
            3,275     LF     5.00       16,375          
1′ 6″ Curb and Gutter
            3,275     LF     16.00       52,400          
3″ Wall at Perimeter of Elev Structure
            1,916     LF             0          
10″ Asphalt Road
            82,000     SF             0          
6″ Lime Stabilized
            9,111     SY             0          
Concrete Ramp Walls at Levee (2 ea)
            600     SF             0          
Fill at Levee Ramps (2 ramps)
            148     CY             0          
Fill at Elev Structure with earthwork below
                                0          
 
    12,303,864                           0          
 
                                0          
Parking / Roadway Lighting (includes base)
            103     POLES     6,000.00       618,000          
 
                                0          
 
                                  SBTL  
Subtotal
                                37,658,757          
 
                                 

 

5 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE HOTEL

                                              Sys.                 Conceptual
03-22-2010   Code     Description     Qty     UoM   Unit Cost     Activity Cost
         
Division 2 - Sitework:
                                           
Earthwork
                                0            
Pile Inspections, Oversight, Testing (By Owner)
                                0          
 
                                           
Test Pile Program (Hotel only) — drive /mobilization
            1     LS     322,000.00       322,000          
Test Pile Program — material
            1     LS             0          
 
    322,000                           0          
 
                                           
Prestressed Concrete Piles (18″ material; typ and prestreesed)
            24,495     LF     30.00       734,850          
Prestressed Concrete Piles at HOTEL PORTE COCHERE (18″ material; typ and
prestressed)
            3,648     LF     30.00       109,440          
 
                                0          
Drive Prestressed Concrete Piles
            24,495     LF     20.00       489,900          
Drive Prestressed Concrete Piles at HOTEL PORTE COCHERE
            3,648     LF     20.00       72,960          
 
    1,407,150                                      
Mobilization: In/Out —
            1     LS             0          
Field Engineering/Layout —
            1     LS     40,000.00       40,000          
Includes mobilization for Marine Work
                                           
 
    40,000                                      
 
                                           
 
                                SBTL  
Division 2 — Subtotal
                        23.60       1,769,150          
 
                                       
Division 3 — Concrete:
                                           
Concrete Frame (F/P/F) — Level 1-5
            74,950     SF     8.50       637,075          
Concrete Frame — Roof
            14,990     SF     8.50       127,415          
Concrete Frame — Hotel Porte Cochere (allowance, no design)
            2,350     SF     15.00       35,250          
Concrete at Pool Deck
            13,200     SF     8.50       112,200          
 
    911,940                           0          
Pile Caps at Hotel (PC2 & PC3) — with above
            14,685     CF             0          
Pile Caps at HOTEL Porte Cochere — with above
            1,440     SF             0          
Plinths — with above
            455     LF             0          
 
                                0          
 
                                           
Mud Slab at Hotel and Porte Cochere (with above)
            17,340     SF             0          
 
                                0          
Crane
            74,950     GSF     3.25       243,588          
Personell Hoist
            1     LS     101,755.00       101,755          
Safety Handrails
            1     LS     19,170.00       19,170          
Engineering / Layout
            1     LS     200,000.00       200,000          
Lull
            1     LS     40,000.00       40,000          
Crawler Crane Timber Mate
            1     EA     20,000.00       20,000          
 
    624,513                           0          
Reinforcing Steel Materials
                                0          
Bars
            460     TN     861.10       396,106          
Mesh
            0     SQS     18.00       0          
 
    396,106                           0          
Post-Tensioning Materials
                                0          
Cables
            39,300     LBS     0.82       32,226          
Back-up Bars
            10     TN     861.10       8,611          
 
    40,837                           0  

 

6 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE HOTEL

                                              Sys.                 Conceptual
03-22-2010   Code     Description     Qty     UoM   Unit Cost     Activity Cost
         
Reinf Installation
                                0          
Bars
            460     TN     325.00       149,500          
Mesh
                  SQS     10.00       0          
P-T Cables
            39,300     LBS     0.55       21,615          
Back-up Bars
            10     TN     325.00       3,250          
 
    174,365                           0          
Ready-mix Materials
                                0          
2500 PSI Mud Slabs
            279     CY     91.56       25,545          
5000 PSI Pile Caps
            1,038     CY     97.01       100,696          
5000 PSI Grade Beams
            504     CY     97.01       48,893          
5000 PSI Perimeter Wall, Pool Wall
            217     CY     100.28       21,761          
5000 PSI Shear Wall
            201     CY     100.28       20,156          
5000 PSI Structural Slab
            2,175     CY     99.46       216,331          
5000 PSI P-T Slab
            1,060     CY     118.81       125,939          
5000 PSI Columns
            428     CY     100.28       42,920          
 
            0     CY     —       0          
 
    602,241       5,902     CY             0          
Concrete Testing
                                0          
Material Testing Services/Inspection (By Owner)
                                0          
 
                                SBTL  
Division 3 — Subtotal
                        36.69       2,750,002          
 
                                       
Division 4 — Masonry:
                                           
 
                                           
Misc CMU
            4,050     SF     14.00       56,700          
 
                                           
Granite Tops at Typical Guestroom
            850     SF     50.00       42,600          
Granite Tops at Suite
            540     SF     50.00       27,000          
 
                                           
CMU Reinforcing Steel
            10     TN     861.10       8,611          
 
                                           
 
                                SBTL  
Division 4 — Subtotal
                        1.80       134,811          
 
                                       
Division 5 — Metals:
                                           
Structural Steel — Hotel Porte Cochere (28#/SF)
            33     TN     2,800.00       92,120          
 
                                0          
Misc Steel
                                0          
Misc Steel Level 1: F & l
            4     TN     8,500.00       31,854          
Misc Steel Tower: F & l
            15     TN     8,500.00       127,415          
Elevator Penthouse (8#/sf)
            10     TN     2,800.00       28,000          
Metal Stair 3 ea
            254     RISERS     550.00       139,700            
Hotel Porte-Cochere Roof Deck
            2,350     SF     2.50       5,875            
Ornamental Stair at Lobby
            29     RISERS     10,000.00       290,000          
Glass Handrail at Ornamental Stair/Balcony
            75     LF     400.00       30,000            
Pit ladders
            1     EA     1,500.00       1,500          
Elevator beams
            5     EA     2,000,00       10,000          
 
                                  SBTL  
Division 5 — Subtotal
                        10.09       756,464          
 
                               

 

7 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE HOTEL

                                              Sys.                 Conceptual
03-22-2010   Code     Description     Qty     UoM   Unit Cost     Activity Cost
         
Division 6 — Carpentry:
                                           
Rough Carpentry — Level 1
            14,990     GSF     0.30       4,497          
Rough Carpentry — Guestroom Tower
            59,960     GSF     0.30       17,988          
 
                                           
Parapet Wall Sheathing: Installation (W/ Roofing)
            2,340     SF     2.50       5,850          
 
    28,335                           0          
Architectural Woodwork
                                0          
Typical Guest Rooms
            85     EA     3,250.00       276,260          
Suites
            15     EA     6,000.00       90,000          
Elevator Lobbies
            4     EA     5,000.00       20,000          
 
    386,250                                      
Public Areas Millwork
                                0          
Dining Area
            980     GSF     35.00       34,300          
Lobby / Bar
            2,330     GSF     50.00       116,500          
Office
            384     GSF     15.00       5,760          
Elevator Lobby
            208     GSF     35.00       7,280          
Promenade
            1,160     GSF     20.00       23,200          
Meeting Room
            579     GSF     15.00       8,685          
Business Center
            242     GSF     25.00       6,050          
 
    201,775                                      
Misc BOH Millwork
                                0          
Pantry
            160     CSF     12.00       1,92O          
Service
            228     GSF     12.00       2,736          
Staff Lounge
            339     GSF     10.00       3,390          
Security
            134     GSF     12.00       1,608          
FCC
            141     GSF     12.00       1,692          
Linen
            137     GSF     14.00       1,918          
Corridor Wainscot (4′)
            1,472     SF     35.00       51,520          
 
    64,784                           0          
Temp Protection
            74,950     GSF     0.50       37,475          
 
                                SBTL  
Division 6 — Subtotal
                        9.59       718,619          
 
                                       
Division 7 — Waterproofing:
                                           
EIFS / Simulated Stone
            1     LS     386,300.00       386,300          
EIFS
            11,052     SF             0          
EIFS Pop outs at Front Elevation
            2,192     SF             0          
EIFS Cornice
            570     LF             0          
Exterior brick (simulated stone)
            12,865     SF             0          
 
    386,300                                      
Penthouse at Roof (metal panels)
            2,250     SF     28.00       63,000          
 
                                           
Waterproofing at Exterior
            23,917     SF     0.28       6,697          
Damproofing at Exterior
            23,917     SF     1.65       39,463          
Caulking at Exterior
            23,917     SF     0.80       19,134          
 
    65,293                                      
Expansion Joint Assemblies (at Boarding Bridge)
            40     LF     150.00       6,000          
Expansion Joint Assemblies (at Porte Cochere)
            60     LF     150.00       9,000          
Facade Sealants (with waterproofing)
            13,814     SF             0          
 
    15,000                           0          
 
                                0          
Roofing & Sheet Metal -meets 140 MPH Code
                                0          
SBS Built-up Roofing
            14,990     SF     17.00       254,830          
Roofing: Hotel Porte Cochere
            2,350     SF     17.00       39,950          
 
  $ 294,780                           0          
 
                                0          
 
                                SBTL  
Division 7 — Subtotal
                        11.00       824,373          
 
                               

 

8 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE HOTEL

                                              Sys.                 Conceptual
03-22-2010   Code     Description     Qty     UoM   Unit Cost     Activity Cost
         
Division 8 — Doors & Windows:
                                           
 
                                           
Hollow Metal Doors / Frames / Hardware
                                           
Stairs
            15     EA     1,300.00       19,500          
BOH
            10     EA     800.00       8,000          
 
    27,500                           0          
Unload/Distribute HM Doors & Frames
            25     EA     12.00       300          
Hang HM Doors
            25     EA     65.00       1,625          
 
                                0          
Plastic Laminate Wood Doors / Frames / Hardware
                                0          
Typical Guestroom Entry
            85     EA     700.00       59,500          
Typical Guestroom Bathroom
            85     EA     650.00       55,250          
Connector Doors
            50     EA     7,000.00       350,000          
Suite Entry (Double)
            15     EA     1,400.00       21,000          
Suite Bathroom (Double)
            15     EA     1,300.00       19,500          
Suite Closel (Sliding)
            15     EA     700.00       10,500          
Level 1 Public Area
            30     EA     1,500.00       45,000          
Custom Wood Doors at Public Area?
                                           
 
    560,750                           0          
Unload/Distribute Wood/PLAM Doors
            295     LVS     12.00       3,540          
Hang Wood/PLAM Doors
            295     LVS     65.00       19,175          
 
                                0          
Exterior Glass & Glazing
                                0          
Exterior Punched Openings
            6,057     SF     65.00       393,705          
Exterior Curtainwall
            8,443     SF     70.00       591,010          
Glass Entrances (Double Doors)
            2     EA     3,000.00       6,000          
Automatic Doors
            4     EA     7,500.00       30,000          
 
    1,020,715                           0          
Interior Glass & Glazing
            74,950     GSF     0.50       37,475          
Clean Exterior Glass
            1     LS     9,425.00       9,425          
Window wall test (BY OWNER)
                                0          
 
                                0          
Curtainwall Consultant (BY OWNER)
                  ALLOW             0          
 
                                SBTL  
Division 8 — Subtotal
                        22.42       1,680,505          
 
                                       
Division 9 — Finishes:
                                             
Drywall & Acoustical
            74,950     GSF     17.25       1,292,888          
 
    1,292,888                           0          
HOTEL FINISHES
                                0            
Typical Room Carpet Install (includes pad material)
            2,125     SY     10.00       21,250          
Typical Room Carpet base Install
            5,950     LF     1.00       5,950          
Typical Room Tile Floors
            8,500     SF     10.00       85,000          
Typical Room Tile Walls
            7,650     SF     12.00       91,800          
Typical Room Tile Base
            5,525     LF     15.00       82,875          
 
                                0  

 

9 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE HOTEL

                                              Sys.                 Conceptual
03-22-2010   Code     Description     Qty     UoM   Unit Cost     Activity Cost
         
Suite Carpet Install (includes pad material)
            608     SY     10.00       6,080          
Suite Carpet base install
            1,200     LF     1.00       1,200          
Suite Tile Floors
            4,875     SF     12.00       58,500          
Suite Tile Walls
            6,750     SF     14.00       94,500          
Suite Tile Base
            2,250     LF     16.00       36,000          
Elevator Lobby Finishes
            4     EA     3,000.00       12,000          
Vending Rooms
            400     SF     12.00       4,800          
Corridor Wall Finishes
            17,550     SF     3.00       52,650          
Corridor Carpet Install (includes pad material)
            660     SY     7.75       5,115          
Corridor Carpet Base Install
            1,950     LF     1.00       1,950          
 
    559,670                           0          
MISC FINISHES
                                0          
Level 1 BOH Finishes
            7,040     SF     6.00       42,240          
Level 1 Public Area Finishes (Not Including millwork)
            7,660     SF     8.00       61,280            
Restroom Finishes
                                0          
Public RR Tile Floors
            745     SF     17.00       12,665          
Public RR Tile Walls (6′ wainscot)
            1,470     SF     17.00       24,990          
Public RR Tile Base
            245     LF     15.00       3,675          
Public RR Tops
            52     SF     50.00       2,600          
BOH RR Tile Floors
            650     SF     12.00       7,800          
BOH RR Tile Walls (Wet walls only)
            620     SF     12.00       7,440          
BOH RR Tile Base
            200     LF     10.00       2,000          
BOH RR Tops
            47     SF     35.00       1,645          
 
    103,520                           0          
Painting & Textured Coatings
            74,950     GSF     5.00       374,750          
 
    374,750                           0          
Hotel Porte Cochere Finishes
            2,350     SF     75.00       176,250          
Final Clean
            1     LS     18,750.00       18,750   SBTL  
Division 9 — Subtotal
                        34.54       2,588,643          
Division 10 — Specialties:
                                           
Corner Guards
                                           
Corner Guards: Anodized Aluminum
            160     EA     100.00       16,000          
Corner Guards: Stainless Steel (BOH)
            10     EA     150.00       1,500          
Corner Guards: Installation
            170     EA     50.00       8,500          
 
    26,000                           0          
Fire Protection Specialties
                                0          
FE & Cabinets (Recessed)
            12     EA     150.00       1,800          
FE & Cabinets @ Kitchen
            2     EA     100.00       200          
FE Cabinets: Installation
            14     EA     85.00       1,190          
 
    3,190                           0          
Toilet & Bath Accessories
                                0          
Typical Guestroom — Toilet Accessories
            85     EA     250.00       21,250          
Suite — Toilet Accessories
            15     EA     400.00       6,000          
Public Area Toilet Enclosures
            7     EA     2,000.00       14,000          
Public Area Urinal Screens
            2     EA     750.00       1,500          
 
    41,250                           0          
Way Finding Graphics
            74,950     GSF     1.00       74,950          
Specially Signage (OFOI)
                                0          
 
                                0          
Shower Enclosures at Suites
            15     EA     2,000.00       30,000          
Toilet Enclosures at Suites
            15     EA     1,000.00       15,000          
 
                                0          
Misc Div 10 Items
            74,950     GSF     0.50       37,475     SBTL  
Division 10 — Subtotal
                        3.06       229,365  

 

10 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE HOTEL

                                              Sys.                 Conceptual
03-22-2010   Code     Description     Qty     UoM   Unit Cost     Activity Cost
         
Division 11 — Equipment:
                                           
Window Washing Equipment
            1     LS             0          
 
                                0          
Linen Chute
            5     FLS     4,000.00       20,000          
 
                                0          
KITCHEN EQUIPMENT (PNK Allowance)
            1     LS     370,000.00       370,000          
 
                                       
 
                                    SBTL  
Division 11 — Subtotal
                        5.20       390,000          
 
                                       
Division 12 — Furniture:
                                           
FF&E Warehousing/Installation — with owner
                                           
Typical Guest Rooms
            85     KEYS     —       0          
Suite
            15     KEYS     —       0          
Public Area Installation
            1     LS     —       0          
 
                                       
 
                                    SBTL  
Division 12 — Subtotal
                        —       0          
 
                                       
Division 13 — Special Construction:
                                             
Pool Area / Landscaping & Irrigation (PNK Allowance)
            1     ALLOW     2,500,000.00       2,500,000          
 
                                       
 
                                    SBTL  
Division 13 — Subtotal
                        33.36       2,500,000          
 
                                       
Division 14 — Conveying Systems:
                                           
Passenger Elevators:
            10     STOP     35,000.00       350,000          
 
                                0          
Cab interior finish allowance
            2     EA     12,500.00       25,000          
Interior Elevator Operator
            13     WK     1,500.00       19,485          
 
                                       
 
                                    SBTL  
Division 14 — Subtotal
                        5.26       394,485          
 
                                       
Division 15 — Mechanical:
                                           
Plumbing/HVAC
            74,950     GSF     27.00       2,023,650          
 
                                0          
Fire Protection Systems
                                0          
Fire Protection: New
            74,950     GSF     1.75       131,163          
Hotel Porte Cochere — Dry Pipe
            2,350     SF     3.00       7,050          
 
    138,213                           0          
Temperature Controls
                                0          
BAS DOC System
            74,950     GSF     2.50       187,375          
 
                                0          
 
                                SBTL  
Division 15 — Subtotal
                        31.34       2,349,238          
 
                                       
Division 16 — Electrical:
                                           
 
                                           
Electrical
            74,950     GSF     23.40       1,753,830          
Temp Power
            74,950     GSF     1.00       74,950          
 
                                0          
Surveillance
                                0          
Security/Surveillance at Building (excludes termination and devices)
            74,950     GSF     1.15       86,193          
 
                                0          
Low Voltage / Communications
                                0          
Phone/Data
            74,950     GSF     2.00       149,900          
 
                                0  

 

11 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE HOTEL

                                      Sys.         Conceptual 03-22-2010   Code
    Description   Qty     UoM     Unit Cost   Activity Cost          
Sound System
                        0          
Sound System at Building (excludes termination and devices)
    74,950     GSF     1.00     74,950          
 
                        0          
Fire Alarm System
                        0          
Fire Alarm: Design/Materials/Testing
    74,950     GSF     1.50     112,425          
 
                                 
Fire Alarm Installation: Electrician
                                   
 
                            SBTL  
Division 16 — Subtotal
                  30.05     2,252,248          
 
                                 
TOTAL COSTS
                        19,337,901          
 
                         

 

12 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION A
GSF 155,040.00

                                              Sys.                 Conceptual
03-22-2010   Code     Description         Qty     UoM   Unit Cost     Activity
Cost          
 
                                           
DIVISION 3
                                           
Place and Finish : L1 6″ Lightweight SOMD
            77,520     SF     0.85       65,892          
Place and Finish : L2 5″ Lightweight SOMD
            77,520     SF     0.85       65.892          
Concrete: Mezz. 5″ Lightweight DELETED
            0     SF     —       0          
Porte-Cochere Concrete: In Civil
                                           
Metal Pan Stair Fill
            1,179     SF     4.00       4,717          
Misc. Equipment Pads
            1,000     SF     5.50       5,500          
 
                                0          
Reinforcing Steel Materials
                                0          
Bars
            9     TN     861.10       7,750          
Mesh
            778     SQS     18.00       14,004          
 
    21,754                           0          
Reinf Installation
                                0          
Bars
            9     TN     325.00       2,925          
Mesh
            778     SQS     10.00       7,780          
 
    10,705                           0          
Ready-mix Materials;
                                0          
2500 PSI Mud Slabs (w/Marine Work)
            0     CY     91.56       0          
5000 PSI Pipe Fill (w/Marine Work)
            0     CY     97.01       0          
5000 PSI Basin Wall (w/Marine Work)
            0     CY     97.01       0          
4000 PSI LtWt Slab on Metal Deck
            2,649     CY     125.35       332,052          
 
            0     CY     —       0          
 
            0     CY     —       0          
 
    332,052       2,649     CY             0          
 
                                       
 
                                    SBTL  
Division 3 — Subtotal
                        3.27       506,512          
 
                                       
DIVISION 4
                                           
Masonry
                        —       0          
 
                                       
 
                                    SBTL  
Division 4 — Subtotal
                        —       0          
 
                                       
DIVISION 5
                                           
Metals
            940     TN     3,050.00       2,867,000          
Metals @ MR (included above)
                  TN             0          
(Deep Members @ MR)
                                           
Catwalks
            300     LF     650.00       195,000          
 
                                           
CORDECK @ L1
            88,440     SF     4.65       411,246          
Floor Deck @ L2 (with above
            77.520     SF             0          
Mezzanine Floor Deck @ L2
            0     SF             0          
Metal Roof Deck
            77,520     SF             0          
 
                                           
Miscellaneous Metals ( .75 # / SF ) No Staire
            58     TN     4,600.00       261,630          
Metal Pan Stairs w/ Railings
            295     RISERS     550.00       162,155          
Vessel Perimeter Railing
            796     LF     145.00       115,420  

 

13 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION A
GSF 155,040.00

                                                  Sys.                
Conceptual 03-22-2010   Code     Description     Qty     UoM     Unit Cost    
Activity Cost          
Structural Steel — Vessel Porte-Cochere (Assumes 28#/SF)
            42     TN     2,800.00       117,600          
Vessel Porte-Cochere Roof Deck
            3,000     SF     2.50       7,500          
 
    4,137,551                               0          
Ornamental Metals
                                               
Ornamental Stair
            1     ALLOW     400,000.00       400,000          
Glass Rail @ Stair
            130     LF     400.00       52,000          
Glass Rail @ Balcony
            150     LF     400.00       60,000          
 
                                               
Expansion Joint: Road Deck
            420     LF     150.00       63,000          
 
                                           
 
                                        SBTL  
Division 5 — Subtotal
                            30.40       4,712,551          
 
                                           
DIVISION 6
                                               
Rough Carpentry
            155,040     SF     2.00       310,080          
Temporary Protection
            1     LS     34,760.00       34,760          
Misc BOH Millwork
            0     SF     1.00       0          
 
                                           
 
                                               
(Millwork is in Finishes)
                                        SBTL  
Division 6 — Subtotal
                            2.22       344,840          
 
                                           
DIVISION 7
                                               
Roofing: Vessel
            77,520     SF     17.00       1,317,840          
Roofing: Vessel Porte-Cochere
            3,000     SF     17.00       51,000          
 
                                               
Joint Sealants
            6,016     LF     3.50       21,055          
 
                                    0          
EIFS / Simuated Stone
            1     LS     495,175.00       495,175          
Simulated Stone Columns at North Elev
            1,536     SF             0          
Simulated Stone Columns at East/West Elev
            2,560     SF             0          
Simulated Stone Wainscot (12′) at North Elev
            2,400     SF             0          
Simulated Stone at North Elev
            960     SF             0          
EIFS at East / West Elev
            18,820     SF             0          
EIFS at South Elev
            12,780     SF             0          
EIFS Cornice at Elev 66′
            9,600     SF             0          
EIFS Cornice at Multipurpose
            2,100     SF             0          
EIFS at Stair Dog House
            2,400     SF             0          
EIFS at Multipurpose Pop Up
            7,000     SF             0          
 
                                               
Decorative Panels at North Elev (3 ea)
            720     SF     100.00       72,000          
 
                                               
Metal Panels at North Elev
            1,200     SF     28.00       33,600          
 
                                               
Sprayed on Fireproofing: L2, Mezz & Roof
            155,040     SF     1.50       232,560          
Sprayed on Fireproofing: MPR High Roof
            20,735     SF     1.50       31,103          
 
                                               
Expansion Joint Assemblies (at Porte Cochere, Ped Bridge)
            1     LS     24,000.00       24,000          
Sprayed on Sound @ Btm of MR
            14,000     SF     3.50       49,000          
 
                                           
 
                                        SBTL  
Division 7 — Subtotal
                            15.01       2,327,332          
 
                                   

 

14 0f 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION A
GSF 155,040.00

                                                  Sys.                
Conceptual 03-22-2010   Code     Description     Qty     UoM     Unit Cost    
Activity Cost          
DIVISION 8
                                               
Misc. HM Frames/Doors/HW — BOH
            50,045     SF     0.75       37,534          
Hollow Metal Frames/Doors/HW: Ext. Single
            1     EA     1,500.00       1,500          
Hollow Metal Frames/Doors/HW: Ext. Double
            15     EA     2,100.00       31,500          
HM Frames/Wd Door/HW: Int Single L1
            8     EA             0          
HM Frames/Wd Door/HW: Int Double L1
            5     EA             0          
HM Frames/Wd Door/HW: Int Single L2
            9     EA             0          
HM Frames/Wd Door/HW: Int Double L2
            23     EA             0          
HM Frames/Wd Door/HW: Int Single Mezz.
                  EA             0          
HM Frames/Wd Door/HW: Int Double
            0     EA             0          
Custom Wood Doors at Public Area?
                                               
 
    70,534                                          
Glass Curtainwall at North Elev
            7,740     SF     70.00       541,800          
Glass Curtainwall at East/West Elev
            7,700     SF     70.00       539,000          
Glass Windows at South Elev
            1,500     SF     65.00       97,500          
AL Fins at Curtainwall
            1,880     LF     100.00       188,000          
 
    1,366,300                               0          
Skylight
            1,950     SF     165.00       321,750            
Revolving Door
            1     EA     125,000.00       125,000          
Storefront: Entry & Vestibule
            1,200     SF     50.00       60,000          
Entry Manual Glass Doors
            18     EA     3,500.00       63,000          
Entry Manual Glass Doors Custom Hardware
            18     EA     1,000.00       18,000          
 
                                           
Storefront: Retail: Assume 12′ x 10′
            120     SF     35.00       4,200          
Retail Glass Door: Custom
            1     EA     10,000.00       10,000          
Clean Exterior Glass
            1     LS     12,705.00       12,705          
Misc. Interior Glazing
            155,040     SF     0.10       15,504          
 
                                           
 
                                        SBTL  
Division 8 — Subtotal
                            13.33       2,066,993          
 
                                           
DIVISION 9
                                           
Exterior Framing
            1     LS     816,067.00       816,067          
 
    816,067                                          
Finishes F.O.H. Casino (PNK Allowance)
            54,695     SF     220.00       12,032,900          
Finishes F.O.H. L1 Public (PNK Allowance)
            10,490     SF     220.00       2,307,800          
Finishes F.O.H. L1 Special Venue
                  SF     220.00       0          
Finishes F.O.H. L1 Retail (PNK Allowance)
            400     SF     220.00       88,000          
Finishes F.O.H. L2 Public (PNK Allowance)
            11,410     SF     220.00       2,510,200          
Finishes F.O.H. L2 Special Venue — Buffet/3 Meal/ Coffee/Banquet (PNK Allowance)
            7,700     SF     220.00       1,694,000          
Finishes F.O.H. L2 Special Venue — Fine Dine (PNK Allowance)
            6,200     SF     220.00       1,364,000          
Finishes F.O.H. L2 Multi-Purpose Room (PNK Allowance)
            14,100     SF     220.00       3,102,000          
 
    23,098,900                                          
Finishes B.O.H. L1
            11,935     SF     35.00       417,725          
Finishes B.O.H. L2 Kitchens
            11,550     SF     50.00       577,500          
Finishes B.O.H. L2
            26,560     SF     35.00       929,600          
Finishes B.O.H. Mezzanine
                  SF     35.00       0          
 
    1,924,825                                          
Vessel Porte-Cochere Finishes
            3,000     SF     75.00       225,000          
Final Clean
            1     LS     41,500.00       41,500          
 
                                    SBTL  
Division 9 — Subtotal
                            168.38       26,106,292          
 
                                   

 

15 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION A
GSF 155,040.00

                                                  Sys.                
Conceptual 03-22-2010   Code     Description     Qty     UoM     Unit Cost    
Activity Cost          
DIVISION 10
                                               
Specialties — BOH
            50,045     SF     0.50       25,023          
 
                                           
 
                                        SBTL  
Division 10 — Subtotal
                            0.16       25,023          
 
                                           
DIVISION 11 EQUIPMENT
                                               
Kitchen Equipment (PNK Allowance)
            1     ALLOW     5,895,000.00       5,895,000          
K Equipment ( L1 Coffee Bar)
            1     EA             0          
K Equipment ( L1 Display Bars)
            2     EA             0          
K Equipment ( L1 Service Bars)
            2     EA             0          
K Equipment ( L1 VIP Lounge/Players Club)
            1     EA             0          
K Equipment ( L2 Buffet/3 Meal/Coffee Shop/ Banquet Kitchen)
            6,500     SF             0          
K Equipment (L2 Fine Dining)
            2,700     SF             0          
K Equipment (L2 MP Pantry)
            1,200     SF             0          
K Equipment (L2 Liquor Storage)
            1     LS             0          
K Equipment (L2 EDR)
            2,350     SF             0          
K Equipment (L2 Dishwashing Equip)
            1     EA             0          
K Equipment Warewashing
            1     LS             0          
K Equipment Warehouse
            1     LS             0          
 
    5,895,000                                          
 
                                               
Platform
            1,100     SF     75.00       82,500          
 
                                           
 
                                        SBTL  
Division 11 — Subtotal
                            38.55       5,977,500          
 
                                           
DIVISION 12 FURNISHINGS
                                               
Furnishings: OFOI
                                               
 
                                               
 
                                    SBTL  
Division 12 — Subtotal
                            —       0          
 
                                           
DIVISION 13 SPECIAL CONSTRUCTION
                                               
Marine Work
                                    0          
Pump Platform, Pipes & Casing
            1     LS     125,000.00       125,000          
 
                                               
12′ x 555′ Sheet piling for basin concrete wall
            6,660     SF     53.00       352,980          
 
                                               
H14 x 73 x 60′ Battered Piles at basin concete wall
            16,560     LF     60.00       993,600          
Mobilization: In/Out
            1     EA     50,000.00       50,000          
15′ x 487′ x 2′ Concrete Wall at Basin
            7,605     SF     27.00       205,335          
13′ x 487′ x 2.5′ Concrete Footing at Basin Wall
            6,591     SF     35.00       230,685          
 
    1,832,600                               0          
Dry Cut Basin from +29 to +20
            44,010     CY     4.00       176,040          
Berm at basin
            6,000     CY     6.50       39,000          
 
                                    0          
Rip Rap at Concrete Wall 9′ X 555′
            500     TN     90.00       45,000          
 
                                    0          
42″ x 126′ dia Mooring Pipe Piles at Basin (includes concrete)
            9,072     EA     342.00       3,102,624          
Mobilization: In/Out — BOH
            1     LS     100,000.00       100,000          
Engineering and Layout — BOH
            1     EA     225,000.00       225,000          
 
    3,427,624                                          
Pile “Caps” at Basin (includes chain and clevis)
            72     EA     15,000.00       1,080,000          
Pad Eye Installation ( by LPA)
            72     EA     —       0  

 

16 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION A
GSF 155,040.00

                                                  Sys.                
Conceptual 03-22-2010   Code     Description     Qty     UoM     Unit Cost    
Activity Cost          
Pile Capture Device (Labor Only)
            72     EA     4,500.00       324,000          
 
                                               
Install Truss Sections at Bridge Beam Infill (by LPA)
            72     EA     150.00       10,800          
Install Bridge Beams (2 ea 12′ x 240′)
            5,760     SF     50.00       288,000          
 
                                    0          
ShoreBlock (Includes anchors and void fill)
            196,242     SF     6.00       1,177,452          
Concrete at end of shore blocks (20% Swell)
            30     CY     200.00       6,000          
Filter fabric at blocks
            196,242     SF     1.25       245,303          
 
                                    0          
Connection to Casino
                                               
Concrete Utility Trench To Barge (3/C-14.2)
            130     LF     250.00       32,500          
Connection at Bridges to Barge (4/C-14.2) W/ Bridge (Above ground)
            290     LF     250.00       72,500          
12″ Chilled water lines (With Site Utilities)
            0     LF     —       0          
16″ Chilled water lines (With Site Utilities)
            0     LF     —       0          
Domestic, Hot and cold water lines (With Site Utilities)
            0     LF     —       0          
2″ Gas line (With Site Utilities)
            0     LF     —       0          
Electrical Condults 4″ (With Site Utilities)
            0     LF     —       0          
 
                                               
Ballasting and Connection Support (LPA)
            1     ALLOW     150,000.00       150,000          
Vessel Restraint Field Adjustments/Ballasts
            3     WKS     15,000.00       45,000          
Strain Gauges
            72     EA     3,500.00       252,000          
Electrical Support for Strain Gauge System
            72     EA     500.00       36,000          
 
    3,719,555                               0          
 
                                    0          
 
                                    0          
MR; Sound Attenuation Blankets
            14,000     SF     6.00       84,000          
 
                                               
Vessel Special Construction Pilot House
            1     ALLOW     75,000.00       75,000          
Smoke Stacks
            2     EA     25,000.00       50,000          
 
                                               
Theatrical Lighting & Trusses: OFOI
                                               
 
                                           
 
                                        SBTL  
Division 13 — Subtotal
                            61.75       9,573,819          
 
                                           
DIVISION 14
                                               
Conveying Systems: Passenger
            4     STOPS     35,000.00       140,000          
Conveying Systems: Passenger Cabs
            2     EA     12,500.00       25,000          
Conveying Systems: Freight
            4     STOPS     40,000.00       160,000          
Platform Lift
            1     EA     16,000.00       16,000          
Escalator — 4 each
            98     RISERS     3,500.00       343,000          
 
    684,000                                          
Interior Elevator Operator
            13     WK     1,500.00       19,485          
 
                                           
 
                                        SBTL  
Division 14 — Subtotal
                            4.54       703,485          
 
                                   

 

17 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION A
GSF 155,040.00

                                                  Sys.                
Conceptual 03-22-2010   Code     Description           Qty     UoM     Unit Cost
    Activity Cost          
DIVISION 15
                                               
Mechanical Systems
            155,040     SF     58.00       8,992,320          
Mechanical Tie — ln’s: CW/CHR/SS/Domestic
            4     EA     12,000.00       48,000          
 
                                               
Fire Protection
            155,040     SF     2.70       418,608          
Vessel Porte-Cochere Dry Pipe
            3,000     SF     4.00       12,000          
 
                                               
Pump Platform- Pumps & Pump Piping
            1     ALLOW     250,000.00       250,000          
 
                                               
BAS
            155,040     SF     2.50       387,600          
 
    10.108,528                       65.20                  
 
                                    SBTL  
Division 15 — Subtotal
                            65.20       10,108,528          
 
                                           
DIVISION 16
                                               
Electrical
            155,040     SF     30.00       4,651,200          
Pump Platform Electrical
            1     ALLOW     20,000.00       20,000          
Primary/Secondary Duct Bank: In Site
                                    0          
Communication Duct Bank: In Site
                                    0          
Temp Power for Construction
            155,040     SF     1.00       155,040          
UPS: 25kva & 50 kva
            75     KVA     2,000.00       150,000          
 
    4,976,240                               0          
Fire Alarm
            155,040     SF     1.50       232,560          
 
    232,560                                          
 
                                               
Specialty Lighting — ALLOWANCE
            155,040     SF     10.00       1,550,400          
Dimming System at MR (with above)
                                               
 
    1,550,400                                          
Low Voltage
                                               
Casino Surveilance/Security: No Equipment
            77,520     SF     15.00       1,162,800          
FOH & BOH Surv,/Security: No Equipment
            77,520     SF     5.00       387,600          
 
    1,550,400                                          
Data/Phone: No Devices/Equipment
            155,040     SF     2.50       387,600          
 
    387,600                                          
 
                                               
AV/Sound
            155,040     SF     2.00       310,080          
 
    310,080                                          
 
                                    SBTL  
Division 16 — Subtotal
                            58.10       9,007,280          
 
                                           
 
                                               
TOTAL COST
                            460.91       71,460,154          
 
                                   

 

18 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION C
GSF 155,040.00

                                                  Sys.                
Conceptual 03-22-2010   Code     Description     Qty     UoM     Unit Cost    
Activity Cost          
 
                                               
DIVISION 3
                                               
Concrete: L1 6” Lightweight SOMD
            77,520     SF     0.85       65,892          
Concrete: L2 5” Lightweight SOMD
            77,520     SF     0.85       65,892          
Concrete: Mezz. 5” Lightweight SOMD
            0     SF     —       0          
Porte-Cochere Concrete: In Civil
                            —                  
Metal Pan Stair Fill
            1,179     SF     4.00       4,717          
Misc. Equipment Pads
            1,000     SF     5.50       5,500          
 
                            —       0          
Reinforcing Steel Materials
                            —       0          
Bars
            9     TONS     861.10       7,750          
Mesh
            778     SQS     18.00       14,004          
 
    21,754                       —       0          
Reinf Installation
                            —       0          
Bars
            9     TONS     325.00       2,925          
Mesh
            778     SQS     10.00       7,780          
 
    10,705                       —       0          
Ready-mix Materials
                            —       0          
2500 PSI Mud Slabs (w/Marine Work)
            0     CY     91.56       0          
5000 PSI Pipe Fill (w/Marine Work)
            0     CY     97.01       0          
5000 PSI Basin Wall (w/Marine Work)
            0     CY     97.01       0          
4000 PSI LtWt Slab on Metal Deck
            2,649     CY     125.35       332,052          
 
            0     CY     —       0          
 
            0     CY     —       0          
 
    332,052       2,649     CY             0          
 
                                    0          
 
                                             
 
                                        SBTL  
Division 3 — Subtotal
                            3.27       506,512          
 
                                             
DIVISION 4
                                               
Masonry
                            —       0          
 
                                             
 
                                        SBTL  
Division 4 — Subtotal
                            —       0          
 
                                             
DIVISION 5
                                               
Metals
            940     TN     3,050.00       2,867,000          
Metals @ MR (included above)
            0     TN     —       0          
(Deep Members @ MR)
                            —                  
Catwalks
            300     LF     650.00       195,000                                
        —                  
CORDECK @ L1
            88,440     SF     4.65       411,246          
Floor Deck @ L2 (with above
            77,520     SF     —       0          
Mezzanine Floor Deck @ L2
            0     SF     —       0          
Metal Roof Deck
            77,520     SF     —       0                                        
—                  
Miscellaneous Metals (.75 # / SF)
No Stairs
            58     TN     4,500.00       261,630          
Metal Pan Stairs w/ Railings
            295     RISERS     550.00       162,155          
Vessel Perimeter Railing
            796     LF     145.00       115,420                                
        —                  
Structural Steel — Vessel Porte-Cochere (Assumes 2)
            42     TN     2,800.00       117,600          
Vessel Porte-Cochere Roof Deck
            3,000     SF     2,50       7,500          
 
    4,137,551                       —       0  

 

19 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION C
GSF 155,040.00

                                          Sys.         Conceptual 03-22-2010  
Code     Description   Qty     UoM     Unit Cost     Activity Cost          
Ornamental Metals
                    —       0          
Ornamental Stair
    1     ALLOW     400,000.00       400,000          
Glass Rail @ Stair
    130     LF     400,00       52,000          
Glass Rail @ Balcony
    150     LF     400.00       60,000          
 
                    —       0          
Expansion Joint: Road Deck
    420     LF     150.00       63,000          
 
                                   
 
                                SBTL  
Division 5 — Subtotal
                    30.40       4,712,551          
 
                                   
DIVISION 6
                                       
Rough Carpentry
    155,040     SF     2.00       310,080          
Temporary Protection
    1     LS     34,760.00       34,760          
Misc BOH Millwork
    0     SF     1.00       0          
 
                    —       0          
(Millwork is in Finishes)
                                       
 
                                   
 
                                SBTL  
Division 6 — Subtotal
                    2.22       344,840          
 
                                   
DIVISION 7
                                       
Roofing: Vessel
    77,520     SF     17.00       1,317,840          
Roofing: Vessel Porte-Cochere
    3,000     SF     17.00       51,000          
 
                                       
Joint Sealants
    6,016     LF     3.50       21,055          
 
                            0          
EIFS / Simulated Stone
    1     LS     592,590.00       592,590          
Simulated Stone Columns at North Elev
    1,536     SF             0          
Simulated Stone Columns at East/West Elev
    2,560     SF             0          
Simulated Stone at North Elev
    9,606     SF             0          
Simulated Stone at East/West Elev
    3,006     SF             0          
EIFS at South Elev
    12,780     SF             0          
EIFS at East / West Elev
    18,820     SF             0          
EIFS Cornice at Elev 56’
    9,600     SF             0          
EIFS Cornice at Multipurpose
    2,100     SF             0          
EIFS at Stair Dog House
    2,400     SF             0          
EIFS Panels at Multipurpose Pop Up
    7,000     SF             0          
EIFS Canopies at North Elev
    450     SF             0          
 
                            0          
 
                            0          
Sprayed on Fireproofing: L2, Mezz & Roof
    155,040     SF     1.50       232,560          
Sprayed on Fireproofing: MPR High Roof
    20,735     SF     1.50       31,103          
 
                                       
Expansion Joint Assemblies (at Porte Cochere, Ped Bridge)
    1     LS     24,000.00       24,000          
Sprayed on Sound @ Btm of MR
    1     SF     3.50       4          
 
                                   
 
                                SBTL  
Division 7 — Subtotal
                    14.64       2,270,151          
 
                           

 

20 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION C
GSF 155,040.00

                                                  Sys.                
Conceptual 03-22-2010   Code     Description           Qty     UoM     Unit Cost
    Activity Cost          
DIVISION 8
                                               
Misc. HM Frames/Doors/HW — BOH
            50,045     SF     0.75       37,534          
Hollow Metal Frames/Doors/HW: Ext. Single
            1     EA     1,500.00       1,500          
Hollow Metal Frames/Doors/HW: Ext. Double
            15     EA     2,100.00       31,500          
HM Frames/Wd Door/HW: Int Single L1
            8     EA     —       0          
HM Frames/Wd Door/HW: Int Double L1
            5     EA     —       0          
HM Frames/Wd Door/HW: Int Single L2
            9     EA     —       0          
HM Frames/Wd Door/HW: Int Double L2
            23     EA     —       0          
HM Frames/Wd Door/HW: Int Single Mezz.
            0     EA     —       0          
HM Frames/Wd Door/HW: Int Double
            0     EA     —       0          
Custom Wood Doors at Public Area?
                                               
 
    70,534                                          
Glass at North Elevation
            6,060     SF     65.00       393,900          
Glass at East Elevation
            480     SF     65.00       31,200          
Glass at South Elevation
            1,500     SF     65.00       97,500          
Glass at West Elevation
            1,214     SF     65.00       78,910          
AL fins at Glass
            1,200     LF     150.00       180,000          
 
    781,510                                          
Skylight
            1,950     SF     165.00       321,750          
 
                                               
Revolving Door
            1     EA     125,000.00       125,000          
Storefront: Entry & Vestibule
            1,200     SF     50.00       60,000          
Entry Manual Glass Doors
            18     EA     3,500.00       63,000          
Entry Manual Glass Doors Custom Hardware
            18     EA     1,000.00       18,000          
 
                        —                  
Storefront: Retail: Assume 12’ x 10’
            120     SF     35.00       4,200          
Retail Glass Door: Custom
            1     EA     10,000.00       10,000          
Clean Exterior Close
            1               12,705.00       12,705          
Misc. Interior Glazing
            155,040     SF     0.10       15,504          
 
                                    SBTL  
Division 8 — Subtotal
                            9.56       1,482,203          
 
                                           
DIVISION 9
                                               
Exterior Framing
            1     LS     816,067.00       816,067          
Finishes F.O.H. Casino (PNK Allowance)
            54,695     SF     220.00       12,032,900          
Finishes F.O.H. L1 Public (PNK Allowance)
            10,490     SF     220.00       2,307,800          
Finishes F.O.H. L1 Special Venue
                  SF     220.00       0          
Finishes F.O.H. L1 Retail (PNK Allowance)
            400     SF     220.00       88,000          
Finishes F.O.H. L2 Public (PNK Allowance)
            11.410     SF     220.00       2,510,200          
Finishes F.O.H. L2 Special Venue — Buffet/3 Meal/ Coffee/Banquet (PNK Allowance)
            7,700     SF     220.00       1,694,000          
Finishes F.O.H. L2 Special Venue — Fine Dine (PNK Allowance)
            6,200     SF     220.00       1,364,000          
Finishes F.O.H. L2 Multi-Purpose Room (PNK Allowance)
            14,100     SF     220.00       3,102,000          
 
    23,098,900                       —          

 

21 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION C
GSF 155,040.00

                                                  Sys.                
Conceptual 03-22-2010   Code     Description           Qty     UoM     Unit Cost
    Activity Cost          
Finishes B.O.H. L1
            11,935     SF     35.00       417,725          
Finishes B.O.H. L2 Kitchens
            11,550     SF     50.00       577,500          
Finishes B.O.H. L2
            26,560     SF     35.00       929,600          
Finishes B.O.H. Mezzanine
                  SF     35.00       0          
 
    1,924,825                       —                  
Vessel Porte-Cochere Finishes
            3,000     SF     75.00       225,000          
Final Clean
            1     LS     41,500.00       41,500          
 
                                    SBTL  
Division 9 — Subtotal
                            168.38       26,106,292          
 
                                           
DIVISION 10
                                               
Specialties
            155,040     SF     0.50       77,520          
 
                                           
 
                                        SBTL  
Division 10 — Subtotal
                            0.50       77,520          
 
                                           
DIVISION 11 EQUIPMENT
                                               
Kitchen Equipment (PNK Allowance)
            1     ALLOW     5,895,000.00       5,895,000          
K Equipment ( L1 Coffee Bar)
            1     EA             0          
K Equipment ( L1 Display Bars)
            2     EA             0          
K Equipment ( L1 Service Bars)
            2     EA             0          
K Equipment ( L1 VIP Lounge/Players Club)
            1     EA             0          
K Equipment ( L2 Buffet/3 Meal/Coffee Shop/ Banquet Kitchen)
            6,500     SF             0          
K Equipment ( L2 Fine Dining)
            2,700     SF             0          
K Equipment ( L2 MP Pantry)
            1,200     SF             0          
K Equipment (L2 Liquor Storage)
            1     LS             0          
K Equipment (L2 EDR)
            2,350     SF             0          
K Equipment (L2 Dishwashing Equip)
            1     EA             0          
K Equipment Warewashing
            1     LSUM             0          
K Equipment Warehouse
            1     LSUM             0          
 
    5,895,000                                          
 
                                               
Platform
            1,400     SF     75.00       105,000          
 
                                           
 
                                        SBTL  
Division 11 — Subtotal
                            38.70       6,000,000          
 
                                           
DIVISION 12 FURNISHINGS
                                               
Furnishings: OFOI
                                               
 
                                    SBTL  
Division 12 — Subtotal
                            —       0          
 
                                           
DIVISION 13 SPECIAL CONSTRUCTION
                                               
Marine Work
                                    0          
Pump Platform, Pipes & Casing
            1     LS     125,000.00       125,000          
 
                            —       0          
12’ x 555’ Sheet piling for basin concrete wall
            6,660     SF     53.00       352,980          
H14 x 73 x 60’ Battered Piles at basin concrete wall
            16,560     LF     60.00       993,600          
Mobilization: In/Out
            1     EA     50,000.00       50,000          
15’ x 487’ x 2’ Concrete Wall at Basin
            7,605     SF     27.00       205,335          
13’ x 487’ x 2.5’ Concrete Footing at Basin Wall
            6,591     SF     35.00       230,685          
 
    1,832,600                       —       0  

 

22 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION C
GSF 155,040.00

                                                  Sys.                
Conceptual 03-22-2010   Code     Description           Qty     UoM     Unit Cost
    Activity Cost          
Dry Cut Basin from +29 to +20
            44,010     CY     4.00       176,040          
Berm at basin
            6,000     CY     6.50       39,000          
 
                            —       0          
Rip Rap at Concrete Wall 9′ X 555′
            500     TN     90.00       45,000          
 
                            —       0          
42″ x 126′ dia Mooring Pipe Piles at Basin (includes concrete)
            9,072     EA     342.00       3,102,624          
Mobilization: In/Out — BOH
            1     LS     100,000.00       100,000          
Engineering and Layout — BOH
            1     EA     225,000.00       225,000          
 
    3,427,624                       —       0          
Pile “Caps” at Basin (includes chain and clevis)
            72     EA     15,000.00       1,080,000          
Pad Eye Installation ( by LPA)
            72     EA     —       0            
 
                            —       0          
Pile Capture Device (Labor Only)
            72     EA     4,500.00       324,000          
Install Truss Sections at Bridge Beam Infill (by LPA)
            72     EA     150.00       10,800          
Install Bridge Beams (2 ea 12′ x 240′)
            5,760     SF     50.00       288,000          
 
                            —       0          
ShoreBlock (includes anchors and void fill)
            196,242     SF     6,00       1,177,452          
Concrete at end of shore blocks (20% Swell)
            30     CY     200.00       6,000          
Filter fabric at blocks
            196,242     SF     1.25       245,303          
 
                            —       0          
Connection to Casino
                            —       0          
Concrete Utility Trench To Barge (3/C-14.2)
            130     LF     250.00       32,500          
Connection at Bridges to Barge (4/C-14.2) W/ Bridge (Above ground)
            290     LF     250.00       72,500          
12″ Chilled water lines (With Site Utilities)
            0     LF     —       0          
16″ Chilled water lines (With Site Utilities)
            0     LF     —       0          
Domestic, Hot and cold water lines (With Site Utilities)
            0     LF     —       0          
2″ Gas line (With Site Utilities)
            0     LF     —       0          
Electrical Conduits 4″ (With Site Utilities)
            0     LF     —       0          
 
                            —       0          
Ballasting and Connection Support (LPA)
            1     ALLOW     150,000.00       150,000          
Vessel Restraint Field Adjustments/Ballasts
            3     WKS     15,000.00       45,000          
Strain Gauges
            72     EA     3,500.00       252,000          
Electrical Support for Strain Gauge System
            72     EA     500.00       36,000          
 
    3,719,555                       —       0          
 
                            —       0          
 
                            —       0          
MR: Sound Attenuation Blankets
            14,000     SF     6.00       84,000          
 
                            —       0          
Vessel special Construction
                            —       0          
Pilot House
            1     ALLOW     75,000.00       75,000          
Smoke Stacks
            2     EA     25.000.00       50,000          
 
    125,000                       —       0          
Theatrical Lighting & Trusses: OFOI
                            —       0          
 
                                    0          
 
                                    SBTL  
Division 13 — Subtotal
                            61.75       9,573,819          
 
                                   

 

23 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION C
GSF 155,040.00

                                          Sys.               Conceptual
03-22-2010   Code   Description           Qty     UoM   Unit Cost     Activity
Cost      
DIVISION 14
                                       
Conveying Systems: Passenger
            4     STOPS     35,000.00       140,000      
Conveying Systems: Passenger Cabs
            2     EA     12,500.00       25,000      
Conveying Systems: Freight
            4     STOPS     40,000.00       160,000      
Stage Lift
            1     EA     16,000.00       16,000      
Escalator — 4 each
            98     RISERS     3,500.00       343,000      
 
    684,000                                  
Interior Elevator Operator
            13     WK     1,500.00       19,485      
 
                                   
 
                                    SBTL  
Division 14 — Subtotal
                        4.54       703,485      
 
                                   
DIVISION 15
                                       
Mechanical Systems
            155,040     SF     58.00       8,992,320      
Mechanical Tie -In’s: CW/CHR/SS/Domestic
            4     EA     12,000.00       48,000      
 
                        —            
Fire Protection
            155,040     SF     2.70       418,608      
Vessel Porte-Cochere Dry Pipe
            3,000     SF     4.00       12,000      
 
                        —            
Pump Platform- Pumps & Pump Piping
            1     ALLOW     250,000.00       250,000      
 
                        —            
BAS
            155,040     SF     2.50       387,600      
 
                                   
 
                                    SBTL  
Division 15 — Subtotal
                        65.20       10,108,528      
 
                                   
DIVISION 16
                                       
Electrical
            155,040     SF     30.00       4,651,200      
Pump Platform Electrical
            1     ALLOW     20,000.00       20,000      
Primary/Secondary Duct Bank: In Site
                        —       0      
Communication Duct Bank: In Site
                        —       0      
Temp Power for Construction
            155,040     SF     1.00       155,040      
UPS: 25kva & 50 kva
            75     KVA     2,000.00       150,000      
 
    4,976,240                   —       0      
Fire Alarm
            155,040     SF     1.50       232,560      
 
                        —       0      
 
    232,560                   —       0      
Specially Lighting — ALLOWANCE
            155,040     SF     10.00       1,550,400      
Dimming System at MR (with above)
                        —       0      
 
    1,550,400                   —       0      
Low Voltage
                        —       0      
Casino Surveilance/Security: No Equipment
            77,520     SF     15.00       1,162,800      
FOH & BOH Surv./Security: No Equipment
            77,520     SF     5.00       387,600      
 
    1,550,400                   —       0      
 
                                0      
 
                        —            
Data/Phone: No Devices/Equipment
            155,040     SF     2.50       387,600      
 
    387,600                   —       0      
 
                        —       0      
AV/Sound
            155,040     SF     2.00       310,080      
 
    310,080                               SBTL  
Division 16 — Subtotal
                        58.10       9,007,280      
 
                                   
 
                                       
TOTAL COST
                        457.26       70,893,180      
 
                               

 

24 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION F
GSF 155,040.00

                                          Sys.               Conceptual
03-22-2010   Code   Description           Qty     UoM   Unit Cost     Activity
Cost      
DIVISION 3
                                       
Concrete: L1 6″ Lightweight SOMD
            77,520     SF     0.85       65,892      
Concrete: L2 5″ Lightweight SOMD
            77,520     SF     0.85       65,892      
Concrete: Mezz. 5″ Lightweight SOMD
            0     SF     —       0      
Porte-Cochere Concrete: In Civil
                        —              
Metal Pan Stair Fill
            1,179     SF     4.00       4,717      
Misc. Equipment Pads
            1,000     SF     5.50       5,500      
 
                        —       0      
Reinforcing Steel Materials
                        —       0      
Bars
            9     TONS     861.10       7,750      
Mesh
            778     SQS     18.00       14.004      
 
    21,754                   —       0      
Reinf Installation
                        —       0      
Bars
            9     TONS     325.00       2,925      
Mesh
            778     SQS     10.00       7,780      
 
    10,705                   —       0      
Ready-mix Materials
                        —       0      
2500 PSI Mud Slabs (w/Marine Work)
            0     CY     91.56       0      
5000 PSI Pipe Fill (w/Marine Work)
            0     CY     97.01       0      
5000 PSI Basin Wall (w/Marine Work)
            0     CY     97.01       0      
4000 PSI LtWt Slab on Metal Deck
            2,649     CY     125.35       332,052      
 
            0     CY     —       0      
 
            0     CY     —       0      
 
    332,052       2,649     CY     —       0      
 
                                       
 
                                SBTL  
Division 3 — Subtotal
                        3.27       506,512      
DIVISION 4
                                       
Masonry
                        —       0      
 
                                       
 
                                SBTL  
Division 4 — Subtotal
                        —       0      
 
                                   
DIVISION 5
                                       
Metals
            940     TN     3,050.00       2,867,000      
Metals @ MR (included above)
            0     TN     —       0      
(Deep Members @ MR)
                        —              
Catwalks
            300     LF     650.00       195,000      
 
                                       
CORDECK@L1
            88,440     SF     4.65       411,246      
Floor Deck @ L2 (with above
            77,520     SF     —       0      
Mezzanine Floor Deck @ L2
            0     SF     —       0      
Metal Roof Deck
            77,520     SF     —       0      
 
                        —              
Miscellaneous Metals (.75 # / SF) No Stairs
            58     TN     4,500.00       261,630      
Metal Pan Stairs w/ Railings
            295     RISERS     550.00       162,155      
Vessel Perimeter Railing
            796     LF     145.00       115,420      
 
                        —              
Structural Steel — Vessel Porte-Cochere (Assumes 2
            42     TN     2,800.00       117,600      
Vessel Porte-Cochere Roof Deck
            3,000     SF     2.60       7,500      
 
    4,137,551                   —       0  

 

25 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION F

                                                          GSF 155,040.00        
              Sys.               Conceptual 03-22-2010   Code   Description    
      Qty     UoM   Unit Cost     Activity Cost      
Ornamental Metals
                        —       0      
Ornamental Stair
            1     ALLOW     400,000.00       400,000      
Glass Rail @ Stair
            130     LF     400.00       52,000      
Glass Rail @ Balcony
            150     LF     400.00       60,000      
 
                        —       0      
Expansion Joint: Road Deck
            420     LF     150.00       63,000      
 
                                       
 
                                       
 
                                SBTL  
Division 5 - Subtotal
                        30.40       4,712,551      
 
                                   
DIVISION 6
                                       
Rough Carpentry
            155,040     SF     2.00       310,080      
Temporary Protection
            1     LS     34,760.00       34,760      
Misc BOH Millwork
            0     SF     1.00       0      
 
                        —       0      
(Millwork is in Finishes)
                                       
 
                                SBTL  
Division 6 - Subtotal
                        2.22       344,840      
 
                                   
DIVISION 7
                                       
Roofing: Vessel
            77,520     SF     17.00       1,317,840      
Roofing: Vessel Porte-Cochere
            3,000     SF     17.00       51,000      
 
                                       
Joint Sealants
            6,016     LF     3.50       21,055      
 
                                       
EIFS / Simulated Stone
            1     LS     441,470.00       441,470      
EIFS Columns at North Elev
            1,536     SF             0      
EIFS Columns at East/West Elev
            2,560     SF             0      
EIFS at North Elev (with Reveals)
            9,450     SF             0      
EIFS at East / West Elev (with Reveals)
            18,820     SF             0      
EIFS at South Elev
            12,780     SF             0      
EIFS Cornice at Elev 56’
            9,600     SF             0      
EIFS Cornice at Multipurpose
            2,100     SF             0      
EIFS at Stair Dog House
            2,400     SF             0      
EIFS at Multipurpose Pop Up
            7,000     SF             0      
 
                                       
Sprayed on Fireproofing: L2, Mezz & Roof
            155,040     SF     1.50       232,560      
Sprayed on Fireproofing: MPR High Roof
            20,735     SF     1.50       31,103      
 
                                       
Expansion Joint Assemblies (at Porte Cochere, Ped Bridge)
            1     LS     24,000.00       24,000      
Sprayed on Sound @ Btm of MR
            1     SF     3.50       4      
 
                                SBTL  
Division 7 - Subtotal
                        13.67       2,119,031      
 
                               

 

26 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION F

                                                      GSF 155,040.00   Sys.    
        Conceptual 03-22-2010   Code   Description   Qty     UoM     Unit Cost  
Activity Cost      
DIVISION 8
                                     
Misc. HM Frames/Doors/HW- BOH
          50,045     SF       0.75     37,534      
Hollow Metal Frames/Doors/HW: Ext. Single
          1     EA       1,500.00     1,500      
Hollow Metal Frames/Doors/HW: Ext. Double
          15     EA       2,100.00     31,500      
HM Frames/Wd Door/HW: Int Single L1
          8     EA       —     0      
HM Frames/Wd Door/HW: Int Double L1
          5     EA       —     0      
HM Frames/Wd Door/HW: Int Single L2
          9     EA       —     0      
HM Frames/Wd Door/HW: Int Double L2
          23     EA       —     0      
HM Frames/Wd Door/HW: Int Single Mezz.
                EA       —     0      
HM Frames/Wd Door/HW: Int Double
          0     EA       —     0      
Custom Wood Doors at Public Area?
    70,534                            
 
         
Glass at North Elevation
          5,730     SF       65.00     372,450      
Glass at East Elevation
          0     SF       65.00     0      
Glass at South Elevation
          1,500     SF       65.00     97,500      
Glass at West Elevation
          1,970     SF       65.00     128,050      
AL fins at Glass
          1,200     LF       150.00     180,000      
 
    778,000                         0      
Skylight
          1,950     SF       165.00     321,750      
 
                                     
Revolving Door
          1     EA       125,000.00     125,000      
Storefront: Entry & Vestibule
          1,200     SF       50.00     60,000      
Entry Manual Glass Doors
          18     EA       3,500.00     63,000      
Entry Manual Glass Doors Custom Hardware
          18     EA       1,000,00     18,000      
 
                        —            
Storefront: Retail: Assume 12′ x 10′
          120     SF       35.00     4,200      
Retail Glass Door; Custom
          1     EA       10,000.00     10,000      
Clean Exterior Glass
          1     LS       12,705.00     12,705      
Misc. Interior Glazing
          1 55,040     SF       0.10     15,504   SBTL  
Division 8 — Subtotal
                        0.54     1,478,693      
DIVISION 9
                                     
Exterior Framing
          1     LS       816,067.00     816,067      
 
                        —            
Finishes F.O.H. Casino (PNK Allowance)
          54,695     SF       220.00     12,032,900      
Finishes F.O.H. L1 Public (PNK Allowance)
          10,490     SF       220.00     2,307,800      
Finishes F.O.H. L1 Special Venue
                SF       220.00     0      
Finishes F.O.H. L1 Retail (PNK Allowance)
          400     SF       220.00     88,000      
Finishes F.O.H. L2 Public (PNK Allowance)
          11,410     SF       220.00     2,510,200      
Finishes F.O.H. L2 Special Venue — Buffet/3 Meal/ Coffee/Banquet (PNK Allowance)
          7,700     SF       220.00     1,694,000      
Finishes F.O.H. L2 Special Venue — Fine Dine (PNK Allowance)
          6,200     SF       220.00     1,364,000      
Finishes F.O.H. L2 Multi-Purpose Room (PNK Allowance)
          14,100     SF       220.00     3,102,000      
 
    23,098,900                   —            
Finishes B.O.H. L1
          11,935     SF       35.00     417,725      
Finishes B.O.H. L2 Kitchens
          11,550     SF       50.00     577,500      
Finishes B.O.H. L2
          26,560     SF       35.00     929,600      
Finishes B.O.H. Mezzanine
                SF       35.00     0      
 
    1,924,825                   —            
Vessel Porte-Cochere Finishes
          3,000     SF       75.00     225,000      
Final Clean
          1     LS       41,500.00     41,500   SBTL  
Division 9 — Subtotal
                        168.38     26,106,292  

 

27 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION F

                                                          GSF 155,040.00   Sys.
              Conceptual 03-22-2010   Code   Description     Qty     UoM   Unit
Cost     Activity Cost      
DIVISION 10
                                       
Specialties
            155,040     SF     0.50       77,520      
 
                                SBTL  
Division 10 — Subtotal
                        0.50       77,520      
 
                                   
DIVISION 11 EQUIPMENT
                                       
Kitchen Equipment (PNK Allowance)
            1     ALLOW     5,895,000.00       5,895,000      
K Equipment (L1 Coffee Bar)
            1     EA             0      
K Equipment (L1 Display Bars)
            2     EA             0      
K Equipment (L1 Service Bars)
            2     EA             0      
K Equipment (L1 VIP Lounge/Players Club)
            1     EA             0      
K Equipment (L2 Buffet/3 Meal/Coffee Shop/Banquet Kitchen)
            6,500     SF             0      
K Equipment (L2 Fine Dining)
            2,700     SF             0      
K Equipment (L2 MP Pantry)
            1,200     SF             0      
K Equipment (L2 Liquor Storage)
            1     LS             0      
K Equipment (L2 EDR)
            2,350     SF             0      
K Equipment (L2 Dishwashing Equip)
            1     EA             0      
K Equipment Warewashing
            1     LSUM             0      
K Equipment Warehouse
            1     LSUM             0      
 
    5,895,000                                  
Platform
            1,400     SF     75.00       105,000      
 
                                SBTL  
Division 11 — Subtotal
                        38.70       6,000,000      
 
                                   
DIVISION 12 FURNISHINGS
                                       
Furnishings: OFOI
                                       
 
                                       
 
                                SBTL  
Division 12 — Subtotal
                        —       0      
 
                                   
DIVISION 13 SPECIAL CONSTRUCTION
                                       
Marine Work
    0       0     —     —       0      
Pump Platform, Pipes & Casing
            1     LS     125,000.00       125,000      
 
    0       0     —     —       0      
12′ x 555′ Sheet piling for basin concrete wall
            6,660     SF     53.00       352.980      
H14 x 73 x 60′ Battered Piles at basin concete wall
            16,560     LF     60.00       993,600      
Mobilization: In/Out
            1     EA     50,000.00       50,000      
15′ x 487′ x 2′ Concrete Wall at Basin
            7,605     SF     27.00       205,335      
13′ x 487′ x 2.5′ Concrete Footing at Basin Wall
            6,591     SF     35.00       230,685      
 
    1,832,600             —     —       0      
 
                                       
Dry Cut Basin from +29 to +20
            44,010     CY     4.00       176,040      
Berm at basin
            6,000     CY     6.50       39,000      
 
                  —     —       0      
Rip Rap at Concrete Wall 9′ X 555′
            500     TN     90.00       45,000      
 
                  —     —       0      
42″ x 126′ dia Mooring Pipe Piles at Basin (includes concrete)
            9,072     EA     342.00       3,102,624      
Mobilization: In/Out — BOH
            1     LS     100,000.00       100,000      
Engineering and Layout- BOH
            1     EA     225,000.00       225,000      
 
    3,427,624             —     —       0  

 

28 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION F
GSF 155,040.00

                                          Sys.               Conceptual
03-22-2010   Code   Description   Qty     UoM   Unit Cost     Activity Cost    
 
Pile “Caps” at Basin (includes chain and clevis)
            72     EA     15,000,00       1,080,000      
Pad Eye Installation (by LPA)
            72     EA     —       0      
 
                                       
 
                  —     —       0      
Pile Capture Device (Labor Only)
            72     EA     4,500.00       324,000      
Install Truss Sections at Bridge Beam Infill (by LPA)
            72     EA     150.00       10,800      
Install Bridge Beams (2 ea 12′ x 240′)
            5,760     SF     50.00       288,000      
 
                  —     —       0      
ShoreBlock (includes anchors and void fill)
            196,242     SF     6.00       1,177,452      
Concrete at end of shore blocks (20% Swell)
            30     CY     200.00       6,000      
Filter fabric at blocks
            196,242     SF     1.25       245,303      
 
                  —     —       0      
Connection to Casino
            0     —     —       0      
Concrete Utility Trench To Barge (3/C-14.2)
            130     LF     250.00       32,500      
Connection at Bridges to Barge (4/C-14.2) W/Bridge (Above ground)
            290     LF     250.00       72,500      
12″ Chilled water lines (With Site Utilities)
            0     LF     —       0      
16″ Chilled water lines (With Site Utilities)
            0     LF     —       0      
Domestic, Hot and cold water lines (With Site Utilities)
            0     LF     —       0      
2″ Gas line (With Site Utilities)
            0     LF     —       0      
Electrical Conduits 4″ (With Site Utilities)
            0     LF     —       0      
 
                  —     —       0      
Ballasting and Connection Support (LPA)
            1     ALLOW     150,000.00       150,000      
Vessel Restraint Field Adjustments/Ballasts
            3     WKS     15,000.00       45,000      
Strain Gauges
            72     EA     3,500.00       252,000      
Electrical Support for Strain Gauge System
            72     EA     500.00       36,000      
 
    3,719,555             —     —       0      
 
                  —     —       0      
 
                  —     —       0      
MR: Sound Attenuation Blankets
            14,000     SF     6.00       84,000      
 
                  —     —       0      
Vessel Special Construction
                  —     —       0      
Pilot House
          1   ALLOW     75,000.00       75,000      
Smoke Stacks
            2     EA     25,000.00       50,000      
 
                  —     —       0      
Theatrical Lighting & Trusses: OFOI
                  —     —       0      
 
                  —     —       0      
 
                                SBTL  
Division 13 — Subtotal
                        61.75       9,573,819      
 
                                   
DIVISION 14
                                       
Conveying Systems: Passenger
          4   STOPS     35,000.00       140,000      
Conveying Systems: Passenger Cabs
          2   EA     12,500.00       25,000      
Conveying Systems: Freight
          4   STOPS     40,000.00       160,000      
Stage Lift
          1   EA     16,000.00       16,000      
Escalator -4 each
          98   RISERS     3,500.00       343,000      
 
    684,000                                  
Interior Elevator Operator
          13   WK     1,500.00       19,485      
 
                                SBTL  
Division 14 — Subtotal
                        4.54       703,485      
 
                               

 

29 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION F
GSF 155,040.00

                                  Sys.       Conceptual 03-22-2010   Code  
Description   Qty     UoM     Unit Cost   Activity Cost      
DIVISION 15
                               
Mechanical Systems
    155,040     SF   58.00     8,992,320      
Mechanical Tie -In’s: CW/CHR/SS/Domestic
    4     EA   12,000.00     48,000      
 
                  —            
Fire Protection
    155,040     SF   2.70     418,608      
Vessel Porte-Cochere Dry Pipe
    3,000     SF   4.00     12,000      
 
                  —            
Pump Platform- Pumps & Pump Piping
    1     ALLOW   250,000.00     250,000      
 
                  —            
BAS
    155,040     SF   2.50     387,600      
 
                  —         SBTL  
Division 15 — Subtotal
                  65.20     10,108,528  

 

30 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO ELEVATION F

                                                          GSF 155,040.00   Sys.
              Conceptual 03-22-2010   Code   Description   Qty     UoM   Unit
Cost     Activity Cost      
DIVISION 16
                                       
Electrical
            155,040     SF     30.00       4,651,200      
Pump Platform Electrical
            1     ALLOW     20,000.00       20,000      
Primary/Secondary Duct Bank: In Site
                        —       0      
Communication Duct Bank: In Site
                        —       0      
Temp Power for Construction
            155,040     SF     1.00       155,040      
UPS: 25kva & 50 kva
            75     KVA     2,000.00       150,000      
 
    4,976,240                   —       0      
Fire Alarm
            155,040     SF     1.50       232,560      
 
    232,560                   —       0      
 
                        —       0      
Specialty Lighting — ALLOWANCE
            155,040     SF     10.00       1,550,400      
Dimming System at MR (with above)
                        —       0      
 
    1,550,400                   —       0      
Low Voltage
                        —       0      
Casino Surveilance/Security: No Equipment
            77,520     SF     15.00       1,162,800      
FOH & BOH Surv./Security: No Equipment
            77,520     SF     5.00       387,600      
 
    1,550,400                   —       0      
 
                        —       0      
Data/Phone: No Devices/Equipment
            155,040     SF     2.50       387,600      
 
    387,600                   —       0      
 
                        —       0      
AV/Sound
            155,040     SF     2.00       310,080      
 
    310,080                               SBTL  
Division 16 — Subtotal
                        58.10       9,007,280        
TOTAL COST
                        456.26       70,738,550  

 

31 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CENTRAL PLANT
GSF 5,140

                                          Sys.               Conceptual
03-22-2010   Code   Description     Qty     UoM   Unit Cost     Activity Cost  
   
Division 2 — Sitework:
                                       
Earthwork
                                         
 
                                0      
Pile lnspections, Oversight, Testing (By Owner)
                                0      
Prestressed Concrete Piles (24″ material; typ and prestressed)
            7,378     LF     40.00       295,120      
Drive Prestressed Concrete Piles
            7,378     LF     30.00       221,340      
 
    516,460                                  
Mobilization: In/Out (2 each) -(In hotel cost)
            1     LSUM             0      
Field Engineering/Layout —
            1     LSUM     10,000.00       10,000      
 
    10,000                           0   SBTL  
Division 2 — Subtotal
                        7.02       526,460      
Division 3 — Concrete:
                                       
Concrete Frame (F/P/F) — Central Plant
            5,140     SF     7.00       35,980      
Concrete Frame (F/P/F) — Equipment Yard
            6,350     SF     7.00       44,450      
 
    80,430                           0      
 
                                       
Pile Caps at Hotel (PC1, PC2 & PC3) (with above)
            5,628     CF             0      
Plinths (with above)
            196     LF             0      
 
    0                           0      
Reinforcing Steel Materials
                                0      
Bars
            75     TONS     861.10       64,583      
Mesh
            0     SQS     18.00       0      
 
    64,583                   —       0      
Reinf Installation
                        —       0      
Bars
            75     TONS     325.00       24,375      
Mesh
            0     SQS     10.00       0      
 
    24,375                   —       0      
Ready-mix Materials
                        —       0      
2500 PSI Mud Slabs
            0     CY     91.56       0      
5000 PSI Grade Beams / Caps
            363     CY     97.01       35,215      
5000 PSI SOG
            601     CY     97.01       58,303      
4000 PSI LtWt Slab on Metal Deck
            0     CY     125.35       0      
 
    93,518       2,649     CY             0      
 
                                0      
Housekeeping Equipment Pads
            2,000     SF     5.00       10,000      
 
                                0      
Vertical Hoisting
            1     LS     28,660.00       28,660      
Engineering / Layout
            1     LS     10,000.00       10,000      
Fuel, Filter and Operator with above
                                0      
 
    38,660                           0      
Concrete Testing
                                0      
Material Testing Services/Inspection (By Owner)
                                0  
 
                                    SBTL  
Division 3 — Subtotal
                        4.10       311,565  
 
                                       
Division 4 — Masonry:
                                       
 
                                       
Split Face CMU at Central Plant Exterior
            6,000     SF     16.00       96,000      
Split Face CMU at Equip Yard Exterior (10′)
            2,500     SF     16.00       40,000      
Interior CMU Partitions
            4,300     SF     12.00       51,600      
 
    96,000                           0      
CMU Reinforcing Steel
            5     TONS     750.00       3,750  
 
                                    SBTL  
Division 4 — Subtotal
                        2.55       191,350  
 
                                   

 

32 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CENTRAL PLANT
GSF 5,140

                                  Sys.       Conceptual 03-22-2010   Code  
Description   Qty     UoM   Unit Cost     Activity Cost  
 
  Division 5 — Metals:                            
 
                               
 
  Structural Steel — (10#/SF)     51     TONS     2,800.00       143,920  
 
  Cooling Tower Supports     1     LSUM     7,500.00       7,500  
 
                            0  
 
  Metal Deck     5,140     SF     1.50       7,710  
 
  Misc Steel (1#/SF)     3     TONS     4,500.00       11,565  
 
                             
 
                               
SBTL
  Division 5 — Subtotal                 2.28       170,695  
 
                             

 

33 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CENTRAL PLANT
GSF 5,140

                                          Sys.               Conceptual
03-22-2010   Code   Description           Qty     UoM   Unit Cost     Activity
Cost  
 
  Division 6 — Carpentry:                                    
 
                                       
 
  Parapet Wall Sheathing: Installation (W/ Roofing)             5,140     SF    
2.50       12,850  
 
        12,850                           0  
 
                                    0  
 
                                    0  
 
                                   
SBTL
  Division 6 — subtotal                         0.17       12,850  
 
                                   
 
  Division 7 — Waterproofing:                                    
 
  WP, DP, Caulking             8,500     SF     1.75       14,875  
 
  Expansion Joint Assemblies                   LF     150.00       0  
 
        14,875                           0  
 
                                    0  
 
  Roofing & Sheet Metal -meets 140 MPH Code                                 0  
 
  SBS Built-up Roofing             5,140     SF     17.00       87,380  
 
      $ 87,380                           0  
 
                                    0  
 
                                   
 
       
SBTL
  Division 7 — Subtotal                         1.36       102,255  
 
                                   
 
  Division 8 — Doors & Windows:                                    
 
                                       
 
  Hollow Metal Doors / Frames / Hardware                                    
 
  Central Plant             10     EA     1,500.00       15,000  
 
        15,000                           0  
 
  Unload/Distribute HM Doors & Frames             10     EA     12.00       120
 
 
  Hang HM Doors             10     EA     65.00       650  
 
                                    0  
 
  OH Colling Door             5     EA     3,500.00       17,500  
 
                                    0  
 
                                   
SBTL
  Division 8 — Subtotal                         0.44       33,270  
 
                                   
 
  Division 9 — Finishes:                                    
 
                                       
 
  Acoustical             100     SF     3.00       300  
 
        300                           0  
 
                                    0  
 
                                       
 
  Painting & Textured Coatings             5,140     GSF     3.00       15,420  
 
  Paint at Split Face Block             8,500     SF     3.00       25,500  
 
        40,920                           0  
 
                                    0  
 
                                   
 
       
SBTL
  Division 9 — Subtotal                         0.55       41,220  
 
                                   
 
  Division 10 — Specialties:                                    
 
                                       
 
  Fire Protection Specialties                                 0  
 
  FE & Cabinets             2     EA     100.00       200  
 
  FE Cabinets: Installation             2     EA     85.00       170  
 
        370                           0  
 
                                    0  
 
  Tollet & Bath Accessories                                 0  
 
  Office Restrooms             1     EA     200.00       200  
 
        200                           0  
 
                                   
 
       
SBTL
  Division 10 — Subtotal                         0.01       570  
 
                                   
 
  Division 11 — Equipment:                                    
 
                                       
SBTL
  Division 11 — Subtotal                         —       0  
 
                                   

 

34 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CENTRAL PLANT
GSF 5,140

                                          Sys.               Conceptual
03-22-2010   Code   Description           Qty     UoM   Unit Cost     Activity
Cost  
 
  Division 12 — Furniture:                                    
 
                                       
 
                                   
SBTL
  Division 12 — Subtotal                         —       0  
 
                                   
 
  Division 13 — Special Construction:                                    
 
                                       
 
                                   
SBTL
  Division 13 — subtotal                         —       0  
 
                                   
 
  Division 14 — Conveying Systems:                                    
 
                                       
 
                                   
SBTL
  Division 14 — Subtotal                         —       0  
 
                                   
 
  Division 15 — Mechanical:                                    
 
  Plumbing (with HVAC)             5,140     GSF             0  
 
  HVAC             1,200     TONS     1,100.00       1,320,000  
 
  Water Softner             1     LSUM     40,000.00       40,000  
 
  Diesel Fuel Tank Pumping System             1     LSUM     20,000.00      
20,000  
 
                                    0  
 
  Fire Protection Systems                                 0  
 
  Fire Protection: New             5,140     GSF     2.00       10,280  
 
                                    0  
 
                                   
SBTL
  Division 15 — Subtotal                         18.55       1,390,280  
 
                                   
 
  Division 16 — Electrical:                                    
 
                                       
 
  Electrical             5,140     GSF     10.00       51,400  
 
  (2) 2000 kw Generators and 10,000 gal Tanks             4     kw    
400,000.00       1,600,000  
 
  Switchgear for Hotel             74,950     GSF     1.00       74,950  
 
  Switchgear for Vessel             165,690     GSF     0.75       124,268  
 
        1,850,618                              
 
  Surveillance                                 0  
 
  Security/Surveillance at Building (excludes termination and devices)          
                      0  
 
                                    0  
 
  Low Voltage / Communications                                 0  
 
  Phone/Data             5,140     GSF     2.00       10,280  
 
                                    0  
 
  Sound System                                 0  
 
  Sound System at Building (excludes termination and devices)                  
GSF     1.00       0  
 
                                    0  
 
  Fire Alarm System                                 0  
 
  Fire Alarm: Design/Materials/Testing             5,140     GSF     1.50      
7,710  
 
  Fire Alarm Installation: Electrician                                    
 
                                   
SBTL
  Division 16 — Subtotal                         24.93       1,868,608  
 
                                   
 
                                       
 
  TOTAL COSTS                                 4,649,123  
 
                                     

 

35 of 36



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE PEDESTRIAN BRIDGE

                                          Sys.               Conceptual
03-22-2010   Code   Description           Qty     UoM   Unit Cost     Activity
Cost    
 
                                    0  
 
  Pedestrian Boarding Bridge 240' x 14'             3,360     SF     200.00    
  672,000  
 
  Structural Steel (35#/SF)             59     TONS             0  
 
  Slab on Metal Deck             3,360     SF             0    
 
  Spread Footing at Levee (in Elev Structure below)             280     SF      
      0  
 
  42" Guardrail             480     LF             0  
 
  Paint             3,360     SF             0  
 
  Light Pole Pedestals             8     EA     5,000.00       40,000  
 
        712,000                           0  
 
                                     
SBTL
  Subtotal                                 712,000  
 
                                     

 

36 of 36